

108 HR 4674 RH: College Affordability Act
U.S. House of Representatives
2020-12-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 583116th CONGRESS2d SessionH. R. 4674[Report No. 116–700]IN THE HOUSE OF REPRESENTATIVESOctober 15, 2019Mr. Scott of Virginia (for himself, Mrs. Davis of California, Mr. Grijalva, Mr. Courtney, Ms. Fudge, Mr. Sablan, Ms. Wilson of Florida, Ms. Bonamici, Mr. Takano, Ms. Adams, Mr. DeSaulnier, Mr. Norcross, Ms. Jayapal, Mr. Morelle, Ms. Wild, Mr. Harder of California, Ms. Schrier, Mrs. Hayes, Ms. Shalala, Mr. Levin of Michigan, Ms. Omar, Mr. Trone, Mrs. Lee of Nevada, Mrs. Trahan, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Education and LaborDecember 28, 2020Additional sponsors: Mr. Quigley, Mr. Neguse, Mr. Garamendi, Mr. Espaillat, Mr. McGovern, Ms. Meng, Mr. Schiff, Mr. Schrader, Mr. Khanna, Ms. Bass, Mr. Thompson of California, Mr. Malinowski, Mr. San Nicolas, Mr. Danny K. Davis of Illinois, Ms. Norton, Ms. Sewell of Alabama, Mr. Swalwell of California, Ms. Lee of California, Mr. Langevin, Mr. Carson of Indiana, Mrs. Napolitano, Mr. Cicilline, Ms. Scanlon, Mr. Payne, Mrs. Beatty, Ms. Frankel, Ms. Castor of Florida, Mr. Higgins of New York, Ms. Haaland, Mr. Panetta, Ms. Judy Chu of California, Ms. Barragán, Mr. García of Illinois, Mrs. Watson Coleman, Mr. Vela, Mr. Sean Patrick Maloney of New York, Mr. Lowenthal, Ms. Stevens, Mr. Lewis, Mr. Richmond, Mr. Huffman, Mrs. Dingell, Mr. Luján, Mr. Keating, Mr. Soto, Ms. Moore, Mr. Ryan, Mr. Kennedy, Ms. Eshoo, Ms. Waters, Mr. Carbajal, Mr. Price of North Carolina, Mr. Blumenauer, Mr. Pappas, Ms. Brownley of California, Mr. Cisneros, Mr. Brendan F. Boyle of Pennsylvania, Ms. Garcia of Texas, Mr. Raskin, Mr. Gallego, Mr. Cleaver, Mr. Casten of Illinois, Mr. Sires, Mr. Crist, Mrs. Lawrence, Ms. Clarke of New York, Ms. Wasserman Schultz, Mr. Pascrell, Ms. DelBene, Mr. Nadler, Mr. Serrano, Mr. Pocan, Mr. Suozzi, Mr. Engel, Mr. DeFazio, Ms. Dean, Ms. Clark of Massachusetts, Ms. Johnson of Texas, Ms. Slotkin, Mrs. Luria, Mr. Gomez, Mr. Kildee, Mr. Levin of California, Mr. Horsford, Mr. Bishop of Georgia, Ms. Underwood, Ms. Kuster of New Hampshire, Mr. Kim, Mr. Perlmutter, Ms. Schakowsky, Ms. Sánchez, Mr. Cartwright, Mr. Smith of Washington, Ms. Jackson Lee, Mr. Lawson of Florida, Mr. Rouda, Ms. Roybal-Allard, Mr. Lynch, Mr. Thompson of Mississippi, Mrs. Carolyn B. Maloney of New York, Mr. Crow, Mr. David Scott of Georgia, Mr. Rush, Mr. Yarmuth, Mr. Veasey, Mr. Cárdenas, Mr. Jeffries, Ms. Craig, Mr. Cohen, Mr. Ted Lieu of California, Mr. Sherman, Ms. McCollum, Ms. Wexton, Mr. Cuellar, Mrs. McBath, Mr. Connolly, Mr. Johnson of Georgia, Mrs. Bustos, Ms. Velázquez, Ms. Kelly of Illinois, Mr. Krishnamoorthi, Ms. Lofgren, Mr. Vargas, Mr. Cox of California, Mr. Moulton, Ms. DeGette, Mr. Foster, Mr. Doggett, Mrs. Kirkpatrick, Mr. Neal, Ms. Davids of Kansas, Mr. McEachin, Mr. Butterfield, and Ms. SherrillDecember 28, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on October 15, 2019A BILLTo amend and strengthen the Higher Education Act of 1965 to lower the cost of college for students and families, to hold colleges accountable for students’ success, and to give a new generation of students the opportunity to graduate on-time and transition to a successful career.1.Short title; table of contents(a)Short titleThis Act may be cited as the College Affordability Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. References.Sec. 3. General effective date.Title I—General ProvisionsPart A—DefinitionsSec. 1001. Definition of institution of higher education for purposes of title IV programs.Sec. 1002. Additional definitions.Sec. 1003. Gainful employment programs.Part B—Additional General Provisions Sec. 1011. Antidiscrimination.Sec. 1012. National Advisory Committee on Institutional Quality and Integrity.Sec. 1013. Disclosures of foreign gifts.Sec. 1014. Alcohol and substance misuse prevention.Sec. 1015. Exception to required registration with selective service system.Sec. 1016. Integrity of nonprofit institutions of higher education.Sec. 1017. Support and guidance for homeless individuals and foster care youth.Sec. 1018. Calculation of percentage of enrolled students receiving or eligible for Federal Pell Grants.Sec. 1019. Certification regarding the use of certain Federal funds.Sec. 1020. Freedom of association.Part C—Cost of Higher EducationSec. 1021. Consumer information.Sec. 1022. Postsecondary student data system.Sec. 1023. Avoiding duplicative reporting.Sec. 1024. Disclosure of non-instructional spending increases.Sec. 1025. Textbook information.Sec. 1026. Repeals.Sec. 1027. In-state tuition rates for homeless youth and foster care youth.Part D—Administrative Provisions for Delivery of Student Financial AssistanceSec. 1031. Improvements to the Federal Student Aid Office.Title II—Teacher Quality EnhancementPart A—Teacher and School Leader Quality Partnership GrantsSec. 2001. Definitions.Sec. 2002. Purposes.Sec. 2003. Partnership grants.Sec. 2004. Administrative provisions.Sec. 2005. Accountability and evaluation.Sec. 2006. Accountability for programs that prepare teachers, principals, or other school leaders.Sec. 2007. Teacher development.Sec. 2008. State functions.Sec. 2009. General provisions.Sec. 2010. Elevation of the education profession study.Sec. 2011. Authorization of appropriations.Part B—Enhancing Teacher and School Leader EducationSec. 2101. Enhancing teacher and school leader education.Title III—Institutional AidSec. 3001. Strengthening institutions.Sec. 3002. Strengthening institutions.Sec. 3003. Strengthening Historically Black Colleges and Universities.Sec. 3004. Historically Black College and University Capital Financing.Sec. 3005. Strengthening Historically Black Colleges and Universities and other minority-serving institutions.Sec. 3006. General provisions.Title IV—Student assistanceSec. 4001. Effective date.Part A—Grants to students in attendance at institutions of higher educationSubpart 1—Federal Pell GrantsSec. 4011. Amount of grants.Sec. 4012. Grant eligibility.Sec. 4013. Extending Federal Pell Grant eligibility of certain short-term programs.Sec. 4014. Providing Federal Pell Grants for Iraq and Afghanistan veteran’s dependents.Sec. 4015. Federal Pell Grant fraud prevention.Sec. 4016. Federal Pell Grants on behalf of incarcerated individuals.Subpart 2—Federal Early Outreach and Student Services ProgramsChapter 1—Federal Trio ProgramsSec. 4021. Program authority; authorization of appropriations.Sec. 4022. Talent search.Sec. 4023. Upward bound.Sec. 4024. Student support services.Sec. 4025. Postbaccalaureate achievement program authority.Sec. 4026. Educational opportunity centers.Sec. 4027. Staff developmental activities.Sec. 4028. Reports and evaluations.Chapter 2—Gaining Early Awareness and Readiness for Undergraduate ProgramsSec. 4031. Gaining early awareness and readiness for undergraduate programs.Subpart 3—Federal Supplemental Educational Opportunity GrantsSec. 4041. Purpose; appropriations authorized.Sec. 4042. Institutional eligibility.Sec. 4043. Allocation of funds.Sec. 4044. Emergency financial aid grant program.Subpart 4—Special Programs for Students Whose Families Are Engaged in Migrant and Seasonal FarmworkSec. 4051. Special programs for students whose families are engaged in migrant and seasonal farmwork.Subpart 5—Child Care Access Means Parents in SchoolSec. 4061. CCAMPIS Reauthorization.Subpart 6—Jumpstart to College grant programsSec. 4071. Jumpstart to college grant programs.Subpart 7—TEACH GrantsSec. 4081. Revised definitions of teach grants.Sec. 4082. Revisions to establishing teach grant program.Sec. 4083. Revisions to teach grant agreements to serve and eligibility.Sec. 4084. Revisions to teach grant data collection and reporting.Subpart 8—Northern Mariana Islands and American Samoa College AccessSec. 4091. Northern Mariana Islands and American Samoa College access.Subpart 9—Student SuccessSec. 4092. Community College Student Success Grant program authorized.Sec. 4093. Federal Pell Bonus Program.Part B—Federal Family Education Loan ProgramSec. 4101. Termination of certain repayment plan options and opportunity to change repayment plans.Sec. 4102. Termination of interest capitalization for subsidized loans after certain periods.Sec. 4103. Termination of interest capitalization for PLUS loans after certain periods.Sec. 4104. Consolidation loans.Sec. 4105. Default reduction program.Sec. 4106. Termination of interest capitalization for unsubsidized loans after certain periods.Sec. 4107. Disbursement of student loans.Sec. 4108. Student loan contract and loan disclosures.Sec. 4109. Borrower advocate conforming amendments.Sec. 4110. Cohort default rates.Sec. 4111. Automatic income monitoring procedures after a total and permanent disability discharge.Sec. 4112. Automatic closed school discharge.Sec. 4113. Repayment of parent loans due to student disability.Part C—Federal Work-Study ProgramsSec. 4201. Purpose; authorization of appropriations.Sec. 4202. Allocation formula.Sec. 4203. Grants for Federal work-study programs.Sec. 4204. Flexible use of funds.Sec. 4205. Job location and development programs.Sec. 4206. Community service.Sec. 4207. Amendments to work colleges.Sec. 4208. Pilot grant program.Sec. 4209. Department activities.Sec. 4210. Study and report.Part D—Federal Direct Loan ProgramSec. 4301. Program authority.Sec. 4302. Amendments to terms and conditions of loans and repayment plans.Sec. 4303. Amendments to terms and conditions of public service loan forgiveness.Sec. 4304. Federal Direct Perkins Loans terms and conditions.Sec. 4305. Common manual for loan servicers.Sec. 4306. Refinancing FFEL and Federal Direct Loans.Sec. 4307. Refinancing private student loans.Part E—Federal Perkins LoansSec. 4401. Authorization of appropriations for Perkins loan.Sec. 4402. Allocation of funds for Perkins loan.Sec. 4403. Federal Direct Perkins loan allocation.Sec. 4404. Agreements with institutions of higher education for purposes of the Perkins loan program.Sec. 4405. Student loan information by eligible institutions for purposes of the Perkins loan program.Sec. 4406. Terms of loans for purposes of the Perkins loan program.Sec. 4407. Reimbursement for cancellation of Perkins loans for certain public service.Sec. 4408. Distribution of assets from student loan funds for purposes of the Perkins loan program.Part F—Need AnalysisSec. 4501. Amendments to family contribution.Sec. 4502. Amendments to data elements when determining the expected family contribution.Sec. 4503. Amendments to family contribution for dependent students.Sec. 4504. Amendments to family contribution for independent students without dependents other than a spouse.Sec. 4505. Amendments to family contribution for independent students with dependents other than a spouse.Sec. 4506. Institutional calculations for off-campus room and board.Sec. 4507. Updated tables and amounts to need analysis.Sec. 4508. Zero expected family contribution.Sec. 4509. Amendments to definitions in need analysis.Part G—General provisions relating to student assistance programsSec. 4601. Definition of eligible program.Sec. 4602. Definition of third party servicer.Sec. 4603. FAFSA simplification.Sec. 4604. Student eligibility.Sec. 4605. Reasonable collection costs on defaulted loans.Sec. 4606. Student eligibility information for nutrition assistance programs.Sec. 4607. Exit counseling.Sec. 4608. Clery Act amendments.Sec. 4609. Online survey tool for campus safety.Sec. 4610. Transfer of credit policies.Sec. 4611. Amendments to institutional and financial assistance.Sec. 4612. Prevention of improper access.Sec. 4613. Information with respect to crime statistics for programs of study abroad.Sec. 4614. Remedial education grants.Sec. 4615. Competency-based education.Sec. 4616. Competency-based education council.Sec. 4617. Written arrangements to provide educational programs.Sec. 4618. Improvements to program participation agreements.Sec. 4619. Compliance with the Civil Rights Act of 1964.Sec. 4620. Submission of data with respect to students with disabilities.Sec. 4621. Education program on hazing.Sec. 4622. Changes to program participation agreements to strengthen consumer protections.Sec. 4623. Misrepresentation and substantial misrepresentation defined.Sec. 4624. Revenue requirement.Sec. 4625. Teach-out plans.Sec. 4626. Experimental programs.Sec. 4627. Administrative expenses.Sec. 4628. Criminal penalties for misuse of access devices.Sec. 4629. Regional meetings and negotiated rulemaking.Sec. 4630. Income-based repayment plan.Sec. 4631. Fixed repayment plan.Sec. 4632. Requiring a common manual for loan servicers.Sec. 4633. Removal of record of default.Sec. 4634. Amendments to terms and conditions of borrower defenses.Sec. 4635. On-time repayment rates.Part H—Program IntegritySubpart 1—State RoleSec. 4701. State responsibilities.Subpart 2—Accrediting Agency RecognitionSec. 4711. Accrediting agency recognition of eligible job training programs.Sec. 4712. Accrediting agency recognition of institutions enrolling incarcerated individuals.Sec. 4713. Requirements for accrediting agency recognition.Subpart 3—Program Review and DataSec. 4721. Eligibility and certification procedures.Sec. 4722. Program review and data.Subpart 4—Strengthening Institutional QualitySec. 4731. Strengthening institutional quality.Part I—America’s College Promise Federal-State Partnership Sec. 4801. Program authorized.Sec. 4802. Student Success Fund.Sec. 4803. Pathways to student success for Historically Black Colleges and Universities, Tribal Colleges and Universities, and Minority-Serving Institutions.Sec. 4804. Unmet need for Federal Pell Grant recipients.Sec. 4805. Unmet need for students.Sec. 4806. Tuition waivers.Sec. 4807. Expansion for private institutions.Title V—Developing InstitutionsSec. 5001. Hispanic-serving institutions.Sec. 5002. Promoting postbaccalaureate opportunities for Hispanic Americans.Sec. 5003. General provisions.Title VI—International Education ProgramsSec. 6001. International education.Sec. 6002. Global business and professional education programs.Sec. 6003. Repeal of assistance program for Institute for International Public Policy.Sec. 6004. General provisions.Title VII—Graduate and Postsecondary Improvement ProgramsSec. 7001. Graduate assistance in areas of national need.Sec. 7002. Graduate education programs.Sec. 7003. Fund for the Improvement of Postsecondary Education.Sec. 7004. Minority-serving institutions innovation fund.Sec. 7005. Definitions.Sec. 7006. Supporting postsecondary faculty, staff, and administrators in providing accessible education.Sec. 7007. Office of Accessibility.Sec. 7008. Postsecondary programs for students with intellectual disabilities.Sec. 7009. National Technical Assistance Center and National Coordinating Center for Inclusion of Students with Intellectual Disabilities.Sec. 7010. Formula grants to States to improve higher education opportunities for foster youth and homeless youth.Title VIII—Additional ProgramsSec. 8001. Repeals.Sec. 8002. Ronald V. Dellums memorial STEAM scholars program.Sec. 8003. Teach for America.Sec. 8004. Patsy T. Mink Fellowship Program.Sec. 8005. Improving science, technology, engineering, and mathematics education with a focus on American Indian, Alaska Native, and Native Hawaiian students.Sec. 8006. Grants for rural-serving institutions of higher education.Sec. 8007. Training for realtime writers to provide closed captioning and court reporting services.Sec. 8008. Grant program to establish, maintain, and improve veteran student centers.Sec. 8009. University Sustainability Program amendments.Sec. 8010. Modeling and simulation.Sec. 8011. Path to success.Sec. 8012. Mandatory funding for masters and postbaccalaureate programs.Sec. 8013. Funds for access to open educational resources.Sec. 8014. Encouraging campus comprehensive mental health and suicide prevention plans.Title IX—Directives to the Secretary of EducationSec. 9001. Providing that the Secretary of Education may not issue or enforce certain rules that weaken the enforcement of the prohibition of sex discrimination applicable under title IX of the Education Amendments of 1972.Sec. 9002. Study and report on single certification form.Sec. 9003. Longitudinal study on the effectiveness of student loan counseling.Sec. 9004. Study and procedures on determining family size.Sec. 9005. Universal unique numeric data identifier.Sec. 9006. Questions on food and housing insecurity in national postsecondary student aid study.Sec. 9007. Disaggregation of data using racial groups.Sec. 9008. Disaggregation of data by sexual orientation and gender identity.Sec. 9009. Accessible instructional materials and technology.Sec. 9010. Serving and supporting students with mental health disabilities in institutions of higher education.Sec. 9011. Federal student loan cancellation commission.Sec. 9012. Distribution of resources to prevent incidents of bias on campus.Sec. 9013. GAO study on racial and socioeconomic equity gaps at public 4-year institutions.Sec. 9014. GAO study on license revocations related to student loan defaults.Title X—Amendments to Other LawsPart A—Education of the Deaf Act of 1986Sec. 10001. Composition of Board of Trustees.Sec. 10002. Administrative requirements of Laurent Clerc National Deaf Education Center.Sec. 10003. Federal endowment programs for Gallaudet University and the National Technical Institute for the Deaf.Part B—Tribally Controlled Colleges and Universities Assistance Act of 1978Sec. 10101. Tribally Controlled Colleges and Universities Assistance Act of 1978.Part C—Strengthening Program Alignment for Postsecondary Perkins Career and Technical Education ProgramsSec. 10201. Strengthening program alignment for postsecondary Perkins Career and Technical Education Programs.Part D—General Education Provisions ActSec. 10301. Release of education records to facilitate the award of a recognized postsecondary credential.Part E—Education Sciences Reform Act of 2002Sec. 10401. Inclusion of racial subgroups in IPEDS data.Part F—U.S. Institute of PeaceSec. 10501. Reauthorization of the U.S. Institute of Peace.2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).3.General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.IGeneral ProvisionsADefinitions1001.Definition of institution of higher education for purposes of title IV programs(a)ClarificationSection 102(a)(4)(A) of Higher Education Act of 1965 (20 U.S.C. 1002(a)(4)(A)) is amended by inserting or receivership after that files for bankruptcy. (b)Proprietary institutions(1)In generalSection 102(b) of the Higher Education Act of 1965 (20 U.S.C. 1002(b)) is amended—(A)in paragraph (1)—(i)in subparagraph (D), by striking “and” after the semicolon; (ii)in subparagraph (E), by striking the period at the end and inserting “; and”; and (iii)by adding at the end the following:(F)meets the requirements of paragraph (3).; and(B)by adding at the end the following:(3)Revenue sourcesIn order to qualify as a proprietary institution of higher education under this subsection, an institution shall derive not less than 15 percent of the institution’s revenues from sources other than Federal education assistance funds, as calculated in accordance with paragraph (4)..(2)Transfer of provisions(A)First transferParagraph (1) of section 487(d) of the Higher Education Act of 1965 (as amended by section 4624) is—(i)transferred to section 102(b) of such Act;(ii)inserted so as to appear after paragraph (3) of such section 102(b) (as added by paragraph (1)(B)); (iii)redesignated as paragraph (4) of such section 102(b); and(iv)further amended by striking subsection (a)(24) and inserting paragraph (3).(B)Second transferParagraph (3) of section 487(d) of the Higher Education Act of 1965 (as amended by 4624) is—(i)transferred to section 102(b) of such Act;(ii)inserted so as to appear after paragraph (4) of such section 102(b) (as added by subparagraph (A)); (iii)redesignated as paragraph (5) of such section 102(b); and(iv)further amended by striking subsection (a)(24) and inserting paragraph (3).(C)Third transferParagraph (4) of section 487(d) of the Higher Education Act of 1965 (as amended by section 4624) is—(i)transferred to section 102(b) of such Act;(ii)inserted so as to appear after paragraph (5) of such section 102(b) (as added by subparagraph (B));(iii)redesignated as paragraph (6) of such section 102(b); and(iv)further amended by striking subsection (a)(24) and inserting paragraph (3).(3)Effective dateThe amendments made by this subsection shall take effect on July 1, 2023.1002.Additional definitionsSection 103 of the Higher Education Act of 1965 (20 U.S.C. 1003) is amended—(1)in paragraph (6), by striking section 3(2) and inserting section 3;(2)in paragraph (13), by inserting controlled, before owned; and(3)by adding at the end the following:(25)Public institution of higher educationThe term public institution of higher education means an institution of higher education—(A)for which all obligations of the institution are valid and binding obligations of a State (or of an equivalent governmental entity); and(B)for which the full faith and credit of such State (or equivalent governmental entity) is pledged for the timely payment of such obligations.(26)Foster care youthThe term foster care youth means an individual whose care and placement is the responsibility of the State or tribal agency that administers a State or tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual, including any such individual who was in such care on or after attaining 13 years of age and without regard to the reason the individual left such care. (27)Federal education assistance fundsThe term Federal education assistance funds—(A)except as provided in subparagraph (B), means any Federal funds provided, under this Act or any other Federal law, through a grant, contract, subsidy, loan, or guarantee, or through insurance or other means (including Federal funds disbursed or delivered to an institution or on behalf of a student or to a student to be used to attend the institution); and(B)does not include any monthly housing stipend provided under the Post-9/11 Educational Assistance Program under chapter 33 of title 38, United States Code.(28)Progress period statusThe term progress period status means the status of an institution of higher education that is determined by the Secretary to be in danger of failing to meet title IV eligibility criteria relating to student debt because the institution has an adjusted cohort default rate of not less than 10 percent and not more than 15 percent..1003.Gainful employment programsPart A of title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by adding at the end the following: 104.Program of training to prepare students for gainful employment in a recognized occupation(a)Gainful employment program definedIn this Act (including for purposes of sections 101 and 102), the term program of training to prepare students for gainful employment in a recognized occupation means a training program that—(1)is in compliance with the performance metrics (including the eligibility thresholds for each such metric) established under subsection (b)(1);(2)is in compliance with the notice requirements under subsection (b)(1)(C)(i)(II);(3)is otherwise eligible to receive funds under title IV; and(4)is not a training program that is substantially similar to a training program which, during a period determined by the Secretary, did not meet one or more of the performance metrics (such as an eligibility threshold) described in paragraph (1). (b)Secretarial requirements(1) Establishment of requirements(A)In generalNot later than 18 months after the date of enactment of the College Affordability Act, the Secretary shall establish requirements that training programs shall meet to be programs of training to prepare students for gainful employment in a recognized occupation, which shall include—(i)establishing performance metrics (including eligibility thresholds for each such metric) described in subparagraph (B); and(ii)developing a disclosure template and a verification process for disclosures described in subparagraph (C).(B)Performance metrics(i)In generalIn establishing the performance metrics under subparagraph (A)(i), the Secretary shall, at a minimum, establish the requirements for a debt-to-earnings rate that serves the best interests of students and taxpayers, which shall include—(I)a methodology for calculating such debt-to-earnings rate for a training program, including—(aa)a definition of the cohort of individuals on whom such rate shall be based, who shall be selected from the individuals who were enrolled in such training program (without regard to whether the individuals received a loan for such enrollment);(bb)a determination of the debt amount for such rate based on the median annual loan payment for the loans made under title IV and the private education loans received for such enrollment by such cohort; (cc)a determination of the earnings amount for such rate based on the mean or median of the actual, student-level annual earnings for such cohort; and(dd)establishing a process (such as an appeals process) to authorize training programs to use alternate earnings in lieu of the mean or median of the actual, student-level annual earnings of a cohort; and(II)establishing a threshold rate that—(aa)each training program shall meet to be eligible to receive funds under title IV; and(bb)is comparable to the eligibility thresholds for the debt-to-earning ratio established in the final rule on “Program Integrity: Gainful Employment” published by the Department of Education in the Federal Register on October 31, 2014 (Fed. Reg. 64890 et seq.). (ii)Earnings dataIn determining the mean or median of the actual, student-level annual earnings for purposes of this subparagraph, the Secretary shall obtain and use the most appropriate available Federal data on such earnings.(C)Disclosure templateThe Secretary shall develop—(i)a disclosure template that—(I)is consumer tested; and(II)is used by each institution of higher education that offers a training program to provide enrolled and prospective students (including through publication on the website of such institution of higher education for such training program)—(aa)on an annual basis, student outcome information for such program (including the debt-to-earnings rate and whether the eligibility threshold for any other performance metric established under subparagraph (A)(i) has been met); and(bb)in a case in which the training program receives a notice of determination under paragraph (2)(B) that the program may be ineligible for funds under title IV, or may receive other sanctions, not later than 30 days after receipt of such notice, an explanation of such notice of determination; and(ii)a process to annually verify that each institution of higher education that offers a training program is providing the disclosures required under clause (i)(II).(2)Enforcement of requirementsNot later than 2 years after the Secretary establishes requirements under paragraph (1), and annually thereafter, the Secretary shall, with respect to each training program that seeks to meet the definition in subsection (a), including each such program that met such definition for most recent award year for which data are available—(A)calculate the debt-to-earnings rate and assess performance with respect to any other metric established under paragraph (1)(A)(i) for the preceding award year, and make such information publicly available on the website of the Department;(B)issue a notice of determination on whether the program meets the definition in subsection (a), including whether the program shall be subject to sanctions (such as loss of eligibility under title IV); and (C)enforce the applicable sanctions..BAdditional General Provisions 1011.AntidiscriminationSection 111(a) of the Higher Education Act of 1965 (20 U.S.C. 1011(a)) is amended by inserting (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, or sex stereotype) after sex. 1012.National Advisory Committee on Institutional Quality and IntegritySection 114 of the Higher Education Act of 1965 (20 U.S.C. 1011c) is amended by striking subsection (f). 1013.Disclosures of foreign gifts(a)In generalSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)in subsection (b)—(A)in paragraph (1), by adding at the end the following: In this paragraph, the term aggregate dollar amount includes the fair market value of staff members, textbooks, and other in-kind gifts.; and(B)in paragraph (2), by inserting In this paragraph, the term aggregate dollar amount includes the fair market value of staff members, textbooks, and other in-kind gifts. after each foreign government.;(2)in subsection (d)—(A)in paragraph (1) by striking are substantially and all that follows through this section, and inserting includes all information required by this section,; and(B)in paragraph (2) by striking requirements substantially similar to those and inserting all the information;(3)in subsection (e), by adding at the end the following: Not later than 30 days after receiving a disclosure report under this section, the Secretary shall make such report electronically available to the public for downloading on searchable database under which institutions can be individually identified and compared.; and(4)by amending subsection (g) to read as follows: (g)Regulations(1)In generalNot later than 2 years after the date of the enactment of the College Affordability Act, the Secretary shall issue regulations to carry out this section.(2)ProcedureRegulations under paragraph (1) shall be—(A)developed through the negotiated rulemaking process under section 492;(B)developed with consultation from stakeholders; and(C)published in the Federal Register in accordance with section 482.; (5)in subsection (h)—(A)in paragraph (3), by striking or property and inserting property, human resources, or payment of any staff; and(B)in paragraph (5)(B), by inserting institutes, instructional programs, after centers,; and(6)by adding at the end the following: (i)Treatment of tuition paymentA tuition and related fees and expenses payment to an institution by a foreign source made on behalf of a student enrolled at such institution shall not be considered a gift from or contract with a foreign source under this subsection..(b)Effective dateThe amendments made by this section shall take effect on the date on which the regulations issued under section 117(g)(1) of the Higher Education Act of 1965 (20 U.S.C. 1011f(g)(1)), as amended by this section, take effect.1014.Alcohol and substance misuse prevention(a)In generalSection 120 of the Higher Education Act of 1965 (20 U.S.C. 1011i) is amended—(1)in the section heading, by striking Drug and alcohol abuse and inserting Alcohol and substance misuse;(2)in subsection (a)—(A)in the matter preceding paragraph (1), by striking a program to prevent the use of illicit drugs and the abuse of alcohol by students and employees that, and inserting an evidence-based program to prevent alcohol and substance misuse by students and employees that,;(B)by amending paragraph (1)(C) to read as follows:(C)a description of the health-risks associated with the use of illicit drugs and alcohol and substance misuse;;(C)by amending paragraph (1)(D) to read as follows:(D)a description of any alcohol or substance misuse counseling, treatment, rehabilitation, recovery, re-entry, or recovery support programs provided by the institution (including in partnership with a community-based organization) that are available to employees or students;; and(D)in paragraph (1)(E), by striking that the institution will impose and inserting of the policies of the institution regarding;(3)in subsection (c)—(A)in paragraph (1)—(i)by striking and at the end of subparagraph (A);(ii)in subparagraph (B), by striking the period and inserting ; and; and(iii)by adding at the end the following:(C)compliance assistance to assist institutions in complying with the requirements of this section.;(B)by redesignating paragraph (2) as paragraph (4); and(C)by inserting after paragraph (1) the following:(2)Interagency agreementNot later than 180 days after the date of enactment of the College Affordability Act, the Secretary shall enter into a interagency agreement with the Secretary of Health and Human Services to—(A)determine criteria that satisfy the requirement of subsection (a) that an institution of higher education has adopted and has implemented an evidence-based program described in such subsection;(B)establish a process for disseminating the best practices for adopting and implementing such an evidence-based program; and(C)establish a process that promotes coordination and collaboration between institutions of higher education and the respective State agencies that administer the Substance Abuse Prevention and Treatment Block Grants pursuant to subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21).(3)GuidanceNot later than 1 year after the date of enactment of the College Affordability Act, the Secretary shall, in coordination with the Secretary of Health and Human Services, issue guidance with respect to the criteria described in paragraph (2)(A).; and(4)in subsection (e)—(A)in the subsection heading, by striking drug abuse in the heading and inserting substance misuse;(B)in paragraph (1)—(i)by striking other organizations and inserting community-based organizations that partner with institutions of higher education;(ii)by striking programs of prevention, and education (including treatment-referral) to reduce and eliminate the illegal use of drugs and alcohol and the violence associated with such use and inserting evidence-based programs of alcohol and substance misuse prevention and education (including programs to improve access to treatment, referral for treatment services, or crisis intervention services) to eliminate illegal substance use, decrease substance misuse, and improve public health and safety; and(iii)by striking alcohol and drug abuse and inserting substance use disorder;(C)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;(D)by inserting after paragraph (1) the following:(2)Additional usesIn addition to the activities described in paragraph (1), a grant or contract awarded under paragraph (1) may be used to carry out 1 or more of the following evidence-based programs or activities:(A)Providing programs for recovery support services, and peer-to-peer support services and counseling for students with a substance use disorder.(B)Promoting integration and collaboration in campus-based health services between primary care, substance use disorder services, and mental health services.(C)Promoting integrated care services for students related to screening, diagnosis, prevention, and treatment of mental, behavioral, and substance use disorders.(D)Providing re-entry assistance for students on academic probation due to their substance use disorder.(E)Preventing fatal and nonfatal overdoses.(F)Providing education to students, faculty, or other personnel on—(i)recognizing the signs and symptoms of substance use disorder, and how to engage and support a person in a crisis situation;(ii)resources available in the community, within the institution of higher education, and other relevant resources for individuals with a substance use disorder; and(iii)safely de-escalating crisis situations involving individuals with a substance use disorder.; and(E)by amending paragraph (6), as redesignated by subparagraph (C), to read as follows:(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..(b)Effective dates(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of enactment of this Act.(2)Delayed effective datesThe amendments made by subsection (a)(2) shall apply to institutions of higher education on the date that is 2 years after the date of enactment of this Act.1015.Exception to required registration with selective service systemPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:124.Exception to required registration with selective service systemNotwithstanding section 12(f) of the Military Selective Service Act (50 U.S.C. 3811(f)), a person shall not be ineligible for assistance or a benefit provided under title IV if the person is required under section 3 of such Act (50 U.S.C. 3802) to present himself for and submit to registration under such section, and fails to do so in accordance with any proclamation, rule, or regulation issued under such section..1016.Integrity of nonprofit institutions of higher educationPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.), as amended by this part, is further amended by adding at the end the following:125.Integrity of nonprofit institutions of higher education(a)DeterminationThe Secretary may approve the conversion of an institution of higher education to a nonprofit institution of higher education only if the Secretary determines that such institution of higher education meets the requirements under subsection (b).(b)ApplicationTo be eligible to convert and participate as a nonprofit institution of higher education under this Act, an institution of higher education shall submit an application to the Secretary that demonstrates each of the following:(1)That the institution of higher education that submits such application is controlled, owned, and operated by one or more nonprofit corporations or associations, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.(2)That any assets or services acquired by the institution of higher education that submits such application from former owners of such institution of higher education were not acquired for more than the value of such assets or services.(3)That no member of the governing board of the institution of higher education that submits such application (other than ex officio members serving at the pleasure of the remainder of the governing board and receiving a fixed salary), or any person with the power to appoint or remove members of such governing board or any immediate family member of such a member of the board or such a person with power of appointment, receives any substantial direct or indirect economic benefit (including a lease, promissory note, or other contract) from such institution of higher education.(4)That the institution of higher education that submits such application is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.(5)Subject to subsection (c), that none of the core functions of the institution of higher education that submits such application are under the control of, or subject to significant direction from, an entity that is not a public institution of higher education or other nonprofit entity.(c)Presumption of significant directionFor purposes of paragraph (5) of subsection (b), in the case of an institution of higher education that submits an application under such subsection, there shall be a conclusive presumption that an entity (other than such institution of higher education) exercises significant direction over such institution if one or more of the employees or owners of the entity serves as an officer, member of the board, or person holding similar authority for such institution.(d)Transition period(1)In generalIn the case of a proprietary institution of higher education approved for conversion under subsection (a), for a period of at least 5 years that begins on the date such institution is approved for such conversion, the institution shall be—(A)subject to any provision of this Act and any regulation that apply to proprietary institutions of higher education; and(B)considered a proprietary institution of higher education for purposes of this Act.(2)DefinitionThe term proprietary institution of higher education has the meaning given the term in section 102(b).(e)ValueThe term value, with respect to an acquisition under subsection (b)(2)—(1)includes the value of any ongoing relationship (including any contract, agreement, lease or other arrangement);(2)subject to paragraph (3), may be demonstrated through—(A)a third-party appraisal based on comparable assets acquired by, or goods or services procured by, nonprofit corporations in similar market conditions;(B)an independent financing of the acquisition based upon the assets acquired; or(C)a full and open competition in the acquisition of services or assets, as such term is defined in section 2.101(b) of title 48, Code of Federal Regulations, as in effect on the date of the enactment of this section; and(3)shall be subject to such other demonstration process determined appropriate by the Secretary in a case in which the Secretary does not accept a demonstration process described in paragraph (2).(f)Publication(1)ApplicationBefore the Secretary may approve the conversion of an institution of higher education under subsection (a), the application of such institution submitted to the Secretary under subsection (b) shall be published in the Federal Register with an appropriate notice and comment period.(2)DeterminationThe Secretary shall publish each determination under this section, and the reasons for such determination, under the Federal Register.(g)Public representation and marketing of nonprofit statusAn institution of higher education shall not promote or market itself, in any manner, as a nonprofit institution of higher education unless—(1)in the case of an institution of higher education that seeks to convert to a nonprofit institution of higher education under this section—(A)the Secretary has given final approval of the conversion of the institution to a nonprofit institution of higher education under this section;(B)an accrediting agency or association recognized by the Secretary pursuant to section 496 has approved the nonprofit status of the institution; and(C)the State has given final approval to the institution as a nonprofit institution of higher education, as applicable; and(2)the Commissioner of Internal Revenue has approved the institution as tax exempt for purposes of the Internal Revenue Code of 1986.(h)Office to monitor nonprofit integrityNot later than 1 year after the date of enactment of the College Affordability Act, the Secretary shall establish an office within the Department with the expertise necessary to carry out this section.126.Review of governanceThe Secretary shall review the governance of an institution of higher education when such institution has engaged in transactions or arrangements determined by the Secretary as potential indicators of private inurement, in order to promote the highest standards of nonprofit integrity..1017.Support and guidance for homeless individuals and foster care youth Part B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.), as amended by this part, is further amended by adding at the end the following:127.Support and guidance for homeless individuals and foster care youth(a)GuidanceNot later than 120 days after the date of enactment of the College Affordability Act, the Secretary shall issue revised guidance for institutions of higher education and financial aid administrators regarding serving homeless individuals and foster care youth, including the requirements of the determination process for financial aid administrators as specified in section 480(d).(b)Professional developmentBeginning not later than 1 year after the date of enactment of the College Affordability Act, the Secretary shall conduct an annual professional development or training program, such as a webinar, for liaisons described under section 485(k) and interested faculty or staff regarding postsecondary education services for such homeless individuals and foster care youth.(c)ReportNot later than 1 year after the date of enactment of the College Affordability Act, and not less than once every 5 years thereafter, the Secretary shall prepare and submit to Congress a report containing strategies used by institutions, financial aid administrators, and liaisons described under section 485(k) that were effective in meeting the needs of such homeless individuals and foster care youth, including strategies relating to streamlining financial aid policies and procedures and postsecondary education recruitment, retention, and completion. (d)Homeless individual definedIn this section, the term homeless individual has the meaning given the term in section 402A. .1018.Calculation of percentage of enrolled students receiving or eligible for Federal Pell GrantsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.), as amended by this part, is further amended by adding at the end the following: 128.Calculation of percentage of enrolled students receiving or eligible for Federal Pell GrantsBeginning on the date of enactment of the College Affordability Act, for purposes of calculating under this Act the percentage of students enrolled at an institution of higher education or in a program who are receiving Federal Pell Grants under section 401 or who are eligible to receive such grants, the total number of students who are counted as enrolled in such institution or program shall not include students who are dually or concurrently enrolled in the institution or program and a secondary school..1019.Certification regarding the use of certain Federal funds(a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.), as amended by this part, is further amended by adding at the end the following: 129.Certification regarding the use of certain Federal funds(a)ProhibitionNo Federal funds received under this Act by an institution of higher education or other postsecondary educational institution may be used to pay any person for influencing or attempting to influence an officer or employee of any agency, a Member of Congress, an officer or employee of Congress, or an employee of a Member of Congress in connection with any Federal action described in subsection (b).(b)ApplicabilityThe prohibition in subsection (a) applies with respect to the following Federal actions: (1)The awarding of any Federal contract. (2)The making of any Federal grant. (3)The making of any Federal loan. (4)The entering into of any Federal cooperative agreement. (5)The extension, continuation, renewal, amendment, or modification of any Federal contract, grant, loan, or cooperative agreement. (c)Lobbying and EarmarksNo Federal student aid funding under this Act may be used to hire a registered lobbyist or pay any person or entity for securing an earmark.(d)CertificationEach institution of higher education or other postsecondary educational institution receiving Federal funding under this Act, as a condition for receiving such funding, shall annually certify to the Secretary that the requirements of subsections (a) through (c) have been met. (e)Actions To Implement and EnforceThe Secretary shall take such actions as are necessary to ensure that the provisions of this section are implemented and enforced..(b)Conforming amendment(1)In generalSection 119 of the Higher Education Opportunity Act (20 U.S.C. 1011m) is repealed.(2)Conforming amendmentThe table of sections in section 1(b) of the Higher Education Opportunity Act is amended by striking the item relating to section 119.1020.Freedom of associationPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.), as amended by this part, is further amended by adding at the end the following:130.Freedom of association(a)Non-retaliation against students of single-sex social organizationsAn institution of higher education that receives funds under this Act shall not—(1)take any action to require or coerce a student or prospective student who is a member or prospective member of a single-sex social organization to waive the requirements of paragraph (2), including as a condition of enrolling in the institution; or(2)take any adverse action against a student who is a member or a prospective member of a single-sex social organization based solely on the membership practice of such organization limiting membership to only individuals of one sex.(b)Rules of constructionNothing in this section shall—(1)require an institution of higher education to officially recognize a single-sex organization;(2)prohibit an institution of higher education from taking an adverse action against a student who joins a single-sex social organization for a reason including academic misconduct or nonacademic misconduct, or because the organization’s purpose poses a clear harm to the students or employees, so long as that adverse action is not based solely on the membership practice of the organization of limiting membership to only individuals of one sex; or(3)inhibit the ability of the faculty, staff, or administrators of an institution of higher education to express an opinion (either individually or collectively) about membership in a single-sex social organization, or otherwise inhibit the academic freedom of such faculty, staff, or administrators to research, write, or publish material about membership in such an organization.(c)DefinitionsIn this section:(1)Adverse actionThe term adverse action means any of the following actions taken by an institution of higher education with respect to a member or prospective member of a single-sex social organization:(A)Expulsion, suspension, probation, censure, condemnation, formal reprimand, or any other disciplinary action, coercive action, or sanction taken by an institution of higher education or administrative unit of such institution.(B)An oral or written warning with respect to an action described in subparagraph (A).(C)An action to deny participation in any education program or activity.(D)An action to withhold, in whole or in part, any financial assistance (including scholarships and on campus employment), or denying the opportunity to apply for financial assistance, a scholarship, a graduate fellowship, or on-campus employment.(E)An action to deny or restrict access to on-campus housing.(F)An act to deny any certification, endorsement, or letter of recommendation that may be required by a student’s current or future employer, a government agency, a licensing board, an institution of higher education, a scholarship program, or a graduate fellowship to which the student seeks to apply.(G)An action to deny participation in any sports team, club, or other student organization, including a denial of any leadership position in any sports team, club, or other student organization.(H)An action to require any student to certify that such student is not a member of a single-sex social organization or to disclose the student’s membership in a single-sex social organization.(2)Single-sex social organizationThe term single-sex social organization means—(A)a social fraternity or sorority described in section 501(c) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such Code; or(B)an organization that has been historically single-sex, the active membership of which consists primarily of students or alumni of an institution of higher education or multiple institutions of higher education..CCost of Higher Education1021.Consumer information(a)Net Price Calculators(1)Minimum standardsSection 132(h) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)) is amended—(A)by redesignating paragraph (4) as paragraph (6);(B)in paragraph (2), by inserting before the period , and, not later than 1 year after the date of enactment of the College Affordability Act, shall meet the requirements of paragraph (4)(C);(C)in paragraph (3), by inserting after the first sentence the following: Not later than 1 year after the date of enactment of the College Affordability Act, such calculator shall meet the requirements of paragraph (4).; and(D)by inserting after paragraph (3) the following:(4)Minimum requirements for net price calculatorsNot later than 1 year after the date of enactment of the College Affordability Act, a net price calculator for an institution of higher education shall, at a minimum, meet the following requirements:(A)The link for the calculator—(i)is clearly labeled as a net price calculator and prominently, clearly, and conspicuously (in such size and contrast (such as shade) that it is readily noticeable and readable) posted in locations on the institution’s website where information on costs and aid is provided (such as financial aid, prospective students, or tuition and fees web pages);(ii)matches in size and font to the other prominent links on the primary menu; and(iii)may also be included on the institution’s compliance web page, which contains information relating to compliance with Federal, State, and local laws.(B)The input screen for the net price calculator displays a chart of the net prices for students receiving Federal student financial aid under title IV (as required by subsection (i)(5)) for the most recent academic year for which data are available, disaggregated by income categories.(C)The results screen for the calculator specifies the following information:(i)The individual net price (as calculated under paragraph (2)) for the individual student, which is the most visually prominent figure on the results screen, including a statement of—(I)the year for which the net price applies; and(II)the year from which the data was used to determine that net price.(ii)Cost of attendance, including—(I)the total estimated cost for a student to complete the program of study, based on normal time for completion of, or graduation from, the student’s particular program of study;(II)the total annual cost of attendance;(III)annual tuition and fees;(IV)average annual cost of room and board for the institution for a first-time, full-time undergraduate student enrolled in the institution;(V)average annual cost of books and supplies for a first-time, full-time undergraduate student enrolled in the institution;(VI)estimated annual cost of other expenses (including personal expenses and transportation) for a first-time, full-time undergraduate student enrolled in the institution; and(VII)a statement of—(aa)the year for which each cost described in this clause applies; and(bb)the year from which the data was used to determine each cost described in this clause.(iii)Estimated total need-based grant aid and merit-based grant aid, from Federal, State, and institutional sources, that may be available to the individual student, showing the subtotal for each category and the total of all sources of grant aid, and disaggregated by academic year for normal time for completion of, or graduation from, the student’s particular program of study.(iv)Percentage of the first-time, full-time undergraduate students enrolled in the institution that received any type of grant aid described in clause (iii), disaggregated by their first year and subsequent years of enrollment up to the number of years for normal completion of, or graduation from, their particular program of study.(v)The disclaimer described in paragraph (6).(vi)In the case of a calculator that—(I)includes questions to estimate a student’s (or prospective student’s) eligibility for veterans’ education benefits (as defined in section 480) or educational benefits for active duty service members, such benefits are displayed on the results screen in a manner that clearly distinguishes them from the grant aid described in clause (iii); or(II)does not include questions to estimate eligibility for the benefits described in subclause (I), the results screen indicates—(aa)that certain students (or prospective students) may qualify for such benefits;(bb)states why the institution is not including questions to estimate a student’s eligibility for such benefits; and(cc)includes a link to an appropriate Federal website that provides information about such benefits.(D)The institution populates the calculator with data from not earlier than 2 academic years prior to the most recent academic year.(5)Prohibition on use of data collected by the net price calculatorA net price calculator for an institution of higher education shall—(A)clearly indicate which questions are required to be completed for an estimate of the net price from the calculator;(B)in the case of a calculator that requests contact information from users, clearly mark such requests as optional;(C)prohibit any personally identifiable information provided by users from being sold or made available to third parties; and(D)clearly state Any information that you provide on this site is confidential. The Net Price Calculator does not store your responses or require personal identifying information of any kind...(2)Universal Net Price CalculatorSection 132(h) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)), as amended by paragraph (1), is further amended by adding at the end the following:(7)Universal net price calculator(A)In generalThe Secretary may develop a universal net price calculator that is housed within the Department of Education, with Department branding, and that may be based on or utilize an existing platform developed by a public or private entity, that—(i)enables users to answer one set of questions and receive net prices for any institution that is required to have a net price calculator under this subsection;(ii)provides the information required under subparagraphs (C) and (D) of paragraph (4) for each institution for which a net price is being sought;(iii)is developed in consultation with the heads of relevant Federal agencies; and(iv)before being finalized and publicly released, is tested in accordance with subparagraph (B).(B)Consumer testing(i)In generalIf the Secretary develops a universal net price calculator under subparagraph (A), the Secretary, in consultation with the heads of relevant Federal agencies, shall establish a process to submit the universal net price calculator developed under this paragraph for consumer testing among representatives of students (including low-income students, first generation college students, adult students, and prospective students), students' families (including low-income families, families with first generation college students, and families with prospective students), institutions of higher education, secondary school and postsecondary counselors, and nonprofit consumer groups.(ii)Length of consumer testingThe Secretary shall ensure that the consumer testing lasts no longer than 6 months after the process for consumer testing is developed under clause (i).(iii)Use of resultsThe results of consumer testing under clause (i) shall be used in the final development of the universal net price calculator.(iv)Reporting requirementNot later than 3 months after the date the consumer testing under clause (i) concludes, the Secretary shall submit to Congress the final universal net price calculator and a report detailing the results of such testing, including whether the Secretary added any additional items to the calculator as a result of such testing.(v)Authority to modifyThe Secretary may modify the definitions, terms, formatting, and design of the universal net price calculator based on the results of consumer testing required under this paragraph and before finalizing the calculator.(8)Report from SecretaryNot later than 1 year after the date of enactment of the College Affordability Act, the Secretary shall submit a report to Congress on steps taken to raise awareness of net price calculators among prospective students and families, particularly among students in middle school and high school and students from low-income families..(b)Institutional expendituresSection 132(i)(1) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)) is amended—(1)in subparagraph (T), by striking rate, and inserting rate and adjusted cohort default rate,; and(2)by adding at the end the following:(AA)The institution’s expenditures on each of the following:(i)Instruction.(ii)Student services.(iii)Marketing.(iv)Recruitment.(v)Advertising.(vi)Lobbying..1022.Postsecondary student data system(a)Postsecondary student data systemSection 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a) is amended—(1)by redesignating subsection (l) as subsection (m); and(2)by inserting after subsection (k) the following:(l)Postsecondary student data system(1)In general(A)Establishment of systemThe Commissioner of the National Center for Education Statistics (referred to in this subsection as the Commissioner) shall develop and maintain a secure, privacy-protected postsecondary student-level data system in order to—(i)accurately evaluate student enrollment patterns, progression, completion, and postcollegiate outcomes, and higher education costs and financial aid;(ii)assist with transparency, institutional improvement, and analysis of Federal aid programs;(iii)provide accurate, complete, and customizable information for students and families making decisions about postsecondary education; and(iv)reduce the reporting burden on institutions of higher education, in accordance with section 1022(b)(2) of the College Affordability Act.(B)Avoiding duplicated reportingNotwithstanding any other provision of this section, to the extent that another provision of this section requires the same reporting or collection of data that is required under this subsection, an institution of higher education, or the Secretary or Commissioner, may use the reporting or data required for the postsecondary student data system under this subsection to satisfy both requirements.(C)Development processIn developing the postsecondary student data system described in this subsection, the Commissioner shall—(i)focus on the needs of—(I)users of the data system; and(II)entities, including institutions of higher education, reporting to the data system;(ii)take into consideration, to the extent practicable—(I)the guidelines outlined in the U.S. Web Design Standards maintained by the General Services Administration and the Digital Services Playbook and TechFAR Handbook for Procuring Digital Services Using Agile Processes of the U.S. Digital Service; and(II)the relevant successor documents or recommendations of such guidelines;(iii)use modern, relevant privacy- and security-enhancing technology, and enhance and update the data system as necessary to carry out the purpose of this subsection;(iv)ensure data privacy and security is consistent with any Federal law relating to privacy or data security, including— (I)the requirements of subchapter II of chapter 35 of title 44, United States Code, specifying security categorization under the Federal Information Processing Standards or any relevant successor of such standards;(II)security requirements that are consistent with the Federal agency responsibilities in section 3554 of title 44, United States Code, or any relevant successor of such responsibilities; and(III)security requirements, guidelines, and controls consistent with cybersecurity standards and best practices developed by the National Institute of Standards and Technology, including frameworks, consistent with section 2(c) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)), or any relevant successor of such frameworks;(v)follow Federal data minimization practices to ensure only the minimum amount of data is collected to meet the system’s goals, in accordance with Federal data minimization standards and guidelines developed by the National Institute of Standards and Technology; and(vi)provide notice to students outlining the data included in the system and how the data are used.(2)Data elements(A)In generalThe Commissioner, in consultation with the Postsecondary Student Data System Advisory Committee established under subparagraph (B), shall determine—(i)the data elements to be included in the postsecondary student data system, in accordance with subparagraphs (C) and (D); and(ii)how to include the data elements required under subparagraph (C), and any additional data elements selected under subparagraph (D), in the postsecondary student data system.(B)Postsecondary Student Data System Advisory Committee(i)EstablishmentThe Commissioner shall establish a Postsecondary Student Data System Advisory Committee (referred to in this subsection as the Advisory Committee), whose members shall include—(I)the Chief Privacy Officer of the Department or an official of the Department delegated the duties of overseeing data privacy at the Department;(II)the Chief Security Officer of the Department or an official of the Department delegated the duties of overseeing data security at the Department;(III)representatives of diverse institutions of higher education, which shall include equal representation between 2-year and 4-year institutions of higher education, and from public, nonprofit, and proprietary institutions of higher education, including minority-serving institutions;(IV)representatives from State higher education agencies, entities, bodies, or boards;(V)representatives of postsecondary students;(VI)representatives from relevant Federal agencies; and(VII)other stakeholders (including individuals with expertise in data privacy and security, consumer protection, and postsecondary education research).(ii)RequirementsThe Commissioner shall ensure that the Advisory Committee—(I)adheres to all requirements under the Federal Advisory Committee Act (5 U.S.C. App.);(II)establishes operating and meeting procedures and guidelines necessary to execute its advisory duties; and(III)is provided with appropriate staffing and resources to execute its advisory duties.(C)Required data elementsThe data elements in the postsecondary student data system shall include, at a minimum, the following:(i)Student-level data elements necessary to calculate the information within the surveys designated by the Commissioner as student-related surveys in the Integrated Postsecondary Education Data System (IPEDS), as such surveys are in effect on the day before the date of enactment of the College Affordability Act, except that in the case that collection of such elements would conflict with subparagraph (F), such elements in conflict with subparagraph (F) shall be included in the aggregate instead of at the student level.(ii)Student-level data elements necessary to allow for reporting student enrollment, persistence, retention, transfer, and completion measures for all credential levels separately (including certificate, associate, baccalaureate, and advanced degree levels), within and across institutions of higher education (including across all categories of institution level, control, and predominant degree awarded). The data elements shall allow for reporting about all such data disaggregated by the following categories:(I)Enrollment status as a first-time student, recent transfer student, or other non-first-time student. (II)Attendance intensity, whether full-time or part-time.(III)Credential-seeking status, by credential level.(IV)Race or ethnicity (in accordance with section 153(a)(3)(B) of the Education Sciences Reform Act (20 U.S.C. 9543(a)(3)(B))).(V)Age intervals.(VI)Gender.(VII)Program of study (as applicable).(VIII)Military or veteran benefit status (as determined based on receipt of veteran's education benefits, as defined in section 480(c)).(IX)Status as a distance education student, whether exclusively or partially enrolled in distance education.(X)Federal Pell Grant and Federal loan recipient status, provided that the collection of such information complies with paragraph (1)(B).(D)Other data elements(i)In generalThe Commissioner may, after consultation with the Advisory Committee and provision of a public comment period, include additional data elements in the postsecondary student data system, such as those described in clause (ii), if those data elements—(I)are necessary to ensure that the postsecondary data system fulfills the purposes described in paragraph (1)(A); and(II)are consistent with data minimization principles, including the collection of only those additional elements that are necessary to ensure such purposes. (ii)Data elementsThe data elements described in clause (i) may include—(I)status as a first generation college student (as defined in section 402A(h));(II)economic status;(III)participation in postsecondary remedial coursework or gateway course completion; or(IV)other data elements that are necessary in accordance with clause (i).(E)ReevaluationNot less than once every 3 years after the implementation of the postsecondary student data system described in this subsection, the Commissioner, in consultation with the Advisory Committee described in subparagraph (B), shall review the data elements included in the postsecondary student data system and may revise the data elements to be included in such system.(F)ProhibitionsThe Commissioner shall not include individual health data (including data relating to physical health or mental health), student discipline records or data, elementary and secondary education data, an exact address, citizenship status, migrant status, or national origin status for students or their families, course grades, postsecondary entrance examination results, political affiliation, or religion in the postsecondary student data system under this subsection.(3)Periodic matching with other Federal data systems(A)Data sharing agreements(i)The Commissioner shall ensure secure, periodic data matches by entering into data sharing agreements with each of the following Federal agencies and offices:(I)The Secretary of the Treasury and the Commissioner of the Internal Revenue Service, in order to calculate aggregate program- and institution-level earnings of postsecondary students.(II)The Secretary of Defense, in order to assess the use of postsecondary educational benefits and the outcomes of servicemembers.(III)The Secretary of Veterans Affairs, in order to assess the use of postsecondary educational benefits and outcomes of veterans.(IV)The Director of the Bureau of the Census, in order to assess the occupational and earnings outcomes of former postsecondary education students.(V)The Chief Operating Officer of the Office of Federal Student Aid, in order to analyze the use of postsecondary educational benefits provided under this Act.(ii)The heads of Federal agencies and offices described under clause (i) shall enter into data sharing agreements with the Commissioner to ensure secure, periodic data matches as described in this paragraph.(B)Categories of dataThe Commissioner shall, at a minimum, seek to ensure that the secure periodic data system matches described in subparagraph (A) permit consistent reporting of the following categories of data for all postsecondary students:(i)Enrollment, retention, transfer, and completion outcomes for all postsecondary students.(ii)Financial indicators for postsecondary students receiving Federal grants and loans, including grant and loan aid by source, cumulative student debt, loan repayment status, and repayment plan.(iii)Post-completion outcomes for all postsecondary students, including earnings, employment, and further education, by program of study and credential level and as measured—(I)immediately after leaving postsecondary education; and(II)at time intervals appropriate to the credential sought and earned.(C)Periodic data match streamlining and confidentiality(i)StreamliningIn carrying out the secure periodic data system matches under this paragraph, the Commissioner shall—(I)ensure that such matches are not continuous, but occur at appropriate intervals, as determined by the Commissioner; and(II)seek to—(aa)streamline the data collection and reporting requirements for institutions of higher education;(bb)minimize duplicative reporting across or within Federal agencies or departments, including reporting requirements applicable to institutions of higher education under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and the Carl D. Perkins Career and Technical Education Act of 2006;(cc)protect student privacy; and(dd)streamline the application process for student loan benefit programs available to borrowers based on data available from different Federal data systems.(ii)ReviewNot less often than once every 3 years after the establishment of the postsecondary student data system under this subsection, the Commissioner, in consultation with the Advisory Committee, shall review methods for streamlining data collection from institutions of higher education and minimizing duplicative reporting within the Department and across Federal agencies that provide data for the postsecondary student data system.(iii)ConfidentialityThe Commissioner shall ensure that any periodic matching or sharing of data through periodic data system matches established in accordance with this paragraph—(I)complies with the security and privacy protections described in paragraph (1)(C)(iv) and other Federal data protection protocols;(II)follows industry best practices commensurate with the sensitivity of specific data elements or metrics;(III)does not result in the creation of a single standing, linked Federal database at the Department that maintains the information reported across other Federal agencies; and (IV)discloses to postsecondary students what data are included in the data system and periodically matched and how the data are used.(iv)CorrectionThe Commissioner, in consultation with the Advisory Committee, shall establish a process for students to request access to only their personal information for inspection and request corrections to inaccuracies in a manner that protects the student's personally identifiable information. The Commissioner shall respond in writing to every request for a correction from a student.(4)Publicly available information(A)In generalThe Commissioner shall make the summary aggregate information described in subparagraph (C), at a minimum, publicly available through a user-friendly consumer information website and analytic tool that—(i)provides appropriate mechanisms for users to customize and filter information by institutional and student characteristics;(ii)allows users to build summary aggregate reports of information, including reports that allow comparisons across multiple institutions and programs, subject to subparagraph (B);(iii)uses appropriate statistical disclosure limitation techniques necessary to ensure that the data released to the public cannot be used to identify specific individuals; and(iv)provides users with appropriate contextual factors to make comparisons, which may include national median figures of the summary aggregate information described in subparagraph (C).(B)No personally identifiable information availableThe summary aggregate information described in this paragraph shall not include personally identifiable information.(C)Summary Aggregate Information availableThe summary aggregate information described in this paragraph shall, at a minimum, include each of the following for each institution of higher education:(i)Measures of student access, including—(I)admissions selectivity and yield; and(II)enrollment, disaggregated by each category described in paragraph (2)(C)(ii).(ii)Measures of student progression, including retention rates and persistence rates, disaggregated by each category described in paragraph (2)(C)(ii).(iii)Measures of student completion, including—(I)transfer rates and completion rates, disaggregated by each category described in paragraph (2)(C)(ii); and(II)number of completions, disaggregated by each category described in paragraph (2)(C)(ii).(iv)Measures of student costs, including—(I)tuition, required fees, total cost of attendance, and net price after total grant aid, disaggregated by in-State tuition or in-district tuition status (if applicable), program of study (if applicable), and credential level; and(II)typical grant amounts and loan amounts received by students reported separately from Federal, State, local, and institutional sources, and cumulative debt, disaggregated by each category described in paragraph (2)(C)(ii) and completion status.(v)Measures of postcollegiate student outcomes, including employment rates, mean and median earnings, loan repayment and default rates, and further education rates. These measures shall—(I)be disaggregated by each category described in paragraph (2)(C)(ii) and completion status; and(II)be measured immediately after leaving postsecondary education and at time intervals appropriate to the credential sought or earned.(D)Development criteriaIn developing the method and format of making the information described in this paragraph publicly available, the Commissioner shall—(i)focus on the needs of the users of the information, which will include students, families of students, potential students, researchers, and other consumers of education data;(ii)take into consideration, to the extent practicable, the guidelines described in paragraph (1)(C)(ii)(I), and relevant successor documents or recommendations of such guidelines; (iii)use modern, relevant technology and enhance and update the postsecondary student data system with information, as necessary to carry out the purpose of this paragraph;(iv)ensure data privacy and security in accordance with standards and guidelines developed by the National Institute of Standards and Technology, and in accordance with any other Federal law relating to privacy or security, including complying with the requirements of subchapter II of chapter 35 of title 44, United States Code, specifying security categorization under the Federal Information Processing Standards, and security requirements, and setting of National Institute of Standards and Technology security baseline controls at the appropriate level; and(v)conduct consumer testing to determine how to make the information as meaningful to users as possible.(5)Permissible disclosures of data(A)Data reports and queries(i)In generalThe Commissioner shall develop and implement a secure process for making student-level, non-personally identifiable information, with direct identifiers removed, from the postsecondary student data system available for vetted research and evaluation purposes approved by the Commissioner in a manner compatible with practices for disclosing National Center for Education Statistics restricted-use survey data as in effect on the day before the date of enactment of the College Affordability Act, or by applying other research and disclosure restrictions to ensure data privacy and security. Such process shall be approved by the National Center for Education Statistics’ Disclosure Review Board (or successor body).(ii)Providing data reports and queries to institutions and States(I)In generalThe Commissioner shall provide feedback reports, at least annually, to each institution of higher education, each postsecondary education system that fully participates in the postsecondary student data system, and each State higher education body as designated by the governor. (II)Feedback reportsThe feedback reports provided under this clause shall include program-level and institution-level information from the postsecondary student data system regarding students who are associated with the institution or, for State representatives, the institutions within that State, on or before the date of the report, on measures including student mobility and workforce outcomes, provided that the feedback aggregate summary reports protect the privacy of individuals.(III)Determination of contentThe content of the feedback reports shall be determined by the Commissioner, in consultation with the Advisory Committee.(iii)Permitting State data queriesThe Commissioner shall, in consultation with the Advisory Committee and as soon as practicable, create a process through which States may submit lists of secondary school graduates within the State to receive summary aggregate outcomes for those students who enrolled at an institution of higher education, including postsecondary enrollment and college completion, provided that those data protect the privacy of individuals and that the State data submitted to the Commissioner are not stored in the postsecondary education system.(iv)RegulationsThe Commissioner shall promulgate regulations to ensure fair, secure, and equitable access to data reports and queries under this paragraph.(B)Disclosure limitationsIn carrying out the public reporting and disclosure requirements of this subsection, the Commissioner shall use appropriate statistical disclosure limitation techniques necessary to ensure that the data released to the public cannot include personally identifiable information or be used to identify specific individuals.(C)Sale of data prohibitedData collected under this subsection, including the public-use data set and data comprising the summary aggregate information available under paragraph (4), shall not be sold to any third party by the Commissioner, including any institution of higher education or any other entity.(D)Limitation on use by other Federal agencies(i)In generalThe Commissioner shall not allow any other Federal agency to use data collected under this subsection for any purpose except—(I)for vetted research and evaluation conducted by the other Federal agency, as described in subparagraph (A)(i); or(II)for a purpose explicitly authorized by this subsection.(ii)Prohibition on limitation of servicesThe Secretary, or the head of any other Federal agency, shall not use data collected under this subsection to limit services to students.(E)Law enforcementPersonally identifiable information collected under this subsection shall not be used for any Federal, State, or local law enforcement activity or any other activity that would result in adverse action against any student or a student's family, including debt collection activity or enforcement of immigration laws.(F)Limitation of use for Federal rankings or summative rating systemThe comprehensive data collection and analysis necessary for the postsecondary student data system under this subsection shall not be used by the Secretary or any Federal entity to establish any Federal ranking system of institutions of higher education or a system that results in a summative Federal rating of institutions of higher education.(G)Rule of constructionNothing in this paragraph shall be construed to prevent the use of individual categories of aggregate information to be used for accountability purposes.(H)Rule of construction regarding commercial use of dataNothing in this paragraph shall be construed to prohibit third-party entities from using publicly-available information in this data system for commercial use.(6)Submission of data(A)Required submissionEach institution of higher education participating in a program under title IV, or the assigned agent of such institution, shall, in accordance with section 487(a)(17), collect, and submit to the Commissioner, the data requested by the Commissioner to carry out this subsection.(B)Voluntary submissionAny postsecondary institution not participating in a program under title IV may voluntarily participate in the postsecondary student data system under this subsection by collecting and submitting data to the Commissioner, as the Commissioner may request to carry out this subsection. (C)Personally identifiable informationIn accordance with paragraph (2)(C)(i), if the submission of an element of student-level data is prohibited under paragraph (2)(F) (or otherwise prohibited by law), the institution of higher education shall submit that data to the Commissioner in the aggregate.(7)Unlawful willful disclosure(A)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with the postsecondary student data system described in this subsection to willfully disclose to any person (except as authorized by Federal law) such personally identifiable information.(B)PenaltyAny person who violates subparagraph (A) shall be subject to a penalty described under section 3572(f) of title 44, United States Code and section 183(d)(6) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9573(d)(6)).(C)Employee of officer of the United StatesIf a violation of subparagraph (A) is committed by any officer or employee of the United States, the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.(8)Data securityThe Commissioner shall produce and update as needed guidance and regulations relating to privacy, security, and access which shall govern the use and disclosure of data collected in connection with the activities authorized in this subsection. The guidance and regulations developed and reviewed shall protect data from unauthorized access, use, and disclosure, and shall include—(A)an audit capability, including mandatory and regularly conducted audits;(B)access controls;(C)requirements to ensure sufficient data security, quality, validity, and reliability;(D)student confidentiality protection in accordance with the Confidential Information Protection and Statistical Efficiency Act;(E)appropriate and applicable privacy and security protection, including data retention and destruction protocols and data minimization, in accordance with the most recent Federal standards developed by the National Institute of Standards and Technology; and(F)protocols for managing a breach, including breach notifications, in accordance with the standards of National Center for Education Statistics.(9)Data collectionThe Commissioner shall ensure that data collection, maintenance, and use under this subsection complies with section 552a of title 5, United States Code.(10)DefinitionsIn this subsection:(A)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102. (B)Personally identifiable informationThe term personally identifiable information has the meaning given the term in section 444 of the General Education Provisions Act (20 U.S.C. 1232g). .(b)Effective date; transition provisions(1)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is 4 years after the date of enactment of this section.(2)In generalThe Secretary of Education and the Commissioner for Education Statistics shall take such steps as are necessary to ensure that the transition to, and implementation of, the postsecondary student data system required under section 132(l) of the Higher Education Act of 1965, as added by this section, is carried out in a manner that reduces the reporting burden for entities that reported into the Integrated Postsecondary Education Data System (IPEDS).1023.Avoiding duplicative reportingSection 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a), as amended by section 1022, is further amended by adding at the end the following:(n)Avoiding duplicative reportingIf the Secretary determines that the same reporting or collection of data that is required under subsection (l) is required by another reporting or collection of data requirement under this Act (other than under subsection (l)), the Secretary may—(1)use the data reported or collected under subsection (l); and(2)waive the other reporting or collection of data requirement..1024.Disclosure of non-instructional spending increasesSection 132 of the Higher Education Act of 1965 (20 9 U.S.C. 1015a), as amended by sections 1022 and 1023, is further amended by adding at the end the following: (o)Non-instructional spending increasesThe Secretary shall ensure, as part of the data collection and reporting under this section, that institutions of higher education with respect to which the amount expended by the institution for non-instructional spending increases by more than 5 percent (using year-over-year data) disclose such increase to students and prospective students, along with an analysis of the expected impact on tuition..1025.Textbook informationSection 133 of the Higher Education Act of 1965 (20 U.S.C. 1015b) is amended—(1)in subsection (a), by inserting “, including through the adoption of innovative tools,” after “supplemental materials”; (2)in subsection (b)(9)—(A)by striking to accompany a and inserting to accompany or support a in the matter preceding subparagraph (A); and(B)in subparagraph (A), by striking materials, computer disks, website access and inserting materials, online and digital learning platforms and materials, website access;(3)in subsection (c)(1)(D)(i), by striking paperback and unbound and inserting paperback, digital, and unbound; and(4)in subsection (f)—(A)in paragraph (1), by inserting accessing lower-cost digital course materials and digital textbooks, after programs for; and(B)in paragraph (3), by inserting , such as inclusive access programs, subscription models, or digital content distribution platforms after delivery programs.1026.RepealsSections 134 and 136 of the Higher Education Act of 1965 (20 U.S.C. 1015c) are repealed.1027.In-state tuition rates for homeless youth and foster care youthSection 135 of the Higher Education Act of 1965 (20 U.S.C. 1015d) is amended—(1)in the section heading, by inserting , homeless youth, and foster care youth after children;(2)in subsection (a)—(A)by striking (a) Requirement.—In the case and inserting the following:(a)Requirement(1)Armed forcesIn the case; and(B)by adding at the end the following:(2)Homeless youth and foster care youthIn the case of a homeless youth or a foster care youth, such State shall not charge such individual tuition for attendance at a public institution of higher education in the State at a rate that is greater than the rate charged for residents of the State.; and (3)by striking subsections (c) and (d) and inserting the following:(c)Effective date(1)Armed forcesWith respect to an individual described in subsection (a)(1), this section shall remain in effect as it was in effect on the day before the date of enactment of the College Affordability Act.(2)Homeless youth and foster care youthWith respect to an individual described in subsection (a)(2), this section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins during the first full award year following the date of enactment of the College Affordability Act.(d)DefinitionsIn this section:(1)Armed forcesThe terms armed forces and active duty for a period of more than 30 days have the meanings given those terms in section 101 of title 10, United States Code.(2)Homeless youthThe term homeless youth has the meaning given the term homeless children and youths in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).. DAdministrative Provisions for Delivery of Student Financial Assistance1031.Improvements to the Federal Student Aid OfficeSection 141 of the Higher Education Act of 1965 (20 U.S.C. 1018) is amended—(1)in subsection (a), by amending paragraph (2) to read as follows:(2)PurposesThe purposes of the PBO are as follows:(A)To prioritize students and borrowers in the decision-making processes related to all aspects of the management and administration of the Federal student financial assistance programs authorized under title IV.(B)To improve service to students and other participants in the Federal student financial assistance programs authorized under title IV.(C)To make such programs more understandable to students and their families.(D)To increase the efficiency and effectiveness of such programs for students and their families.(E)To manage the costs of administering such programs.(F)To increase the accountability of the officials responsible for administering the operational aspects of such programs.(G)To oversee institutions, contractors, and third party servicers that participate in the Federal student financial assistance programs authorized under title IV.(H)To provide greater flexibility in the management and administration of such programs.(I)To implement open, common, integrated systems for the delivery of Federal student financial assistance programs authorized under title IV.(J)To develop and maintain a student financial assistance system that contains complete, accurate, and timely data to ensure program integrity.(K)To increase transparency in the operations and outcomes of Federal student financial assistance programs authorized under title IV.;(2)in subsection (b)—(A)in paragraph (1)—(i)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(ii)by inserting after subparagraph (A) the following:(B)implement oversight and accountability measures to ensure that the PBO carries out its duties under this section efficiently, effectively, and in a manner that accomplishes the purposes specified in subsection (a)(2);;(B)in paragraph (2)—(i)in subparagraph (A)—(I)by redesignating clauses (ii) through (vi) as clauses (iii) through (vii);(II)by inserting after clause (i) the following:(ii)in accordance with paragraph (3), the collection, publication, and sharing of aggregate and longitudinal data that may be used to evaluate Federal student financial assistance programs authorized under title IV, including the outcomes such programs achieve;; and(III)in clause (vii), as so redesignated, by inserting , including oversight of institutions, contractors, and third party servicers that participate in such programs after title IV; and(ii)by adding at the end the following:(C)Taking action to prevent and address the improper use of access devices, as described in section 485B(d)(7), including by—(i)detecting common patterns of improper use of any system that processes payments on Federal Direct Loans or other Department information technology systems;(ii)maintaining a reporting system for contractors involved in the processing of payments on Federal Direct Loans in order to allow those contractors to alert the Secretary of potentially improper use of Department information technology systems;(iii)proactively contacting Federal student loan borrowers whose Federal student loan accounts demonstrate a likelihood of improper use in order to warn those borrowers of suspicious activity or potential fraud regarding their Federal student loan accounts; and(iv)providing clear and simple disclosures in communications with borrowers who are applying for or requesting assistance with Federal Direct Loan programs (including assistance or applications regarding income-driven repayment, forbearance, deferment, consolidation, rehabilitation, cancellation, and forgiveness) to ensure that borrowers are aware that the Department will never require borrowers to pay for such assistance or applications.;(C)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and(D)by inserting after paragraph (2) the following:(3)Collection, sharing, and publication of data(A)CollectionThe PBO shall collect student-level data that shall be used to evaluate Federal student financial assistance programs authorized under title IV.(B)Sharing with ncesThe PBO shall make the data collected under subparagraph (A) available to the Commissioner of the National Center for Education Statistics for purposes of research and policy analysis.(C)ResearchThe Commissioner of the National Center for Education Statistics shall ensure the data shared under subparagraph (B) is made available, with direct identifiers removed and with appropriate restrictions to ensure data privacy and security, for vetted research and evaluation purposes in a manner consistent with the process under section 132(l)(5)(A)(i).(D)PublicationNot less frequently than once annually, the PBO shall—(i)aggregate the data collected under subparagraph (A) in a manner that excludes—(I)student-level data; or(II)any data that would reveal personally identifiable information about an individual student; and(ii)make available such aggregated data on a publicly accessible website of the Department in a format that enables members of the public to easily retrieve, sort, and analyze the data..(3)by amending subsection (c) to read as follows:(c)Performance plan, report, and briefing(1)Performance plan(A)In generalNot later than one year after the date of the enactment of the College Affordability Act, and not less than once every five years thereafter, the Secretary and Chief Operating Officer shall agree on a performance plan for the PBO for the succeeding 5 years that—(i)establishes measurable quantitative and qualitative goals and objectives for the organization; and(ii)aligns such goals and objectives with the purposes specified in subsection (a)(2).(B)ConsultationIn developing the five-year performance plan and any revision to the plan, the Secretary and the Chief Operating Officer shall consult with students, institutions, Congress, contractors, the Borrower Advocate, student aid experts, including consumer advocacy and research groups, the Director of the Bureau of Consumer Financial Protection, State attorneys general, and other relevant parties.(C)RevisionsThe Secretary and Chief Operating Officer may annually update the plan under paragraph (1) to incorporate the recommendations made pursuant to the consultation required under subparagraph (B) that are accepted by the Secretary and the Chief Operating Officer.(D)AreasThe plan developed under subparagraph (A) shall address the responsibilities of the PBO in the following areas:(i)Improving service to students and other participants in the Federal student financial assistance programs authorized under title IV, including making those programs more understandable and accessible to students and their families.(ii)Managing the costs and increasing the efficiency of such programs.(iii)Improving, integrating, and investing in the systems that support such programs.(iv)Developing open, common, and integrated systems for such programs.(v)The collection, publication, and sharing of data on such programs as described in subsection (b)(3).(vi)Improving performance standards and outcomes with respect to institutions, contractors, and third party servicers that act as agents of the Department or as agents of institutions that participate in such programs.(vii)Any other areas identified by the Secretary.(E)Public availabilityEach plan developed under subparagraph (A) shall be made available on a publicly accessible website of the Department of Education.(2)Annual report(A)Report requiredNot later than one year after the date of the enactment of the College Affordability Act and annually thereafter, the Secretary, acting through the Chief Operating Officer, shall submit to Congress an annual report on the performance of the PBO.(B)ContentsThe annual report shall include the following:(i)An evaluation of the extent to which the PBO met the goals and objectives contained in the five-year performance plan described in paragraph (1) for the preceding year.(ii)A summary of the consultation process under paragraph (1)(B) for the preceding year, including the recommendations that were accepted or denied by the Chief Operating Officer during such year, and the rationale for accepting or denying such recommendations.(iii)An independent financial audit of the expenditures of both the PBO and the programs administered by the PBO.(iv)A summary of the actions taken by the PBO to address—(I)the findings of the audit described in clause (iii); and(II)consumer feedback.(v)Financial and performance requirements applicable to the PBO under—(I)the Chief Financial Officers Act of 1990 (Public Law 101–576); or(II)the Government Performance and Results Act of 1993 (Public Law 103–62).(vi)The results achieved by the PBO during the preceding year and whether such results met the goals specified in the performance plan under paragraph (1).(vii)With respect to the preceding year, the evaluation rating of the performance of the Chief Operating Officer and senior managers under subsections (d)(5) and (e)(2), including the amounts of bonus compensation awarded to the Chief Operating Officer and senior managers.(viii)Recommendations for legislative and regulatory changes to improve service to students and their families, and to improve the efficiency and integrity of Federal student financial assistance programs authorized under title IV.(ix)Financial statements that provide a rationale for appropriately funding the activities of the PBO.(x)A summary of the management and compliance of contractors managed by the PBO in the preceding year, including corrective actions taken by the PBO with respect to such contractors.(xi)A description of how the PBO used the authority under paragraph (5) of subsection (b) for making personnel and procurement decisions in the preceding year, including the number of individuals hired through such authority and the bonuses provided to staff during such year.(xii)A summary of the oversight activities of institutions, contractors, and third party servicers that participate in the Federal student financial assistance programs authorized under title IV including—(I)fines levied on such institutions, contractors, and third party servicers, disaggregated by entity;(II)instances of fraud or misrepresentation by such institutions, contractors, or third party servicers; and(III)violations of provisions in this Act by such institutions, contractors, or third party servicers disaggregated by entity and type of violation.(xiii)A summary of any improvements made with respect to transparency and any new types of data made available in the preceding year.(xiv)A description of the progress made in the preceding year towards the specific measurable organization and individual goals specified in subsection (d)(5)(A).(xv)The report submitted to the Secretary under subsection (f)(7).(xvi)Other such information as the Director of the Office of Management and Budget shall prescribe for performance based organizations.(3)Consultation with stakeholdersThe Chief Operating Officer, in preparing the annual report described in paragraph (2), shall establish appropriate means to consult with students, borrowers, institutions, student aid experts, including consumer advocacy and research groups, the Director of the Bureau of Consumer Financial Protection, and others involved in the delivery and evaluation of student aid under title IV—(A)regarding the degree of satisfaction with the delivery system; and(B)to seek suggestions on means to improve the performance of the delivery system.(4)Briefing on enforcement of program integrityThe Secretary shall, at the request of the authorizing committees, provide to the authorizing committees a briefing on the steps the Department of Education has taken to ensure—(A)the experiences of students and borrowers are accounted for in decision making; and(B)that contractors, lenders, and guaranty agencies and third party servicers are adhering to the requirements of title IV, the terms of any contract with the Secretary, consumer protection laws, Federal regulations and guidelines, and directives of the PBO.(5)Coordination with the director of the bureau of consumer financial protectionNot later than 180 days after the date of the enactment of the College Affordability Act, the Secretary shall enter into a memorandum of understanding with the Private Education Loan Ombudsman in accordance with section 1035(c)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5535(c)(2))..(4)in subsection (d)—(A)in paragraph (1), by striking management ability and all that follows through the period at the end and inserting management ability, including contractor management, expertise in the Federal student financial assistance programs authorized under title IV, experience with financial systems, and knowledge of consumer financial protection laws, and without regard to political affiliation or activity.;(B)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6);(C)by inserting after paragraph (1) the following:(2)Restrictions(A)Preservice and in-service restrictionsAn individual may not serve as the Chief Operating Officer if such individual—(i)is employed by, or has a financial interest in, an entity that contracts with the PBO; or(ii)was employed by, or had a financial interest in, any such entity in any of the five years preceding the date of the individual’s appointment as the Chief Operating Officer.(B)Postservice restrictionsAn individual who served as the Chief Operating Officer may not accept employment with an entity that contracts with the PBO until a period of five years has elapsed following the date on which such individual’s service as the Chief Operating Officer terminated.;(D)in paragraph (5), as so redesignated—(i)in subparagraph (A)—(I)by inserting specific before measurable; and(II)by inserting and metrics used to measure progress toward such goals before the period; and(ii)in subparagraph (B), by inserting on the website of the Department before the period;(E)in paragraph (6), as so redesignated, by amending subparagraph (B) to read as follows:(B)Bonus authorizedThe Secretary may pay to the Chief Operating Officer a bonus in an amount that does not exceed 50 percent of such annual rate of basic pay. The decision to pay such a bonus, and the amount of the bonus, shall be based solely on the Secretary’s evaluation of the performance of the Chief Operating Officer with respect to the goals set forth in the performance agreement as described in paragraph (5)(A).;(5)in subsection (e)(2), by striking measurable organization and individual goals and inserting specific, measurable organization and individual goals and the metrics used to measure progress toward such goals. Performance agreements for senior management responsible for procurement shall include metrics that measure ability to oversee contractors;(6)by amending subsection (f) to read as follows:(f)Borrower advocate(1)In generalThere is established in the PBO an Office of the Borrower Advocate (referred to in this subsection as the Office). The function of the Office shall be to provide timely assistance to borrowers of loans made, insured, or guaranteed under title IV by performing the duties described in paragraph (6).(2)Head of officeThere shall be an official known as the Borrower Advocate who shall serve as the head of the Office. The Borrower Advocate shall be appointed by the Secretary from among individuals who have worked closely with the Federal student loan programs authorized under title IV.(3)RemovalThe Borrower Advocate may be removed only by the Secretary who shall communicate the reasons for any such removal to the authorizing committees.(4)Restrictions(A)Preservice and in-service restrictionsAn individual may not serve as the Borrower Advocate if such individual—(i)is employed by, or has a financial interest in, an entity that contracts with the PBO; or(ii)was employed by, or had a financial interest in, any such entity in any of the five years preceding the date of the individual’s appointment as the Borrower Advocate.(B)Postservice restrictionsAn individual who served as the Borrower Advocate may not accept employment with an entity that contracts with the PBO until a period of five years has elapsed following the date on which such individual’s service as the Borrower Advocate terminated.(5)StaffThe Office shall be staffed sufficiently to carry out the responsibilities of the Office under this subsection.(6)Duties of the borrower advocateThe Office of the Borrower Advocate shall—(A)assist borrowers of loans made, insured, or guaranteed under title IV in resolving problems with the PBO and its contractors or other agents, including by—(i)receiving and reviewing complaints of such problems from borrowers;(ii)working to resolve such complaints in a manner that is in the best interests of borrowers; and(iii)transmitting such complaints to States and recognized accrediting agencies or associations, as appropriate.(B)attempt to resolve complaints within the Department of Education and with institutions of higher education, lenders, guaranty agencies, loan servicers, and other participants in the Federal student loan programs authorized under title IV in a manner that will improve the experience of the borrower;(C)conduct impartial reviews regarding a student’s independence under subparagraph (B) or (H) of section 480(d)(1), in consultation with knowledgeable parties, including institutions of higher education, child welfare agencies, local educational agency liaisons for homeless individuals designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), or State Coordinators for Education of Homeless Children and Youth established in accordance with section 722 of such Act (42 U.S.C. 11432);(D)compile and analyze data on borrower complaints and share such data with the Director of the Bureau of Consumer Financial Protection;(E)publish, with any personally identifiable information redacted, such complaints and responses of the Secretary to such complaints on the website of the Department; and(F)make appropriate recommendations to Congress, the Chief Operating Officer, and Secretary with respect to Federal student loan programs authorized under title IV and the experiences of borrowers in repayment of loans under such programs.(7)Public informationThe Chief Operating Officer shall establish and maintain a public page on the website of the Department of Education exclusively to provide members of the public with information about the role of the PBO with respect to the oversight of institutions of higher education, lenders, guaranty agencies, contractors that contract with the PBO, subcontractors of such contractors, and third party servicers.(8)ReportOn an annual basis, the Borrower Advocate shall submit to the Chief Operating Officer a report on the activities of the Office during the preceding year that—(A)identifies the activities carried out by the Borrower Advocate;(B)summarizes the complaints received from borrowers, including the number of such complaints, and explains the activities undertaken by the PBO to address such complaints;(C)proposes changes in the administrative practices of the PBO to mitigate problems experienced by borrowers; and(D)identifies potential legislative changes which may be appropriate to mitigate such problems.;(7)by redesignating subsection (i) as subsection (j); and(8)by inserting after subsection (h) the following:(i)Enforcement unit(1)In generalNot later than 180 days after the date of enactment of the College Affordability Act, the Secretary shall establish within the PBO an enforcement unit (referred to in this section as the Unit) to review and investigate violations of this Act and recommend enforcement actions in accordance with paragraph (3).(2)Chief enforcement officer(A)AppointmentThe Secretary shall appoint an official to be known as the Chief Enforcement Officer who shall serve as the head of the Unit. The Secretary shall appoint an individual to serve as the Chief Enforcement Officer solely on the basis of such individual’s integrity and expertise in law and investigations and without regard to such individual’s political affiliation.(B)AuthorityThe Chief Enforcement Officer shall report directly to the Secretary without being required to report through any other official of the Department of Education.(C)TermThe Chief Enforcement Officer shall be appointed for a term of 6 years and may be reappointed for additional terms of 6 years at the discretion of the Secretary.(D)Removal(i)In generalThe Chief Enforcement Officer may not be removed during the Officer’s term except for cause.(ii)Notice to congressIf the Secretary removes the Chief Enforcement Officer before the expiration of the Officer’s term, the Secretary shall submit to the authorizing committees a report that explains the reasons for such removal. The report shall be submitted to the authorizing committees not later than 30 days after the date on which the removal takes effect.(3)DutiesThe Chief Enforcement Officer shall have the following duties:(A)Receive, process, and analyze allegations that a covered entity has violated Federal law or has engaged in unfair, deceptive, or abusive practices.(B)Review and investigate such allegations or refer such allegations to an entity described in subparagraphs (A) through (E) of paragraph (6).(C)After reviewing and investigating an allegation under subparagraph (B), in consultation with the Chief Operating Officer—(i)if the covered entity subject to such allegation is an entity described in clause (i) or (iii) of paragraph (8)(A), make recommendations with respect to such covered entity, including—(I)whether such covered entity should be limited, suspended, or terminated from participation in one or more programs under title IV; (II)whether such covered entity should be subject to an emergency action under section 487(c)(1)(G); (III)whether such covered entity should be subject to a civil penalty described in section 487(c)(3)(B); (IV)whether such covered entity should be subject to a criminal penalty described in section 490; or(V)whether such covered entity should be subject to a combination of any of the actions described in subclauses (I) though (IV);(ii)if the covered entity subject to such allegation is an entity described in clause (ii) of paragraph (8)(A), make recommendations with respect to such covered entity, including whether such covered entity should be limited, suspended, or terminated from administering or providing services with respect to one or more programs under title IV; and(iii)provide the Secretary with such recommendations.(4)Secretarial review and actionAfter receiving notice of a determination of the Chief Enforcement Officer under paragraph (3)(C), the Secretary shall decide whether or not to pursue enforcement action against the entity concerned, in accordance with the procedures established under section 487(c)(3). In a case in which the Chief Enforcement Officer recommends enforcement action against an entity, but the Secretary decides not to pursue such enforcement action, the Secretary shall notify the Chief Enforcement Officer, in writing, of the rationale for such decision.(5)Coordination and staffingThe Chief Enforcement Officer shall—(A)coordinate with relevant Federal and State agencies and oversight bodies; and(B)hire staff with the expertise necessary to conduct investigations, respond to allegations against covered entities, and enforce compliance with laws governing Federal student financial assistance programs under title IV.(6)Information sharingThe Chief Enforcement Officer shall develop and implement a process for sharing relevant information about allegations against covered entities with—(A)the Borrower Advocate appointed under subsection (f);(B)personnel of the Department on responsible for processing borrower defense claims submitted under section 493H;(C)other relevant Federal agencies;(D)States, including State law enforcement and regulatory agencies; and(E)recognized accrediting agencies or associations.(7)Report to congressOn an annual basis, the Chief Enforcement Officer shall submit to the authorizing committees a report that includes—(A)the number of allegations about covered entities received by Unit in the year covered by the report;(B)the number of such allegations investigated by the Unit;(C)the number of such allegations that were referred to the Secretary under paragraph (3)(C) and a summary of any action taken by the Secretary with respect to such allegations;(D)the number of such allegations that were referred to other Federal agencies and the names of the agencies to which the allegations were referred; and(E)the number of such allegations that remain under review or investigation as of the date of the report.(8)DefinitionsIn this subsection:(A)Covered entityIn this subsection, the term covered entity means—(i)an institution of higher education (as defined in section 102) that participates in the Federal student financial assistance programs authorized under title IV;(ii)a contractor that contracts with the PBO to provide services relating to such programs, or a subcontractor of such contractor; or(iii)a third party servicer.(B)Third party servicerthe term third party servicer has the meaning given that term in section 481(c)..IITeacher Quality EnhancementATeacher and School Leader Quality Partnership Grants2001.DefinitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended to read as follows:200.DefinitionsExcept as otherwise provided, in this title:(1)Arts and sciencesThe term arts and sciences means—(A)when referring to an organizational unit of an institution of higher education, any academic unit that offers one or more academic majors in disciplines or content areas corresponding to the academic subject matter areas in which teachers provide instruction; and(B)when referring to a specific academic subject area, the disciplines or content areas in which academic majors are offered by the arts and sciences organizational unit.(2)Blended learningThe term blended learning has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).(3)Children from low-income familiesThe term children from low-income families means children described in section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)).(4)Comprehensive literacy instructionThe term comprehensive literacy instruction has the meaning given the term in section 2221(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)(1)).(5)Digital learningThe term digital learning has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).(6)Diverse teacher candidatesThe term diverse teacher candidates means teacher candidates who are—(A)members of racial and ethnic groups underrepresented in the teaching profession; or(B)linguistically and culturally prepared to educate students in high-need schools.(7)Early childhood educatorThe term early childhood educator means an individual with primary responsibility for the education of children in an early childhood education program.(8)Educational service agencyThe term educational service agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(9)EducatorThe term educator means a teacher, principal or other school leader, specialized instructional support personnel, or other staff member who provides or directly supports instruction, such as a school librarian, counselor, or paraprofessional.(10)Eligible partnershipThe term eligible partnership means an entity—(A)that—(i)shall include—(I)a high-need local educational agency;(II)(aa)a high-need school or a consortium of high-need schools served by such high-need local educational agency; or(bb)as applicable, a high-need early childhood education program;(III)a partner institution;(IV)a school, department, or program of education within such partner institution, which may include an existing teacher professional development program with proven outcomes within a four-year institution of higher education that provides intensive and sustained collaboration between faculty and local educational agencies consistent with the requirements of this title; and(V)a school or department of arts and sciences within such partner institution; or(ii)shall include—(I)(aa)a partner education institution;(bb)a school, department, or program of education within such partner institution, which may include an existing teacher professional development program with proven outcomes within a four-year institution of higher education that provides intensive and sustained collaboration between faculty and local educational agencies consistent with the requirements of this title; or(cc)a school or department of arts and sciences within such partner institution; and(II)a State educational agency that will serve to place graduates of partnership programs into high-need local educational agencies, schools, or early childhood programs, or schools that have been identified for comprehensive support and improvement under section 1111(d)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(d)(2)); and (B)that may include any of the following:(i)The Governor of the State.(ii)The State educational agency.(iii)The State board of education.(iv)The State agency for higher education.(v)A public or private nonprofit educational organization.(vi)An educational service agency.(vii)A public school teacher, principal, or school leader organization.(viii)A high-performing local educational agency, or a consortium of such local educational agencies, that can serve as a resource to the partnership.(ix)A charter school (as defined in section 4310 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i)).(x)A school or department within the partner institution that focuses on psychology and human development.(xi)A school or department within the partner institution for teacher or school leader preparation with comparable expertise in the disciplines of teaching, learning, and child and adolescent development.(xii)An entity operating a program that provides alternative routes to State certification of teachers or principals.(11)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(12)Evidence-basedThe term evidence-based has the meaning given the term in subclauses (I) and (II) of section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)).(13)Evidence of student learningThe term evidence of student learning means multiple measures of student learning that include the following:(A)Valid and reliable student assessment data, which may include data—(i)on student learning gains on statewide academic assessments under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965;(ii)from student academic achievement assessments used at the national, State, or local levels, where available and appropriate for the curriculum and students taught;(iii)from classroom-based summative assessments; and(iv)from high quality validated performance-based assessments that are aligned with challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)).(B)Not less than one of the following additional measures:(i)Student work, including measures of performance criteria and evidence of student growth.(ii)Teacher-generated information about student goals and growth.(iii)Parental feedback about student goals and growth.(iv)Student feedback about learning and teaching supports.(v)Assessments of affective engagement and self-efficacy.(vi)Other appropriate measures, as determined by the State.(14)Foster care(A)In generalThe term foster care means 24-hour substitute care for a child placed away from the child’s parents or guardians and for whom the State agency has placement and care responsibility. The term includes care through a placement in a foster family home, a foster home of a relative, a group home, an emergency shelter, a residential facility, a child care institution, or a pre-adoptive home.(B)RuleA child shall be considered to be in foster care under subparagraph (A) without regard to whether—(i)the foster care facility is licensed and payments are made by the State or local agency for the care of the child;(ii)adoption subsidy payments are being made prior to the finalization of an adoption; or(iii)Federal matching funds for any payments described in clause (i) or (ii) are being made.(15)High-need early childhood education programThe term high-need early childhood education program means an early childhood education program serving children from low-income families that is located within the geographic area served by a high-need local educational agency.(16)High-need local educational agencyThe term high-need local educational agency means a local educational agency—(A)(i)that serves not fewer than 10,000 low-income children;(ii)for which not less than 40 percent of the children served by the agency are low-income children;(iii)that meets the eligibility requirements for funding under the Small, Rural School Achievement Program under section 5211(b) of the Elementary and Secondary Education Act of 1965 or the Rural and Low-Income School Program under section 6221(b) of such Act; or(iv)that has a percentage of low-income children that is in the highest quartile among such agencies in the State; and(B)(i)for which a significant number of schools served by the agency is identified by the State for comprehensive supports and interventions under section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965; or(ii)for which a significant number of schools served by the agency has a high teacher turnover rate or is experiencing a teacher shortage in a high-needs field, as determined by the State.(17)High-need school(A)In generalThe term high-need school means a school that, based on the most recent data available, is—(i)an elementary school, in which not less than 60 percent of students are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act;(ii)any other school that is not an elementary school, in which not less than 45 percent of students are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or(iii)identified for comprehensive support and improvement under section 1111(c)(4)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(4)(D)), targeted support and improvement under section 1111(d)(2) of such Act (20 U.S.C. 6311(d)(2)), or additional targeted support under section 1111(d)(2)(C) of such Act (20 U.S.C. 6311(d)(2)(C)).(B)Special rule(i)Designation by the SecretaryThe Secretary may, upon approval of an application submitted by an eligible partnership seeking a grant under this title, designate a school that does not qualify as a high-need school under subparagraph (A) as a high-need school for the purpose of this title. The Secretary shall base the approval of an application for designation of a school under this clause on a consideration of the information required under clause (ii), and may also take into account other information submitted by the eligible partnership.(ii)Application requirementsAn application for designation of a school under clause (i) shall include—(I)the number and percentage of students attending such school who are—(aa)aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary;(bb)eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act;(cc)in families receiving assistance under the State program funded under part A of title IV of the Social Security Act; or(dd)eligible to receive medical assistance under the Medicaid program;(II)information about the student academic achievement of students at such school; and(III)for a secondary school, the four-year adjusted cohort graduation rate for such school.(18)Highly competentThe term highly competent, when used with respect to an early childhood educator, means an early childhood educator—(A)with specialized education and training in development and education of young children from birth until entry into kindergarten or a specialization in infants and toddlers or pre-school children;(B)with a baccalaureate degree in an academic major in an early childhood or related field; and(C)who has demonstrated a high level of knowledge and use of content and pedagogy in the relevant areas associated with quality early childhood education.(19)Homeless childThe term homeless child means an individual who is a homeless child or youth under section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).(20)Induction programThe term induction program means a formalized program for new teachers, principals, or school leaders, during not less than the teachers’, principals, or school leaders’ first 2 years of, respectively, teaching or leading, that is designed to provide support for, and improve the professional performance and increase the retention in the education field of, beginning teachers, principals, or school leaders. Such program shall promote effective teaching or leadership skills and shall include the following components:(A)High-quality and structured teacher or school leader mentoring led by a trained and expert mentor who has demonstrated high skill and effectiveness and who teaches or leads, or has taught or led, in the same or similar field, grade, or subject as the mentee.(B)Periodic, structured time for collaboration, including with mentors, as well as time for information-sharing among teachers, principals, other school leaders and administrators, other appropriate instructional staff, and participating faculty or program staff in the partner institution.(C)The application of evidence-based instructional practices.(D)Opportunities for new teachers, principals, or school leaders to draw directly on the expertise of mentors, faculty or program staff, and researchers, including through mentor observation and feedback, to support the integration of evidence-based research and practice.(E)The development of skills in evidence-based instructional and behavioral supports and interventions.(F)Programs to support the health and well-being of teachers, particularly in high-need schools or high-need local educational agencies. These may include programs that focus on social emotional learning, organizational interventions, workplace wellness, and stress management.(G)Faculty or program staff who—(i)model the integration of research and practice in the classroom and school; and(ii)assist new teachers or school leaders with the effective use and integration of educational and accessible technology and universal design for learning into the classroom or school.(H)Interdisciplinary collaboration among teacher leaders or school leaders, faculty or program staff, researchers, and other staff who prepare new teachers or school leaders with respect to, as applicable, the learning process, the assessment of learning, or the leadership of a school.(I)As applicable to the role, assistance with understanding of the effective use of data, particularly student achievement data, and the applicability of such data to inform and improve classroom instruction and school leadership.(J)Regular and structured observation and evaluation of new teachers, principals, or other school leaders that are based in part on evidence of student learning, shall include multiple measures of educator performance, and shall provide clear, timely, and useful feedback to teachers, principals, or other school leaders to be used to improve instruction, as applicable.(K)With respect to a principal induction program, the development of local-educational-agency-wide systems such as rigorous leader standards, continuous ongoing identification of goals for improvement, and support for achieving those goals.(L)The development of skills in improving the school culture and climate related to school leadership and the role of the principal, including to—(i)nurture teacher and staff development to strengthen classroom practice;(ii)support teacher health and well-being, including through programs that focus on social emotional learning, organizational interventions, workplace wellness, and stress management; (iii)build and sustain an inclusive culture of learning among adults and children;(iv)strengthen communications and relationships with teachers, parents, caregivers, paraprofessionals, and community stakeholders;(v)facilitate the sharing of knowledge, insight, and best practices in the community served by the school, preschool program, or early childhood education program, including with youth serving programs (such as before- and after-school and summer programs); and(vi)build relationships and communicate effectively with State and local educational agency officials.(21)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).(22)MentoringThe term mentoring means the mentoring or coaching of new or prospective teachers, principals, or school leaders through a program that—(A)includes clear criteria for the selection of teacher, principal, or school leader mentors who may be program staff and who will provide role model relationships for mentees, which criteria shall be developed by the eligible partnership and based on measures of teacher or school leader effectiveness;(B)provides high-quality training for such mentors, including instructional strategies for culturally relevant teaching practices, literacy instruction and classroom management (including approaches that improve the schoolwide climate for learning, create inclusive classroom environments, and address the social and emotional needs of students, which may include positive behavioral interventions and supports);(C)provides regular and ongoing opportunities for mentors and mentees to observe each other’s teaching or leading methods in classroom or school settings during the day in a high-need school in the high-need local educational agency in the eligible partnership;(D)provides paid release time for mentors;(E)for teachers, provides mentoring to each mentee by a colleague who teaches in the same field, grade, or subject as the mentee;(F)for teachers, promotes empirically-based practice of, and evidence-based research on, where applicable—(i)teaching and learning;(ii)assessment of student learning;(iii)the development of teaching skills through the use of instructional and behavioral interventions, including trauma-informed practices; and(iv)the improvement of the mentees’ capacity to measurably advance student learning; and(G)includes—(i)common planning time or regularly scheduled collaboration for the mentor and mentee; and(ii)as applicable, joint professional development opportunities.(23)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(24)Partner institutionThe term partner institution means an institution of higher education, which may include a 2-year institution of higher education offering a dual program with a 4-year institution of higher education, participating in an eligible partnership that has a teacher or school leader preparation program that is accredited by the State—(A)in the case of a teacher preparation program—(i)whose graduates exhibit strong performance on State-determined qualifying assessments for new teachers through—(I)demonstrating that 80 percent or more of the graduates of the program who intend to enter the field of teaching have passed all of the applicable State qualification assessments for new teachers, which shall include an assessment of each prospective teacher’s subject matter knowledge in the content area in which the teacher intends to teach; or(II)that is not designated as a low-performing teacher preparation program in the State as determined by the State—(aa)using criteria consistent with the requirements for the State assessment under section 207(a) before the first publication of such report card; and(bb)using the State assessment required under section 207(a), after the first publication of such report card and for every year thereafter; and(ii)that requires—(I)each student in the program to meet high academic standards or demonstrate a record of success, as determined by the institution (including prior to entering and being accepted into a program), and participate in intensive clinical experience;(II)each student in the program preparing to become a teacher who meets the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)); and(III)each student in the program preparing to become an early childhood educator to become highly competent; and(B)in the case of a school leader preparation program—(i)whose graduates exhibit a strong record of successful school leadership as demonstrated by—(I)a high percentage of such graduates taking positions as assistant principals and principals within 3 years of completing the program; and(II)a high percentage of such graduates rated effective or above in State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other, comparable indicators of performance; and(ii)that requires each student in the program to participate in an intensive, high-quality clinical experience in an authentic setting (including by assuming substantial leadership responsibilities) for at least one full academic semester (or the equivalent) in which the student can be evaluated on leadership skills and the student’s effect on student learning as part of program completion.(25)Professional developmentThe term professional development has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(26)Profession-readyThe term profession-ready—(A)when used with respect to a principal or other school leader, means a principal or other school leader who—(i)has an advanced degree, or other appropriate credential;(ii)has completed a principal or other school leader preparation process and is fully certified and licensed by the State in which the principal or other school leader is employed;(iii)has demonstrated instructional leadership, including the ability to collect, analyze, and utilize data on evidence of student learning and evidence of classroom practice;(iv)has demonstrated proficiency in professionally recognized leadership standards, such as through—(I)a performance assessment;(II)completion of a residency program; or(III)other measures of leadership effectiveness, as determined by the State; and(v)has demonstrated the ability to work with students with disabilities and students who are culturally and linguistically diverse;(B)when used with respect to a teacher, means a teacher who—(i)has completed a teacher preparation program and is fully certified and licensed to teach by the State in which the teacher is employed;(ii)has a baccalaureate degree or higher;(iii)has demonstrated content knowledge in the subject or subjects the teacher teaches;(iv)has demonstrated the ability to work with students with disabilities and students who are culturally and linguistically diverse; (v)has demonstrated teaching skills, such as through—(I)a teacher performance assessment; or(II)other measures of teaching skills, as determined by the State; and(vi)has demonstrated proficiency with the use of educational and accessible technology; and(C)when used with respect to any other educator not described in subparagraph (A) or (B), means an educator who has completed an appropriate preparation program and is fully certified or licensed by the State in which the educator is employed.(27)Residency programThe term residency program means a school-based educator preparation program, based on models of effective teaching and leadership residencies, in which a prospective teacher, principal, or other school leader—(A)for 1 academic year, works alongside a mentor teacher, principal, or other school leader who is—(i)the educator of record; and(ii)is rated as effective or above in the State’s school leader evaluation and support system (as described in section 2101(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(c)(4)(B)(ii))) or, if no such ratings are available, other, on comparable indicators of performance;(B)receives concurrent, aligned instruction during the year described in subparagraph (A) from the partner institution, which may be courses taught by local educational agency personnel or residency program faculty, in, as applicable—(i)the teaching of the content area in which the teacher will become certified or licensed;(ii)pedagogical practices, including the teaching skills defined in paragraph (33); and(iii)leadership, management, organizational, and instructional skills necessary to serve as a principal or other school leader;(C)acquires effective teaching or leadership skills through the integration of pedagogy, classroom or school practice, and teacher or leadership mentoring; and(D)prior to completion of the program—(i)demonstrates the prerequisite skills to advance student learning, which may be measured by a teacher or school leader performance assessment;(ii)attains full State teacher, principal, or school leader certification or licensure;(iii)with respect to special education teachers, meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)); and(iv)becomes profession-ready.(28)School leaderThe term school leader has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(29)School leader preparation entityThe term school leader preparation entity means an institution of higher education or a nonprofit organization, including those institutions or organizations that provide alternative routes to certification, that is approved by the State to prepare school leaders to be effective.(30)School leader preparation programThe term school leader preparation program means a program offered by a school leader preparation entity, whether a traditional or alternative route, that is approved by the State to prepare school leaders to be effective and that leads to a specific State certification to be a school leader.(31)School leader skillsThe term school leader skills refers to evidenced-based competencies for principals and other school leaders such as—(A)shaping a vision of academic success for all students;(B)creating a safe and inclusive learning environment;(C)cultivating leadership in others;(D)improving instruction; and(E)managing people, data, and processes to foster school improvement.(32)Teacher leaderThe term teacher leader means an effective educator who carries out formalized leadership responsibilities based on the demonstrated needs of the elementary school or secondary school in which the teacher is employed, while maintaining a role as a classroom instructor who—(A)is trained in and practices teacher leadership; and(B)fosters a collaborative culture to—(i)support educator development, effectiveness, and student learning;(ii)support access and use research to improve practice and student learning;(iii)promote professional learning for continuous improvement;(iv)facilitate improvements in instruction and student learning; promote the appropriate use of assessments and data for school and district improvement;(v)improve outreach and collaboration with families and community;(vi)advance the profession by shaping and implementing policy; (vii)advocate for increased access to great teaching and learning for all students; and(viii)demonstrate cultural competencies and provide instruction and support as such.(33)Teaching skillsThe term teaching skills means skills that enable a teacher to—(A)increase student learning, achievement, and the ability to apply knowledge;(B)effectively convey, explain, and provide opportunities for students to develop the skills aligned with the full depth and breadth of the State challenging academic standards, including the application of academic subject matter;(C)effectively teach higher-order analytical, evaluation, problem-solving, critical thinking, social and emotional, collaboration, and communication skills;(D)employ strategies grounded in the disciplines of teaching and learning that—(i)are based on empirically-based practice and evidence-based research, where applicable, related to teaching and learning;(ii)are specific to academic subject matter; and(iii)focus on the identification of students’ specific learning needs, particularly students with disabilities, students who are English learners, students who are gifted and talented, and students with low literacy levels, and the tailoring of academic instruction to such needs;(E)design and conduct ongoing assessments of student learning, which may include the use of formative assessments, performance-based assessments, project-based assessments, or portfolio assessments, that measures higher-order thinking skills (including application, analysis, synthesis, and evaluation) and use this information to inform and personalize instruction;(F)support the social, emotional, and academic achievement of all students including effectively manage a classroom creating a positive and inclusive classroom environment, including the ability to implement positive behavioral interventions, trauma-informed care, and other support strategies;(G)support an inclusive learning environment through culturally responsive teaching;(H)support accessible technology-rich instruction, assessment, and learning management in content areas, accessible technology literacy, and the use of universal design;(I)demonstrate proficiency with the use of educational and accessible technology;(J)communicate and work with families, and involve families in their children’s education; and(K)use, in the case of an early childhood educator or an educator at the elementary school or secondary school level, age-appropriate and developmentally appropriate strategies and practices for children and youth in early childhood education and elementary school or secondary school programs, respectively.(34)Teacher performance assessmentThe term teacher performance assessment means a pre-service assessment used to measure teacher performance that is approved by the State and is—(A)based on professional teaching standards;(B)used to measure the effectiveness of a teacher’s—(i)curriculum planning informed by an understanding of students’ prior knowledge, experiences, and racial, linguistic, cultural, and community assets;(ii)instruction of students, including the skills necessary to advance student learning, and including appropriate plans, differentiation, and modifications to support student learning needs, including English learners and students with disabilities;(iii)assessment of students, including analysis of evidence of student learning; (iv)ability to analyze, reflect on, and improve teaching practice in response to student learning; and(v)demonstrate cultural competencies through curriculum planning and instruction.(C)validated based on professional assessment standards;(D)reliably scored by trained evaluators, with appropriate oversight of the process to ensure consistency; and(E)used to support continuous improvement of educator practice.(35)Teacher preparation entityThe term teacher preparation entity means an institution of higher education, a nonprofit organization, or other organization that is approved by a State to prepare teachers to be effective in the classroom.(36)Teacher preparation programThe term teacher preparation program means a program offered by a teacher preparation entity that leads to a specific State teacher certification.(37)Trauma-informed careThe term trauma-informed care is defined as the evidence-based practices outlined in section 4108(B)(II)(aa) of the Elementary and Secondary Education Act of 1965..2002.PurposesSection 201 of the Higher Education Act of 1965 (20 U.S.C. 1022) is amended—(1)in paragraph (2), by striking by improving the preparation of prospective teachers and enhancing professional development activities for new teachers and inserting , school leaders, including teacher leaders, and other educators by improving the preparation of prospective teachers, school leaders, and other educators and enhancing professional development activities for new teachers, school leaders, and other educators;(2)in paragraph (3), by striking ; and and inserting a semicolon;(3)by striking paragraph (4) and inserting the following new paragraphs: (4)hold teacher, principal and school leader, and other educator preparation programs accountable for preparing effective teachers, principals and school leaders, and other educators; (5)recruit individuals, including members of racial and ethnic groups underrepresented in the teaching profession and individuals from other occupations (including informal education and youth development fields), as profession-ready teachers and other educators, ensuring such individuals receive appropriate training in pedagogy and classroom management, with an emphasis on areas of State-identified teacher shortage; and(6)meet the staffing needs of high-need local educational agencies and high-need schools through close partnerships with educator preparation programs within institutions of higher education..2003.Partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting equitable distribution, after professional development,;(B)by amending paragraph (2) to read as follows: (2)a description of the extent to which the program to be carried out with grant funds, as described in subsection (c), will prepare prospective teachers, school leaders, and new educators with strong teaching, school leadership, and other professional skills necessary to increase learning and academic achievement;; (C)in paragraph (3), by inserting , school leaders, and other educators, after new teachers;(D)in paragraph (4)—(i)in subparagraph (A), by inserting , school leader, and other educator after other teacher; and(ii)in subparagraph (B), by inserting , school leader, and other educator after promote teacher;(E)in paragraph (6)—(i)by redesignating subparagraphs (I), (J), and (K) as subparagraphs (J), (K), and (M), respectively;(ii)by striking subparagraphs (F), (G), and (H) and inserting the following:(F)how the partnership will prepare educators to teach and work with students with disabilities, including training related to early identification of students with disabilities and participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act to ensure that students with disabilities receive effective services, consistent with the requirements of the Individuals with Disabilities Education Act, that are needed for such students to achieve to challenging State academic standards;(G)how the partnership will prepare educators to teach and work with students who are English learners to ensure that students who are English learners receive the services that are needed for such students to achieve to challenging State academic standards;(H)in the case of activities related to principal and school leader preparation programs, how the partnership will prepare principals and other school leaders to foster instruction that supports the success of all students, including students with disabilities, students who are English learners, and students in early childhood education in alignment with State early learning standards for early childhood education programs; (I)how faculty at the partner institution will work, during the term of the grant, with mentor educators in the classrooms and administrators of high-need schools served by the high-need local educational agency in the partnership to—(i)provide high-quality professional development activities to strengthen the content knowledge and teaching skills of elementary school and secondary school teachers and other educators, including multi-tiered systems of support and universal design for learning;(ii)train other classroom teachers, principals or other school leaders, school librarians, and other educators to implement literacy programs that incorporate the components of comprehensive literacy instruction; and(iii)provide evidence-based, high-quality professional development activities to strengthen the instructional and leadership skills of elementary school and secondary school principals or other school leaders and district superintendents, if the partner institution has a principal or school leader preparation program;;(iii)in subparagraph (J) (as so redesignated), by inserting as applicable before how the partnership;(iv)in subparagraph (K) (as so redesignated), by striking and at the end;(v)by inserting after subparagraph (K) (as so resdesignated) the following:(L)how faculty at the partner institution for school leader preparation will work, during the term of the grant, with their—(i)State to use rigorous, research-based leader standards and align program accreditation criteria and principal licensure requirements with those standards; and(ii)high-needs local education agencies that hire their graduates to use rigorous, evidence-based leader standards and align program content and local educational agencies’ evaluation systems with those standards; and; and(vi)in subparagraph (M) (as so redesignated), by inserting , principals or other school leaders after teachers; and(F)in paragraph (7)—(i)in the matter before subparagraph (A), by striking under this section and inserting under paragraphs (1)(B)(iv) and (3) of subsection (d);(ii)in subparagraph (A), by inserting as applicable, before a demonstration; and(iii)in subparagraph (B), by striking scientifically valid and inserting evidence-based;(2)by amending subsection (c) to read as follows: (c)Use of grant fundsAn eligible partnership that receives a grant under this section—(1)shall use such grant to carry out —(A)a program for the pre-baccalaureate or post-baccalaureate preparation of teachers described in subsection (d);(B)a teaching residency program, or a principal or other school leader residency program, described in subsection (e);(C)a high-quality Grow Your Own program; or (D)a combination of such programs; and(2) may use such grant to carry out other educator development programs under subsection (f), based upon the results of the needs assessment in subsection (b)(1).;(3)in subsection (d)—(A)in paragraph (1)—(i)by striking limited English proficient both places it appears and inserting English learners; and(ii)by striking scientifically valid both places it appears and inserting evidence-based;(iii)in subparagraph (B)(ii)(VI), by striking reading instruction both places it appears and inserting comprehensive literacy instruction;(B)in paragraph (5)(B), by striking limited English proficient students and inserting students who are English learners;(C)in paragraph (5)(C), by inserting paraprofessionals, after occupations,; and (D)in paragraph (6)(A), by striking reading instruction and inserting comprehensive literacy instruction; (4)by amending subsection (e) to read as follows: (e)Partnership grants for the establishment of teaching and principal or other school leader residency programs(1)In generalAn eligible partnership receiving a grant to carry out an effective teaching residency program or principal or other school leader residency program that meets the following requirements:(A)Teaching residency programAn eligible partnership carrying out a teaching residency program shall—(i)support a teaching residency program described in paragraph (2) for high-need schools, as determined by the needs of high-need local educational agency in the partnership, and in high-need subjects and areas, as defined by such local educational agency; and (ii)place graduates of the teaching residency program in cohorts that facilitate professional collaboration, both among graduates of the residency program and between such graduates and mentor teachers in the receiving school.(B)Principal or school leader residency programAn eligible partnership carrying out a principal or school leader residency program shall support a program described in paragraph (3) for high-need schools, as determined by the needs of the high-need local educational agency in the partnership. (2)Teaching residency program(A)Establishment and designA teaching residency program under this paragraph shall be a program based upon models of successful teaching residencies that serves as a mechanism to prepare teachers for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:(i)The integration of pedagogy, classroom practice and teacher mentoring.(ii)The exposure to principles of child and youth development, and understanding and applying principles of learning, behavior, and community and family engagement.(iii)The exposure to principles of universal design for learning and multi-tiered systems of support.(iv)Engagement of teaching residents in rigorous coursework that results in a baccalaureate or master’s degree while undertaking a guided teaching clinical experience.(v)Experience and learning opportunities alongside a trained and experienced mentor teacher—(I)whose teaching shall complement the residency program so that school-based clinical practice is tightly aligned and integrated with coursework;(II)who shall have extra responsibilities as a teacher leader of the teaching residency program, as a mentor for residents, and as a teacher coach during the induction program for new teachers, and for establishing, within the program, a learning community in which all individuals are expected to continually improve their capacity to advance student learning; and(III)who may be relieved from teaching duties or may be offered a stipend as a result of such additional responsibilities.(vi)The establishment of clear criteria for the selection of mentor teachers based on the appropriate subject area knowledge and measures of teacher effectiveness, which shall be based on, but not limited to, observations of the following:(I)Planning and preparation, including demonstrated knowledge of content, pedagogy, and assessment, including the use of formative, summative, and diagnostic assessments to inform instruction and improve student learning.(II)Appropriate instruction that engages all students.(III)Collaboration with colleagues to improve instruction.(IV)Analysis of evidence of student learning.(V)Collaboration and the cultivation of relationships with external stakeholders (which may include professional disciplinary organizations and nonprofit advocacy organizations) to foster the sharing of evidence-based resources to promote high-quality, effective practices.(vii)The development of admissions goals and priorities—(I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the teaching residency program; and(II)which may include consideration of applicants who reflect the communities in which they will teach as well as consideration of individuals from underrepresented populations in the teaching profession.(viii)Continued support for residents once such residents are hired as the teachers of record, through an induction program, evidence-based professional development, and networking opportunities to support the residents through not less than the residents' first 2 years of teaching.(B)Selection of individuals as teacher residents(i)Eligible individualIn order to be eligible to be a teacher resident in a teaching residency program under this paragraph, an individual shall—(I)be a recent graduate of a 4-year institution of higher education or a mid-career professional possessing strong content knowledge or a record of professional accomplishment;(II)in the case of an undergraduate residency, enrolled as an undergraduate student in a partner institution as defined in this title; and (III)submit an application to the residency program. (ii)Selection criteriaAn eligible partnership carrying out a teaching residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the teaching residency program based on the following characteristics:(I)Strong content knowledge or record of accomplishment in the field or subject area to be taught.(II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.(III)Other attributes linked to effective teaching, which may be determined by interviews or performance assessments, as specified by the eligible partnership.(3)Partnership grants for the development of principal and other school leader residency programs(A)Establishment and designA principal or other school leader residency program under this paragraph shall be a program based upon models of successful principal or other school leader residencies, and may include the development or support of principal pipelines, that serve as a mechanism to prepare principals and other school leaders for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:(i)Engagement of principal or other school leader residents in rigorous graduate-level coursework to earn an appropriate advanced credential while undertaking a guided principal or other school leader clinical experience.(ii)Experience and learning opportunities, including those that provide continuous feedback throughout the program on a participants’ progress, alongside a trained and experienced mentor principal or other school leader—(I)whose mentoring shall be based on standards of effective mentoring practice and shall complement the residence program so that school-based clinical practice is tightly aligned with coursework; and(II)who may be relieved from some portion of principal or other school leader duties or may be offered a stipend as a result of such additional responsibilities.(iii)The establishment of clear criteria for the selection of mentor principals or other school leaders, which may be based on observations of the following:(I)Demonstrating awareness of, and having experience with, the knowledge, skills, and attitudes to—(aa)establish and maintain a professional learning community that effectively extracts information from data to improve the school culture and climate, and personalize instruction for all students to result in improved student achievement;(bb)create and maintain a learning culture within the school that provides an inclusive climate conducive to the development of all members of the school community, including one of continuous improvement and learning for adults tied to student learning and other school goals;(cc)develop the professional capacity and practice of school personnel and foster a professional community of teachers and other professional staff;(dd)engage in continuous professional development, utilizing a combination of academic study, developmental simulation exercises, self-reflection, mentorship, and internship;(ee)understand youth development appropriate to the age level served by the school, and use this knowledge to set high expectations and standards for the academic, social, emotional, and physical development of all students;(ff)understand the science of adverse childhood experiences to lead schools that implement trauma-informed practices; and(gg)actively engage with families and the community to create shared responsibility for student academic performance and successful development.(II)Planning and articulating a shared and coherent schoolwide direction and policy for achieving high standards of student performance, and closing gaps in achievement among subgroups of students.(III)Identifying and implementing the activities and rigorous curriculum necessary for achieving such standards of student performance.(IV)Supporting a culture of learning, collaboration, and professional behavior and ensuring quality measures of instructional practice.(V)Communicating with, and engaging, parents, families, and other external communities.(VI)Cultivating relationships and collaborating with external stakeholders, which may include professional disciplinary organizations and nonprofit advocacy organizations, to foster the sharing of evidence-based resources to promote high-quality, effective practices.(VII)Collecting, analyzing, and utilizing data and other evidence of student learning and evidence of classroom practice to guide decisions and actions for continuous improvement and to ensure performance accountability.(iv)The development of admissions goals and priorities—(I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the principal residency program; and(II)which may include consideration of applicants who reflect the communities in which they will serve and consideration of individuals from underrepresented populations in school leadership positions.(v)Continued support for residents once such residents are hired as principals or other school leaders, through an induction program, evidence-based professional development to support the knowledge and skills of the principal or other school leader in a continuum of learning and content expertise in developmentally appropriate or age-appropriate educational practices, and networking opportunities to support the residents through not less than the residents’ first 2 years of serving as principal or other school leader of a school.(B)Selection of individuals as principal or other school leader residents(i)Eligible individualIn order to be eligible to be a principal or other school leader resident in a principal or other school leader residency program under this paragraph, an individual shall—(I)have prior prekindergarten through grade 12 teaching experience;(II)have experience as an effective leader, manager, and written and oral communicator; and(III)submit an application to the residency program.(ii)Selection criteriaAn eligible partnership carrying out a principal or other school leader residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the principal residency program based on the following characteristics:(I)Strong instructional leadership skills in an elementary school or secondary school setting.(II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.(III)Other attributes linked to effective leadership, such as sound judgment, organizational capacity, collaboration, commitment to equity and inclusiveness, and openness to continuous learning, which may be determined by interviews or performance assessment, as specified by the eligible partnership.(4)Stipends or salaries; applications; agreements; and repayments(A)Stipends or salariesA teaching residency program, or a principal or other school leader residency program, under this subsection—(i)shall provide a 1-year living stipend or salary to residents during the teaching residency program or the principal or other school leader residency program; and(ii)may provide a stipend to a mentor teacher or mentor principal. (B)Applications(i)In generalEach residency candidate desiring a stipend or salary during the period of residency shall submit an application to the eligible partnership at such time, in such manner, and containing such information and assurances, as the eligible partnership may require, and which shall include an agreement to serve described in clause (ii).(ii)Agreements to serveEach application submitted under clause (i) shall contain or be accompanied by an agreement that the applicant will—(I)upon successfully completing the 1-year teaching residency program, or principal or other school leader residency program, serve as a full-time teacher, principal, or other school leader for a total of not less than 3 school years at—(aa)a high-need school served by the high-need local educational agency in the eligible partnership and, in the case of a teacher, teach a subject or area that is designated as high-need by the partnership; or(bb)in a case in which no appropriate position is available in a high-need school served by the high-need local educational agency in the eligible partnership, any other high-need school;(II)provide to the eligible partnership a certificate, from the chief administrative officer of the local educational agency in which the teacher or principal or other school leader is employed, of the employment required under subclause (I) at the beginning of, and upon completion of, each year or partial year of service;(III)in the case of a teacher resident, meet the requirements to be a profession-ready teacher;(IV)in the case of a principal or other school leader resident, meet the requirements to be a profession-ready principal or other school leader; and (V)comply with the requirements set by the eligible partnership under subparagraph (C) if the applicant is unable or unwilling to complete the service obligation required by this subparagraph.(C)Repayments(i)In generalAn eligible partnership carrying out a teaching residency program, or a principal or other school leader residency program, under this subsection shall require a recipient of a stipend or salary under subparagraph (A) who does not complete, or who notifies the partnership that the recipient intends not to complete, the service obligation required by subparagraph (B) to repay such stipend or salary to the eligible partnership, together with interest, at a rate specified by the partnership in the agreement, and in accordance with such other terms and conditions specified by the eligible partnership, as necessary.(ii)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable provisions for prorate repayment of the stipend or salary described in subparagraph (A) or for deferral of a resident’s service obligation required by subparagraph (B), on grounds of health, incapacitation, inability to secure employment in a school served by the eligible partnership, being called to active duty in the Armed Forces of the United States, or other extraordinary circumstances.(iii)Use of repaymentsAn eligible partnership shall use any repayment received under this subparagraph to carry out additional activities that are consistent with the purposes of this section.;(5)by striking subsection (f);(6)by redesignating subsections (g) through (k) as subsections (h) through (l), respectively; and(7)by inserting after subsection (e) the following:(f)Teacher leader development program(1)In generalA teacher leader development program carried out with a grant awarded under this section shall provide for the professional development of teachers, as described in paragraph (2), who maintain their roles as classroom teachers and who also carry out formalized leadership responsibilities to increase the academic achievement of students and promote data-driven instructional practices that address the demonstrated needs at the elementary schools and secondary schools in which the teachers are employed, such as—(A)development of curriculum and curricular resources;(B)facilitating the work of committees and teams;(C)family and community engagement;(D)school discipline and culture;(E)peer observations and coaching; (F)dual enrollment instruction; or(G)cultural competencies.(2)Professional developmentThe professional development of teachers in a teacher leader development program carried out with a grant awarded under this section shall include—(A)one year of professional development, training, and support that may—(i)include—(I)the engagement of teachers in rigorous coursework and fieldwork relevant to their role as a teacher leader, including available teacher leader standards; and(II)regular observations and professional support from—(aa)a principal, vice principal, or a designated instructional leader of the school;(bb)a representative from the institution of higher education that is a partner in the eligible partnership;(cc)a representative from another entity that is a partner in the eligible partnership; and(dd)another member of the teacher leader cohort, if applicable, or a peer teacher; and(ii)result in the awarding of a credential in teacher leadership; and(B)one or 2 additional years of support from a principal, vice principal, or a designated instructional leader of the school, a representative from the institution of higher education that is a partner in the eligible partnership, and a representative from another entity that is a partner in the eligible partnership.(3)Teacher leader development program planIn carrying out a teacher leader development program under this section, an eligible partnership shall develop a plan that shall describe—(A)how the work hours of teacher leaders will be allocated between their classroom responsibilities and responsibilities as a teacher leader, which shall include a description of whether the teacher leader will be relieved from teaching duties during their participation in the teacher leader development program;(B)how the partnership will support teacher leaders after the first year of professional development in the program; and(C)how teacher leader activities could be sustained by the eligible partnership after the program concludes, which may include a description of opportunities for the teacher leaders to assist in the educator preparation program at the institution of higher education in the partnership.(4)Selection of teacher leaders; use of fundsIn carrying out a teacher leader development program under this section, an eligible partnership—(A)shall select a teacher for participation in the program—(i)who—(I)is fully certified to teach in the State of the high-need local educational agency that is a partner in the eligible partnership;(II)is employed by such high-need local educational agency;(III)has not less than 3 years of teaching experience; and(IV)submits an application for participation to the eligible partnership; and(ii)based on selection criteria that includes—(I)demonstration of strong content knowledge or a record of accomplishment in the field or subject area the teacher will support as a teacher leader; and(II)demonstration of attributes linked to effective teaching that are determined through interviews, observations, other exhibits, student achievement, or performance assessments, such as those leading to an advanced credential;(B)may develop admissions goals and priorities for the teacher leader development program that—(i)are aligned with the demonstrated needs of the school or high-need local educational agency in which the teacher is employed;(ii)considers cultural competencies that would make the applicant effective in the applicant’s teacher leader role; and(iii)considers whether the teacher has substantial teaching experience in the school in which the teacher is employed or in a school that is similar to the school in which the teacher is employed;(C)shall use the grant funds to pay for costs of training and supporting teacher leaders for not less than 2 years and not more than 3 years;(D)may use the grant funds to pay for a portion of a stipend for teacher leaders if such grant funds are matched by additional non-Federal public or private funds as follows:(i)during each of the first and second years of the grant period, grant funds may pay not more than 50 percent of such stipend; and(ii)during the third year of the grant period, grant funds may pay not more than 33 percent of such stipend; and(E)may require teacher leaders to pay back the cost of attaining the credential described in paragraph (2)(A)(ii) if they do not complete their term of service in the teacher leader development program.(g)Partnership grants for the establishment of Grow Your Own programs(1)In generalAn eligible partnership that receives a grant under this section may use such grant to carry out a high-quality Grow Your Own program to address subject or geographic areas of teacher or school leader shortages or to increase the diversity of the teacher or school leader workforce.(2)Elements of a Grow Your Own programA Grow Your Own program carried out under this section shall—(A)integrate career-focused courses on education topics with school-based learning experience;(B)provide opportunities for candidates to practice and develop the skills and dispositions that will help them become skilled educators and leaders;(C)support candidates as they complete their associate, baccalaureate, or master’s degree and earn their teaching or school leadership credential; and(D)offer financial aid, in addition to financial assistance that may be received under title IV, to candidates and work in partnership with members of the eligible partnership to provide academic, counseling, and programmatic supports.(2)Establishment and designTo create and enhance multiple pathways to enter the educator and leadership workforce, an eligible partnership carrying out a Grow Your Own program under this section, in collaboration with organizations representing educators and leaders and additional stakeholders—(A)shall—(i)establish an advisory group to review barriers impacting underrepresented populations entering the teaching and school leadership profession, identify local teacher and leader workforce needs, develop policies on the creation or expansion of Grow Your Own programs, and provide guidance and oversight on the implementation of such programs;(ii)track and evaluate the effectiveness of the program, including, at a minimum, using the data required under section 204(a)(1);(iii)require candidates to complete all State requirements to become fully certified;(iv)provide academic and testing supports, including advising and financial assistance, to candidates for admission and completion of education preparation programs as well as State licensure assessments;(v)include efforts, to the extent feasible, to recruit current paraprofessionals, as defined under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), instructional assistants, district employees not certified to teach or lead (such as long-term substitute teachers), after school and summer program staff, parent school volunteers, retired military personnel, and other career changers with experience in hard to staff areas who are not currently certified to teach or lead with a specific focus on recruiting individuals who are reflective of the race, ethnicity, and native language of the existing community’s student population; and(vi)provide a year-long clinical experience or teaching or school leadership residency in which candidates teach or lead alongside an expert mentor teacher or school leader; and(B)may include—(i)a stipend to cover candidate living expenses or childcare costs; and(ii)compensation for mentors..2004.Administrative provisionsSection 203 of the Higher Education Act of 1965 (20 U.S.C. 1022b) is amended—(1)in subsection (a)(2), by striking five-year period. and inserting five-year period, except such partnership may receive an additional grant during such period if such grant is used to establish a teaching residency program, or a principal or other school leader residency program, if such residency program was not established with the prior grant.; and(2)in subsection (b)(2)—(A)in subparagraph (A)—(i)by striking teacher preparation program and inserting teacher education, school leader preparation, or educator development program; (ii)by inserting and demonstrated success in having a diverse set of candidates complete the program, and entering and remaining in the profession after such program; and(iii)by striking ; and at the end and inserting a semicolon; (B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following: (B)provide a 1–year preservice clinical or residency experience that includes the integration of coursework and clinical practice and offers cohorts of candidates the opportunity to learn to teach or lead in partner schools or teaching academies; and.2005.Accountability and evaluationSection 204(a) of the Higher Education Act of 1965 (20 U.S.C. 1022c(a)) is amended to read as follows: (a)Eligible partnership evaluationEach eligible partnership submitting an application for a grant under this part shall establish, and include in such application, an evaluation plan that includes rigorous, comprehensive, and measurable performance objectives. The plan shall include objectives and measures for—(1)achievement for all prospective and new educators as measured by the eligible partnership;(2)after the completion of the partnership program, educator retention at the end of year 3 and year 5;(3)pass rates and scaled scores for initial State certification or licensure of teachers or pass rates and average scores on valid and reliable teacher performance assessments; and(4)(A)the percentage of profession-ready teachers, principals or other school leaders hired by the high-need local educational agency participating in the eligible partnership;(B)the percentage of profession-ready teachers, principals, and other educators hired by the high-need local educational agency who are members of underrepresented groups;(C)the percentage of profession-ready teachers hired by the high-need local educational agency who teach high-need academic subject areas, such as reading, science, technology, engineering, mathematics, computer science, and foreign language (including less commonly taught languages and critical foreign languages), or any other well-rounded education subject (as defined in section 8101 of the Elementary and Secondary Act of 1965 (20 U.S.C. 7801));(D)the percentage of profession-ready teachers hired by the high-need local educational agency who teach in high-need areas, including special education, bilingual education, language instruction educational programs for English language learners, and early childhood education;(E)the percentage of profession-ready teachers, principals or other school leaders, and other educators hired by the high-need local educational agency who teach in high-need schools, disaggregated by the elementary school and secondary school levels;(F)as applicable, the percentage of early childhood education program classes in the geographic area served by the eligible partnership taught by early childhood educators who are highly competent as a result of participation in the partnership program; (G)as applicable, the percentage of educators who have completed the partnership program able to—(i)integrate technology effectively into curricula and instruction, including technology consistent with the principles of universal design for learning; and(ii)use technology effectively to collect, manage, and analyze data to improve teaching and learning for the purpose of improving student learning outcomes; and(H)as applicable, the percentage of educators who have completed the partnership program taking school leadership positions who, after 3 years in the role, receive ratings of effective or above in State school leader evaluation and support systems (as described in section 2014(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other comparable indicators of performance..2006.Accountability for programs that prepare teachers, principals, or other school leadersSection 205 of the Higher Education Act of 1965 (20 U.S.C. 1022d) is amended—(1)in subsection (a)—(A)by striking the subsection header and inserting the following: Institutional and Program Report Cards on the Quality of Teacher and School Leader Preparation; and(B)by striking paragraph (1) and inserting the following:(1)Report cardEach teacher preparation or school leader preparation entity approved to operate teacher preparation or school leader preparation programs in the State and that receives or enrolls students receiving Federal assistance shall report annually to the State and the general public, in a uniform and comprehensive manner that conforms with the definitions and methods established by the Secretary, the following:(A)Pass rates and scaled scoresFor the most recent year for which the information is available for each teacher or school leader preparation program offered by the teacher preparation or school leader preparation entity the following:(i)Except as provided in clause (ii), for those students who took the assessments used for teacher or school leader certification or licensure by the State in which the entity is located and are enrolled in the teacher or school leader preparation program, and for those who have taken such assessments and have completed the teacher or school preparation program during the 2-year period preceding such year, for each of such assessments—(I)the percentages of students enrolled in the preparation program, and those who have completed such program, who passed such assessment;(II)the percentage of students who have taken such assessment who enrolled in and completed the teacher or school leader preparation program; and(III)the average scaled score for all students who took such assessment.(ii)In the case of an entity that requires a valid and reliable teacher performance assessment in order to complete the preparation program, the entity may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment.(B)Entity informationA description of the following:(i)The median grade point average and range of grade point averages for admitted students.(ii)The number of students in the entity, disaggregated by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.(iii)The number of hours and types of supervised clinical preparation required for each program.(iv)The total number and percentage of students who have completed programs for certification or licensure disaggregated by subject area and by race, ethnicity, gender, income status, and language diversity (graduates who have bilingual or dual language immersion endorsements), except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.(v)The percentage and total number of program completers who have been certified or licensed as teachers or school leaders (disaggregated by subject area of certification or licensure and by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student).(vi)The 3- and 5-year teacher or school leader retention rates, including, at a minimum, in the same school and local educational agency, and within the profession (disaggregated by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student).(C)AccreditationWhether the program or entity is accredited by a specialized accrediting agency recognized by the Secretary for accreditation of professional teacher or school leader education programs.(D)Designation as low-performingWhich programs (if any) offered by the entity have been designated as low-performing by the State under section 207(a).;(2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)by inserting and school leader after teacher; and (II)by inserting , including teacher performance assessments after the State;(ii)by amending subparagraph (D) to read as follows: (D)(i)Except as provided in clause (ii), for each of the assessments used by the State for teacher or school leader certification or licensure, disaggregated by subject area, race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student—(I)for each entity located in the State, the percentage of students at each entity who have completed 100 percent of the nonclinical coursework and taken the assessment who pass such assessment;(II)the percentage of all such students in all such programs and entities who have taken the assessment who pass such assessment;(III)the percentage of students who have taken the assessment and who enrolled in and completed a teacher or school leader preparation program; and(IV)the average scaled score of individuals participating in such a program, or who have completed such a program during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment.(ii)In the case of a State that has implemented a valid and reliable teacher performance assessment, the State may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment, disaggregated by subject area, race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.;(iii)by striking subparagraphs (G) through (L) and inserting the following: (G)For each teacher and school leader preparation program in the State the following:(i)The programs’ admission rate, median grade point average, and range of grade point averages for admitted students.(ii)The number of students in the program disaggregated by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.(iii)The number of hours and types of supervised clinical preparation required.(iv)Whether such program has been identified as low-performing, as designated by the State under section 207(a).(v)For each school leader preparation program in the State, the total number and percentage of program completers placed as principals who are rated as effective or above on the State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(2) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other comparable indicators of performance after three years of leading a school.(H)For the State as a whole, and for each teacher preparation entity in the State, the number of teachers prepared, in the aggregate and reported separately by the following:(i)Area of certification or licensure.(ii)Route of certification (traditional versus alternative).(iii)Academic major.(iv)Degree type (baccalaureate, post-baccalaureate, and master’s degrees).(v)Subject area for which the teacher has been prepared to teach.(vi)The relationship of the subject area and grade span of teachers graduated by the teacher preparation entity to identified teacher shortage areas of the State.(vii)The percentage of teachers graduated teaching in high-need schools.(viii)Placement in a teaching or school leadership position within 6 months of program completion.(ix)Rates of 3- and 5-year teacher or school leadership retention including, at a minimum, in the same school and local educational agency, and within the profession.; and(B)by adding at the end the following: (3)No requirement for reporting on students not working in the StateNothing in this section shall require a State to report data on program completers who do not work as teachers, principals, or school leaders in such State.; and(3)in subsection (d)(2), by adding at the end the following:(D)The relationship of the subject area and grade span of teachers graduated by teacher preparation entities across the States to identified teacher shortage areas.(E)The number and percentages of such graduates teaching in high-need schools..2007.Teacher developmentSection 206 of the Higher Education Act of 1965 (20 U.S.C. 1022e) is amended by striking limited English proficient both places it appears and inserting English learner.2008.State functionsSection 207 of the Higher Education Act of 1965 (20 U.S.C. 1022f) is amended to read as follows:207.State functions(a)State assessment(1)In generalIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), a State shall conduct an assessment to identify at-risk and low-performing teacher and school leader preparation programs in the State and to assist such programs through the provision of technical assistance.(2)Provision of low-performing listEach State described in paragraph (1) shall—(A)provide the Secretary and the general public an annual list of low-performing teacher and school leader preparation programs and an identification of those programs at risk of being placed on such list, as applicable;(B)report any teacher and school leader preparation program that has been closed and the reasons for such closure; and(C)describe the assessment, described in paragraph (1), in the report under section 205(b).(3)Determination of at-risk and low-performing programsThe levels of performance and the criteria for meeting those levels for purposes of the assessment under paragraph (1) shall be determined by the State in consultation with a representative group of community stakeholders, including, at a minimum, representatives of leaders and faculty of traditional and alternative route teacher and school leader preparation programs, prekindergarten through 12th grade leaders and instructional staff, current teacher and school leader candidates participating in traditional and alternative route teacher or school leader preparation programs, the State’s standards board or other appropriate standards body, and other stakeholders identified by the State. In making such determination, the State shall consider multiple measures and the information reported by teacher preparation entities under section 205.(b)Reporting and improvementIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), a State shall—(1)report to the Secretary and the general public any programs described in subsection (a);(2)establish a period of improvement and redesign (as established by the State) for programs identified as at-risk under subsection (a);(3)provide programs identified as at-risk under subsection (a) with technical assistance for a period of not longer than 3 years;(4)identify at-risk programs as low-performing if there is not sufficient improvement following the period of technical assistance provided by the State; and(5)subject low-performing programs to the provisions described in subsection (c) (as determined by the State) not later than 1 year after the date of such identification as a low-performing program.(c)Termination of eligibilityAny teacher or school leader preparation program that is projected to close—(1)shall be ineligible for any funding for professional development activities awarded by the Department;(2)may not be permitted to provide new awards under subpart 9 of part A of title IV; and(3)shall provide transitional support, including remedial services if necessary, for students enrolled in the program in the year prior to such closure.(d)Negotiated rulemakingIf the Secretary develops any regulations implementing subsection (c)(2), the Secretary shall submit such proposed regulations to a negotiated rulemaking process, which shall include representatives of States, institutions of higher education, and educational and student organizations.(e)Application of requirementsThe requirements of this section shall apply to both traditional teacher preparation programs and alternative routes to State certification and licensure programs..2009.General provisionsSection 208(a) of the Higher Education Act of 1965 (20 U.S.C. 1022g(a)) is amended by striking sections 205 and 206 and inserting section 205.2010.Elevation of the education profession studyPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended by inserting after section 208 the following: 209.Elevation of the education profession study(a)PurposeThe purpose of this section is to authorize a feasibility study on the elevation of the education profession by examining State policies related to teacher and school leader education and certification, produce a comprehensive set of expectations that sets a high bar for entry into the profession and ensures that all entering teachers and school leaders are profession-ready, and develop recommendations to Congress on best practices with respect to elevating the education profession that are evidence-based, reliable, and verified by the field.(b)Establishment(1)In generalThe Secretary of Education shall establish an Advisory Committee to carry out the elevation of the education profession study described in subsection (c) and make recommendations to Congress on the findings.(2)Membership of the Advisory CommitteeThe Advisory Committee shall include representatives or advocates from the following categories:(A)Teacher unions.(B)School leader organizations.(C)State and local chief executives or their representatives.(D)State educational agencies and local educational agencies.(E)Teacher and school leader advocacy organizations.(F)School administrator organizations.(G)Institutions of higher education, including colleges of teacher education.(H)Civil rights organizations.(I)Organizations representing students with disabilities.(J)Organizations representing English learners.(K)Nonprofit organizations representing subject-fields, such as STEM Educator organizations, comprehensive literacy Educator organizations, and arts and humanities educator organizations. (L)Professional development organizations.(M)Educational technology organizations.(N)Nonprofit research organizations.(O)Organizations representing nontraditional pathways into teacher and school leader education.(P)Organizations representing parents.(c)Duties of the Advisory Committee(1)Feasibility studyThe Advisory Committee shall conduct a feasibility study to—(A)assess the state of policies and practices related to teacher and school leader education and entry into the profession including barriers to achieving certification and licensure, best practices in producing profession-ready teachers and school leaders, and recruitment and retention of teachers and school leaders in schools;(B)compile best practices for educating and training profession-ready teachers and school leaders including evidence-based practices for training teachers and school leaders to support diverse learners, developing teacher and school leaders, and successful pre-service and in-service educational activities;(C)review certification and credentialing practices throughout the Nation including minimum standards in each State, differences in types of credentials, and impact of different certification processes in each State for teachers and school leaders who relocate; and(D)recommend a comprehensive set of rigorous expectations for States standards to elevate the profession of teaching and to produce profession-ready teachers and school leaders prepared to educate diverse learners in inclusive educational settings.(2)Reports(A)Not later than 1 year after the Advisory Committee’s first meeting, the Committee shall submit an interim report to the Secretary and to the authorizing committees detailing the methods of the study and progress in developing the set of comprehensive and rigorous expectations.(B)Not later than 3 years after the Advisory Committee’s first meeting, the Committee shall submit a final report to the Secretary and to the authorizing committees detailing the findings, recommendations, and suggested set of comprehensive and rigorous expectations.(3)Dissemination of informationIn carrying out the study under paragraph (1), the Secretary shall, after the release of the study, disseminate information found in the study in an accessible format to all stakeholders.(4)DatabaseNot later than 180 days after the date of the enactment of this subsection, the Secretary shall produce an electronically accessible clearinghouse of State certification procedures and best State practices for producing and retaining profession-ready teachers and school leaders..2011.Authorization of appropriationsPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended—(1)by redesignating section 209 as section 210; and(2)in section 210, as so redesignated—(A)by striking $300,000,000 and inserting $500,000,000;(B)by striking 2009 and inserting 2019; and(C)by striking two succeeding and inserting 5 succeeding. BEnhancing Teacher and School Leader Education2101.Enhancing teacher and school leader educationPart B of title II of the Higher Education Act of 1965 (20 U.S.C. 1031 et seq.) is amended to read as follows: BEnhancing Teacher and School Leader Education 230.Authorization of appropriations(a)In generalThere are authorized to be appropriated to carry out this part $100,000,000 for fiscal year 2020 and each of the 5 succeeding fiscal years.(b)Distribution of fundsSubparts 1 through 4 of this part shall each receive a minimum of 20 percent of the amount appropriated for a fiscal year, and the Secretary shall have discretion over the distribution under this part of the remaining amount appropriated for such fiscal year.1Honorable Augustus F. Hawkins Centers of Excellence231.FindingsCongress finds the following:(1)Our Nation’s schools are experiencing a severe teacher diversity gap that negatively impacts student achievement and school culture—50 percent of current students are students of color while only 18 percent of teachers are of color, according to a 2016 study by the Brookings Institution.(2)A 2016 report conducted by the Department of Education shows that teachers of color tend to provide more culturally relevant teaching and better understand the situations that students of color may face. These factors help in the development of trusting teacher-student relationships. Researchers from Vanderbilt University also found that greater racial and ethnic diversity in the principal corps benefits students, especially students of color. (3)Teachers and school leaders of color can also serve as cultural ambassadors who help students feel more welcome at school or as role models.(4)Research consistently shows that increasing diversity in the teaching profession can have positive impacts on student educational experiences and outcomes. Students of color demonstrate greater academic achievement and social-emotional development in classes with teachers of color. Studies also suggest that all students, including white students, benefit from having teachers of color offering their distinctive knowledge, experiences, and role modeling to the student body as a whole.232.PurposeThe purpose of this subpart is to strengthen and expand the recruitment, training, and retention of candidates of color into the teaching profession.233.Eligible institution definedIn this subpart, the term eligible institution means an institution of higher education that has a teacher or school leader preparation program that is a accredited by the State and that is—(1)a part B institution (as defined in section 322);(2)a Hispanic-serving institution (as defined in section 502);(3)a Tribal college or university (as defined in section 316);(4)an Alaska Native-serving institution (as defined in section 317(b));(5)a Native Hawaiian-serving institution (as defined in section 317(b));(6)a predominantly black institution (as defined in section 318);(7)an Asian-American and Native American Pacific Islander-serving institution (as defined in section 320(b)); (8)a Native American-serving, nontribal institution (as defined in section 319);(9)a consortium of any of the institutions described in paragraphs (1) through (8); or(10)an institution described in paragraphs (1) through (8), or a consortium described in paragraph (9), in partnership with any other institution of higher education, but only if the center of excellence established under section 234 is located at an institution described in paragraphs (1) through (8).234.Augustus F. Hawkins Centers of Excellence(a)Program authorizedFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to establish centers of excellence.(b)Use of fundsAn eligible institution shall use a grant received under this subpart to ensure that programs offered at a center of excellence established by such institution prepare current and future teachers or school leaders to be profession-ready, and meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)), by carrying out one or more of the following activities: (1)Implementing reforms within teacher or school leader preparation programs to ensure that such programs are preparing teachers or school leaders who meet such applicable State certification and licensure requirements or qualifications, and are using evidence-based instructional practices to improve student academic achievement, by—(A)retraining or recruiting faculty; and(B)designing (or redesigning) teacher or school leader preparation programs that—(i)prepare teachers or school leaders to serve in low-performing schools and close student achievement gaps; and(ii)are based on—(I)rigorous academic content; (II)evidence-based research; and (III)challenging State academic standards as described in section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)); and(iii)promote effective teaching skills.(2)Providing sustained and high-quality preservice clinical experience, which may include through high-quality teacher or leader residency programs, including the mentoring of prospective teachers by exemplary teachers or teacher leaders, substantially increasing interaction between faculty at institutions of higher education and new and experienced teachers, principals, school leaders, and other administrators at elementary schools or secondary schools, and providing support, including preparation time, for such interaction.(3)Developing and implementing initiatives to promote retention of teachers who meet such applicable State certification and licensure requirements or qualifications, and principals and other school leaders, including teachers, principals, and other school leaders of color, including programs that provide—(A)teacher or principal and other school leader mentoring; and(B)induction and support for teachers and principals and other school leaders during their first three years of employment as teachers, principals, or other school leaders, respectively.(4)Awarding scholarships based on financial need to help students pay the costs of tuition, room, board, and other expenses of completing a teacher or other school leader preparation program at the Center of Excellence, not to exceed the cost of attendance as defined in section 472.(5)Disseminating information on effective practices for teacher or other school leader preparation and successful teacher or other school leader certification and licensure assessment preparation strategies.(6)Activities authorized under section 202.(c)ApplicationAny eligible institution desiring a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(d)Limitation on administrative expensesAn eligible institution that receives a grant under this subpart may use not more than 2 percent of the funds provided to administer the grant.(e)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this subpart.2Preparing Well-Rounded Teachers241.Well-rounded teaching grants(a)FindingsCongress finds that—(1)students have diverse learning needs and teachers must be prepared to provide a high-quality, equitable education to every child;(2)improving the pedagogical competencies, behavior management skills, and cultural competencies of teacher candidates prepares them to effectively teach students from diverse backgrounds and increases the likelihood they will remain in the profession; and (3)teachers who hold dual certification and receive training in social and emotional learning competencies and nonexclusionary, positive behavior management practices are better prepared to create a supportive school climate and meet the needs of all students, including English learners, racially diverse students, students with disabilities, low-income students, and students who have experienced trauma.(b)PurposeThe purpose of this subpart is to—(1)strengthen and expand teacher preparation programs that embed dual certification for teacher candidates in special education; and(2)strengthen and expand teacher preparation programs that embed training on inclusive practices, culturally responsive teaching, social and emotional learning competencies, universal design for learning, and nonexclusionary, positive behavior management practices to teacher candidates.(c)Authorization of program(1)In generalFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible partnerships to improve the preparation of general education teacher candidates to ensure that such teacher candidates possess the knowledge, skills, and credentials necessary to effectively instruct students with disabilities in general education classrooms, and an understanding of positive behavior-management practices that reduce the use of exclusionary and aversive disciplinary practices and create a supportive school climate.(2)Duration of grantsA grant under this subpart shall be awarded for a period of not more than 5 years.(3)Non-federal shareAn eligible partnership that receives a grant under this subpart shall provide not less than 25 percent of the cost of the activities carried out with such grant from non-Federal sources, which may be provided in cash or in-kind.(d)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership that—(1)shall include—(A)one or more departments or programs at an institution of higher education—(i)that prepare elementary or secondary general education teachers;(ii)that have a program of study that leads to an undergraduate degree, a master’s degree, or completion of a postbaccalaureate program required for teacher certification; and(iii)the profession-ready graduates of which meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C));(B)a department or program that has expertise in special education at an institution of higher education; and(C)a high-need local educational agency; and(2)may include—(A)a department or program of mathematics, earth or physical science, foreign language, or another department at the institution that has a role in preparing teachers; or(B)a non-profit, research-based organization.(e)ActivitiesAn eligible partnership that receives a grant under this section—(1)shall use the grant funds to—(A)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by integrating special education pedagogy into the general education curriculum and academic content that results in applicable dual State certification for teacher candidates who complete the program;(B)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by embedding social and emotional learning strategies, inclusive practices, culturally responsive teaching, and nonexclusionary, positive behavior-management practices into the general education curriculum and academic content;(C)provide teacher candidates participating in the program under subparagraph (A) with skills related to—(i)response to intervention, positive behavioral interventions and supports (including eliminating the use of aversive interventions such as seclusion and restraints), differentiated instruction, and data-driven instruction (including the use of data to identify and address disparities in rates of discipline among student subgroups);(ii)universal design for learning;(iii)determining and utilizing accommodations for instruction and assessments for students with disabilities;(iv)collaborating with stakeholders such as special educators, related services providers, out-of-school time providers, and parents, including participation in individualized education program development and implementation; (v)appropriately utilizing technology and assistive technology for students with disabilities; and(vi)effectively and equitably using technology for digital and blended learning;(D)provide teacher candidates participating in the program under subparagraph (B) with skills related to—(i)social and emotional learning competencies;(ii)positive behavior interventions and supports or multitiered systems of support;(iii)trauma-informed care;(iv)evidenced-based restorative justice practices; and(v)culturally responsive teaching and anti-bias training that is evidence-based; and(E)provide extensive clinical experience for participants described in subparagraphs (A) and (B) with mentoring and induction support throughout the program that continues during the first 2 years of full-time teaching.(f)Application(1)Application RequirementsAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—(A)a self-assessment by the eligible partnership of the existing teacher preparation program at the institution of higher education and needs related to preparing general education teacher candidates to instruct students with disabilities; and(B)an assessment of the existing personnel needs for general education teachers who instruct students with disabilities, performed by the high-need local educational agency described in subsection (d)(1)(C).(2)Peer review(A)In generalThe Secretary shall convene a peer review committee to review applications for grants under this subpart and to make recommendations to the Secretary regarding the selection of eligible partnerships for such grants.(B)MembershipMembers of the peer review committee shall be recognized experts in the fields of special education, social and emotional learning, teacher preparation, and general education and shall not be in a position to benefit financially from any grants awarded under this section.(g)Equitable geographic distributionIn awarding grants under this subpart, the Secretary shall, to the maximum extent possible, provide for an equitable geographic distribution of such grants.(h)Evaluations(1)By the partnership(A)In generalAn eligible partnership receiving a grant under this subpart shall conduct an evaluation at the end of the grant period to determine—(i)the effectiveness of the general education teachers who completed a program under subsection (c)(1) with respect to instruction of students with disabilities in general education classrooms; and(ii)the systemic impact of the activities carried out by such grant on how each institution of higher education that is a member of the partnership prepares teachers for instruction in elementary schools and secondary schools.(B)Report to the secretaryEach eligible partnership performing an evaluation under subparagraph (A) shall report the findings of such evaluation to the Secretary.(2)Report by the secretaryNot later than 180 days after the last day of the grant period for which an evaluation was conducted under paragraph (1), the Secretary shall make available to the authorizing committees and the public the findings of the evaluations submitted under paragraph (1), and information on best practices related to effective instruction of students with disabilities in general education classrooms.3Preparing Teachers for English-Learner Instruction251.Teaching English learners grant(a)Authorization of programThe Secretary shall award grants, on a competitive basis, to eligible partnerships to improve the preparation of teacher candidates to ensure that such teacher candidates possess the knowledge and skills necessary to effectively instruct English learners.(b)Duration of grantsA grant under this section shall be awarded for a period of not more than 5 years.(c)Non-Federal shareAn eligible partnership that receives a grant under this section shall provide not less than 25 percent of the cost of the activities carried out with such grant from non-Federal sources, which may be provided in cash or in kind.(d)Eligible partnershipThe term eligible partnership means an eligible institution of higher education in partnership with a high-need local educational agency or a high-need early childhood education program.(e)Uses of fundsAn eligible partnership that receives a grant under this section shall use the grant to—(1)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by integrating strategies for teaching English learners into the education curriculum and academic content;(2)provide teacher candidates participating in a program under paragraph (1) with skills related to—(A)helping English learners—(i)achieve at high levels in prekindergarten programs, and elementary schools and secondary schools so that such English learners can meet the challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) by the State of the school attended by the English learners, which all children in the State are expected to meet; and(ii)attain English proficiency;(B)appropriately identifying and meeting the specific learning needs of children with disabilities who are English learners;(C)appropriately using universal design for learning;(D)recognizing and addressing the social and emotional needs of English learners; and(E)promoting parental, family, and community engagement in educational programs that serve English learners;(3)provide authentic clinical learning opportunities for teacher candidates participating in the program involving sustained interactions with teachers and English learners at public prekindergarten programs, or elementary schools or secondary schools, to the extent practicable, or simulated environments at the eligible institution of higher education involved, that foster in-depth, first-hand engagement with tasks required of a teacher providing instruction to English learners; and(4)provide teacher candidates with the required coursework to qualify for an English-as-a-second-language certification, endorsement, or initial teaching credential, as recognized by the State of the eligible partnership.(f)ApplicationAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—(1)a self-assessment by the eligible partnership of the existing teacher preparation program at the institution of higher education and the needs related to preparing teacher candidates to instruct English learners in the manner described in subsection (d)(2); and(2)a self-assessment by the eligible partnership of the personnel needs for teachers who instruct English learners at local, public prekindergarten programs, and elementary schools and secondary schools.(g)Equitable geographic distributionIn awarding grants under this section, the Secretary shall, to the maximum extent possible, provide for an equitable geographic distribution of such grants.(h)Evaluations(1)Report from eligible partnershipsAn eligible partnership receiving a grant under this section shall submit to the Secretary the results of an evaluation conducted by the partnership at the end of the grant period to determine—(A)the effectiveness of teachers who completed a program under subsection (d)(1) with respect to instruction of English learners; and(B)the systemic impact of the activities carried out by such grant on how such partnership prepares teachers to provide instruction in prekindergarten programs, and elementary schools and secondary schools.(2)Report from the secretaryNot later than 180 days after the last day of the grant period under this section, the Secretary shall make available to the authorizing committees and the public—(A)the findings of the evaluations submitted under paragraph (1); and(B)information on best practices related to effective instruction of English learners.4Graduate Fellowships To Prepare Faculty in High-Need Areas at Colleges of Education261.Graduate fellowships to prepare faculty in high-need areas at colleges of education(a)Grants by secretaryFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to enable such institutions to make graduate fellowship awards to qualified individuals in accordance with the provisions of this section.(b)Eligible institutionsIn this section, the term eligible institution means an institution of higher education, or a consortium of such institutions, that offers a program of postbaccalaureate study leading to a doctoral degree.(c)ApplicationsAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(d)Types of fellowships supported(1)In generalAn eligible institution that receives a grant under this subpart shall use the grant funds to provide graduate fellowships to individuals who are preparing for the professorate in order to prepare individuals to become elementary school and secondary school science, technology, engineering, and math teachers, special education teachers, and teachers who provide instruction for English-learners, who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)).(2)Types of studyA graduate fellowship provided under this section shall support an individual in pursuing postbaccalaureate study, which leads to a doctoral degree and may include a master’s degree as part of such study, related to teacher preparation and pedagogy in one of the following areas:(A)Science, technology, engineering, mathematics, and computer science, and their related subfields, if the individual has completed a master’s degree in mathematics, engineering, science, or computer science and is pursuing a doctoral degree in mathematics, science, engineering, or education.(B)Special education.(C)The instruction of English-learners, including postbaccalaureate study in language instruction educational programs.(e)Fellowship terms and conditions(1)Selection of fellowsThe Secretary shall ensure that an eligible institution that receives a grant under this subpart—(A)shall provide graduate fellowship awards to individuals who plan to pursue a career in instruction at an institution of higher education that has a teacher preparation program; and(B)may not provide a graduate fellowship to an otherwise eligible individual—(i)during periods in which such individual is enrolled at an institution of higher education unless such individual is maintaining satisfactory academic progress in, and devoting full-time study or research to, the pursuit of the degree for which the fellowship support was provided; or(ii)if the individual is engaged in gainful employment, other than part-time employment related to teaching, research, or a similar activity determined by the institution to be consistent with and supportive of the individual’s progress toward the degree for which the fellowship support was provided.(2)Amount of fellowship awards(A)In generalAn eligible institution that receives a grant under this subpart shall award stipends to individuals who are provided graduate fellowships under this subpart.(B)Awards based on needA stipend provided under this subpart shall be in an amount equal to the level of support provided by the National Science Foundation graduate fellowships, except that such stipend shall be adjusted as necessary so as not to exceed the fellowship recipient’s demonstrated need, as determined by the institution of higher education where the fellowship recipient is enrolled.(3)Service requirement(A)Teaching requiredEach individual who receives a graduate fellowship under this subpart and earns a doctoral degree shall teach for 1 year at an institution of higher education that has a teacher preparation program for each year of fellowship support received under this section.(B)Institutional obligationEach eligible institution that receives a grant under this subpart shall provide an assurance to the Secretary that the institution has inquired of and determined the decision of each individual who has received a graduate fellowship to, within 3 years of receiving a doctoral degree, begin employment at an institution of higher education that has a teacher preparation program, as required by this section.(C)Agreement requiredPrior to receiving an initial graduate fellowship award, and upon the annual renewal of the graduate fellowship award, an individual selected to receive a graduate fellowship under this section shall sign an agreement with the Secretary agreeing to pursue a career in instruction at an institution of higher education that has a teacher preparation program in accordance with subparagraph (A).(D)Failure to complyIf an individual who receives a graduate fellowship award under this section fails to comply with the agreement signed pursuant to subparagraph (C), the sum of the amounts of any graduate fellowship award received by such recipient shall, upon a determination of such a failure, be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV, and shall be subject to repayment, together with interest thereon accruing from the date of the fellowship award, in accordance with terms and conditions specified by the Secretary in regulations under this subpart.(E)Modified service requirementThe Secretary may waive or modify the service requirement of this paragraph in accordance with regulations promulgated by the Secretary with respect to the criteria to determine the circumstances under which compliance with such service requirement is inequitable or represents a substantial hardship. The Secretary may waive the service requirement if compliance by the fellowship recipient is determined to be inequitable or represent a substantial hardship—(i)because the individual is permanently and totally disabled at the time of the waiver request; or(ii)based on documentation presented to the Secretary of substantial economic or personal hardship.(f)Institutional support for fellowsAn eligible institution that receives a grant under this section may reserve not more than ten percent of the grant amount for academic and career transition support for graduate fellowship recipients and for meeting the institutional obligation described in subsection (e)(3)(B).(g)Restriction on use of fundsAn eligible institution that receives a grant under this section may not use grant funds for general operational overhead of the institution.5General provisions281.Competitive priorityIn awarding grants under subparts 1 through 4, the Secretary shall award competitive priority to eligible institutions, eligible partnerships, and eligible entities that demonstrate in the application for such a grant a plan to—(1)increase the diversity in the educator workforce through—(A)recruiting, enrolling, and preparing diverse teacher candidates; and(B)efforts that help retain diverse teacher candidates in high-needs schools;(2)address the shortage of teachers in high-needs fields including science, technology, engineering, arts, mathematics, or computer science through—(A)recruiting, enrolling, and preparing teacher candidates to achieve certification, as required by the State, to offer instruction in high-needs fields, including science, technology, engineering, music, arts, mathematics, or computer science; and (B)efforts that help retain teachers of high-needs fields in high-needs schools;(3)expand the pipeline of school leaders through preparing teacher leaders, which may be achieved by efforts that may include—(A)embedding pedagogical coursework for teacher candidates that fosters—(i)leadership and advocacy skills;(ii)knowledge of school management and finance;(iii)school operations and business skills;(iv) effective use and management of educational and accessible technology;(v)strategies for community and family engagement; and(vi)mentorship and coaching strategies; and(B)providing opportunities for teacher candidates to receive—(i)exposure to and modeling from teacher leaders and school leaders; and(ii)ongoing support and continuation of professional development on teacher or other school leadership once exiting the teacher or other school leader preparation program; and(4)recruit candidates with significant cultural and community competency related to the demographics of the student body in which the candidate will receive a placement, as measured by standards, specified in the plan, which may include—(A)a candidate’s prior record of community service with school-aged children in the community;(B)nominations from members of the community; and(C)a candidate’s involvement in relevant community organizations..IIIInstitutional Aid3001.Strengthening institutionsSection 311(c) of the Higher Education Act of 1965 (20 U.S.C. 1057(c)) is amended—(1)by striking paragraph (6) and inserting the following:(6)Tutoring, counseling, advising, and student service programs designed to improve academic success, including innovative and customized instructional courses (which may include remedial education and English language instruction) designed to help retain students and move the students rapidly into core courses and through program completion.;(2)in paragraph (8), by striking acquisition of equipment for use in strengthening funds management and inserting acquisition of technology, services, and equipment for use in strengthening funds and administrative management;(3)in paragraph (12), by striking Creating and all that follows through technologies, and inserting Innovative learning models and creating or improving facilities for Internet or other innovative technologies,;(4)by redesignating paragraph (13) as paragraph (17); and(5)by inserting after paragraph (12) the following:(13)Establishing community outreach programs that will encourage elementary school and secondary school students to develop the academic skills and the interest to pursue postsecondary education.(14)The development, coordination, implementation, or improvement of postsecondary career and technical education programs as defined in section 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355).(15)Alignment and integration of career and technical education programs with programs of study, as defined in section 3(41) of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2302(41)), leading to a bachelor’s degree, graduate degree, or professional degree.(16)Developing or expanding access to dual or concurrent enrollment programs and early college high school programs..3002.Strengthening institutions(a)Program purposeSection 311(d) of the Higher Education Act of 1965 (20 U.S.C. 1057(d)) is amended—(1)in paragraph (2)—(A)by striking non-Federal sources and inserting non-Federal sources (which may include gifts to the endowment fund restricted for a specific purpose); and (B)by striking or greater than and inserting 50 percent of; and(2)by inserting after paragraph (3) the following:(4)ScholarshipAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..(b)Tribally controlled colleges and universitiesSection 316(c) of the Higher Education Act of 1965 (20 U.S.C. 1059c(c)) is amended—(1)in paragraph (2)—(A)in subparagraph (D), by striking Indians and all that follows through policy and inserting American Indians and Alaska Natives are underrepresented, instruction in Native American language, and instruction to support tribal governance, tribal public policy, and tribal history and sovereignty and(B)in subparagraph (L) by striking outreach and all that follows through education and inserting outreach and recruitment activities and programs that encourage American Indian and Alaska Native elementary school students, secondary school students, and adults to develop the academic skills and the interest to pursue and succeed in postsecondary education; and(2)in paragraph (3)—(A)in subparagraph (B)—(i)by striking matching funds and inserting matching funds (which may include gifts to the endowment fund restricted for a specific purpose); and (ii)by striking equal to the Federal funds and inserting equal to 50 percent of the Federal funds; and(B)by inserting after subparagraph (C) the following:(D)ScholarshipsAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..(c)Elimination of pre-approval requirement; use of unexpended fundsSection 316(d) of the Higher Education Act of 1965 (20 U.S.C. 1059c(d)) is amended—(1)by striking paragraph (1);(2)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively; and(3)in paragraph (2), as so redesignated, by adding at the end the following:(C)Use of unexpended fundsAny funds paid to an institution and not expended or used for the purposes for which the funds were paid during the 5-year period following the date of the initial grant award, may be carried over and expended during the succeeding 5-year period, if such funds were obligated for a purpose for which the funds were paid during the 5-year period following the date of the initial grant award..(d)Promoting the Sustainability of Native American LanguagesPart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is further amended by inserting after section 316 (20 U.S.C. 1059c) the following:316A.Native American language vitalization and training program(a)Establishment(1)In generalFrom the amount appropriated under subsection (d), the Secretary shall establish the Native American Language Vitalization and Training Program under which the Secretary shall award grants, on a competitive basis, to eligible institutions to promote the preservation, revitalization, relevancy, and use of Native American languages.(2)TermThe term of a grant under this section shall be not more than 5 years.(3)Application(A)Streamlined processIn carrying out the program under this section, the Secretary shall establish application requirements in such a manner as to simplify and streamline the process for the grant application under this section.(B)In generalTo be eligible to receive a grant under this subsection, an eligible institution shall submit to the Secretary an application at such time, in such manner, and in accordance with any other application requirements described in subparagraph (A), that the Secretary may prescribe, and including the following: (i)A description of the 5-year program of the eligible institution for meeting the needs of American Indians, Alaska Natives, Native Hawaiians, or Native American Pacific Islanders, as appropriate, in the area served by the institution, and how such plan is consistent with the purposes described in paragraph (1).(ii)(I)An identification of the population to be served by the eligible institution; and(II)an identification of the status of Native American language understanding and use within that population and a description of the manner in which the program will help preserve and revitalize the relevant Native American language.(iii)A description of the services to be provided under the program, including the manner in which the services will be integrated with other appropriate language programs available in the relevant community.(iv)A description, to be prepared in consultation with the Secretary, of the performance measures to be used to assess the performance of the eligible institution in carrying out the program.(b)Use of fundsAn eligible institution may use a grant under this section to carry out activities consistent with the purposes described in subsection (a)(1), including—(1)curriculum development and academic instruction, including educational activities, programs, and partnerships relating to students in early childhood education programs through grade 12;(2)professional development for faculty at the eligible institution and in-service training programs for early childhood education programs through grade 12 instructors and administrators; and(3)innovative Native American language programs for students in early childhood education programs through grade 12, including language immersion programs.(c)Applicability of other provisions(1)Concurrent funding(A)Tribal College or UniversityAn eligible institution that is a Tribal College or University may, concurrently, receive a grant under this section and funds under section 316.(B)Alaska Native-serving institution or Native Hawaiian-serving institutionAn eligible institution that is an Alaska Native-serving institution or Native Hawaiian-serving institution may, concurrently, receive a grant under this section and funds under section 317.(C)Asian American and Native American Pacific Islander-serving institutionAn eligible institution that is an Asian American and Native American Pacific Islander-serving institution may, concurrently, receive a grant under this section and funds under section 320.(2)ExemptionSections 312(b) and 313(d) shall not apply to an eligible institution that receives a grant under this section.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 (of which $15,000,000 shall be available for Tribal Colleges or Universities and $5,000,000 shall be available for the institutions described in subparagraphs (B) through (D) of subsection (e)(1)) for fiscal year 2021 and each of the 5 succeeding fiscal years. (e)DefinitionsIn this section:(1)Eligible institutionThe term eligible institution means—(A)a Tribal College or University, as defined in section 316;(B)an Alaska Native-serving institution, as defined in section 317;(C)a Native Hawaiian-serving institution, as defined in section 317; or(D)an Asian American and Native American Pacific Islander-serving institution, as defined in section 320, which is located in American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands. (2)Native AmericanThe term Native American has the meaning given the term in section 371(c)(6)..(e)Predominantly black institutionsSection 318(d)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059e(d)(3)) is amended—(1)in subparagraph (B)—(A)by striking non-Federal sources and inserting non-Federal sources (which may include gifts to the endowment fund restricted for a specific purpose); and (B)by striking equal to or greater than the Federal funds and inserting equal to 50 percent of the Federal funds; and(2)by inserting after subparagraph (C) the following:(D)ScholarshipsAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..(f)Technical correction to section 317 Section 317(d)(3)(A) of the Higher Education Act of 1965 (20 U.S.C.1059d(d)(3)(A) is amended to read as follows: (A)EligibilityNo Alaskan Native-serving institution of Native Hawaiian-serving institution that receives funds under this section shall concurrently receive funds under other provisions of this part, part B, or part A of title V..(g)Technical correction to section 318Section 318(i) of the Higher Education Act of 1965 (20 U.S.C. 1059e) is amended—(1)in the subsection heading, by striking Special Rule on Eligibility and inserting Special Rules ;(2)by striking No Predominantly and inserting the following: (1)EligibilityNo Predominantly; and(3)by adding at the end the following:(2)ExemptionSection 313(d) shall not apply to institutions that are eligible to receive funds under this section..(h)Technical correction to section 320Section 320(d)(3)(A) of the Higher Education Act of 1965 (20 U.S.C. 1059g(d)(3)(A)) is amended by inserting part A of after or.3003.Strengthening Historically Black Colleges and Universities(a)Allowable uses of fundsSection 323(a) of the Higher Education Act of 1965 (20 U.S.C. 1062(a)) is amended—(1)by striking paragraphs (6) and (7) and inserting the following:(6)Tutoring, counseling, advising, and student service programs designed to improve academic success, including innovative and customized instructional courses (which may include remedial education and English language instruction) designed to help retain students and move students rapidly into core courses and through program completion.(7)Funds and administrative management, and acquisition of technology, services, and equipment for use in strengthening funds and administrative management.;(2)in paragraph (10)—(A)by striking teacher education and inserting traditional or alternative route teacher preparation; and(B)by striking preparation for teacher certification and inserting preparation of graduates for teacher certification or licensure;(3)by redesignating paragraph (15) as paragraph (19); and(4)by inserting after paragraph (14) the following:(15)Distance education programs and creating or improving facilities for internet or other distance learning academic instruction capabilities, including the purchase or rental of telecommunications technology equipment or services.(16)Establishing or improving a program that produces improved results in the educational outcomes of African American males.(17)Scholarships, fellowships, and other financial assistance for financially needy undergraduate students, as determined by the institution, to permit the enrollment and degree completion of such students in the physical or natural sciences, engineering, mathematics or other scientific disciplines in which African Americas are underrepresented, except that not more than 30 percent of the grant amount may be used for this purpose.(18)Establishing or improving an office of sponsored programs to assist with identifying external funding opportunities, applying for external funding, and administering grant awards..(b)Historically black colleges and universitiesSection 323(b) of the Higher Education Act of 1965 (20 U.S.C. 1062(b)) is amended—(1)in paragraph (2)—(A)by striking non-Federal sources and inserting non-Federal sources (which may include gifts to the endowment fund restricted for a specific purpose); and(B)by striking equal to or greater than the Federal funds and inserting equal to 50 percent of the Federal funds; and(2)by inserting after paragraph (3) the following:(4)ScholarshipsAn eligible institution that uses grant funds provided under this section to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..(c)Allotments and application process(1)AllotmentsSection 324 of the Higher Education Act of 1965 (20 U.S.C. 1063) is amended—(A)in subsection (c), by striking 5 and inserting 6;(B)in subsection (d)(1), by striking subparagraphs (A) and (B) and inserting the following:(A)less than $500,000 for a part B institution which has received a grant under this part, the Secretary shall award the part B institution an allotment in the amount of $500,000; and(B)less than $250,000 for a part B institution which has not received a grant under this part for a fiscal year prior to fiscal year 2019, the Secretary shall award the part B institution an allotment in the amount of $250,000.; and(C)in subsection (h)—(i)in paragraphs (1)(C) and (2)(C), by striking within 5 years each time it appears and inserting within 6 years; and(ii)by adding at the end the following:(3)Limitation for new institutionsNotwithstanding any other provision of this section, no part B institution that would otherwise be eligible for funds under this part shall receive an allotment under this part for a fiscal year, unless—(A)such institution received an allotment under this part for fiscal year 2019; or(B)the amount appropriated under section 399(a)(2)(A) for such fiscal year is not less than $282,420,000..(2)ApplicationsSection 325(c) of the Higher Education Act of 1965 (20 U.S.C. 1063a(c)) is amended by inserting , including goals to enhance student retention, graduation, and postgraduate outcomes, after management and academic programs.(d)Professional or graduate institutionsSection 326(c) of the Higher Education Act of 1965 (20 U.S.C. 1063b(c)) is amended—(1)in paragraph (7)—(A)by striking equipment, and inserting equipment, technology, and services,; and(B)by inserting and administrative after in strengthening funds;(2)by redesignating paragraph (12) as paragraph (13); and(3)by striking paragraph (11) and inserting the following:(11)tutoring, counseling, advising, and student service programs designed to improve academic success, including innovative and customized instructional courses (which may include remedial education and English language instruction) designed to help retain students and move students rapidly into core courses and through program completion; and(12)distance education programs and creating or improving facilities for internet or other distance learning academic instruction capabilities, including the purchase or rental of telecommunications technology equipment or services; and.(e)EligibilitySection 326(e)(1) of the Higher Education Act of 1965 (20 U.S.C. 1063b(e)) is amended—(1)in subparagraph (W), by striking and at the end;(2)in subparagraph (X), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(Y)University of the Virgin Islands School of Medicine..(f)Conforming amendmentSection 326(f) of the Higher Education Act of 1965 (20 U.S.C. 1063b(f)) is amended by striking through (X) both places it appears and inserting through (Y). (g)Interaction with other grant programsSection 326(h) of the Higher Education Act of 1965 (20 U.S.C. 1063b(h)) is amended by striking or 724 and inserting 724, 727, or 729.3004.Historically Black College and University Capital Financing(a)Bond insurance and Capital finance of STEM facilitiesSection 343 of the Higher Education Act of 1965 (20 U.S.C. 1066b) is amended—(1)in subsection (b)—(A)in paragraph (1), by striking an escrow account and inserting a bond insurance fund;(B)in paragraph (3), by inserting (except that loans for the purpose of science, technology, engineering, or mathematics related academic facilities shall carry not more than a 1 percent rate of interest) after charge such interest on loans;(C)in paragraph (8)—(i)in the matter preceding subparagraph (A), by striking an escrow account and inserting a bond insurance fund; and(ii)in subparagraph (A), by striking the escrow account and inserting the bond insurance fund;(D)in paragraph (9), by striking escrow account each place it appears and inserting bond insurance fund; and(E)in paragraph (12), by striking , except as otherwise required by the Secretary; and(2)in subsection (c), by striking escrow account each place it appears and inserting bond insurance fund.(b)Increased aggregate bond limitSection 344(a) of the Higher Education Act of 1965 (20 U.S.C. 1066c(a)) is amended—(1)in the matter preceding paragraph (1), by striking $1,100,000,000 and inserting $3,600,000,000;(2)in paragraph (1), by striking $733,333,333 and inserting two-thirds; and(3)in paragraph (2), by striking $366,666,667 and inserting one-third.(c)Strengthening technical assistanceSection 345 of the Higher Education Act of 1965 (20 U.S.C. 1066d) is amended—(1)by striking paragraph (9) and inserting the following:(9)may, directly or by grant or contract, provide financial counseling and technical assistance to eligible institutions to prepare the institutions to qualify, apply for, and maintain a capital improvement loan, including a loan under this part; and; and(2)by striking paragraph (10) and inserting the following:(10)may provide for the modification or deferment of a loan made under this part based on need of the institution, as defined by the Secretary, for a period not to exceed 6 fiscal years, and, during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized..(d)HBCU capital financing advisory boardParagraph (2) of Section 347(c) of the Higher Education Act of 1965 (20 U.S.C. 1066f(c)) is amended to read as follows:(2)ReportOn an annual basis, the Advisory Board shall prepare and submit to the authorizing committees a report on—(A)the financial status of the historically Black colleges and universities described in paragraph (1)(A);(B)an overview of all loans awarded under the program under this part, including the most recent loans awarded for the fiscal year in which the report is submitted; and(C)administrative and legislative recommendations for addressing the issues related to construction financing facing historically Black colleges and universities..3005.Strengthening Historically Black Colleges and Universities and other minority-serving institutionsSection 371(b) of the Higher Education Act of 1965 (20 U.S.C. 1067q(b)) is amended—(1)in paragraph (1)(A)—(A)in the first sentence, by striking appropriated, and all that follows through 2019 and inserting the following: appropriated, $300,000,000 for fiscal year 2021 and each succeeding fiscal year; and(B)by striking the second sentence; and(2)in paragraph (2)—(A)in subparagraph (A)—(i)in clause (i), by striking $100,000,000 and inserting $117,500,000;(ii)in clause (ii), by striking $100,000,000 and inserting $99,875,000;(iii)in clause (ii), by striking and at the end; (iv)in clause (iii)—(I)by striking $55,000,000 and inserting $65,000,000; and(II)by striking (D) and inserting (E);(v)by redesignating clause (iii) as clause (iv); and(vi)by inserting after clause (ii) the following:(iii)$17,625,000 shall be available for allocation under subparagraph (D); and; (B)by redesignating subparagraph (D) as subparagraph (E) and—(i)in clause (i), by striking $30,000,000 each place it appears and inserting $35,000,000;(ii)in clause (ii), by striking $15,000,000 each place it appears and inserting $18,000,000; and(iii)in clauses (iii) and (iv), by striking $5,000,000 each place it appears and inserting $6,000,000; and(C)by striking subparagraph (C) and inserting the following:(C)Allocation and allotment hbcusThe amount made available for allocation under this subparagraph by subparagraph (A)(ii) for any fiscal year shall be available to eligible institutions described in subsection (a)(1) and shall be made available as grants under section 323 and allotted among such institutions under section 324, treating such amount, plus the amount appropriated for such fiscal year in a regular or supplemental appropriation Act to carry out part B of this title, as the amount appropriated to carry out part B of this title for purposes of allotments under section 324, for use by such institutions with a priority for—(i)activities described in paragraphs (1), (2), (4), (5), and (10) of section 323(a); and(ii)other activities, consistent with the institution's comprehensive plan and designed to increase the institution's capacity to prepare students for careers in the physical or natural sciences, mathematics, computer science or information technology or sciences, engineering, language instruction in the less-commonly taught languages or international affairs, or nursing or allied health professions.(D)Allocation and allotment pbisThe amount made available for allocation under this subparagraph by subparagraph (A)(iii) for any fiscal year shall be available to eligible institutions described in subsection (a)(5) and shall be available for a competitive grant program to award grants of $600,000 annually for programs in any of the following areas:(i)science, technology, engineering, or mathematics (STEM);(ii)health education;(iii)internationalization or globalization;(iv)teacher preparation; or(v)improving educational outcomes of African American males..3006.General provisionsSection 399(a) of the Higher Education Act of 1965 (20 U.S.C. 1068h(a)) is amended—(1)by striking 2009 each place it appears and inserting 2021;(2)in paragraph (1)—(A)in subparagraph (A), by striking $135,000,000 and inserting $150,000,000;(B)in subparagraph (B), by striking $30,000,000 and inserting $45,000,000;(C)in subparagraph (C), by striking $15,000,000 and inserting $25,000,000;(D)in subparagraph (D), by striking $75,000,000 and inserting $90,000,000;(E)in subparagraph (E), by striking $25,000,000 and inserting $30,000,000; and(F)in subparagraph (F), by striking $30,000,000 and inserting $60,000,000; (3)in paragraph (2)—(A)in subparagraph (A), by striking $375,000,000 and inserting $400,000,000; and(B)in subparagraph (B), by striking $125,000,000 and inserting $135,000,000;(4)in paragraph (3), by striking $10,000,000 and inserting $220,000,000; and(5)in paragraph (4)(A), by striking $185,000 and inserting $225,000.IVStudent assistance4001.Effective dateExcept as otherwise provided in this title or the amendments made by this title, this title and the amendments made by this title shall take effect on July 1, 2021. AGrants to students in attendance at institutions of higher education1Federal Pell Grants4011.Amount of grantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended—(1)in subsection (a)(1)—(A)by striking through fiscal year 2017; and(B)by inserting or as a postbaccalaureate in accordance with subsection (c)(1)(B) after as an undergraduate;(2)in subsection (b)—(A)in paragraph (2)(A)(ii), by striking paragraph (7)(B) and inserting paragraph (6)(B);(B)by striking paragraph (6), and redesignating paragraph (7) as paragraph (6); and(C)in paragraph (6)(C) (as so redesignated), by amending clause (iii) to read as follows:(iii)Subsequent award years(I)Award years 2018–2019, 2019–2020 and 2020–2021For each of the award years 2018–2019, 2019–2020, and 2020–2021 the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to the amount determined under clause (ii) for award year 2017–2018.(II)Award year 2021–2022For award year 2021–2022, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—(aa)$6,195 or the total maximum Federal Pell Grant for the preceding award year (as determined under clause (iv)(II)), whichever is greater, increased by $625; reduced by(bb)$5,135 or the maximum Federal Pell Grant for which a student was eligible for the preceding award year, as specified in the last enacted appropriation Act applicable to that year, whichever is greater, and(cc)rounded to the neared $5.(III)Award year 2022–2023 and each subsequent award yearFor award year 2022–2023 and each subsequent award year, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—(aa)$6,820 or the total maximum Federal Pell Grant for the preceding award year (as determined under clause (iv)(II)), whichever is greater, increased by a percentage equal to the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; reduced by(bb)$5,135 or the maximum Federal Pell Grant for which a student was eligible for the preceding award year, as specified in the last enacted appropriation Act applicable to that year, whichever is greater; and(cc)rounded to the nearest $5.;(3)in subsection (f)—(A)in paragraph (1), by striking the matter preceding subparagraph (A) and inserting the following: After receiving an application for a Federal Pell Grant under this subpart, the Secretary (including any contractor of the Secretary processing applications for Federal Pell Grants under this subpart) shall, in a timely manner, furnish to the student financial aid administrator at each institution of higher education that a student awarded a Federal Pell Grant under this subpart is attending, the expected family contribution for each such student. Each such student financial administrator shall— ; and(B)in paragraph (3), by striking after academic year 1986–1987; and(4)in subsection (j)—(A)in paragraph (1) by inserting before the period the following: , or if such institution of higher education is subject to an ineligibility determination under section 435(a)(9) or 493I(b); and(B)in paragraph (2) by inserting , final adjusted cohort default rate, or on-time repayment rate before determination.4012.Grant eligibilitySection 401(c) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)) is amended—(1)by amending paragraph (1) to read as follows:(1)Period of eligibility for grantsThe period during which a student may receive Federal Pell Grants shall be the period required for the completion of the first undergraduate baccalaureate course of study being pursued by that student at the institution at which the student is in attendance except that—(A)any period during which the student is enrolled in a noncredit or remedial course of study as defined in paragraph (2) shall not be counted for the purpose of this paragraph; and(B)the period during which a student may receive Federal Pell Grants shall also include the period required for the completion of the first postbaccalaureate course of study at an eligible institution that meets the definition of institution of higher education in section 101, in a case in which—(i)the student received a Federal Pell Grant during the period required for the completion of the student’s first undergraduate baccalaureate course of study for fewer than 14 semesters, or the equivalent of fewer than 14 semesters, as determined under paragraph (5); (ii)the student would otherwise be eligible for a Federal Pell Grant, but for the completion of such baccalaureate course of study; and(iii)the period during which the student receives Federal Pell Grants does not exceed the student’s duration limits under paragraph (5).; and(2)in paragraph (5)—(A)by striking (5) The period and inserting the following:(5) Maximum period.—(A)In generalExcept as provided in subparagraph (B), the period;(B)by striking 12 each place the term appears and inserting 14; and(C)by adding at the end the following:(B)Exception(i)In generalAny Federal Pell Grant that a student received during a period described in subclause (I) or (II) of clause (ii) shall not count toward the student’s duration limits under this paragraph.(ii)Applicable periodsClause (i) shall apply with respect to any Federal Pell Grant awarded to a student to attend an institution—(I)during a period—(aa)for which the student received a loan under this title; and(bb)for which the loan described in item (aa) is forgiven under—(AA)section 437(c)(1) or 464(g)(1) due to the closing of the institution;(BB)section 493H due to the student’s successful assertion of a defense to repayment of the loan; or(CC)section 432(a)(6), section 685.215 of title 34, Code of Federal Regulations (or a successor regulation), or any other loan forgiveness provision or regulation under this Act, as a result of a determination by the Secretary or a court that the institution committed fraud or other misconduct; or(II)during a period for which the student did not receive a loan under this title but for which, if the student had received such a loan, the student would have qualified for loan forgiveness under subclause (I)(bb)..4013.Extending Federal Pell Grant eligibility of certain short-term programs(a)In generalSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by inserting after subsection (j) the following:(k)Job training Federal Pell Grant program(1)In generalFor the award year beginning on July 1, 2021, and each subsequent award year, the Secretary shall carry out a program through which the Secretary shall award job training Federal Pell Grants to students in eligible job training programs approved by the Secretary in accordance with paragraph (4).(2)Terms and conditionsEach job training Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:(A)A student who is eligible to receive a job training Federal Pell Grant under this subsection is a student who—(i)has not yet attained a postbaccalaureate degree; and(ii)is enrolled, or accepted for enrollment, in an eligible job training program at an institution of higher education.(B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under subsection (b), except that subsection (b)(4) shall not apply. (3)Treatment of job training Federal Pell Grant(A)Inclusion in total eligibility periodThe period during which a student received a job training Federal Pell Grant under this subsection shall be included in calculating the duration limits with respect to such student under subsection (c)(5) and to the extent that such period was a fraction of a semester or the equivalent, only that same fraction of such semester or equivalent shall count towards such duration limits.(B)Prevention of double benefitsNo student may for the same payment period receive both a job training Federal Pell Grant under this subsection and a Federal Pell Grant under subsection (a).(4)Approval of eligible job training programs(A)Eligible job training programAn eligible job training program shall be a career and technical education program at an institution of higher education that the Secretary determines meets the following requirements:(i)The job training program provides not less than 150, and less than 600, clock hours of instructional time over a period of not less than 8, and less than 15, weeks.(ii)The job training program provides training aligned with the requirements of high-skill, high-wage, or in-demand industry sectors or occupations in the State or local area in which the job training program is provided, as determined by an industry or sector partnership in such State or local area.(iii)The job training program has been determined by the institution of higher education and by such industry or sector partnership to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to—(I)meet the hiring requirements of potential employers in the sectors or occupations described in clause (ii); and(II)satisfy any applicable educational prerequisite requirement for professional license or certification, so that a student who completes the program and seeks employment is qualified to take any licensure or certification examination needed to practice or find employment in such sectors or occupations. (iv)The job training program prepares students to pursue related certificate or degree programs at an institution of higher education, including—(I)by ensuring the acceptability of the credits received under the job training program toward meeting such certificate or degree program requirements (such as through an articulation agreement); and(II)by ensuring that a student who completes noncredit coursework in the job training program, upon completion of the job training program and enrollment in such a related certificate or degree program, will receive academic credit for such noncredit coursework that will be accepted toward meeting such certificate or degree program requirements.(v)The job training program provides to the Secretary the annual earnings expected to be paid in the sectors or occupations for which the program provides training not later than 6 months after completion of such program (in this subsection referred to as the expected earnings), as such earnings are determined by an industry or sector partnership in the State or local area in which the program is provided, and which shall be—(I)greater than the average or median annual earnings paid to individuals with only a high school diploma (or the equivalent) based on the most recently available data from the Bureau of Labor Statistics or the Bureau of the Census with respect to such State or local area, or the Nation as a whole, as selected by such program; (II)validated by the Secretary; and(III)used to review the job training program under subparagraph (C).(vi)The job training program is part of a career pathway, and includes counseling for students to—(I)support each such student in achieving the student’s education and career goals; and(II)ensure that each such student receives information on—(aa)the sectors or occupations described in clause (ii) for which the job training program provides training (including the expected earnings to be paid, and, if available, the mean and median earnings (described in subparagraph (C)(ii)) paid, in such sectors or occupations)); and(bb)the related certificate or degree programs described in clause (iv) for which the job training program provides preparation.(vii)The job training program meets the requirements under section 104 that are applicable to a program of training to prepare students for gainful employment in a recognized occupation.(viii)The job training program does not exceed by more than 50 percent the minimum number of clock hours required by a State to receive a professional license or certification in the State. (ix)The job training program is provided by an institution of higher education that—(I)is approved by an accrediting agency or association that meets the requirements of section 496(a)(4)(C); (II)during the preceding 5 years, has not been subject to any adverse actions or negative actions by the accrediting agency or association of the institution, State or Federal enforcement agencies, or the Secretary;(III)is listed on the provider list under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); and(IV)has a designated official responsible for engaging with the workforce development system in the State or local area in which the job training program is provided.(x)The job training program has a verified completion rate and a verified annual earnings rate that meets the requirements of clauses (i) and (iii) of section 481(b)(2)(A), respectively, and satisfies the criteria described in clause (v) of such section.(xi)The State board representing the State in which the job training program is provided certifies to the Secretary that the program meets the requirements of clauses (ii), (viii), and (ix)(III).(B)Initial approval by the SecretaryNot later than 180 days after the date on which a job training program is submitted for approval under this subparagraph, the Secretary shall make a determination as to whether such job training program is an eligible job training program in accordance with subparagraph (A).(C)Review of approval(i)In generalNot later than 3 years after the date an eligible job training program is approved under subparagraph (B), and not less than once every 3 years thereafter, the Secretary shall, using the data collected under paragraph (5) and such other information as the Secretary may require, determine whether such job training program continues to meet the requirements of subparagraph (A).(ii)RequirementsSubject to clause (iii), a determination under clause (i) that a job training program continues to meet the requirements of subparagraph (A) shall, at a minimum, require the Secretary to determine that the mean or median earnings (whichever is higher) paid to students not later than 6 months after completing such program is equal to or greater than the expected earnings of the program.(iii)Exception and appeals(I)ExceptionThe Secretary may extend, by not more than an additional 6 months, the period by when, after completion of the job training program, the mean or median earnings (whichever is higher) paid to students meets the requirements of clause (ii), in a case in which the job training program requesting such extension provides sufficient justification for such extension (as determined by the Secretary).(II)AppealsNot later than 60 days after receiving notification from the Secretary of the loss of eligibility resulting from the review under subparagraph (C), a job training program may appeal any loss of eligibility under this subparagraph by demonstrating extenuating circumstances.(III)Secretarial requirementsThe Secretary shall issue a decision on any appeal submitted by a job training program under subclause (II) not later than 45 days after its submission.(5)Data collectionUsing the postsecondary student data system established under section 132(l) or a successor system (whichever includes the most recent data) to streamline reporting requirements and minimize reporting burdens, and in coordination with the National Center for Education Statistics, the Secretary of Labor, and each institution of higher education offering an eligible job training program under this subsection, the Secretary shall, on at least an annual basis, collect data with respect to each such eligible job training program, including the following:(A)The number and demographics of students who enroll in the program.(B)The number of credits attempted and accumulated annually by students enrolled in the program.(C)The share of such students who cease enrollment on or before the completion of 60 percent of the payment period or period of enrollment.(D)The verified completion rate and the verified annual earnings rate described in clauses (i) and (iii) of section 481(b)(2)(A), respectively, for the program.(E)The number and demographics of—(i)students who complete the program; and(ii)students who do not complete the program.(F)The outcomes of the students who complete the program, including—(i)the share of such students who continue enrollment at the institution of higher education offering the program;(ii)the share of such students who transfer to another institution of higher education;(iii)the share of such students who complete a subsequent certificate or degree program;(iv)the share of such students who secure employment 6 months and 1 year, respectively—(I)after completion of such program; or(II)in the case of a program that prepares students for a professional license or certification exam, after acquiring such license or certification;(v)the expected earnings in the sectors or occupations for which the program provides training; (vi)the mean and median earnings paid in such sectors or occupations to such students not later than 6 months after completing such program (as described in paragraph (4)(C)(ii)); and (vii)in the case of a job training program that prepares students for a professional license or certification exams, the share of such students who pass such exams.(6)Title of job training Federal Pell GrantGrants made under this subsection shall be known as job training Federal Pell Grants.(7)DefinitionsIn this subsection:(A)Articulation agreementThe term articulation agreement has the meaning given the term in section 486A.(B)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2302).(C)Institution of higher educationThe term institution of higher education means an eligible institution for purposes of this subpart that is an institution of higher education (as defined in section 101) or a postsecondary vocational institution (as defined in section 102(c)).(D)WIOA definitionsThe terms career pathway, industry or sector partnership, in-demand industry sector or occupation, recognized postsecondary credential, State board, and workforce development system have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).. (b)ReportNot later than 3 years after the date of enactment of this Act, the Secretary of Education shall—(1)submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the impact of eligible job training programs described in subsection (k) of section 401 of the Higher Education Act of 1965 (20 U.S.C. 1079a), as added by this section, based on the most recent data collected under paragraph (5) of such subsection (k); and(2)make the report described in paragraph (1) available publicly on the website of the Department of Education.4014.Providing Federal Pell Grants for Iraq and Afghanistan veteran’s dependents(a)AmendmentSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) as amended by this subpart, is further amended by inserting after subsection (k) the following:(l)Scholarships for veteran’s dependents(1)Definition of eligible veteran’s dependentIn this subsection, the term eligible veteran’s dependent means a dependent or an independent student—(A)whose parent or guardian was a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; and(B)who, at the time of the parent or guardian’s death, was—(i)less than 24 years of age; or(ii)enrolled at an institution of higher education on a part-time or full-time basis.(2)Grants(A)In generalThe Secretary shall award a Federal Pell Grant, as modified in accordance with the requirements of this subsection, to each eligible veteran’s dependent to assist in paying the eligible veteran’s dependent’s cost of attendance at an institution of higher education.(B)DesignationFederal Pell Grants made under this subsection may be known as Iraq and Afghanistan Service Grants.(3)Prevention of double benefitsNo eligible veteran’s dependent may receive a grant under both this subsection and subsection (a) or (k).(4)Terms and conditionsThe Secretary shall award Iraq and Afghanistan Service Grants under this subsection in the same manner and with the same terms and conditions, including the length of the period of eligibility, as the Secretary awards Federal Pell Grants under subsection (a), except that—(A)the award rules and determination of need applicable to the calculation of Federal Pell Grants under subsection (a) shall not apply to Iraq and Afghanistan Service Grants;(B)the provisions of paragraph (2)(A)(iii) and (3) of subsection (b), and subsection (f), shall not apply;(C)the maximum period determined under subsection (c)(5) shall be determined by including all Iraq and Afghanistan Service Grants received by the eligible veteran’s dependent, including such Grants received under subpart 10 before the date of enactment of the College Affordability Act; and(D)an Iraq and Afghanistan Service Grant to an eligible veteran’s dependent for any award year shall equal the maximum Federal Pell Grant available under subsection (b)(5) for that award year, except that an Iraq and Afghanistan Service Grant—(i)shall not exceed the cost of attendance of the eligible veteran’s dependent for that award year; and(ii)shall be adjusted to reflect the attendance by the eligible veteran’s dependent on a less than full-time basis in the same manner as such adjustments are made for a Federal Pell Grant under subsection (a).(5)Estimated financial assistanceFor purposes of determinations of need under part F, an Iraq and Afghanistan Service Grant shall not be treated as estimated financial assistance as described in sections 471(3) and 480(j)..(b)Effective date; transition(1)Effective dateThe amendments made by this section shall take effect with respect to the award year that begins following the date of enactment of this Act, and each succeeding award year. (2)TransitionThe Secretary shall take such steps as are necessary to transition from the Iraq and Afghanistan Service Grants program under subpart 10 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070h), as in effect on the day before the effective date of this Act, and the Iraq and Afghanistan Service Grants program under section 401(l) of the Higher Education Act of 1965 (20 U.S.C. 1070a(j)), as added by this section.4015.Federal Pell Grant fraud preventionSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.), as amended by this subpart, is further amended by inserting after subsection (l) the following:(m)Prevention of fraud(1)ReportNot later than December 31 of each year, the Secretary shall prepare and submit a report to the authorizing committees that includes the following information with respect to unusual enrollment history:(A)The number and percentage of total applicants who were flagged for an unusual enrollment history in the preceding award year.(B)The number and percentage of institutions that have had fewer than 2 percent of applicants flagged for an unusual enrollment history in the preceding award year.(C)The name of each institution that has had more than 2 percent of total applicants flagged for an unusual enrollment history in the preceding award year.(D)If the percentage of total applicants in subparagraph (A) is greater than 2 percent, a detailed plan from the Secretary as to how to reduce that percentage below 2 percent by the following award year.(2)DefinitionFor the purposes of this subsection the term unusual enrollment history means, with respect to the application for Federal student aid—(A)a pattern in which a student attends an institution long enough to receive a disbursement of credit balance funds authorized by this title, does not complete the enrollment period, enrolls at another institution and repeats this pattern to collect an additional credit balance of funds authorized by this title without earning academic credit; or(B)any other enrollment pattern that the Department believes may signal an attempt by a student to receive funds authorized under this title in a fraudulent manner..4016.Federal Pell Grants on behalf of incarcerated individuals(a)In generalSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), as amended by this subpart, is further amended by adding at the end the following: (n)Federal Pell Grants on behalf of incarcerated individuals(1)Institutional requirementsAn eligible institution may not award a Federal Pell Grant to an incarcerated individual or on behalf of such individual, unless the institution meets the following:(A)The institution is approved to enroll incarcerated individuals by—(i)the Secretary in accordance with paragraph (2); and(ii)an accrediting agency or association that meets the requirements of section 496(a)(4)(D).(B)The institution—(i)is an institution of higher education (as defined in section 101) or a postsecondary vocational institution (as defined in section 102(c)); and(ii)during the preceding 5 years, has not been subject to the denial, withdrawal, suspension, or termination of accreditation.(C)The institution provides each incarcerated individual, upon completion of a course offered by the institution, with academic credits that are the equivalent to credits earned by non-incarcerated students for an equivalent course of study.(D)The institution provides to the Secretary confirmation from each facility involved that the course of study offered by the institution at such facility is accessible to incarcerated individuals (including such individuals who are individuals with disabilities).(E)The institution does not enroll incarcerated individuals in a course of study offered primarily as a distance education program, except in a case in which the institution provides to the Secretary—(i)confirmation that the distance education program offers levels of faculty interaction, peer engagement, and student support sufficient to enable incarcerated individuals to successfully participate in such a program; and(ii)evidence of the institution’s success in offering other distance education programs;(F)The institution develops and carries out a process to allow each incarcerated individual to access the transcripts and any other educational records of such individual held by the institution, without regard to the facility at which the individual is being held or whether the individual has been released from such a facility.(G)The institution develops and carries out a process to allow each incarcerated individual an opportunity to provide feedback on courses that is comparable to the opportunity to provide such feedback that the institution offers to non-incarcerated students.(H)The institution does not directly charge an incarcerated individual—(i)in the case of such an individual who is an individual with a disability, for any cost of the provision of reasonable accommodations for the individual to participate in a course of study offered by the institution; (ii)in the case of such an individual with an expected family contribution for an award year that would not disqualify the individual from receiving a Federal Pell Grant, for any amount of the cost of attendance not covered by the Federal Pell Grant or other Federal assistance received by the institution on behalf of the individual by ensuring that any such amount is offset—(I)by a State or institutional grant; or(II)other non-Federal financial assistance that does not have to be repaid by such individual; or(iii)in the case of such an individual with an expected family contribution for an award year that would disqualify the individual from receiving a Federal Pell Grant, an amount that exceeds such expected family contribution.(I)The institution makes available to incarcerated individuals who are considering enrolling in a course of study offered by the institution, in simple and understandable terms, the following:(i)Information with respect to each course of study at the institution for which such an individual may receive a Federal Pell Grant, including—(I)the cost of attendance;(II)the mode of instruction (such as distance education, in-person instruction, or a combination of such modes);(III)how enrollment in such course of study will impact the period of eligibility for Federal Pell Grants for such an individual, including in a case in which the individual is transferred to another facility or released before the completion of such course;(IV)the transferability of credits earned, and the acceptability of such credits toward a certificate or degree program offered by the institution; (V)the process for continuing postsecondary education—(aa)upon transfer to another facility; or(bb)after the student’s period of incarceration or confinement; and(VI)the process for continuing enrollment at the institution after the student’s period of incarceration or confinement, including any barriers to admission (such as criminal history questions on applications for admission to such institution). (ii)In the case of an institution that offers a program to prepare incarcerated individuals for gainful employment in a recognized occupation (as such term is defined in section 104)—(I)information on any applicable State licensure and certification requirements, including the requirements of the State in which the facility involved is located and each State in which such individuals permanently reside; and (II)restrictions related to the employment of formerly incarcerated individuals for each recognized occupation for which the course of study prepares students, including such restrictions—(aa)in Federal law; and(bb)in the laws of the State in which the facility involved is located and each State in which such individuals permanently reside.(J)The institution submits the information described in subparagraph (I) to each facility involved, the Secretary, and the accrediting agency or association described in subparagraph (A)(ii).(2)Approval by the Secretary(A)Initial eligibilityWith respect to an institution that seeks to award Federal Pell Grants to incarcerated individuals under this subsection, the Secretary shall make an initial determination about whether such institution meets the requirements of this subsection, which shall include a confirmation that the institution—(i)has secured the approval required under paragraph (1)(A)(ii); and(ii)meets the requirements of paragraph (1)(B). (B)Ongoing eligibilityNot later than 5 years after the Secretary makes an initial determination under subparagraph (A) that an institution meets the requirements of this subsection, and not less than every 5 years thereafter, the Secretary shall determine whether such institution continues to meet the requirements of this subsection, based on—(i)a review of the data collected under paragraph (3) with respect to the courses of study offered by such institution in which incarcerated individuals are enrolled, and other applicable information that may be available to the Secretary; and(ii)whether such institution meets the requirements of paragraph (1).(3)Data collectionThe Secretary shall, on at least an annual basis, collect data with respect to each course of study offered by each institution at which incarcerated individuals are enrolled, including—(A)the demographics of such individuals;(B)the share of such individuals receiving Federal Pell Grants;(C)information on the academic outcomes of such individuals (such as credits attempted and earned, and credential and degree completion); (D)to the extent practicable, information on post-release outcomes of such individuals (such as continued postsecondary enrollment, employment, and recidivism); and (E)any data from student satisfaction surveys conducted by the institution or the facility involved regarding such course of study.(4)Best practices in educating incarcerated individualsNot later than 3 years after the date of enactment of the College Affordability Act, and at least once every 3 years thereafter, the Secretary shall collect and disseminate to institutions awarding Federal Pell Grants to incarcerated individuals under this subsection, best practices with respect to the postsecondary education of such individuals.(5)DefinitionsIn this subsection:(A)FacilityThe term facility means—(i)a place used for the confinement of individuals convicted of a criminal offense that is owned by, or under contract to, the Bureau of Prisons, a State, or a unit of local government; or(ii)a facility to which an individual subject to involuntary civil confinement is committed.(B)Facility involvedThe term facility involved means, when used with respect to an institution of higher education, a facility at which a course of study of the institution is offered to incarcerated individuals. (C)Incarcerated individualThe term incarcerated individual means an individual who is incarcerated in a facility or who is subject to an involuntary civil commitment. (D)Non-incarcerated studentThe term non-incarcerated student means a student at an institution of higher education who is not an incarcerated individual..(b)Report on impacts of Federal Pell Grants awarded to incarcerated individuals Not later than 3 years after the date of enactment of this Act, the Secretary of Education shall submit to the authorizing committees and make publicly available on the website of the Department of Education, a report on the impacts of subsection (n) of section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), as added by this section, based on the most recent data collected under paragraph (3) of such subsection (n).2Federal Early Outreach and Student Services Programs1Federal Trio Programs4021.Program authority; authorization of appropriations(a)In generalSection 402A of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended—(1)in subsection (b)(3), by striking $200,000 and all that follows through the period at the end and inserting the following: $220,000, except that for any fiscal year for which such minimum individual grant amount would result in fewer than 2,780 grants awarded under this chapter, an individual grant authorized under this chapter shall be awarded in an amount that would result in not fewer than 2,780 grants awarded under this chapter for such fiscal year.;(2)in subsection (c)—(A)by amending subparagraph (A) of paragraph (2) to read as follows:(A)Accountability for outcomesIn making grants under this chapter, the Secretary shall consider each applicant’s prior success in achieving high-quality service delivery, as determined under subsection (f) under the particular program for which funds are sought. The level of consideration given the factor of prior success in achieving high-quality service delivery shall not vary from the level of consideration given such factor during fiscal years 1994 through 1997, except that grants made under section 402H shall not be given such consideration. ;(B)in paragraph (6)—(i)in the heading, by striking With other programs for disadvantaged students; and(ii)by striking the last sentence; (C)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively;(D)by inserting after paragraph (6) the following:(7)Inclusion of homeless and foster studentsThe Secretary shall, as appropriate, require each applicant for funds under the programs authorized by this chapter (other than the programs authorized under section 402E or 402G) to identify and conduct outreach to foster care youth and homeless individuals and make available to foster care youth and homeless individuals services under such programs, including mentoring, tutoring, and other services provided by such programs.;(E)in paragraph (8), as so redesignated, by striking 8 months both places it appears and inserting 90 days; and(F)in paragraph (9), as so redesignated—(i)in subparagraph (A)—(I)by striking Not later than 180 days after the date of enactment of the Higher Education Opportunity Act, and inserting Not less than 90 days before the date on which a competition for a grant under this chapter begins,;(II)in clause (iii), by striking prior experience and inserting accountability for outcomes; and(III)in clause (v), by striking prior experience and inserting accountability for outcomes; and(ii)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B);(iii)in subparagraph (B), as so redesignated, by adding at the end the following: (vii)Technical components of applications(I)Treatment of nonsubstantive technical components of applicationsWith respect to any competition for a grant under this chapter, the Secretary may not reject grant applications on the sole basis of a failure to meet page limits and formatting standards (including with respect to font size, font style, font type, line spacing, paragraph justification, and page margins).(II)Treatment of technical budget errors in applications(aa)In generalWith respect to any competition for a grant under this chapter, the Secretary may not reject grant applications on the sole basis of a typographical or rounding error in a proposed budget until the Secretary has given the applicant an opportunity for correction in accordance with item (bb).(bb)Notice and opportunity for correctionThe Secretary shall provide notice and identification of an error described in item (aa) to the applicant before awarding grants for each competition and shall allow the applicant to submit a revised application that corrects the identified error.(cc)Treatment of revised applicationsThe Secretary shall treat the revised application in the same manner as a timely submitted application.(dd)Failure to correctIf an applicant has received a notice and opportunity for correction of a typographical or rounding error in a proposed budget in accordance with item (bb) and the applicant fails to correct the error and submit a revised application, the Secretary may reject or penalize that grant application.;(3)in subsection (d)(3), by adding at the end the following: In addition, the Secretary shall host at least one virtual, interactive training to ensure that any interested applicants have access to technical assistance.;(4)in subsection (e)—(A)in paragraph (1)—(i)by striking or at the end of subparagraph (C);(ii)by striking the period at the end of subparagraph (D) and inserting a semicolon; and(iii)by adding at the end the following:(E)documentation that the student has been determined eligible for a Federal Pell Grant authorized under section 401; or(F)for a grant authorized under section 402B or 402F of this chapter, documentation that a student is attending a school that—(i)elects, or for which the local educational agency serving the school elects on behalf of the school, to receive special assistance payment under section 11(a)(1)(F)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(ii)); or(ii)had a percentage of enrolled students who were identified students (defined in clause (i) of section 11(a)(1)(F) of such Act (42 U.S.C. 1759a(a)(1)(F))) that meets or exceeds the threshold described in clause (viii) of such section (42 U.S.C. 1759a(a)(1)(F)) during the school year that ends prior to the first period for which such grant is awarded.; and(B)in paragraph (2)—(i)by striking or at the end of subparagraph (C);(ii)by striking the period at the end of subparagraph (D) and inserting a semicolon; and(iii)by adding at the end the following:(E)documentation that the student has been determined to be eligible for a Federal Pell Grant authorized under section 401; or(F)for a grant authorized under section 402B or 402F of this chapter, documentation that a student is attending a school that—(i)elects, or for which the local educational agency serving the school elects on behalf of the school, to receive special assistance payment under section 11(a)(1)(F)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(ii)); or(ii)had a percentage of enrolled students who were identified students (defined in clause (i) of section 11(a)(1)(F) of such Act (42 U.S.C. 1759a(a)(1)(F))) that meets or exceeds the threshold described in clause (viii) of such section (42 U.S.C. 1759a(a)(1)(F)) during the school year that ends prior to the first period for which such grant is awarded.;(5)in subsection (f)—(A)in paragraph (1)—(i)by striking prior experience and inserting accountability in outcomes in the heading;(ii)by striking on or after January 1, 2009 and inserting on or after the date of enactment of the College Affordability Act; and(iii)by striking prior experience of and inserting success in achieving;(B)in paragraph (2), by striking college students, and and inserting college students, foster care youth, homeless individuals, and; and(C)in paragraph (3)—(i)in subparagraph (A)—(I)in clause (iv), by striking will make such students eligible for programs such as the Academic Competitiveness Grants Program and inserting includes at least 4 years of mathematics, 3 years of science, and 2 years of a foreign language;(II)by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively; and(III)by inserting after clause (iv) the following:(v)the completion of financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admissions applications;.(ii)in subparagraph (B)—(I)by inserting except in the case of programs that specifically target veterans, after under section 402C,;(II)in clause (v), by striking will make such students eligible for programs such as the Academic Competitiveness Grants Program and inserting includes at least 4 years of mathematics, 3 years of science, and 2 years of a foreign language;(III)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and(IV)by inserting after clause (v) the following:(vi)the completion of financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admission applications;;(iii)by redesignating subparagraphs (C), (D), and (E), as subparagraphs (D), (E), and (F), respectively;(iv)by inserting after subparagraph (B) the following:(C)For programs authorized under section 402C that specifically target veterans, the extent to which the eligible entity met or exceeded the entity’s objectives for such program regarding—(i)the delivery of service to a total number of students served by the program, as agreed upon by the entity and the Secretary for the period of the program;(ii)such students’ academic performance as measured by standardized tests;(iii)the retention and completion of participants in the program;(iv)the provision of assistance to students served by the program in completing financial aid applications, including the Free Application for Federal Student Aid described in section 483(a) and college admission applications;(v)the enrollment of such students in an institution of higher education; and(vi)to the extent practicable, the postsecondary completion of such students.;(v)in subparagraph (D)(ii), as redesignated in clause (iii)—(I)in subclause (I), by striking in which such students were enrolled and inserting at any baccalaureate granting institution within 6 years of initial enrollment in the project; and(II)in subclause (II), by striking items (aa) and (bb) and inserting the following:(aa)the transfer of such students to institutions of higher education that offer baccalaureate degrees, regardless of whether the transferring student completes a degree or certificate; or(bb)the completion of a degree or certificate by such students at any accredited institution within 4 years of initial enrollment in the project;;(vi)in subparagraph (E), as redesignated—(I)in clause (iii), by striking ; and and inserting within 2 years of receiving the baccalaureate degree;; and(II)in clause (iv), by striking graduate study and the attainment of doctoral degrees by former program participants. and inserting graduate study; and(v)the attainment of doctoral degrees by former program participants within 10 years of receiving the baccalaureate degree.; and(vii)in subparagraph (F), as redesignated—(I)in clause (i), by inserting within 2 years of service before the semicolon; and(II)in clause (ii), by inserting or re-enrollment after the enrollment;(6)in subsection (g)—(A)by striking $900,000,000 for fiscal year 2009 and such sums as may be necessary for each of the five succeeding fiscal years. and inserting $1,120,000,000 for fiscal year 2021, and each of the 5 succeeding fiscal years. The amount authorized to be appropriated in the preceding sentence for fiscal year 2022 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage. For purposes of this subsection, the term adjustment percentage as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year.;(B)by striking ½ of;(C)by striking , and to provide and inserting , to provide; and(D)by striking current grantees. and all that follows through additional readers. and inserting current grantees, and to carry out the requirements of subsection (c)(9)(A).;(7)in subsection (h)—(A)by striking paragraph (4) and inserting the following:(4)Homeless individualThe term homeless individual has the meaning given the term homeless children and youth under section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a). (5)Low-income individualThe term low-income individual means—(A)an individual from a family whose taxable income for the preceding year did not exceed 150 percent of the poverty line applicable to the individual’s family size as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2));(B)an individual whose taxable income as reported on the individual’s most recently completed Free Application for Federal Student Aid under section 483(a) did not exceed 150 percent of such poverty line;(C)an individual who has been determined to be eligible for a Federal Pell Grant authorized under section 401; or(D)for grants authorized under 402B and 402F of this chapter, a student who is attending a school that—(i)elects, or for which the local educational agency serving the school elects on behalf of the school, to receive special assistance payment under section 11(a)(1)(F)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)(ii)); or(ii)had a percentage of enrolled students who were identified students (defined in clause (i) of section 11(a)(1)(F) of such Act (42 U.S.C. 1759a(a)(1)(F))) that meets or exceeds the threshold described in clause (viii) of such section (42 U.S.C. 1759a(a)(1)(F)) during the school year that ends prior to the first year of the period for which such grant is awarded.;(B)by redesignating paragraph (5) as subsection (i) and subparagraphs (A) through (D) as paragraphs (1) through (4); and(C)by redesignating paragraph (6) as subsection (j); and (8)in subsection (j), as redesignated, by striking subparagraph (A), (B), or (C) of paragraph (5) and inserting paragraph (1), (2), or (3) of subsection (i).(b)Conforming amendmentsChapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended—(1)by striking homeless children and youths as defined in section 725 of the McKinney-Vento Homeless Assistance Act each place it appears and inserting homeless individuals; and(2)by striking homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) each place it appears and inserting homeless individuals.4022.Talent searchSection 402B of the Higher Education Act of 1965 (20 U.S.C. 1070a–12) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking and at the end;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)to advise such youths regarding the postsecondary education selection process, including consideration of financial aid awards offered, potential Federal loan burden, and likelihood of graduating; and;(2)in subsection (b)—(A)by striking and at the end of paragraph (5); and(B)by striking paragraph (6) and inserting the following:(6)education or counseling services to assist students and their families regarding career choice; and(7)connections to programs providing financial literacy and economic literacy so that students and their families are able to make informed choices regarding postsecondary education, including considering degree choices and potential Federal loan burdens.;(3)in subsection (c)(2), by striking career and inserting academic; and(4)in subsection (d)—(A)in paragraph (3), by striking and after the semicolon;(B)in paragraph (4), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(5)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless individuals, including unaccompanied youth and foster care youth;(6)require that such entity submit, as part of the application for the project, a description of the activities that will be undertaken to reach out to such homeless individuals and foster care youth as part of the project; and(7)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding such homeless individuals and foster care youth..4023.Upward boundSection 402C of the Higher Education Act of 1965 (20 U.S.C. 1070a–13) is amended—(1)in subsection (b), by striking paragraphs (5) and (6) and inserting the following: (5)assistance to students and their families regarding career choice;(6)education or counseling services designed to improve the financial literacy and economic literacy of students or the students’ parents in order to aid them in making informed decisions about the postsecondary education selection process and assist students and their families in making informed choices regarding the postsecondary education selection process; and(7)in the case of such a project that is not specifically designed for veterans, as part of core curriculum, instruction in mathematics through pre-calculus, science, foreign language, language arts, and literature, and in the case of such a project that is specifically designed for veterans, instruction in mathematics through pre-calculus, science, foreign language, and language arts.;(2)by striking subsections (c) and (g) and redesignating subsections (d), (e), (f), and (h) as subsections (c), (d), (e), and (f), respectively;(3)in subsection (c), as so redesignated—(A)in paragraph (1), by striking youth and inserting participants;(B)in paragraph (2)—(i)by striking youth participating in the project and inserting project participants; and(ii)by striking youth; and inserting participants; and(C)in paragraph (5), by striking youth participating in the project and inserting participants; and(4)in subsection (d), as so redesignated—(A)in paragraph (4), by striking and after the semicolon;(B)in paragraph (5), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(6)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless individuals, including unaccompanied youth and foster care youth;(7)require that such entity submit, as part of the application, a description of the activities that will be undertaken to reach out to such homeless individuals and foster care youth regarding the project; and(8)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding such homeless individuals and foster care youth.; and(5)in subsection (e), as so redesignated—(A)by striking $60 and inserting $90;(B)by striking $300 and inserting $450;(C)by striking $40 and inserting $60; and(D)by adding at the end the following: Adults participating in a project specifically targeting veterans under this section may be paid stipends not in excess of $100 per month during the year..4024.Student support servicesSection 402D of the Higher Education Act of 1965 (20 U.S.C. 1070a–14) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking limited English proficient and inserting low-income and first generation college students, including limited English proficient students; and(B)in paragraph (4), by striking , including— and all that follows through the end of the paragraph and inserting a period;(2)in subsection (b)—(A) in paragraph (4), by striking including financial planning for postsecondary education; and inserting including—(A)financial planning for postsecondary education, including loan burdens required, repayment options, and expected earnings in potential career fields;(B)basic personal income, household money management, and financial planning skills; and(C)basic economic decisionmaking skills.;(B)in paragraph (5), by striking and at the end;(C)in paragraph (6), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(7)basic and emergency supplemental living assistance grants in accordance with subsection (f).; (3)in subsection (e)—(A)in paragraph (5), by striking and after the semicolon;(B)in paragraph (6)(B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(7)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless individuals, including unaccompanied youth and foster care youth;(8)require that such entity submit, in the application for the project, a description of the activities that will be undertaken to reach out to such homeless individuals and foster care youth, who are enrolled or accepted for enrollment at the institution; and(9)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding such homeless individuals and foster care youth.; and(4)by adding at the end the following:(f)Basic and emergency supplemental living assistance grants(1)In generalIn carrying out the activities required under subsection (b)(7) with a grant received under this section, the recipient of such grant shall provide basic and emergency supplemental living assistance grants to assist students who are current participants in the student support services program offered by the institution (in this subsection referred to as eligible students)—(A)in the case of a basic supplemental living assistance grant, in covering reasonable, anticipated expenses necessary for the completion of an academic year of the students’ first undergraduate baccalaureate course of study; and(B)in the case of an emergency supplemental living assistance grant, in covering reasonable, unanticipated expenses necessary for the students to persist in college during such academic year.(2)Amount of grantsThe recipient may determine—(A)the appropriate division of the funds between basic and emergency supplemental assistance grants, except that funds shall be provided for both basic and emergency grants;(B)the amount of each such grant and the total grant funds that an eligible student may receive, except that a student may not receive more than a total of $500 in emergency supplemental assistance grants per academic year; and(C)the anticipated and unanticipated expenses referred to in paragraph (1) that such grants will cover based on the needs of eligible students, which—(i)may vary by factors including academic year, housing, parental status, location in urban or rural area, or other circumstances; and(ii)for an individual student, may cover—(I)any component of the cost of attendance for the student;(II)an allowance for actual or expected expenses incurred for dependent care that exceeds such expenses determined for the student under section 472(8);(III)an allowance for actual or expected expenses for transportation that exceeds such expenses determined for the student under section 472; and(IV)personal items or expenses not otherwise covered by the cost of attendance for the student.(3)Percentage of total fundsThe recipient may use not more than 2 percent of the funds awarded under this section for grants under this subsection.(4)Determination of needA grant provided to a student under this subsection shall not be considered in determining that student’s need for grant or work assistance under this title, except that in no case shall the total amount of student financial assistance awarded to a student under this title exceed that student’s cost of attendance by more than $500.(5)ConsultationIn making grants to students under this subsection, an institution shall ensure that adequate consultation takes place between the student support service program office and the institution’s financial aid office.(6)Supplement, not supplantFunds received by a grant recipient that are used under this subsection shall be used to supplement, and not supplant, non-Federal funds expended for student support services programs.(7)FundsFor a fiscal year for which the funds allocated for projects authorized under this section from the amounts appropriated pursuant to the authority of section 402A(g) exceeds the funds allocated for such purpose for fiscal year 2020, not more than 2 percent of such excess funds may be made available for grants under this subsection..4025.Postbaccalaureate achievement program authoritySection 402E of the Higher Education Act of 1965 (20 U.S.C. 1070a–15) is amended—(1)in subsection (b)(2)—(A)by striking summer; and(B)by inserting or faculty-led research experiences before the semicolon;(2)in subsection (d)(4)—(A)by striking summer; and(B)by inserting or faculty-led experiences who have stipends after internships; and(3)in subsection (f)(1), by striking $2,800 and inserting $4,000.4026.Educational opportunity centersSection 402F of the Higher Education Act of 1965 (20 U.S.C. 1070a–16) is amended—(1)in subsection (a)(1), by striking pursue and inserting begin or re-enter;(2)in subsection (b)(5), by striking students; and inserting students, including—(A)financial planning for postsecondary education, including student loan debt, repayment options, and expected earnings in potential career fields;(B)basic personal income, household money management, and financial planning skills; and(C)basic economic decisionmaking skills;; and(3)in subsection (c)—(A)in paragraph (2), by striking and after the semicolon;(B)in paragraph (3), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(4)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless individuals, including unaccompanied youth and foster care youth;(5)require that such entity submit, as part of the application, a description of the activities that will be undertaken to reach out to such homeless individuals and foster care youth regarding the project; and(6)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding such homeless individuals and foster care youth..4027.Staff developmental activitiesSection 402G(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a–17(b)) is amended—(1)by inserting webinars, online classes, after seminars, workshops,;(2)by striking new directors and inserting staff;(3)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively;(4)by inserting before paragraph (2), as so redesignated, the following:(1)Legislative and regulatory requirements and program management for new directors of programs funded under this chapter.;(5)in paragraph (2), as redesignated, by inserting for continuing directors and staff of programs after operation of programs; and(6)in paragraph (4), as redesignated, by striking model programs and inserting innovations.4028.Reports and evaluations(a)Other reporting requirementsSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is further amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A), by striking , including a rigorous evaluation of the programs and projects assisted under section 402C. The evaluation of the programs and projects assisted under section 402C shall be implemented not later than June 30, 2010 and inserting The issues such evaluations shall measure shall include the effectiveness of programs and projects assisted under this chapter in—(i)meeting or exceeding the stated objectives regarding the outcome criteria under section 402A(f);(ii)enhancing the access of low-income individuals and first-generation college students to postsecondary education;(iii)preparing individuals for postsecondary education; and(iv)comparing students who participate in the programs funded under this chapter with students who do not participate in such programs with respect to—(I)level of education completed;(II)retention rates;(III)graduation rates;(IV)college admission and completion rates; and(V)other issues as the Secretary considers appropriate.; and(ii)in subparagraph (C), by inserting and take into account the agreed upon target determined under section 402A(f)(4) before the period; and(B)by amending paragraph (2) to read as follows:(2)PracticesThe evaluations described in paragraph (1) shall identify institutional, community, and program or project practices that are effective in—(A)enhancing the access of low-income individuals and first-generation college students to postsecondary education;(B)the preparation of such individuals and students for postsecondary education;(C)fostering the success of the individuals and students in postsecondary education; and(D)for programs and projects assisted under section 402C, the characteristics of students who benefit most from such programs and projects.; and(2)in subsection (d), by inserting , including the authorizing committees before the period.(b)Homeless individuals and foster care youthSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is further amended by adding at the end the following:(e)Report regarding homeless individuals and foster care youthEach entity carrying out a project under section 402B, 402C, 402D, or 402F shall, at the conclusion of the project, prepare and submit a report to the Secretary that includes—(1)where available, data on the number of homeless individuals and foster care youth served through the project; and(2)a description of any strategies or program enhancements that were used in the project and that were effective in meeting the needs of such homeless individuals and foster care youth..2Gaining Early Awareness and Readiness for Undergraduate Programs4031.Gaining early awareness and readiness for undergraduate programsChapter 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–21 et seq.) is amended—(1)in section 404A (20 U.S.C. 1070a–21)—(A)in the matter preceding subparagraph (A) of subsection (a)(1), by inserting , including for college readiness after academic support; and(B)in subsection (b)—(i)by amending paragraph (3) to read as follows:(3)PriorityIn making awards to eligible entities described in subsection (c), the Secretary may give a competitive priority—(A)to eligible entities that—(i)on the day before the date of enactment of the College Affordability Act, carried out successful educational opportunity programs under this chapter (as this chapter was in effect on such day); and(ii)have a prior, demonstrated commitment to early intervention leading to college access and readiness through collaboration and replication of successful strategies; or(B)to eligible entities that ensure that students that received assistance under this chapter on the day before the date of enactment of the College Affordability Act continue to receive such assistance through the completion of secondary school.; (ii)by adding at the end the following:(4)Multiple award prohibition(A)In generalAn eligible entity described in subsection (c)(1) that receives a grant under this chapter shall not be eligible to receive an additional grant under this chapter until after the date on which the grant period with respect to such grant expires.(B)Exception for no-cost extensionNotwithstanding subparagraph (A), an eligible entity described in subsection (c)(1) that receives a grant under this chapter that has been extended under section 75.261 of title 34, Code of Federal Regulations may receive an additional grant under this chapter prior to the date on which the grant period applicable to such extension expires.; and(2)in section 404B (20 U.S.C. 1070a–22)—(A)in subsection (a), in the matter preceding paragraph (1), by inserting (except with respect to continuation awards under this chapter) after grants; and(B)in subsection (d)(1)—(i)in subparagraph (A), by inserting and after the semicolon;(ii)in subparagraph (B), by striking ; and and inserting a period; and(iii)by striking subparagraph (C);(3)in section 404C (20 U.S.C. 1070a–23)—(A)in subsection (a)(2)—(i)in subparagraph (I), by striking and after the semicolon;(ii)in subparagraph (J), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(K)provide an assurance that the eligible entity has reviewed and revised policies and practices as needed to remove barriers to the participation and retention of homeless individuals (as defined in section 402A) in the program, including unaccompanied youth and foster care youth;(L)describe the activities that will be undertaken to reach out to such homeless individuals and foster care youth as part of the program; and(M)provide an assurance that the eligible entity will prepare and submit the report required under section 404G(c) at the conclusion of the grant regarding such homeless individuals and foster care youth.;(B)in subsection (b)(1)(A)—(i)by inserting matching funds after will provide;(ii)by inserting equaling after private funds,; and(iii)by striking the cost of the program, which matching funds and inserting the total Federal grant award under this chapter, which;(C)in subsection (c)(1), by inserting at any point during the grant award period after obligated to students; and(D)by striking subsection (d) and inserting the following:(d)Peer review panels and competitionsThe Secretary shall—(1)convene peer review panels to assist in making determinations regarding the awarding of grants under this chapter; and(2)host a grant competition to make new awards under this chapter in any year in which there are funds available to make new awards. ;(4)in section 404D (20 U.S.C. 1070a–24)—(A)in subsection (b)—(i)in paragraph (1), by striking or former participants of a program under this chapter and inserting , former participants of a program under this chapter, or peers and near peers;(ii)in paragraph (3), by inserting academic, social, and postsecondary planning after supportive;(iii)in paragraph (10)—(I)by redesignating subparagraphs (E) through (K) as subparagraphs (F) through (L), respectively;(II)by inserting after subparagraph (D) the following:(E)counseling or referral services to address the behavioral, social-emotional, and mental health needs of at-risk students;;(III)in subparagraph (I), as redesignated by subclause (I), by inserting , cognitive, non-cognitive, and credit-by-examination after skills;(IV)in subparagraph (K), as redesignated by subclause (I), by striking and after the semicolon;(V)in subparagraph (L), as redesignated by subclause (I), by striking the period at the end and inserting ; and; and(VI)by adding at the end the following:(M)capacity building activities that create college-going cultures in participating schools and local educational agencies.; and(iv)by adding at the end the following:(16)Creating or expanding secondary school drop-out recovery programs that allow students who have dropped out of secondary school to complete a regular secondary school diploma and begin college-level work.(17)Establishing data collection and data sharing agreements to obtain, analyze, and report postsecondary outcome data for eligible students for a period of not more than 72 months after the end of the grant award period, which may include postsecondary enrollment, persistence, and completion data.(18)Establishing or maintaining an agreement with a consortium of eligible entities described in section 404A(c) to—(A)foster collaborative approaches to research and evaluation;(B)improve the quality of data collection, data sharing, analysis and reporting; and(C)apply evidence to improve programs and evaluation under this chapter.(19)Facilitating the recruitment, participation, and retention of homeless individuals (as defined in section 402A) and foster care youth in the services provided under this chapter, including—(A)establishing partnerships with community-based organizations, child welfare agencies, homeless shelters, and local educational agency liaisons for homeless individuals to identify such individuals and youth, improve policies and practices, and to establish data sharing agreements;(B)carrying out activities (consistent with the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.)) to facilitate continued participation of students who are no longer enrolled in a school served under this chapter due to changes in residence resulting from homelessness or foster care placement, including—(i)allowing continued participation when such a student is no longer enrolled, on a temporary basis, in a school served under this chapter; or(ii)providing transitional services and referrals when such a student is no longer enrolled, on a permanent basis, in a school served under this chapter; and (C)carrying out other activities to meet the needs of such homeless individuals and foster care youth.(20)Providing services under this chapter to students who have received services under a previous grant award under this chapter but have not yet completed grade 12.;(B)in subsection (c)—(i)in paragraph (3), by inserting and technical assistance after support; and(ii)by striking paragraph (9); and(C)in subsection (d)—(i)in paragraph (3), by striking or;(ii)by redesignating paragraph (4) as paragraph (5); and(iii)by inserting after paragraph (3) the following:(4)eligible for free or reduced-price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or;(5)in section 404E (20 U.S.C. 1070a–25)—(A)in subsection (a)—(i)by redesignating paragraph (2) as paragraph (3);(ii)by inserting after paragraph (1) the following:(2)Application requirements(A)Plan for maintenance of financial assistanceAn eligible entity proposing to establish or maintain a financial assistance program providing scholarships for students assisted by the program of the eligible entity under this chapter shall include a plan regarding the financial application program with the application submitted under section 404C.(B)Scholarship detailsUnder a plan described in subparagraph (A), an eligible entity—(i)may elect to offer 1 or more types of scholarships; and(ii)shall describe, for each type of scholarship—(I)the minimum and maximum awards for the scholarships, consistent with subsection (d), based on criteria and disbursement priorities established by the eligible entity;(II)the duration of the scholarships, which may be single-year or multi-year awards;(III)the enrollment requirements for participating students, which may include providing scholarships for participating students who are enrolled in an institution of higher education on less than a full-time basis during any award year; and(IV)any additional student eligibility criteria established by the eligible entity for earning and maintaining scholarships under this section, including—(aa)financial need;(bb)meeting participation milestones in the activities offered by the eligible entity under section 404D;(cc)meeting and maintaining satisfactory academic milestones; and(dd)other criteria aligned with State and local goals to incentivize postsecondary readiness, access, and success. ; and(iii)in paragraph (3), as redesignated by clause (i), by striking may award and inserting may use not less than 10 percent and not more than 50 percent of funds made available under this chapter to award;(B)in subsection (b)—(i)in the subsection heading, by striking Limitation and inserting State limitation; and(ii)in paragraph (2), by striking eligible entity demonstrates and all that follows through the period at the end and inserting the following: eligible entity—(A)demonstrates that the eligible entity has another means of providing the students with the financial assistance described in this section or eligible students have reasonable access to State and local financial assistance programs; and(B)describes such means or access in the application submitted under section 404C.;(C)in subsection (e)—(i)by striking paragraph (1) and inserting the following:(1)In general(A)Scholarship planEach eligible entity described in section 404A(c)(1) that receives a grant under this chapter shall hold in reserve, for the students served by such grant as described in section 404B(d)(1)(A) or 404D(d), an estimated amount that is based on the eligible entity’s scholarship plan described in subsection (a)(1).(B)Interest useInterest earned on funds held in reserve under subparagraph (A) may be used by the eligible entity to administer the scholarship program during the award period and through the post-award period described in paragraph (4).;(ii)in paragraph (2)(B), by inserting , or been accepted for enrollment, after enrolled; and(iii)in paragraph (3)—(I)in subparagraph (A), by striking and after the semicolon;(II)by redesignating subparagraph (B) as subparagraph (C); and(III)by inserting after subparagraph (A) the following:(B)the costs associated with enrolling in an institution of higher education; and; and(D)in subsection (g)—(i)in paragraph (3)—(I)by inserting or, if the eligible entity chooses, in another program of study or credential program for which an individual could use funds received under a Federal Pell Grant to attend, before that is located; and(II)by striking except that, at the State’s option and inserting except that, at the eligible entity’s option; and(ii)in paragraph (4), by inserting and qualifies for an award, consistent with the eligible entity’s scholarship plan as described in subsection (a)(2) after 404D(a); (6)in section 404G (20 U.S.C. 1070a–27)—(A)in subsection (b)—(i)in paragraph (1), by striking and after the semicolon;(ii)in paragraph (2), by striking the period at the end and inserting ; and; and(iii)by inserting after paragraph (2) the following:(3)include the following metrics:(A)The number of students completing the Free Application for Federal Student Aid under section 483.(B)If applicable, the number of students receiving a scholarship under section 404E.(C)The graduation rate of participating students from high school.(D)The enrollment of participating students in postsecondary education.(E)Such other metrics as the Secretary may require.;(B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(C)by inserting after subsection (b) the following: (c)Report on homeless individuals and foster care youthEach eligible entity that receives a grant under section 404A shall, at the conclusion of such grant, prepare and submit a report to the Secretary that includes—(1)where available, the number of homeless individuals (as defined in section 402A) and foster care youth served through the program; and(2)a description of any strategies or program enhancements that were used by the eligible entity in carrying out the program that were effective in meeting the needs of such homeless individuals and foster care youth.;(D)in subsection (d), as so redesignated—(i)in the subsection heading, by inserting and technical assistance after Federal evaluation;(ii)in the matter preceding paragraph (1)—(I)by inserting after consultation with the community of eligible entities receiving grants under this chapter and after Secretary shall,;(II)by striking 0.75 and inserting 1; and(III)by striking evaluate the effectiveness of the program and, as appropriate, disseminate the results of the evaluation. Such evaluation shall include a separate analysis of;(iii)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the margins appropriately; and(iv)before subparagraph (A) (as redesignated by clause (iii)), by inserting the following:(1)provide pre-application technical assistance workshops for eligible entities and potential applicants in any year in which new awards are expected to be made;(2)support initiatives designed to improve the research, data collection and infrastructure, and evaluation capacity of eligible entities; and(3)evaluate the effectiveness of the program and, as appropriate, disseminate the results of the evaluation. Such evaluation may include a separate analysis of—; and(7)in section 404H, by striking $400,000,000 for fiscal year 2009 and inserting $500,000,000 for fiscal year 2021.3Federal Supplemental Educational Opportunity Grants4041.Purpose; appropriations authorizedSection 413A of the Higher Education Act of 1965 (20 U.S.C. 1070b) is amended—(1)by amending subsection (a) to read as follows:(a)Purpose of subpartIt is the purpose of this subpart to—(1)provide, through institutions of higher education, supplemental grants to assist in making available the benefits of postsecondary education to qualified students who demonstrate financial need in accordance with the provisions of part F of this title; and(2)to establish grant programs at various institutions of higher education, as defined in section 101, to determine best practices and policies regarding the distribution of emergency grant aid to assist students in completing their program of study, notwithstanding aid they may have received in accordance with the provisions of part F of this title.;(2)in subsection (b)(1), by striking appropriated and all that follows through the end and insertingappropriated—(A)$1,150,000,000 for fiscal year 2021;(B)$1,300,000,000 for fiscal year 2022;(C)$1,450,000,000, for fiscal year 2023;(D)$1,600,000,000 for fiscal year 2024; and(E)$1,750,000,000 for fiscal year 2025 and each succeeding fiscal year.;(3)in subsection (b), by redesignating paragraph (2) as paragraph (3); and(4)in subsection (b), by inserting after paragraph (1) the following:(2)For the purpose of enabling the Secretary to fund emergency grant aid programs under section 420DD, there are allocated, from funds authorized under paragraph (b)(1), $12,500,000 for fiscal year 2021 and each of the 5 succeeding fiscal years.. 4042.Institutional eligibilitySection 413C(a) of the Higher Education Act of 1965 (20 U.S.C. 1070b-2) is amended—(1)in paragraph (2)—(A)by striking agrees and inserting except as provided in paragraph (4), agrees; and (B)by striking and at the end;(2)in paragraph (3)(D), by striking the period and inserting ; and; and(3)by adding at the end the following: (4)agrees that the Federal share of an award under this subpart to an institution eligible for assistance under title III or title V shall equal 100 percent of such award..4043.Allocation of fundsSection 413D of the Higher Education Act of 1965 (20 U.S.C. 1070b–3) is amended to read as follows:413D.Allocation of funds(a)Allocation formula for fiscal years 2021 through 2025(1)In generalFrom the amount appropriated under section 413A(b)(1) for a fiscal year, the Secretary shall allocate to each institution—(A)for fiscal year 2021, an amount equal to the greater of—(i)90 percent of the amount the institution received under subsection (a) for fiscal year 2020, as such subsection was in effect with respect to such fiscal year (in this subparagraph referred to as the 2020 amount for the institution); or(ii)the fair share amount for the institution determined under subsection (c);(B)for fiscal year 2022, an amount equal to the greater of—(i)80 percent of the 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (c);(C)for fiscal year 2023, an amount equal to the greater of—(i)60 percent of the fiscal year 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (c);(D)for fiscal year 2024, an amount equal to the greater of—(i)40 percent of the 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (c); and(E)for fiscal year 2025, an amount equal to the greater of—(i)20 percent of the 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (c).(2)Ratable reduction(A)In generalIf the amount appropriated under section 413A(b)(1) for a fiscal year is less than the amount required to be allocated to the institutions under this subsection, then the amount of the allocation to each institution shall be ratably reduced.(B)Additional appropriationsIf the amounts allocated to each institution are ratably reduced under subparagraph (A) for a fiscal year and additional amounts are appropriated for such fiscal year, the amount allocated to each institution from the additional amounts shall be increased on the same basis as the amounts under subparagraph (A) were reduced (until each institution receives the amount required to be allocated under this subsection).(b)Allocation formula for fiscal year 2026 and each succeeding fiscal yearFrom the amount appropriated under section 413A(b)(1) for fiscal year 2026 and each succeeding fiscal year, the Secretary shall allocate to each institution the fair share amount for the institution determined under subsection (c).(c)Determination of fair share amount(1)In generalSubject to paragraph (2), the fair share amount for an institution for a fiscal year shall be equal to the sum of the institution’s undergraduate student need described in paragraph (2) for the preceding fiscal year.(2)Institutional undergraduate student need calculationThe institutional undergraduate student need for an institution for a fiscal year shall be equal to the sum of the following:(A)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of Federal Pell Grant funds awarded at the institution for the preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at all institutions participating under this part for the preceding fiscal year.(B)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the undergraduate student need at the institution for the preceding fiscal year bears to the total amount of undergraduate student need at all institutions participating under this part for the preceding fiscal year.(3)Eligibility for fair share amountThe Secretary may not allocate funds under this subpart to any institution that, for 2 or more fiscal years during any 3 fiscal year period beginning not earlier than the first day of the first fiscal year that is 2 years after the date of the enactment of this paragraph, has a student population with less than 7 percent of undergraduate students who are recipients of Federal Pell Grants.(d)DefinitionsIn this section:(1)Average cost of attendanceThe term average cost of attendance has the meaning given the term in section 4202(e)(5)(B). (2)Undergraduate student needThe term undergraduate student need means, with respect to an undergraduate student for an award year, the lesser of the following: (A)The total of the amount equal to (except the amount computed by this clause shall not be less than zero)—(i)the average cost of attendance for the award year, minus(ii)such undergraduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding award year.(B)The total loan annual limit for a Federal Direct Unsubsidized Stafford Loan and a Federal Direct Loan..4044.Emergency financial aid grant programPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq.) is amended by inserting after subpart 12, as added by section 4093, the following:13Emergency Financial Aid Grants420DD.Emergency financial aid grant program(a)Emergency financial aid grant programs authorizedThe Secretary shall carry out a grant program to make grants, in accordance with subsection (c), to eligible entities to provide emergency financial aid grants to students in accordance with subsection (d). (b)Matching funds(1)Limitation on amount of Federal shareExcept as provided in paragraph (3), the Federal share of the cost of any emergency grant aid program carried out under this section may not exceed 50 percent.(2)LimitationMatching funds provided by an eligible entity under this subsection may not include in-kind contributions.(3)ExceptionsThe Federal share of the cost of an emergency grant aid program carried out under this section shall equal 100 percent if the institution carrying out the emergency grant aid is an institution of higher education eligible for assistance under title III or V.(c)Application(1)In generalEach eligible entity desiring to carry out an emergency grant aid program under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require.(2)OutreachThe Secretary shall, at least 30 days before each deadline to submit applications under paragraph (1), conduct outreach to institutions of higher education described in subsection (b)(3) to provide such institutions with information on the opportunity to apply under paragraph (1) to carry out an emergency grant aid program under this section.(3)ContentsEach application under paragraph (1) shall include a description of the emergency grant aid program to be carried out by the eligible entity, including—(A)an estimate of the number of emergency financial aid grants that such entity will make in an award year and how such eligible entity assessed such estimate;(B)the criteria the eligible entity will use to determine an emergency for which an eligible student will be eligible to receive an emergency financial aid grant;(C)an assurance that an emergency for which an eligible student will be eligible to receive an emergency financial aid grant will include financial challenges that would directly impact the ability of an eligible student to continue and complete the course of study of such student, including—(i)a loss of employment, transportation, child care, utilities, or housing of the student;(ii)a medical condition (including pregnancy) of the student, or a dependent of the student;(iii)with respect to the eligible student, food insecurity; and(iv)in the case of an eligible student who is a dependent student—(I)the death of a parent or guardian of such eligible student; or(II)a medical condition of the parent or guardian of such eligible student which results in the loss of employment of such parent or guardian; (D)a description of the process by which an eligible student may apply and receive an emergency financial aid grant;(E)an assurance that the eligible entity, when applicable, will make information available to eligible students about the eligibility of such students and their dependents for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children under the Child Nutrition Act of 1966 (42 U.S.C. 1786), and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); (F)how the eligible entity will administer the emergency grant aid program, including the processes the eligible entity will use to respond to applications, approve applications, and disburse emergency financial aid grants outside of normal business hours;(G)an assurance that the process by which an eligible student applies for an emergency financial aid grant includes—(i)to the extent practicable, an interview; and(ii)at least one opportunity to appeal a denial of such a grant;(H)an assurance that the eligible entity will acknowledge receipt of a student’s request and distribute funds in a timely manner as determined by the Secretary; (I)a description of how the school intends to limit fraud or abuse; and(J)any other information the Secretary may require.(4)PriorityIn selecting eligible entities to carry out an emergency grant aid program under this section, the Secretary shall give priority to an eligible entity in which at least 30 percent of the students enrolled at such eligible entity are eligible to receive a Federal Pell Grant.(d)Use of funds(1)In generalAn eligible entity may only use funds provided under this section to make emergency financial aid grants to eligible students. (2)Limitations(A)AmountAn emergency financial aid grant to an eligible student may not be in an amount greater than $750.(B)Total amountThe total amount of the Federal share of emergency financial aid grants that an eligible student may receive from an eligible entity may not exceed $2,000. An eligible student may receive an amount under this section that would cause the amount of total financial aid received by such student to exceed the cost of attendance of the institution of higher education in which the student is enrolled.(e)Reporting and oversight(1)In generalNot less frequently than once annually, each eligible entity that receives a grant under this subpart shall submit to the Secretary a report on the progress of the eligible entity in carrying out the programs supported by such grant.(2)Form of reportThe report under paragraph (1) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall issue uniform guidelines describing the information that shall be reported by grantees under such paragraph.(3)Content of report.—The report under paragraph (1) shall include, at minimum, the following:(A)The number of students that received a grant, including the number of students who received more than one grant. (B)The average award amount awarded to eligible students. (C)The types of emergencies declared and frequencies emergencies declared by eligible students. (D)The number of students that applied for emergency grant aid.(E)The number of students that were denied such grants. (F)The average amount of time it took an eligible entity to respond to requests for emergency grant aid and average amount of time it took the eligible entity to award or deny the emergency grant aid. (G)Outcomes of the eligible students that received emergency grant aid, including rates of persistence, retention, and completion, and a comparison of such rates for such students as compared to such rates for Federal Pell recipients at the institution.(f)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an institution of higher education that on the date such entity receives a grant under this section, is participating in the FSEOG program under subpart 3. (2)Eligible studentThe term eligible student means a student who—(A)is enrolled in an eligible entity on an at least half-time basis; and(B)who is making satisfactory academic progress.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101..4Special Programs for Students Whose Families Are Engaged in Migrant and Seasonal Farmwork4051.Special programs for students whose families are engaged in migrant and seasonal farmworkSection 418A(i) of the Higher Education Act of 1965 (20 U.S.C. 1070d–2(i)) is amended by striking 2009 and inserting 2021.5Child Care Access Means Parents in School4061.CCAMPIS ReauthorizationSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended—(1)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)by striking The amount and inserting Except as provided in subparagraph (C), the amount; and(II)by striking 1 percent and inserting 2 percent;(ii)in subparagraph (B)(ii), by striking subsection (g) and inserting subsection (h); and(iii)by adding at the end the following:(C)Performance bonus(i)In generalNotwithstanding subparagraph (A), for any fiscal year for which the amount appropriated under subsection (h) is not less than $140,000,000, the Secretary may pay a performance bonus to an eligible institution of higher education.(ii)Maximum amountA bonus paid to an eligible institution of higher education under clause (i) for a fiscal year shall not exceed an amount equal to 20 percent of the amount of the annual grant payment received by the institution under paragraph (3)(B) for the fiscal year preceding the fiscal year for which the bonus is paid.(iii)Use of bonusA bonus received by an institution under clause (i) shall be used by the institution in the same manner as a grant under this section and shall be treated as grant funds for purposes of the application of paragraph (5), except that the Secretary may extend the grant period as necessary for the institution to use such bonus.(iv)Eligible institution of higher educationIn this subparagraph, the term eligible institution of higher education means an institution of higher education that—(I)has received a grant under this section for not less than the period of three consecutive fiscal years preceding the fiscal year in which the bonus is paid under clause (i);(II)for each such preceding fiscal year, has met or exceeded the performance levels established by the institution for such year under subsection (e)(1)(B)(v); and(III)has demonstrated the need for such bonus.; (B)in paragraph (3)—(i)in subparagraph (A), by striking 4 years and inserting 5 years; and(ii)in subparagraph (B), by striking subsection (e)(2) and inserting subsection (e)(3); and(C)by amending paragraph (5) to read as follows:(5)Use of fundsGrant funds under this section shall be used by an institution of higher education to support or establish a campus-based child care program primarily serving the needs of low-income students enrolled at the institution of higher education. Grant funds under this section may be used to provide the following services to the extent necessary to enable low-income students enrolled at the institution of higher education to pursue postsecondary education—(A)evening, summer, weekend and before and after school services; and(B)services to expectant parents, such as the provision of information regarding the relationship between prenatal health and early child development and the administration of a home visit closely following the birth of the child.;(2)by amending subsection (c) to read as follows:(c)Applications(1)In generalAn institution of higher education desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Such application shall—(A)demonstrate that the institution is an eligible institution described in subsection (b)(4);(B)specify the amount of funds requested;(C)demonstrate the need of low-income students at the institution for campus-based child care services by including in the application—(i)information regarding student demographics, including the share of students enrolled full-time;(ii)an assessment of child care capacity on or near campus;(iii)information regarding the waiting lists for child care services on or near campus;(iv)information regarding additional needs created by concentrations of poverty or by geographic isolation;(v)information about the number of low-income student parents being served through campus-based child care services; and(vi)other relevant data;(D)specify the estimated percentage of the institution’s grant that will be used directly to subsidize the fee charged for on-campus and off-campus childcare, respectively, for low-income students;(E)contain a description of the activities to be assisted, including whether the grant funds will support an existing child care program or a new child care program;(F)identify the resources, including technical expertise and financial support, that the institution will draw upon to support the child care program and the participation of low-income students in the program (such as accessing social services funding, using student activity fees to help pay the costs of child care, using resources obtained by meeting the needs of parents who are not low-income students, and accessing foundation, corporate, or other institutional support) and demonstrate that the use of the resources will not result in increases in student tuition;(G)contain an assurance that the institution will meet the child care needs of low-income students through the provision of services, or through a contract for the provision of services;(H)describe the extent to which the child care program will coordinate with the institution’s early childhood education curriculum, to the extent the curriculum is available, to meet the needs of the students in the early childhood education program at the institution, and the needs of the parents and children participating in the child care program assisted under this section;(I)in the case of an institution seeking assistance for a new child care program—(i)provide a timeline, covering the period from receipt of the grant through the provision of the child care services, delineating the specific steps the institution will take to achieve the goal of providing low-income students with child care services;(ii)specify any measures the institution will take to assist low-income students with child care during the period before the institution provides child care services; and(iii)include a plan for identifying resources needed for the child care services, including space in which to provide child care services, and technical assistance if necessary;(J)contain an assurance that any child care facility assisted under this section will meet the applicable State and local government licensing, certification, approval, or registration requirements;(K)in the case of an institution that is awarded a grant under this section after the date of the enactment of the College Affordability Act, provide an assurance that, not later than three years after the date on which such grant is awarded, any child care facility assisted with such grant will—(i)meet Head Start performance standards under subchapter B of chapter 13 of title 45, Code of Federal Regulations (as in effect on the date of enactment of the College Affordability Act) and any successor regulations;(ii)be in the top tier of the quality rating improvement system for such facilities used by the State in which the facility is located;(iii)meet the licensing requirements of the State in which the facility is located and the quality requirements under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); or(iv)be accredited by a national early childhood accrediting body with demonstrated valid and reliable program quality standards;(L)contain an assurance that the institution, when applicable, will make information available to students receiving child care services provided under this section about the eligibility of such students and their dependents for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children under the Child Nutrition Act of 1966 (42 U.S.C. 1786), and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); (M)contain an abstract summarizing the contents of such application and how the institution intends to achieve the purpose under subsection (a); and(N)contain an assurance that the institution will provide information on the institution’s website regarding the availability of child care subsidies for student parents and the dependent care cost allowance available to parents with dependent children in accordance with section 472.(2)Technical assistanceThe Secretary may provide technical assistance to eligible institutions to help such institutions qualify for, apply for, and maintain a grant under this section.;(3)in subsection (d)—(A)in the matter preceding paragraph (1), by striking to institutions of higher education that submit applications describing programs that;(B)by amending paragraph (1) to read as follows:(1)based on the extent to which institutions of higher education that submit applications for such a grant leverage local or institutional resources, including in-kind contributions, to support the activities assisted under this section;; (C)by redesignating paragraph (2) as paragraph (3);(D)by inserting after paragraph (1), the following:(2)to institutions of higher education that, compared to other institutions of higher education that submit applications for such a grant, demonstrate a high likelihood of need for campus-based child care based on student demographics (such as a high proportion of low-income students or independent students); and; and(E)in paragraph (3) (as redesignated by subparagraph (C)), by inserting to institutions of higher education that submit applications describing programs that before utilize; and(4)in subsection (e)—(A)in paragraph (1)(B)—(i)by redesignating clauses (ii), (iii), and (iv) as clauses (vi), (vii), and (viii), respectively; and(ii)by striking the semicolon at the end of clause (i) and inserting the following:which shall include—(I)the number of full- and part-time students, respectively, receiving child care services under this section at least once per week during the academic year;(II)the number of credits accumulated by students receiving such child care services; and(III)the number of students receiving child care services under this section at least once per week during the academic year who—(aa)remain enrolled at the institution during the academic year for which they received such services;(bb)enroll at the institution for the following academic year; and(cc)graduate or transfer within—(AA)150 percent of the normal time for completion of a student’s four-year degree granting program; or(BB)200 percent of the normal time for completion of a student’s two-year degree-granting program;(ii)with respect to the total student enrollment at the institution and the total enrollment of low-income students at the institution, respectively—(I)the rate at which students who complete an academic year at the institution re-enroll in the institution for the following academic year; and(II)the percentage of students graduating or transferring within—(aa)150 percent of the normal time for completion of a student’s four-year degree granting program; or(bb)200 percent of the normal time for completion of a student’s two-year degree granting program;(iii)the percentage of the institution’s grant that was used directly to subsidize the fee charged for on-campus and off-campus childcare, respectively, for low-income students;(iv)whether the institution restricts eligibility for child care services to only full-time students;(v)the sufficiently ambitious levels of performance established for such year by the institution that demonstrate meaningful progress and allow for meaningful evaluation of program quality based on the information in clauses (i)(III) and (iii);;(B)by redesignating paragraph (2) as paragraph (3);(C)by inserting after paragraph (1) the following:(2)Report(A)Report requiredOn an annual basis, the Secretary shall submit to the authorizing committees a report that includes—(i)a summary of the information described in paragraph (1); and(ii)each abstract submitted under subsection (c)(1)(M) by an institution of higher education that receives a grant under this section.(B)Public availabilityThe Secretary shall make each report submitted under subparagraph (A) publicly available.; (D)in paragraph (3), as so redesignated, by inserting (other than the information provided under subparagraph (B)(v) of such paragraph) after paragraph (1); and(E)by adding at the end the following:(4)Technical assistanceThe Secretary shall provide technical assistance to institutions of higher education receiving grants under this section to help such institutions meet the reporting requirements under this subsection.; and(5)in subsection (g), by striking such sums as may be necessary for fiscal year 2009 and inserting $200,000,000 for fiscal year 2021.6Jumpstart to College grant programs4071.Jumpstart to college grant programsPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is further amended by inserting after subpart 7 the following:8Jumpstart to College419O.DefinitionsIn this subpart:(1)Eligible entityThe term eligible entity means an institution of higher education in partnership with one or more local educational agencies (which may be an educational service agency). Such partnership may also include other entities such as nonprofit organizations or businesses, and schools in juvenile detention centers.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 (20 U.S.C. 1001).(3)ESEA termsThe terms dual or concurrent enrollment program, early college high school, educational service agency, four-year adjusted cohort graduation rate, local educational agency, secondary school, and State have meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Low-income studentThe term low-income student means a student counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).(5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).419P.Authorization of appropriations; reservations(a)In generalTo carry out this subpart, there are authorized to be appropriated $250,000,000 for fiscal year 2021 and each of the five succeeding fiscal years.(b)ReservationsFrom the funds appropriated under subsection (a) for each fiscal year, the Secretary shall reserve—(1)not less than 40 percent for grants to eligible entities under section 419Q;(2)not less than 55 percent for grants to States under section 419R; and(3)not less than 5 percent for national activities under section 419T.419Q.Grants to eligible entities(a)In generalThe Secretary shall award grants to eligible entities, on a competitive basis, to assist such entities in establishing or supporting an early college high school or dual or concurrent enrollment program in accordance with this section.(b)DurationEach grant under this section shall be awarded for a period of 6 years.(c)Grant amountThe Secretary shall ensure that the amount of each grant under this section is sufficient to enable each grantee to carry out the activities described in subsection (h), except that a grant under this section may not exceed $2,000,000.(d)Matching requirement(1)In generalFor each year that an eligible entity receives a grant under this section, the entity shall contribute matching funds, in the amounts described in paragraph (2), for the activities supported by the grant.(2)Amounts describedThe amounts described in this paragraph are—(A)for each of the first and second years of the grant period, 20 percent of the grant amount;(B)for each of the third and fourth years of the grant period, 30 percent of the grant amount;(C)for the fifth year of the grant period, 40 percent of the grant amount; and(D)for the sixth year of the grant period, 50 percent of the grant amount.(3)Determination of amount contributed(A)In-kind contributionsThe Secretary shall allow an eligible entity to meet the requirements of this subsection through in-kind contributions.(B)Non-Federal sourcesNot less than half of each amount described in paragraph (2) shall be provided by the eligible entity from non-Federal sources.(e)Supplement, not supplantAn eligible entity shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.(f)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that—(1)propose to establish or support an early college high school or other dual or concurrent enrollment program that will serve a student population of which not less than 51 percent are low-income students;(2)include a local educational agency which serves a high school that is—(A)identified for comprehensive support and improvement under section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(4)(D)(i)); or(B)implementing a targeted support and improvement plan as described in section 1111(d)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(d)(2));(3)are from States that provide assistance to early college high schools or other dual enrollment programs, such as assistance to defray the costs of higher education (including costs of tuition, fees, and textbooks); and(4)propose to establish or support an early college high school or dual or concurrent enrollment program that meets quality standards established by—(A)a nationally recognized accrediting agency or association that offers accreditation specifically for such programs; or(B)a State process specifically for the review and approval of such programs.(g)Equitable distributionThe Secretary shall ensure, to the extent practicable, that eligible entities receiving grants under this section—(1)are from a representative cross section of—(A)urban, suburban, and rural areas; and(B)regions of the United States; and(2)include both two-year and four-year institutions of higher education.(h)Uses of funds(1)Mandatory activities(A)In generalAn eligible entity shall use grant funds received under this section—(i)to support the activities described in its application under subsection (i);(ii)to create and maintain a coherent system of supports for students, teachers, principals, and faculty under the program, including—(I)college and career readiness, academic, and social support services for students; and(II)professional development for secondary school teachers, faculty, and principals, and faculty from the institution of higher education, including—(aa)joint professional development activities; and(bb)activities to assist such teachers, faculty, and principals in using effective parent and community engagement strategies and to help ensure the success of students academically at risk of not enrolling in or completing postsecondary education, first-generation college students, and students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi));(iii)to carry out liaison activities among the partners that comprise the eligible entity pursuant to an agreement or memorandum of understanding documenting commitments, resources, roles, and responsibilities of the partners consistent with the design of the program;(iv)for outreach programs to ensure that secondary school students and their families, including students academically at risk of not enrolling in or completing postsecondary education, first-generation college students, and students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)), are—(I)aware of, and recruited into, the early college high school or dual or concurrent enrollment program; and(II)assisted with the process of enrolling and succeeding in the early college high school or dual or concurrent enrollment program, which may include providing academic support;(v)to collect, share, and use data (in compliance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g)) for program improvement and program evaluation; and(vi)to review and strengthen its program to maximize the potential that students participating in the program will eventually complete a recognized postsecondary credential, including by optimizing—(I)the curriculum of the program;(II)the use of high-quality assessments of student learning, such as performance-based, project-based, or portfolio assessments that measure higher-order thinking skills;(III)the sequence of courses offered by the program; and(IV)the alignment of academic calendars between the secondary schools and the institution of higher education participating in the program.(B)New programsIn the case of an eligible entity that uses a grant under this section to establish an early college high school or dual or concurrent enrollment program, the entity shall use such funds during the first year of the grant period—(i)to design the curriculum and sequence of courses in collaboration with, at a minimum—(I)faculty from the institution of higher education;(II)teachers and faculty from the local educational agency; and(III)in the case of a career and technical education program, employers or workforce development entities to ensure that the program is aligned with labor market demand;(ii)to develop and implement an articulation agreement between the institution of higher education and the local educational agency that governs how secondary and postsecondary credits will be awarded under the program; and(iii)to carry out the activities described in subparagraph (A).(2)Allowable activitiesAn eligible entity may use grant funds received under this section to support the activities described in its application under subsection (i), including by—(A)purchasing textbooks and equipment that support the program’s curriculum;(B)pursuant to the assurance provided by the eligible entity under subsection (i)(3)(A), paying tuition and fees for postsecondary courses taken by students under the program;(C)incorporating work-based learning opportunities (other than by paying wages of students) into the program (which may include partnering with entities that provide such opportunities), including—(i)internships;(ii)career-based capstone projects;(iii)pre-apprenticeships and registered apprenticeships provided by eligible providers of apprenticeship programs described in section 122(a)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(a)(2)(B)); and(iv)work-based learning opportunities provided under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.);(D)providing students with transportation to and from the program;(E)paying costs for—(i)high school teachers to obtain the skills, credentials, or industry certifications necessary to teach for the institution of higher education participating in the program; or(ii)postsecondary faculty to become certified to teach high school; or(F)providing time during which secondary school teachers and faculty and faculty from an institution of higher education can collaborate, which may include professional development, the planning of team activities for such teachers and faculty and curricular design and student assessment(i)Application(1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)Contents of ApplicationThe application under paragraph (1) shall include, at minimum, a description of—(A)the partnership that comprises the eligible entity, including documentation of partner commitments, resources and budget, roles, and responsibilities;(B)how the partners that comprise the eligible entity will coordinate to carry out the mandatory activities described in subsection (h)(1);(C)the number of students intended to be served by the program and demographic information relating to such students;(D)how the eligible entity’s curriculum and sequence of courses form a program of study leading to a recognized postsecondary credential;(E)how postsecondary credits earned will be transferable to institutions of higher education within the State, including any applicable statewide transfer agreements and any provisions of such agreements that are specific to dual or concurrent enrollment programs;(F)how the eligible entity will conduct outreach to students;(G)how the eligible entity will determine the eligibility of students for postsecondary courses, including an explanation of the multiple factors the entity will take into account to assess the readiness of students for such courses; and(H)the sustainability plan for the early college high school or other dual or concurrent enrollment program.(3)AssurancesThe application under paragraph (1) shall include assurances from the eligible entity that—(A)students participating in a program funded with a grant under this section will not be required to pay tuition or fees for postsecondary courses taken under the program;(B)postsecondary credits earned by students under the program will be transcribed upon completion of the required course work; and(C)instructors of postsecondary courses under the program will meet the same standards applicable to other faculty at the institution of higher education that is participating in the program.419R.Grants to states(a)In generalThe Secretary shall award grants to States, on a competitive basis, to assist States in supporting or establishing early college high schools or dual or concurrent enrollment programs.(b)DurationEach grant under this section shall be awarded for a period of 6 years.(c)Grant amountThe Secretary shall ensure that the amount of each grant under this section is sufficient to enable each grantee to carry out the activities described in subsection (f).(d)Matching requirementFor each year that a State receives a grant under this section, the State shall provide, from non-Federal sources, an amount equal to 50 percent of the amount of the grant received by the State for such year to carry out the activities supported by the grant.(e)Supplement, not supplantA State shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.(f)Uses of funds(1)Mandatory activitiesA State shall use grant funds received under this section to—(A)support the activities described in its application under subsection (g);(B)plan and implement a statewide strategy for expanding access to early college high schools and dual or concurrent enrollment programs for students who are underrepresented in higher education to raise statewide rates of secondary school graduation, readiness for postsecondary education, and completion of recognized postsecondary credentials, with a focus on students academically at risk of not enrolling in or completing postsecondary education;(C)identify any obstacles to such a strategy under State law or policy;(D)provide technical assistance (either directly or through a knowledgeable intermediary) to early college high schools and other dual or concurrent enrollment programs, which may include—(i)brokering relationships and agreements that forge a strong partnership between elementary and secondary and postsecondary partners; and(ii)offering statewide training, professional development, and peer learning opportunities for school leaders, instructors, and counselors or advisors;(E)identify and implement policies that will improve the effectiveness and ensure the quality of early college high schools and dual or concurrent enrollment programs, such as eligibility and access, funding, data and quality assurance, governance, accountability, and alignment policies;(F)update the State’s requirements for a student to receive a regular high school diploma to align with the challenging State academic standards and entrance requirements for credit-bearing coursework as described in subparagraphs (A) and (D) of section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1));(G)incorporate indicators regarding student access to and completion of early college high schools and dual or concurrent enrollment programs into the school quality and student success indicators included in the State system of annual meaningful differentiation as described under section 1111(c)(4)(B)(v)(I) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(4)(B)(v)(I));(H)disseminate best practices for early college high schools and dual or concurrent enrollment programs, which may include best practices from programs in the State or other States;(I)facilitate statewide secondary and postsecondary data collection, research and evaluation, and reporting to policymakers and other stakeholders; and(J)conduct outreach programs to ensure that secondary school students, their families, and community members are aware of early college high schools and dual or concurrent enrollment programs in the State.(2)Allowable activitiesA State may use grant funds received under this section to—(A)establish a mechanism to offset the costs of tuition, fees, standardized testing and performance assessment costs, and support services for low-income students, and students from underrepresented populations enrolled in early college and high schools or dual or concurrent enrollment;(B)establish formal transfer systems within and across State higher education systems, including two-year and four-year public and private institutions, to maximize the transferability of college courses;(C)provide incentives to school districts that—(i)assist high school teachers in getting the credentials needed to participate in early college high school programs and dual or concurrent enrollment; and(ii)encourage the use of college instructors to teach college courses in high schools;(D)support initiatives to improve the quality of early college high school and dual or concurrent enrollment programs at participating institutions, including by assisting such institutions in aligning programs with the quality standards described in section 419Q(f)(3);(E)support the development, implementation, and strengthening of Advanced Placement and International Baccalaureate programs especially at high schools with low levels of participation by low-income students and underrepresented students in such programs; and(F)reimburse low-income students to cover part or all of the costs of an Advanced Placement or International Baccalaureate examination.(g)State Applications(1)ApplicationTo be eligible to receive a grant under this section, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)Contents of applicationThe application under paragraph (1) shall include, at minimum, a description of—(A)how the State will carry out the mandatory State activities described in subsection (f)(1);(B)how the State will ensure that any programs funded with a grant under this section are coordinated with programs under—(i)the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);(ii)the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);(iii)the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and(iv)the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);(C)how the State intends to use grant funds to address achievement gaps for each category of students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi));(D)how the State will access and leverage additional resources necessary to sustain early college high schools or other dual or concurrent enrollment programs;(E)how the State will identify and eliminate barriers to implementing effective early college high schools and dual or concurrent enrollment programs after the grant expires, including by engaging businesses and nonprofit organizations; and(F)such other information as the Secretary determines to be appropriate.419S.Reporting and oversight(a)In generalNot less frequently than once annually, each State and eligible entity that receives a grant under this subpart shall submit to the Secretary a report on the progress of the State or eligible entity in carrying out the programs supported by such grant.(b)Form of reportThe report under subsection (a) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall issue uniform guidelines describing the information that shall be reported by grantees under such subsection.(c)Contents of report(1)In generalThe report under subsection (a) shall include, at minimum, the following:(A)The number of students enrolled in the early college high school or dual or concurrent enrollment program.(B)The number and percentage of students reimbursed by the State for part or all of the costs of an Advanced Placement or International Baccalaureate examination and the student test scores.(C)The number and percentage of students enrolled in the early college high school or dual or concurrent enrollment program who earn a recognized postsecondary credential concurrently with a high school diploma.(D)The number of postsecondary credits earned by eligible students while enrolled in the early college high school or dual or concurrent enrollment program that may be applied toward a recognized postsecondary credential.(E)The number and percentage of students who earn a high school diploma.(F)The number and percentage of graduates who enroll in postsecondary education.(2)Categories of studentsThe information described in each of subparagraphs (A) through (G) of paragraph (1) shall be set forth separately for each category of students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)).419T.National activities(a)Reporting by secretaryNot less frequently than once annually, the Secretary shall submit to Congress a report that includes—(1)an analysis of the information received from States and eligible entities under section 419S;(2)an identification of best practices for carrying out programs supported by grants under this subpart; and(3)the results of the evaluation under subsection (b).(b)National evaluationNot later than 6 months after the date of the enactment of the College Affordability Act, the Secretary shall seek to enter into a contract with an independent entity to perform an evaluation of the grants awarded under this subtitle. Such evaluation shall apply rigorous procedures to obtain valid and reliable data concerning student outcomes by social and academic characteristics and monitor the progress of students from secondary school to and through postsecondary education.(c)Technical assistanceThe Secretary shall provide technical assistance to States and eligible entities concerning best practices and quality improvement programs in early college high schools and dual or concurrent enrollment programs and shall disseminate such best practices among eligible entities, States, and local educational agencies.(d)Administrative costsFrom amounts reserved to carry out this section under section 419P(b)(3), the Secretary may reserve such sums as may be necessary for the direct administrative costs of carrying out the Secretary’s responsibilities under this subtitle.419U.Rules of construction(a)EmployeesNothing in this subpart shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to the employees of local educational agencies (including schools) or institutions of higher education under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.(b)Graduation rateA student who graduates from an early college high school supported by a grant under section 419Q within 100 percent of the normal time for completion described in the eligible entity’s application under such section shall be counted in the four-year adjusted cohort graduation rate for such high school..7TEACH Grants4081.Revised definitions of teach grantsSection 420L of the Higher Education Act of 1965 (20 U.S.C. 1070g) is amended by adding at the end the following:(4)Teacher preparation programThe term teacher preparation program means a State-approved course of study provided by an institution of higher education, the completion of which signifies that an enrollee has met all the State’s educational or training requirements for initial certification or licensure to teach in the State’s elementary schools or secondary schools..4082.Revisions to establishing teach grant programSection 420M of the Higher Education Act of 1965 (20 U.S.C. 1070g–1) is amended—(1)in subsection (a)(1)—(A)by striking an application and inserting a Free Application for Federal Student Aid authorized under section 483(a); and (B)by striking in the amount of and all that follows through the period at the end and inserting the following:except as provided in subsection (d)(4), in the amount of—(A)$8,000, to be available to a teacher candidate who is enrolled as an undergraduate junior at the eligible institution; (B)$8,000, to be available to a teacher candidate who is enrolled as an undergraduate senior at the eligible institution; and(C)$4,000, to be available to a teacher candidate who is enrolled in the first or second year of an associate’s degree program and intends to teach in an early childhood education program.; and (2)in subsection (d)—(A)in paragraph (1), by striking undergraduate each place it appears and inserting associate, undergraduate,; and(B)by adding at the end the following:(4)Associate degree students(A)Maximum amount for associate degree studyThe period during which an associate degree student intending to teach in an early childhood education program may receive grants under this subpart shall be the period required for the completion of an associate’s degree course of study pursued by the teacher candidate at the eligible institution at which the teacher candidate is in attendance, except that the total amount that a teacher candidate may receive under this subpart for an associate’s degree course of study shall not exceed $8,000.(B)Effect on further undergraduate or post-baccalaureate studyIn the case of a teacher candidate intending to teach in an early childhood education program who receives a grant under this subpart for an associate’s degree course of study and who seeks to receive a grant described in subparagraph (A) or (B) of subsection (a)(1), the amount of such grant shall be equal to—(i)one half of the amount that is equal to $16,000, minus the amount the teacher candidate received under this subpart for the associate’s degree course of study of such candidate, to be available to a teacher candidate who is enrolled as an undergraduate junior at the eligible institution; and(ii)one half of the amount that is equal to $16,000, minus the amount the teacher candidate received under this subpart for the associate’s degree course of study of such candidate, to be available to a teacher candidate who is enrolled as an undergraduate senior at the eligible institution..4083.Revisions to teach grant agreements to serve and eligibilitySection 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2) is amended—(1)in subsection (a)—(A)in the heading of paragraph (2), by striking Demonstration of teach and insert Teach;(B)in paragraph (2)(A)(ii)(II), by striking batteries in an undergraduate, post-baccalaureate, or graduate school admissions test and inserting assessments used for admission to an undergraduate, post-baccalaureate, or graduate school program; (C)in paragraphs (2)(B)(i), by striking or another high-need and inserting early childhood education, or another high-need; and(D)in paragraph (2)(B)(ii), by striking , such as Teach for America,;(2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (B), by inserting before the semicolon at the end the following: or in a high-need early childhood education program (as defined in section 200(15));(ii)in subparagraph (C)—(I)by striking or at the end of clause (vi);(II)by redesignating clause (vii) as clause (viii);(III)by inserting after clause (vi), as so amended, the following:(vii)early childhood education; or; and(IV)in clause (viii), as so redesignated, by adding and at the end;(iii)in subparagraph (D)—(I)by inserting or early childhood education program after school; and (II)by striking and at the end; and(iv)by striking subparagraph (E);(B)by striking and at the end of paragraph (2);(C)by striking the period at the end of paragraph (3) and inserting ; and; and(D)by adding at the end the following:(4)the Secretary will—(A)notify, or ensure that the applicable loan servicer will notify, the applicant of—(i)the date on which submission of the certification under paragraph (1)(D) is required; and(ii)any failure to submit such certification; and(B)allow employers and borrowers to use electronic signatures to certify such employment.;(3)in subsection (c)—(A)by striking In the event and inserting the following:(1)In generalSubject to paragraph (2), in the event; and(B)by adding at the end the following:(2)Clarification(A)ApplicationParagraph (1) may only apply with respect to a recipient of a grant under this subpart if—(i)after completing the course of study for which the recipient received the grant, such recipient does not serve as a full-time teacher as required under subsection (b)(1) for at least—(I)1 year, as certified under subsection (b)(1)(D) on a date that is not later than 5 years after the date such course of study was completed;(II)2 years, as certified under subsection (b)(1)(D) on a date that is not later than 6 years after the date such course of study was completed;(III)3 years, as certified under subsection (b)(1)(D) on a date that is not later than 7 years after the date such course of study was completed; or(IV)4 years, as certified under subsection (b)(1)(D) on a date that is not later than 8 years after the date such course of study was completed; or(ii)the recipient elects to have such grant treated as a loan in accordance with such paragraph (1).(B)AppealA recipient of a grant may appeal a decision to convert a loan under paragraph (1).; and(4)in subsection (d)—(A)by redesignating paragraph (2) as paragraph (5);(B)in paragraph (1), by striking subsection (b)(1)(C)(vii) and inserting subsection (b)(1)(C)(viii); and(C)by inserting after paragraph (1), the following:(2)Change of school description or program definitionIf a recipient of an initial grant under this subpart teaches in a school or an early childhood education program for an academic year during which the school is identified as a school described in section 465(a)(2)(A) or a program that meets the definition of section 200(15), but the school or program no longer meets such description or definition during a subsequent academic year, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to teach at that school or program.(3)Change of teacher duties or assignmentIf a recipient of an initial grant under this subpart teaches as a full-time teacher described in subsection (b)(1)(A), but the recipient no longer meets such description during a subsequent academic year due to switching academic roles to that of a full-time co-teacher, teacher leader, instructional or academic coach, department chairperson, special education case manager, guidance counselor, or school administrator within a school or program, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to work in any such academic role on a full-time basis at that school or program.(4)Change in high-need field statusIf a recipient of an initial grant under this subpart teaches in a field at a school or an early childhood education program for an academic year during which the field is designated under subsection (b)(1)(C)(viii), but the field no longer is so designated during a subsequent academic year, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to teach in such field at such school or early childhood education program. .4084.Revisions to teach grant data collection and reportingSection 420P of the Higher Education Act of 1965 (20 U.S.C. 1070g–4) is amended to read as follows:420P.Data collection and reporting(a)Data collection(1)Aggregate student dataOn an annual basis, using the postsecondary student data system established under section 132(l) or a successor system (whichever includes the most recent data) to streamline reporting requirements and minimize reporting burdens, and in coordination with the National Center for Education Statistics, the Secretary shall determine, disaggregate in accordance with paragraph (2), and make available to the public in accordance with paragraph (3), with respect to each institution (and each category of institution listed in section 132(d)) that received a payment under this subpart in the previous academic year, the following information:(A)The number and mean dollar amount of TEACH Grants awarded to students at the institution.(B)The number and proportion of TEACH Grant recipients who exit their program of study before completing the program.(C)The number and proportion of TEACH Grant recipients who complete their program of study and begin employment as a teacher in the first academic year following the year of such completion.(D)The number and proportion of individuals employed as teachers who received a TEACH Grant and whose TEACH Grants are converted into loans during the 8-year period following the year in which the recipient completed the recipient’s program of study, set forth separately for each year in such period.(E)The number and proportion of TEACH Grant recipients who fulfill the terms of their agreement to serve under section 420N(b) during the 8-year period following the year in which the recipient completed the recipient’s program of study, set forth separately for each year in such period.(2)DisaggregationThe information determined under paragraph (1)—(A)except in cases in which such disaggregation would reveal personally identifiable information about an individual student, shall be disaggregated by—(i)race;(ii)ethnicity;(iii)gender;(iv)socioeconomic status;(v)Federal Pell Grant eligibility status;(vi)status as a first-generation college student (as defined in section 402A(h));(vii)military or veteran status;(viii)disability status;(ix)level of study (associate, undergraduate, postbaccalaureate, or graduate, as applicable); and(x)each teacher preparation program offered by an institution; and(B)may be disaggregated by any combination of subgroups or descriptions described in subparagraph (A).(3)Availability of dataThe information determined under paragraph (1) shall—(A)remain available to the public for a period of not less than 10 years after its initial release by the Secretary; and(B)be updated as necessary to reflect the most accurate and up-to-date information for each institution for each year of data collection.(b)Information from institutionsEach institution that receives a payment under this subpart shall provide to the Secretary, on an annual basis, such information as may be necessary for the Secretary to carry out subsection (a).(c)Reports and dissemination(1)Initial and interim reportsNot later than 3 years after the date on which the first TEACH Grant is awarded under this subpart after the date of enactment of the College Affordability Act, and at least once every 3 years thereafter, the Secretary shall submit to the authorizing committees a report that includes the information required under paragraph (2).(2)ElementsEach report under this subsection shall include, based on information determined under subsection (a), the following:(A)A review of the utilization of TEACH Grants at teacher preparation programs at institutions that received a payment under this subpart.(B)A review of TEACH Grant practices that correlate with higher rates of completion of agreements under section 420N(b).(C)Guidance and recommendations on how effective utilization of TEACH Grants can be replicated.(3)AvailabilityEach report under this subsection shall be made available to the public in an accessible format—(A)on a website of the Department of Education; and(B)in any other format determined to be appropriate by the Secretary..8Northern Mariana Islands and American Samoa College Access4091.Northern Mariana Islands and American Samoa College accessSubpart 10 of part A of title IV (20 U.S.C. 1070(h)) is amended to read as follows:10Northern Mariana Islands and American Samoa College Access 420R.Public school grants(a)PurposeIt is the purpose of this subpart to establish a program that enables college-bound residents of the Northern Mariana Islands and American Samoa to have greater choices among institutions of higher education.(b)Grants(1)In generalFrom amounts appropriated under subsection (j), the Secretary shall provide—(A)50 percent of such amount to the Northern Mariana Islands for the Governor to award grants to eligible institutions that enroll eligible students to pay the difference between the tuition and fees charged for in-State students and the tuition and fees charged for out-of-State students on behalf of each eligible student enrolled in the eligible institution; and(B)50 percent of such amount to the American Samoa for the Governor to award grants to eligible institutions that enroll eligible students to pay the difference between the tuition and fees charged for in-State students and the tuition and fees charged for out-of-State students on behalf of each eligible student enrolled in the eligible institution.(2)Maximum student amountsThe amount paid on behalf of an eligible student under this section shall be—(A)not more than $15,000 for any one award year (as defined in section 481); and(B)not more than $45,000 in the aggregate.(3)ProrationThe Governor shall prorate payments under this section for students who attend an eligible institution on less than a full-time basis.(c)Reduction for insufficient appropriations(1)In generalIf the funds appropriated pursuant to subsection (j) for any fiscal year are insufficient to award a grant in the amount determined under subsection (a) on behalf of each eligible student enrolled in an eligible institution, then the Governor, in consultation with the Secretary of Education, shall—(A)first, ratably reduce the amount of the tuition and fee payment made on behalf of each eligible student who has not received funds under this section for a preceding year; and(B)after making reductions under subparagraph (A), ratably reduce the amount of the tuition and fee payments made on behalf of all other eligible students.(2)AdjustmentsThe Governor, in consultation with the Secretary of Education, may adjust the amount of tuition and fee payments made under paragraph (1) based on—(A)the financial need of the eligible students to avoid undue hardship to the eligible students; or(B)undue administrative burdens on the Governor.(3)Further adjustmentsNotwithstanding paragraphs (1) and (2), the Governor may prioritize the making or amount of tuition and fee payments under this subsection based on the income and financial need of eligible students.(d)DefinitionsIn this subpart:(1)Eligible institutionThe term eligible institution means an institution that—(A)is a public four-year institution of higher education located in one of the several States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or Guam;(B)is eligible to participate in the student financial assistance programs under title IV; and(C)enters into an agreement with the Governors of the Northern Mariana Islands and American Samoa containing such conditions as each Governor may specify, including a requirement that the institution use the funds made available under this section to supplement and not supplant assistance that otherwise would be provided to eligible students from the Northern Mariana Islands and American Samoa.(2)Eligible studentThe term eligible student means an individual who—(A)graduated from a public institution of higher education located in the Northern Mariana Islands or American Samoa;(B)begins the individual’s course of study within the 3 calendar years (excluding any period of service on active duty in the Armed Forces or service under the Peace Corps Act (22 U.S.C. 2501 et seq.) or subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.)) of graduation from a public institution of higher education located in the Northern Mariana Islands or American Samoa;(C)is enrolled or accepted for enrollment, on at least a half-time basis, in a baccalaureate degree or other program (including a program of study abroad approved for credit by the institution at which such student is enrolled) leading to a recognized educational credential at an eligible institution;(D)if enrolled in an eligible institution, is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c); and(E)has not completed the individual’s first undergraduate baccalaureate course of study.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(4)GovernorThe term Governor means the Governor of the Commonwealth of the Northern Mariana Islands or American Samoa.(e)ConstructionNothing in this subpart shall be construed to require an institution of higher education to alter the institution’s admissions policies or standards in any manner to enable an eligible student to enroll in the institution.(f)ApplicationsEach student desiring a tuition payment under this section shall submit an application to the eligible institution at such time, in such manner, and accompanied by such information as the eligible institution may require.(g)Administration of program(1)In generalEach Governor shall carry out the program under this section in consultation with the Secretary. Each Governor may enter into a grant, contract, or cooperative agreement with another public or private entity to administer the program under this section if the Governor determines that doing so is a more efficient way of carrying out the program.(2)Policies and proceduresEach Governor, in consultation with institutions of higher education eligible for participation in the program authorized under this section, shall develop policies and procedures for the administration of the program.(3)Memorandum of agreementEach Governor and the Secretary shall enter into a Memorandum of Agreement that describes—(A)the manner in which the Governor shall consult with the Secretary with respect to administering the program under this section; and(B)any technical or other assistance to be provided to the Governor by the Secretary for purposes of administering the program under this section (which may include access to the information in the common financial reporting form developed under section 483).(h)Governor’s reportEach Governor shall report to the Secretary and the authorizing committees annually regarding—(1)the number of eligible students attending each eligible institution and the amount of the grant awards paid to those institutions on behalf of the eligible students;(2)the extent, if any, to which a ratable reduction was made in the amount of tuition and fee payments made on behalf of eligible students; and(3)the progress in obtaining recognized academic credentials of the cohort of eligible students for each year.(i)GAO reportNot later than 24 months of the date of the enactment of this College Affordability Act, the Comptroller General of the United States shall report on the effect of the program assisted under this section on educational opportunities for eligible students. The Comptroller General shall analyze whether eligible students had difficulty gaining admission to eligible institutions because of any preference afforded to in-State residents by eligible institutions, and shall expeditiously report any findings regarding such difficulty to Congress. In addition the Comptroller General shall—(1)analyze and identify any challenges eligible students face in gaining admission to eligible institutions, including admission aided by assistance provided under this subpart, due to—(A)caps on the number of out-of-State students the institution will enroll;(B)significant barriers imposed by academic entrance requirements (such as grade point average and standardized scholastic admissions tests); and(C)absence of admission programs benefitting minority students; and(2)report the findings of the analysis described in paragraph (1) and the assessment described in paragraph (2) to Congress and the Governor.(j)Authorization of appropriationsThere are authorized to be appropriated to the Commonwealth of the Northern Mariana Islands and American Samoa to carry out this subpart $5,000,000, to be available until expended, for fiscal year 2021 and each of the 5 succeeding fiscal years.(k)Effective dateThis subpart shall take effect with respect to payments for periods of instruction that begin on or after January 1, 2021.420S.General requirements(a)PersonnelThe Secretary shall arrange for the assignment of an individual, pursuant to subchapter VI of chapter 33 of title 5, United States Code, to serve as an adviser to each Governor with respect to the programs assisted under this subpart.(b)Administrative expensesEach Governor may use not more than 5 percent of the funds made available for a program under section 420R for a fiscal year to pay the administrative expenses of a program under section 420R for the fiscal year.(c)Inspector general reviewEach of the programs assisted under this subpart shall be subject to audit and other review by the Inspector General of the Department of Education in the same manner as programs are audited and reviewed under the Inspector General Act of 1978 (5 U.S.C. App.).(d)GiftsThe Governor may accept, use, and dispose of donations of services or property for purposes of carrying out this subpart.(e)Maximum student amount adjustmentsEach Governor shall establish rules to adjust the maximum student amounts described in section 440S(b)(2) for eligible students described in section 440S(d)(2) who transfer between the eligible institutions described in section 440S(d)(1)..9Student Success4092.Community College Student Success Grant program authorizedPart A of title IV (20 U.S.C. 1070 et seq.) is further amended by adding at the end the following:11Community College Student Success420T.Community College Student Success Grant Program authorizedFrom the amounts appropriated under 420BB, the Secretary of Education shall establish and carry out the community college student success grant program to award grants under sections 420U and 420V, on a competitive basis, to eligible institutions to plan and implement community college student success programs designed to increase—(1)the rate at which program participants graduate from a program of study at such eligible institution within 150 percent of the normal time for graduation; and(2)transfer rates of program participants.420U.Grants to plan community college student success programs(a)Planning grants authorizedFrom the amounts appropriated to carry out this section under section 420BB for a fiscal year, the Secretary shall award planning grants for such fiscal year, on a competitive basis, to eligible institutions to develop plans for community college student success programs.(b)DurationA grant awarded under this section shall be for a 1-year period.(c)Peer review process; priorityIn awarding grants under this section for a fiscal year, the Secretary shall—(1)carry out a peer review process that—(A)requires that each application submitted under subsection (d) be peer reviewed by a panel of readers composed of individuals selected by the Secretary, which shall include—(i)not less than 50 percent of readers—(I)who are not employees of the Federal Government; and(II)who have relevant research or practical experience with respect to student support programs designed to increase graduation rates and transfer rates at public 2-year institutions of higher education; and(ii)to the maximum extent practicable, individuals who are members of groups underrepresented in higher education, including African Americans, Hispanics, Native Americans, Alaska Natives, Asian Americans, Native American Pacific Islanders (including Native Hawaiians), and individuals with disabilities; and(B)ensures that no individual assigned under subparagraph (A) to review an application has any conflict of interest with regard to that application that may make the individual unable to impartially conduct such review; and(2)give priority to eligible institutions that are eligible to receive funding under title III or V.(d)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include—(1)the graduation rate and transfer rate for the most recent academic year for which data are available for eligible students and all students, respectively;(2)an analysis of how implementing a community college student success program may improve the graduation rate or transfer rate for eligible students; and(3)a description of the methods the eligible institution has previously used to improve the graduation rate or transfer rate with respect to eligible students and all students, respectively.(e)Use of fundsAn eligible institution that receives a grant under this section shall use the grant to develop a plan to implement a community college student success program at the eligible institution.(f)ReportNot later than 1 year after the date on which an eligible institution receives a grant under this section, such eligible institution shall submit to the Secretary a report that includes—(1)a plan for implementing a community college student success program at the eligible institution, including—(A)the sufficiently ambitious outcome goals for achieving significant improvements in graduation rates and transfer rates for program participants, as such rates are defined by the eligible institution, in consultation with the Secretary, before the end of the grant period;(B)the number of such eligible students who will participate in such program, including how such eligible students will be identified, referred, and selected, in cases where the interest in the program is larger than the budget for the program;(C)based on the most recent academic year for which data are available, disaggregated by full-time students and all students—(i)graduation rates; and(ii)transfer rates;(D)an analysis of the financial needs of the full-time students;(E)a description of how the eligible institution will effectively staff a community college student success program; and(F)a timeline for the implementation of such program;(2)a budgetary analysis that includes—(A)a description of how the eligible institution will provide non-Federal funds for such program under subsection (d) of section 420V; and(B)a description of how the eligible institution will continue to fund such program after the end of the grant period for the grant awarded to the institution under section 420V; and(3)such other information as the Secretary may require.420V.Grants to implement community college student success programs(a)Implementation grants authorized(1)In generalFrom the amounts appropriated to carry out this section under section 420BB for a fiscal year, the Secretary shall award grants for such fiscal year, on a competitive basis, to eligible institutions awarded a grant under section 420U to implement community college student success programs.(2)ConsultationIn awarding grants under this section for a fiscal year, the Secretary shall consult with the independent evaluator before finalizing which eligible institutions will receive such a grant for such fiscal year.(b)Requirements for selectionTo be eligible to receive a grant under this section, an eligible institution shall meet the following requirements:(1)The eligible institution was awarded a grant under section 420U at least 1 year before such eligible institution submits an application under subsection (e).(2)The eligible institution submits an application under subsection (e).(3)The eligible institution demonstrates, on the date of the application described in subsection (e), the availability of non-Federal funding for the matching funds required under subparagraphs (A), (B), and (C) of subsection (d)(1).(c)DurationA grant awarded under this section shall be for a 5-year period.(d)Non-Federal contribution(1)In generalExcept as provided in paragraph (2), an eligible institution awarded a grant under this section shall contribute in cash from non-Federal sources, the following:(A)For the second year of the grant period, an amount equal to 20 percent of the cost of carrying out the community college student success program at the institution for such year.(B)For the third year of the grant period, an amount equal to 30 percent of the cost of carrying out such program for such year.(C)For the fourth year of the grant period, an amount equal to 40 percent of the cost of carrying out such program for such year.(D)For the fifth year of the grant period, an amount equal to 50 percent of the cost of carrying out such program for such year.(2)Exception(A)In generalNotwithstanding paragraph (1), with respect to an exempt institution awarded a grant under this section, for each year of the grant period beginning with the second year through the fifth year, the Secretary shall not require the institution to make a cash contribution from non-Federal sources in an amount that is greater than the amount equal to 5 percent of the cost of carrying out the community college student success program at the institution for such year.(B)DefinitionsFor purposes of this paragraph:(i)Exempt institutionThe term exempt institution means an eligible institution that is a—(I)Tribal college or university; or(II)an institution located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.(ii)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).(e)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include a copy of the report described in 420U(e).(f)Required use of fundsAn eligible institution that receives a grant under this section shall use the grant funds to—(1)implement a community college student success program; and(2)regularly review—(A)data to monitor the academic progress of eligible students participating in such program; and(B)the meeting and program participation requirements described in section 420AA(1).(g)Permissible use of fundsAn eligible institution that receives a grant under this section may use the grant to—(1)establish or expand a data tracking system that includes early alerts to complete the regular reviews required under subsection (f)(2);(2)provide eligible students participating in the community college student success program for which the grant is awarded with financial assistance to cover the costs described in paragraph (2), (3), or (8) of section 472;(3)establish or expand career development services for such students, such as career workshops or career counseling;(4)establish or expand tutoring services for such students;(5)cover the employment of administrators for the program whose sole job shall be to administer the program, without regard to whether the employment is full-time or less than full-time; and(6)provide financial support for eligible students participating in such program to enroll in courses offered during enrollment periods that are outside the fall and spring semesters (or equivalent terms).(h)ReportsUsing the postsecondary student data system established under section 132(l) or a successor system (whichever includes the most recent data) to streamline reporting requirements and minimize reporting burdens, and in coordination with the National Center for Education Statistics, the Secretary shall, on at least an annual basis, collect data with respect to each community college student success program, including the following:(1)Each eligible institution that receives a grant under this subpart shall, on an annual basis, provide to the Secretary such information as may be necessary for the Secretary to collect such data, including—(A)the demographic characteristics of the students participating in the community college student success program;(B)the average number of credits attempted and average number of credits earned, rate of retention, rate of degree completion, and rates of transfer of such eligible students; and(C)the graduation rate of such eligible students.(2)Each such eligible institution shall, not less than once for each year of the grant period, submit to the Secretary an annual performance report for such year of the grant period that includes—(A)an analysis of the implementation and progress of such program based on the sufficiently ambitious outcome goals described in the report submitted by the institution under section 420U(e)(1)(A), including challenges to and changes made to such program;(B)if according to the analysis under subparagraph (A), the program is not on track to meet such sufficiently ambitious outcome goals, a description of the plans to adjust the program to improve the performance of the program; (C)the participation of such eligible students in tutoring, career services (which can include benefit counseling), and meetings with program advisors; and(D)when data is available, which shall compare the data collected for such year under this paragraph with such data collected for each of the 2 years preceding the date on which the grant was awarded.(3)Not later than 6 years after the date on which the eligible institution received such grant, submit a final report to the Secretary that includes an analysis of—(A)the factors that contributed to the success or failure of the community college student success program in meeting the ambitious outcome goals described in the report submitted by the institution under section 3(e)(1)(A);(B)the challenges faced in attempting to implement such program;(C)information on how to improve such program;(D)whether the program has created an institution-wide reform with respect to graduation rates and transfer rates for all students, and if so, how such reform was created; and(E)how the eligible institution will continue to fund such program after the end of the grant period.420W.Evaluations(a)Independent evaluationsBefore finalizing which eligible institutions will receive grants under section 420V for a fiscal year, the Secretary, acting through the Director of the Institute of Education Sciences, shall enter into a contract with an independent evaluator—(1)to consult with the Secretary on which eligible institutions should receive the grants; and(2)to use the What Works Clearinghouse Standards (without reservations) to evaluate, throughout the duration of the grant period of such grants—(A)each community college student success program for which such grant is awarded, including whether the program met its ambitious outcome goals described in the report submitted by the institution under section 420U(e)(1)(A);(B)the average impact of community college student success programs on graduation rates and transfer rates for eligible students;(C)the variation in program impact across eligible institutions with respect to such rates; and(D)whether such programs lead to higher graduation rates and transfer rates of eligible students per dollar spent for such students by such institutions compared with such rates at eligible institutions without such programs.(b)Results of evaluationsThe results of the evaluations under subsection (a) shall be made publicly available on the website of the Department of Education.(c)Funding for evaluationsThe Secretary may reserve not more than 15 percent of the funds appropriated under section 420BB for a fiscal year to carry out this section for such fiscal year.420X.Outreach and technical assistance(a)OutreachThe Secretary shall conduct outreach activities to notify eligible institutions of the availability of grants under this subpart.(b)Technical assistanceThe Secretary shall provide technical assistance—(1)to eligible institutions that may be interested in applying for grants under this subpart, including assistance with applications for such grants; and(2)to eligible institutions awarded grants under this subpart, including assistance with—(A)establishing ambitious outcome goals described in section 420U(e)(1)(A); and(B)the implementation of a community college student success program.(c)Funding for technical assistance for evaluationsThe Secretary may reserve not more than 7 percent of the funds appropriated under section 420BB for a fiscal year for technical assistance under this section for such fiscal year.420Y.Report to CongressNot later than 1 year after the date on which the Secretary receives the final evaluation results under section 420W for eligible institutions that were awarded grants under section 420V for the same fiscal year, the Secretary shall submit to Congress a report that includes—(1)the number of grants awarded under section 420V for such fiscal year, and the amount of such grants;(2)the number of grants awarded under section 420U to eligible institutions that received the grants described in paragraph (1), and the amount of such grants;(3)the number of grants awarded under section 420U to eligible institutions that would have been eligible but did not receive the grants in paragraph (1);(4)such final evaluation results; and(5)any other information the Secretary may deem relevant.420Z.Supplement, not supplantFunds awarded to an eligible institution under this subpart shall be used only to supplement the amount of funds that would, in the absence of the Federal funds provided under this subpart, be made available from non-Federal sources or other Federal sources to carry out the activities under this subpart, and not to supplant such funds.420AA.DefinitionsIn this subpart:(1)Community college student success programThe term community college student success program means a program carried out by an eligible institution under which the institution carries out the following:(A)Provides eligible students participating in such program with an amount that covers the cost of tuition and fees that are not covered by any Federal, State, or institutional financial assistance received by the student.(B)Requires eligible students participating in such program to—(i)be enrolled in the eligible institution and carry a full-time academic workload during each fall and spring semester (or equivalent terms) during which the student participates in such program;(ii)if the eligible student is referred to remedial courses or is on academic probation, meet, on at least a weekly basis or under an alternate schedule, as determined by the institution, with a tutor, except that in the case of an eligible student who is academically struggling, but who is not referred to remedial courses or on academic probation, the student may meet with a tutor as often as the program advisor for such student requires or under an alternate schedule, as determined by the institution;(iii)meet with a program advisor—(I)twice each month during the first semester (or equivalent term) of participation in such program; and(II)as directed by the program advisor in subsequent semesters (or equivalent terms) under subparagraph (C)(ii); and(iv)meet with an on-campus career advisor or participate in a career services event once each semester (or equivalent term) or under an alternate schedule, as determined by the institution.(C)Provides a program advisor to each eligible student participating in such program who—(i)provides comprehensive academic and personal advising to the eligible student, including—(I)the creation and implementation of an academic plan for the student to graduate from a program of study at the eligible institution within 150 percent of the normal time for graduation from such program;(II)if an eligible student is referred to remedial courses, encouraging such student to complete such courses as quickly as possible; and(III)assisting the eligible student with developing and achieving academic goals, including creating strong transfer pathways that demonstrate programmatic transfer for students interested in transferring to a 4-year institution of higher education;(ii)after the eligible student participating in such program completes a semester (or equivalent term), creates for the eligible student a needs-based advising schedule that indicates, based on the eligible student’s academic performance, the frequency with which such eligible student shall be required to meet with a program advisor for each subsequent semester (or equivalent term) of program participation;(iii)has a caseload of not more than 150 eligible students;(iv)tracks the attendance of the eligible student at the meetings described in clauses (ii), (iii), and (iv) of subparagraph (B);(v)monitors the academic progress of the eligible student; and(vi)provides each eligible student who meets the requirements of subparagraph (B), on at least a monthly basis, with financial incentives, such as a transportation pass or a gas card.(D)Provides free tutoring and career services (which can include benefit counseling) to eligible students participating in such program, and may reserve places in select courses for such eligible students in order to create a community within cohorts of eligible students.(E)Provides information to eligible students participating in such program about the eligibility of such students for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).(2)Eligible institutionThe term eligible institution means a public 2-year institution of higher education.(3)Eligible studentThe term eligible student means a student enrolled at an eligible institution who—(A)on the date such eligible student would begin participation in a community college student success program at such eligible institution—(i)is enrolled in a program of study leading to an associate degree;(ii)is enrolled at such institution and carrying a full-time academic workload during each fall and spring semester (or equivalent terms) during which the student participates in such program;(iii)is—(I)a first-time undergraduate student; or(II)a continuing or transfer student with not more than 15 credits and a minimum grade point average of 2.0 (or its equivalent); and(iv)is considered by the eligible institution to need no more than two remedial courses; and(B)if the student is eligible for financial aid under title IV, has completed the Free Application for Federal Student Aid or other common financial reporting form under section 483(a); and(C)meets any other requirements established by the institution.(4)Full-time academic workloadThe term full-time academic workload, when used with respect to a semester or equivalent term, means at least 12 credits (or the equivalent).(5)Institution of higher educationThe term institution of higher education has the meaning given the term under section 101.(6)Transfer rateThe term transfer rate, when used with respect to students enrolled in a program of study at an eligible institution, means the rate at which such students transfer to a 4-year institution of higher education.420BB.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart $1,000,000,000, to be available until expended for fiscal year 2021 and each of the 5 succeeding fiscal years..4093.Federal Pell Bonus ProgramPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following: 12Federal Pell Grant Bonus Program420CC.Federal Pell Grant Bonus Program(a)In generalThe Secretary shall allot funds in an amount determined under subsection (b) to each eligible institution to support the attainment of bachelor’s degrees among low-income students, which may include providing financial aid and student support services to such students.(b)Allotment formulaFor each fiscal year, each eligible institution shall be allotted an amount under subsection (a) that bears the same proportion to the amount appropriated under subsection (c) for such fiscal year as the number of bachelor’s degrees awarded by the institution for the award year ending prior to the beginning of the preceding fiscal year to students who, during such award year, received a Federal Pell Grant and graduated from the program in which such students were enrolled in the normal time for completion of such program (within the meaning of section 132(i)(1)(J)(i)) bears to the total number of bachelor’s degrees awarded to such students by all eligible institutions for such award year.(c)DataIn determining the allotments under subsection (b), the Secretary may request from eligible institutions any data that may be necessary.(d)Authorization of appropriationsThere are authorized to be appropriated, and there are appropriated, to carry out this section $500,000,000 for fiscal year 2021 and each succeeding fiscal year. Any amounts appropriated under this subsection shall be available until expended.(e)DefinitionsIn this section:(1)Eligible institutionThe term eligible institution means an institution of higher education (as defined in section 101)—(A)in which, for the 3 most recent award years, the average percentage of undergraduate students enrolled at the institution who received Federal Pell Grants is not less than 25 percent of the total number of undergraduate students enrolled at such institution; and(B)that has not opted out of receiving an allotment under this section.(2)Low-income studentThe term low-income student has the meaning given such term in section 499R(3)..BFederal Family Education Loan Program4101.Termination of certain repayment plan options and opportunity to change repayment plans(a)Selection of repayment plansSection 428(b) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (D)—(i)in clause (ii), by striking may annually change the selection of a repayment plan under this part, and inserting may at any time after July 1, 2021, change the selection of a repayment plan under this part to one of the 2 repayment plans described in paragraph (9)(C),; and(ii)in clause (iii), by striking be subject to income contingent repayment in accordance with subsection (m); and inserting be subject to income-based repayment in accordance with section 493C(f);; and(B)in subparagraph (E)(i), by striking the option of repaying the loan in accordance with a standard, graduated, income-sensitive, or extended repayment schedule (as described in paragraph (9)) established by the lender in accordance with regulations of the Secretary; and and inserting the option of repaying the loan in accordance with a repayment plan described in paragraph (9)(C) established by the lender in accordance with regulations of the Secretary; and; and(2)in paragraph (9), by adding at the end the following:(C)Selection of repayment plans on and after July 1, 2021Notwithstanding any other provision of this paragraph, or any other provision of law, and in accordance with regulations, beginning on July 1, 2021, the lender shall offer a borrower of a loan made, insured, or guaranteed under this part the opportunity to change repayment plans, and to enroll in one of the following repayment plans:(i)A fixed repayment plan described in section 493E.(ii)The income-based repayment plan under section 493C(f)..(b)Assignment by the SecretarySection 428(m) of the Higher Education Act of 1965 (20 U.S.C. 1078(m)) is amended—(1)in the subsection heading, by striking Income contingent and; (2)by amending paragraph (1) to read as follows:(1)Authority of secretary to requireThe Secretary may require borrowers who have defaulted on loans made under this part that are assigned to the Secretary under subsection (c)(8) to repay those loans under the income-based repayment plan under section 493C(f).; and(3)in the heading for paragraph (2), by striking income contingent or. 4102.Termination of interest capitalization for subsidized loans after certain periodsSection 428(c)(3)(C) of the Higher Education Act of 1965 (20 U.S.C. 1078(c)(3)(C)) is amended—(1)in clause (iii), by inserting before the semicolon the following: , and with respect to a forbearance granted to a borrower on or after the date of enactment of the College Affordability Act on a loan made, insured or guaranteed under this section, provide information to the borrower to assist the borrower in understanding that interest shall accrue on the loan but not be capitalized at the expiration of such period of forbearance; and(2)in clause (iv)—(A)in subclause (III), by inserting before the semicolon at the end the following: , except that this subclause shall not apply with respect to any period of forbearance beginning on or after the date of enactment of the College Affordability Act; and(B)in subclause (IV), by inserting before the semicolon at the end the following: except that this subclause shall not apply with respect to any period of forbearance beginning on or after the date of enactment of the College Affordability Act.4103.Termination of interest capitalization for PLUS loans after certain periodsSection 428B(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078–2(d)(2)) is amended—(1)in subparagraph (A), by striking Interest on and inserting Subject to subparagraph (C), interest on; and(2)by adding at the end the following:(C)Interest capitalizationInterest shall not be added to the principal amount of a loan made under this section at the expiration of any period that begins on or after the date of enactment of the College Affordability Act, of—(i)deferment described in clause (i)(II), (ii), (iii), or (iv) of section 427(a)(2)(C) or clause (i)(II), (ii), (iii), (iv), or (v) of section 428(b)(1)(M); or(ii)forbearance..4104.Consolidation loans(a)Subsequent consolidation loansSection 428C(a)(3)(B)(i)(V) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)(B)(i)(V)) is amended—(1)by striking or at the end of item (bb);(2)by striking the period at the end of item (cc) and inserting a semicolon; and(3)by adding at the end the following:(dd)for the purpose of separating a joint consolidation loan into 2 separate Federal Direct Consolidation Loans under section 455(g)(2); or(ee)for the purpose of section 455(m)(9)(A)(ii), 493C(f)(2)(G), or 493E(c)..(b)Termination of interest capitalization after certain periodsSection 428C(b)(4)(C)(ii)(III) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(b)(4)(C)(ii)(III)) is amended by inserting before the semicolon the following: , except that with respect to a period of deferment described in clause (i)(II), (ii), (iii), (iv), or (v) of section 428(b)(1)(M), or any period of forbearance, beginning on or after the date of enactment of the College Affordability Act on such a consolidation loan, interest shall not be capitalized at the expiration of such period of deferment or forbearance.4105.Default reduction programSection 428F(a)(1)(C) of the Higher Education Act of 1965 (20 U.S.C. 1078–6(a)(1)(C)) is amended by striking to remove the record of the default from the borrower's credit history and inserting to remove any adverse item of information relating to such loan from the borrower’s credit history. 4106.Termination of interest capitalization for unsubsidized loans after certain periodsSection 428H(e)(2)(A)(ii)(III) of the Higher Education Act of 1965 (20 U.S.C. 1078–8(e)(2)(A)(ii)(III)) is amended by inserting before the semicolon the following: , except that with respect to a period of deferment described in clause (i)(II), (ii), (iii), or (iv) of section 427(a)(2)(C) or clause (i)(II), (ii), (iii), (iv), or (v) of section 428(b)(1)(M), or any period of forbearance, beginning on or after the date of enactment of the College Affordability Act on a loan made, insured, or guaranteed under this section, interest shall not be added to the principal amount of the loan at the expiration of such period of deferment or forbearance.4107.Disbursement of student loansSection 428G of the Higher Education Act of 1965 (20 U.S.C. 1078–7(a)) is amended—(1)in subsection (a) by adding at the end the following:(5)Adjusted cohort default rateBeginning on the date on which the final adjusted cohort default rates are published by the Secretary for not less than 3 fiscal years under section 435(m), an institution whose adjusted cohort default rate (as determined under section 435(m)) for each of the 3 most recent fiscal years for which data are available is less than 5 percent may disburse any loan made, insured, or guaranteed under this part in a single installment for any period of enrollment that is not more than 1 semester, 1 trimester, 1 quarter, or 4 months.; and(2)in subsection (e), by inserting before the period the following: , or beginning on the date on which the final adjusted cohort default rates are published by the Secretary for fiscal year 2018 under section 435(m), an adjusted cohort default rate (as determined under section 435(m)) of less than 2 percent.4108.Student loan contract and loan disclosures(a)Student loan contractSection 432(m)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1082(m)(1)(D)) is amended by adding at the end the following:(iv)Student loan contract(I)In generalAny master promissory note form described in this subparagraph that is developed or used for loans made under part D for periods of enrollment beginning on or after the date of enactment of the College Affordability Act shall be referred to as a student loan contract.(II)Clarification on useNotwithstanding clause (i), each student loan contract for a part D loan made for periods of enrollment beginning on or after the date of enactment of the College Affordability Act shall—(aa)not be entered into by a student unless the student has completed all required counseling related to such loan, including counseling required under section 485(l);(bb)be signed by the student entering such student loan contract after completion of such counseling; and(cc)be used only for the academic year for which the initial loans are made under the contract, and shall not be valid for additional loans for the same or subsequent periods of enrollment..(b)Loan disclosuresSection 432(m)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1082(m)(1)(D)) is further amended by adding after clause (iv) (as added) the following:(v)Loan disclosuresFor loans made for periods of enrollment beginning on or after the date of enactment of the College Affordability Act, the Secretary shall take such steps as are necessary to streamline the student loan disclosure requirements under this Act. The Secretary shall ensure that information required to be disclosed to a student who is applying for, receiving, or preparing to repay a loan under part D of this Act shall be streamlined in a manner that—(I)based upon consumer testing, reduces and simplifies the paperwork students are required to complete; and(II)limits the number of times students are presented with disclosures by incorporating the streamlined disclosures into required student loan counseling under section 485(l), the student loan contract under this subparagraph, or both..4109.Borrower advocate conforming amendmentsSection 433 of the Higher Education Act of 1965 (20 U.S.C. 1083) is amended—(1)in subsection (b)(13), by striking Student Loan Ombudsman and inserting Borrower Advocate; and(2)in subsection (e)(3)(E), by striking Student Loan Ombudsman and inserting Borrower Advocate.4110.Cohort default rates(a)Ineligibility based on high default rates(1)In generalSection 435(a) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)) is amended—(A)in paragraph (7)(A), by adding at the end the following:(iii)Default management planThe default management plan required under clause (i) may not include placing students in forbearance as a means of reducing the cohort default rate or the adjusted cohort default rate of the institution.; and(B)by adding at the end the following:(9)Ineligibility based on high adjusted cohort default rates(A)In generalExcept as provided in subparagraphs (B) and (D), beginning on the date that is one year after the date on which the final adjusted cohort default rates are published by the Secretary for not less than 3 fiscal years, in a case in which one of the following determinations is made with respect to an institution, such institution shall be ineligible to participate in a program under this title for the fiscal year for which the determination is made and for the two succeeding fiscal years: (i)The institution’s adjusted cohort default rate is greater than 20 percent for each of the 3 most recent fiscal years for which the final adjusted cohort default rates are published.(ii)With respect to the 6 most recent fiscal years for which the final adjusted cohort default rates are published—(I)the institution’s adjusted cohort default rate is greater than 15 percent for each such fiscal year; and(II)the Secretary determines that, during such 6-year period, the institution has not made adequate progress in meeting standards for student achievement established by the relevant accrediting agency or association pursuant to section 496(a)(5)(A).(iii)With respect to the 8 most recent fiscal years for which the final adjusted cohort default rates are published—(I)the institution’s adjusted cohort default rate is greater than 10 percent for each such fiscal year; and(II)the Secretary determines that, during such 8-year period, the institution has not made adequate progress in meeting standards for student achievement established by the relevant accrediting agency or association pursuant to section 496(a)(5)(A).(B)Exceptions for certain categories of educational programsWith respect to an institution that loses eligibility to participate in a program under this title in accordance with subparagraph (A)(ii), such institution may request and be granted an exception to such loss of eligibility for a category of educational programs at such institution by demonstrating to the Secretary that the adjusted cohort default rate for the category of educational programs is 15 percent or less for each fiscal year of the 6-year period on which such loss of eligibility for the institution is based.(C)Determination of the adjusted cohort rate for a category of educational programsIn determining the adjusted cohort default rate for a category of educational programs for purposes of this paragraph—(i)subsection (m) shall be applied—(I)in paragraph (1)—(aa)in subparagraph (A), by substituting received for enrollment in the category of educational programs for which such rate is being determined for received for attendance at the institution; and(bb)in subparagraph (E)(i)(II), by substituting, percentage of students enrolled in the category of educational programs for which such rate is being determined for percentage of students enrolled at the institution; and (II)as if the following were added at the end of paragraph (2): (E)In the case of a student who has received a loan for enrollment in more than one category of educational programs, the student (and such student’s subsequent repayment or default) is attributed to the last category of educational programs in which such student was enrolled..(D)Transition exception(i)In generalA covered institution with an adjusted cohort default rate that is greater than 20 percent for the first fiscal year for which such rates are published by the Secretary may request that any determination of such institution’s ineligibility under paragraph (9)(A) not be based on the adjusted cohort default rate of such institution for any or all of the first 3 fiscal years for which such rates are published by the Secretary. (ii)RequirementTo be granted a request under clause (i), an institution shall submit to the Secretary a default management plan as specified in paragraph (7).(iii)Definition of covered institutionIn this subparagraph, the term covered institution means—(I)a public institution of higher education;(II)a part B institution (as defined in section 322); or(III)a private, nonprofit institution of higher education at which not less than 45 percent of the total student enrollment consists of low-income students (as such term is defined in section 419N(b)(7)).(E)Category of educational programs definedThe term category of educational programs, when used with respect to an institution, means one of the following:(i)The educational programs at the institution leading to an undergraduate, non-degree credential.(ii)The educational programs at the institution leading to an associate’s degree.(iii)The educational programs at the institution leading to a bachelor’s degree.(iv)The educational programs at the institution leading to a graduate, non-degree credential.(v)The educational program at the institution leading to a graduate degree.(10)Application of adjusted cohort default rateBeginning on the date on which the final adjusted cohort default rates are published by the Secretary for not less than 3 fiscal years—(A)paragraph (1) shall be applied by substituting paragraph (9) for paragraph (2).(B)paragraph (3) shall be applied by substituting adjusted cohort default rate, calculated in accordance with subsection (m)(1)(D), is greater than 20 percent for any 3 consecutive fiscal years for cohort default rate, calculated in accordance with subsection (m), is equal to or greater than the threshold percentage specified in paragraph (2)(B)(iv) for any two consecutive fiscal years; (C)paragraph (4) shall be applied—(i)in subparagraph (C), by substituting adjusted cohort default rate is greater than 15 percent for cohort default rate equals or exceeds 20 percent; and (ii)in the matter following subparagraph (C), by substituting adjusted cohort default rate to reflect the percentage of defaulted loans in the representative sample that are required to be excluded pursuant to subsection (m)(1)(B) for cohort default rate to reflect the percentage of defaulted loans in the representative sample that are required to be excluded pursuant to subsection (m)(1)(B);(D)paragraph (5)(A) shall be applied by substituting paragraph (9) for paragraph (2); and(E)paragraph (7) shall be applied—(i)in subparagraph (A)(i)—(I)in the matter preceding subclause (I), by substituting adjusted cohort default rate is greater than 20 percent for cohort default rate is equal to or greater than the threshold percentage specified in paragraph (2)(B)(iv); and(II)in subclauses (I) and (II), by substituting adjusted cohort default rate for cohort default rate; and(ii)in subparagraph (B)(i), by substituting adjusted cohort default rate is greater than 20 percent for cohort default rate is equal to or greater than the threshold percentage specified in paragraph (2)(B)(iv)..(2)Conforming amendmentsSection 435(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)) is amended—(A)in the paragraph heading, by adding at the end the following: before fiscal year 2018; and(B)in subparagraph (B)(iv), by striking and any succeeding fiscal year and inserting through fiscal year 2017.(b)Adjusted cohort default rate definedSection 435(m)(1) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)(1)) is amended by adding at the end the following:(D)(i)With respect to a cohort default rate calculated for an institution under this paragraph for fiscal year 2018 and for each succeeding fiscal year, such cohort default rate shall be adjusted as follows:(I)In determining the number of current and former students at an institution who enter repayment for such fiscal year—(aa)any such student who is in nonmandatory forbearance for such fiscal year for a period of greater than 18 months but less than 36 months shall not be counted as entering repayment for such fiscal year;(bb)such a student shall be counted as entering repayment for the first fiscal year for which the student ceases to be in a period of forbearance and otherwise meets the requirements for being in repayment; and(cc)any such student who is in a period of forbearance for 3 or more years shall be counted as in default and included in the institution’s total number of students in default.(II)Such rate shall be multiplied by the percentage of students enrolled at the institution for such fiscal year who are borrowing a loan under part D of this title.(ii)The result obtained under this subparagraph for an institution shall be referred to in this Act as the adjusted cohort default rate..(c)Publication of adjusted cohort default rateSection 435(m) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)) is amended by adding at the end the following:(5)Adjusted cohort default ratesBeginning on the date on which the final adjusted cohort default rates for fiscal year 2018 are made available for publication by the Secretary, paragraph (4) shall be applied by substituting adjusted cohort default for cohort default each place it appears..4111.Automatic income monitoring procedures after a total and permanent disability dischargeSection 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended by adding at the end the following:(3)Automatic income monitoring(A)In generalNot later than 2 years after the date of enactment of the College Affordability Act, the Secretary shall establish and implement, with respect to any borrower described in subparagraph (B), procedures to—(i)obtain (for each year of the income-monitoring period described in subparagraph (B) and without further action by the borrower) such information as is reasonably necessary regarding the income of such borrower for the purpose of determining the borrower’s continued eligibility for the loan discharge described in subparagraph (B) for such year, and any other information necessary to determine such continued eligibility of the borrower for such year, except that in the case of a borrower whose returns and return information indicate that the borrower has no earned income for any year of such income-monitoring period, such borrower shall be treated as not having earned income in excess of the poverty line for such year subject to clause (ii);(ii)allow the borrower, at any time, to opt out of clause (i) and prevent the Secretary from obtaining information under such clause without further action by the borrower; and(iii)provide the borrower with an opportunity to update the information obtained under clause (i) before the determination of the borrower’s continued eligibility for such loan discharge for such year.(B)ApplicabilitySubparagraph (A) shall apply—(i)to each borrower of a covered loan (defined in section 455(d)(10)) that is discharged under this subsection or section 464(c)(1)(F) due to the permanent and total disability of the borrower; and(ii)during the income-monitoring period under this subsection, defined in this paragraph as the period—(I)beginning on the date on which such loan is so discharged; and(II)during which the Secretary determines whether a reinstatement of the obligation of, and resumption of collection on, such loan may be necessary..4112.Automatic closed school dischargeSection 437(c) of the Higher Education Act of 1965 (20 U.S.C. 1087(c)) is amended—(1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and(2)by inserting after paragraph (1), the following: (2)Automatic closed school discharge(A)Secretarial requirementsWith respect to a borrower described in subparagraph (B), the Secretary shall, without any further action by the borrower, discharge the borrower’s liability on the loan described in subparagraph (B)(i).(B)Borrower requirementsA borrower described in this subparagraph means a borrower who—(i)receives a loan—(I)made, insured, or guaranteed under this title for enrollment in a program that the borrower was unable to complete due to the closure of the institution; and(II)for which the Secretary has not already discharged the borrower’s liability on such loan pursuant to this subsection; and(ii)as of the date that is 2 years after the closure of the institution, has not re-enrolled in an institution of higher education that participates in programs under this title..4113.Repayment of parent loans due to student disabilitySection 437(d) of the Higher Education Act of 1965 (20 U.S.C. 1087(d)) is amended—(1)by striking If a student and inserting the following:(1)DeathIf a student; and(2)by adding at the end the following:(2)Disability(A)In generalThe Secretary shall discharge a parent’s liability on a loan described in section 428B by repaying the amount owed on the loan if the student on whose behalf the parent has received the loan—(i)becomes permanently and totally disabled (as determined in accordance with regulations of the Secretary); or(ii)is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death, has lasted for a continuous period of not less than 60 months, or can be expected to last for a continuous period of not less than 60 months.(B)Disability determinationsSubsection (a)(2) shall apply to a disability determination under this paragraph in the same manner as such subsection applies to a determination under subsection (a)(1).(C)SafeguardsThe safeguards to prevent fraud and abuse developed under subsection (a)(1) shall apply under this paragraph.(D)Reinstatement of loansThe Secretary may promulgate regulations to reinstate the obligation of, and resume collection on, loans discharged under this paragraph in cases in which the Secretary determines that the reinstatement and resumption is necessary and appropriate based upon the regulations developed under subsection (a)(1)..CFederal Work-Study Programs4201.Purpose; authorization of appropriationsSection 441 of the Higher Education Act of 1965 (20 U.S.C. 1087–51) is amended—(1)in subsection (b), by striking part, such sums as may be necessary for fiscal year 2009 and each of the five succeeding fiscal years. and inserting part—(1)$1,500,000,000 for fiscal year 2021;(2)$1,750,000,000 for fiscal year 2022;(3)$2,000,000,000 for fiscal year 2023;(4)$2,250,000,000 for fiscal year 2024; and(5)$2,500,000,000 for fiscal year 2025 and each succeeding fiscal year.;(2)in subsection (c)—(A)in paragraph (1), by inserting child development and early learning (including Head Start and Early Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.)),, before literacy training,; (B)in paragraph (3), by striking and;(C)in paragraph (4)(C), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(5)work-based learning designed to give students experience in any activity described in paragraph (1), (2), (3), or (4), without regard to whether credit is awarded.; and(3)by adding at the end the following:(d)Work-based learning definedFor purposes of this part, the term work-based learning means sustained interactions with industry, community, or academic professionals in real workplace settings that shall—(1)include on campus opportunities; (2)foster in-depth, first-hand engagement with the tasks required of a given career field that are aligned to a student’s field of study; and(3)may include internships, fellowships, research assistant positions, teacher residencies, participation in cooperative education, and apprenticeships registered under the Act of August 16, 1937 (commonly known as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.)..4202.Allocation formulaSection 442 of the Higher Education Act of 1965 (20 U.S.C. 1087–52) is amended to read as follows:442.Allocation of funds(a)Reservations(1)Reservation for improved institutions(A)Amount of reservation for improved institutionsBeginning with the first fiscal year that is 2 years after the date of the enactment of the College Affordability Act, for a fiscal year in which the amount appropriated under section 441(b) exceeds $700,000,000, the Secretary shall—(i)reserve the lesser of—(I)an amount equal to 20 percent of the amount by which the amount appropriated under section 441(b) exceeds $700,000,000; or(II)$150,000,000; and(ii)allocate the amount reserved under clause (i) to each improved institution in an amount equal to the greater of the following:(I)The amount that bears the same proportion to the amount reserved under clause (i) as the total amount of all Federal Pell Grant funds awarded at the improved institution for the second preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at improved institutions participating under this part for the second preceding fiscal year.(II)$5,000. (B)Improved institution describedFor purposes of this paragraph, an improved institution is an institution that, on the date the Secretary makes an allocation under subparagraph (A)(ii)—(i)is an institution of higher education (as defined under section 101) participating under this part;(ii)is with respect to—(I)the completion rate or graduation rate of Federal Pell Grant recipients at the institution, in the top 75 percent of all institutions participating under this part for the preceding fiscal year;(II)the percentage of Federal Pell Grant recipients at the institution, in the top 50 percent of the institutions described in subclause (I); and(III)the annual increase in the completion rate or graduation rate of Federal Pell Grant recipients at the institution, in the top 50 percent of the institutions described in subclauses (I) and (II).(C)Completion rate or graduation rateFor purposes of determining the completion rate or graduation rate under this section, a Federal Pell Grant recipient who is either a full-time student or a part-time student shall be counted as a completer or graduate if, within 150 percent of the normal time for completion of or graduation from the program, the student has completed or graduated from the program, or enrolled in any program of an institution participating in any program under this title for which the prior program provides substantial preparation.(2)Reservation for grant programFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subparagraph (A), the Secretary shall reserve $30,000,000 to carry out grants under section 449.(3)Reallocation of amount returned by improved institutionsIf an institution returns to the Secretary any portion of the sums allocated to such institution under this subsection for any fiscal year, the Secretary shall reallot such excess to improved institutions on the same basis as under paragraph (1)(A).(4)PublicationBeginning 1 year after the first allocations are made to improved institutions under paragraph (1)(A) and annually thereafter, the Secretary shall make publicly available—(A)a list of the improved institutions that received funding under such paragraph in the prior fiscal year;(B)the percentage of students at each such improved institution that are Federal Pell Grant recipients;(C)the completion rate or graduation rate for the students described in subparagraph (B) with respect to each such improved institution; and(D)a comparison between the information described in subparagraphs (A), (B), and (C) for the prior fiscal year for such improved institution, and such information for the year prior to such year.(c)Allocation formula for fiscal years 2021 through 2025(1)In generalFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subsection (a), the Secretary shall allocate to each institution—(A)for fiscal year 2021, an amount equal to the greater of—(i)90 percent of the amount the institution received under this subsection and subsection (a) for fiscal year 2020, as such subsections were in effect with respect to such fiscal year (in this subparagraph referred to as the 2020 amount for the institution); or(ii)the fair share amount for the institution determined under subsection (d);(B)for fiscal year 2022, an amount equal to the greater of—(i)80 percent of the 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (d);(C)for fiscal year 2023, an amount equal to the greater of—(i)60 percent of the 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (d);(D)for fiscal year 2024, an amount equal to the greater of—(i)40 percent of the 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (d); and(E)for fiscal year 2025, an amount equal to the greater of—(i)20 percent of the 2020 amount for the institution; or(ii)the fair share amount for the institution determined under subsection (d).(2)Ratable reduction(A)In generalIf the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subsection (a) is less than the amount required to be allocated to the institutions under this subsection, then the amount of the allocation to each institution shall be ratably reduced.(B)Additional appropriationsIf the amounts allocated to each institution are ratably reduced under subparagraph (A) for a fiscal year and additional amounts are appropriated for such fiscal year, the amount allocated to each institution from the additional amounts shall be increased on the same basis as the amounts under subparagraph (A) were reduced (until each institution receives the amount required to be allocated under this subsection).(d)Allocation formula for fiscal year 2026 and each succeeding fiscal yearExcept as provided in subsection (d)(5), from the amount appropriated under section 441(b) for fiscal year 2026 and each succeeding fiscal year and remaining after the Secretary reserves funds under subsection (a), the Secretary shall allocate to each institution the fair share amount for the institution determined under subsection (d).(e)Determination of fair share amount(1)In generalSubject to paragraph (2), the fair share amount for an institution for a fiscal year shall be equal to the sum of—(A)100 percent of the institution’s undergraduate student need described in paragraph (2) for the preceding fiscal year; and(B)25 percent of the institution’s graduate student need described in paragraph (3) for the preceding fiscal year.(2)Institutional undergraduate student need calculationThe undergraduate student need for an institution for a fiscal year shall be equal to the sum of the following:(A)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of Federal Pell Grant funds awarded at the institution for the preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at all institutions participating under this part for the preceding fiscal year.(B)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the undergraduate student need at the institution for the preceding fiscal year bears to the total amount of undergraduate student need at all institutions participating under this part for the preceding fiscal year.(3)Institutional graduate student need calculationThe graduate student need for an institution for a fiscal year shall be equal to the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the graduate student need at the institution for the preceding fiscal year bears to the total amount of graduate student need at all institutions participating under this part for the preceding fiscal year.(4)Eligibility for fair share amountThe Secretary may not allocate funds under this part to any institution that, for two or more fiscal years during any three fiscal year period beginning not earlier than the first day of the first fiscal year that is 2 years after the date of the enactment of this paragraph, has—(A)a student population with less than 7 percent of undergraduate students who are recipients of Federal Pell Grants; or(B)if the institution only enrolls graduate students, a student population with less than 5 percent of students that have an expected family contribution of zero.(5)DefinitionsIn this subsection:(A)Available appropriated amountIn this section, the term available appropriated amount means—(i)the amount appropriated under section 441(b) for a fiscal year, minus(ii)the amounts reserved under subsection (a) for such fiscal year.(B)Average cost of attendanceThe term average cost of attendance means, with respect to an institution, the average of the attendance costs for a fiscal year for students which shall include—(i)tuition and fees, computed on the basis of information reported by the institution to the Secretary, which shall include—(I)total revenue received by the institution from undergraduate and graduate tuition and fees for the second year preceding the year for which it is applying for an allocation; and(II)the institution’s enrollment for such second preceding year;(ii)standard living expenses equal to 150 percent of the difference between the income protection allowance for a family of five with one in college and the income protection allowance for a family of six with one in college for a single independent student; and(iii)books and supplies, in an amount not exceeding $1,000.(C)Graduate student needThe term graduate student need means, with respect to a graduate student for a fiscal year, the lesser of the following:(i)The amount equal to (except the amount computed by this clause shall not be less than zero)—(I)the average cost of attendance for the preceding fiscal year, minus(II)such graduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding fiscal year.(ii)The total annual loan limit for a Federal Direct Unsubsidized Stafford Loan.(D)Undergraduate student needThe term undergraduate student need means, with respect to an undergraduate student for a fiscal year, the lesser of the following:(i)The total of the amount equal to (except the amount computed by this clause shall not be less than zero)—(I)the average cost of attendance for the fiscal year, minus(II)such undergraduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding fiscal year.(ii)The total annual loan limit for a Federal Direct Unsubsidized Stafford Loan and a Federal Direct Loan.(f)Return of surplus allocated funds(1)In generalExcept with respect to funds returned under subsection (a)(3), if an institution returns to the Secretary any portion of the sums allocated to such institution under this section for any fiscal year, the Secretary shall reallot such excess to institutions that used at least 10 percent of the total amount of funds granted to such institution under this section to compensate students employed during a qualified period of nonenrollment (as such term is defined in section 443(f)) on the same basis as excess eligible amounts are allocated under subsection (d).(2)Use of fundsFunds received by institutions pursuant to this subsection shall, to maximum extent practicable, be used to compensate students employed in work-based learning positions.(3)Retained funds(A)Amount returnedIf an institution returns more than 10 percent of its allocation under paragraph (1), the institution’s allocation for the next fiscal year shall be reduced by the amount returned.(B)WaiverThe Secretary may waive this paragraph for a specific institution if the Secretary finds that enforcing this paragraph would be contrary to the interest of the program.(g)Filing deadlinesThe Secretary may require applications under this section, at such time, in such manner, and containing such information as the Secretary may require..4203.Grants for Federal work-study programsSection 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) is amended—(1)in subsection (b)—(A)by amending paragraph (2) to read as follows:(2)provide that funds granted an institution of higher education, pursuant to this section may only be used to make payments to students participating in work-study programs except that an institution—(A)shall, beginning fiscal year 2023—(i)use at least 3 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students who have exceptional need (as defined in section 413C(c)(2)) and are employed in a work-based learning position during a qualified period of nonenrollment, as defined in subsection (f), except that the Secretary may waive this clause if the Secretary determines that enforcing this clause would cause hardship for students at the institution; and(ii)use at least 7 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students employed in work-based learning positions, except that the Secretary may waive this clause if the Secretary determines that enforcing this clause would cause hardship for students at the institution;(B)may—(i)use a portion of the sums granted to it to compensate students employed in community service;(ii)use a portion of the sums granted to it to meet administrative expenses in accordance with section 489;(iii)use a portion of the sums granted to it to meet the cost of a job location and development program in accordance with section 446 of this part; and(iv)transfer funds in accordance with the provisions of section 488;;(B)in paragraph (4)—(i)by striking $300 and inserting $500; and(ii)by inserting except as provided under subsection (f), before provide;(C)in paragraph (5)—(i)in subparagraph (A)(ii), by striking and at the end;(ii)in subparagraph (B), by inserting and after the semicolon; and(iii)by adding at the end the following: (C)the Federal share shall equal 100 percent if the institution is eligible for assistance under title III or title V;.(D)in paragraph (6)—(i)by inserting who demonstrate exceptional need (as defined in section 413C(c)(2)) after students; and(ii)by inserting and prioritize employment for students who are currently homeless individuals described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a) or foster care youth after institution;(E)in paragraph (7), by striking vocational and inserting career;(F)in paragraph (8)(A)(i), by striking or vocational goals and inserting career goals;(G)in paragraph (10), by striking ; and and inserting a semicolon;(H)in paragraph (11), by striking the period at the end and inserting a semicolon; and(I)by adding at the end the following:(12)provide assurances that compensation of students employed in the work-study program in accordance with the agreement shall include reimbursement for reasonable travel (not including the purchase of a vehicle) directly related to such work-study program;(13)provide assurances that the institution will administer and use feedback from the surveys required under section 450, to improve the experiences of students employed in the work-study program in accordance with the agreement;(14)provide assurances that the institution will collect data from students and employers such that the employment made available from funds under this part will, to the maximum extent practicable, complement and reinforce the educational goals or career goals of each student receiving assistance under this part; and(15)provide assurances that if the institution receives funds under section 442(a)(1)(A), such institution shall—(A)use such funds to compensate students employed in the work-study program in accordance with the agreement; and(B)prioritize the awarding of such funds (and increasing the amount of each award) to students—(i)who demonstrate exceptional need (as defined in section 413C(c)(2)); and(ii)who are employed in work-based learning opportunities through the work study program in accordance with the agreement.;(2)in subsection (c)—(A)by amending paragraph (2) to read as follows: (2)provide that—(A)in the case of an institution that has not received a waiver from the Secretary, such institution will not use more than 25 percent of the funds made available to such institution under this part for any fiscal year for the operation of the program described in paragraph (1); and(B)in the case of an institution that has received a waiver from the Secretary, such institution will not use more than 50 percent of the funds made available to such institution under this part for any fiscal year for the operation of the program described in paragraph (1);.(B)in paragraph (4)—(i)by inserting and complement and reinforce the educational goals or career goals of each student receiving assistance under this part after academically relevant; and(ii)by striking and at the end;(C)in paragraph (5), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(6)provide assurances that compensation of students employed in the work-study program in accordance with the agreement shall include reimbursement for reasonable travel (not including the purchase of a vehicle) directly related to such work-study program.;(3)in subsection (d)(1)—(A)by striking In any academic year to which subsection (b)(2)(A) applies, an institution shall ensure that and inserting An institution may use the; and(B)by striking travel and inserting reasonable travel (not including the purchase of a vehicle); and(4)by adding at the end the following:(f)Qualified period of nonenrollment(1)In generalA student may be awarded work-study employment during a qualified period of nonenrollment if—(A)the student demonstrates exceptional need (as defined in section 413C(c)(2)) in the award year prior to the qualified period of nonenrollment;(B)the student is employed in a work-based learning position; and(C)the employment—(i)involves less than 25 percent administrative work; and(ii)is for at least 20 hours per week, unless the institution waives such requirement—(I)at the request of the student; or(II)based on a finding by the institution that such requirement presents a hardship in finding a work-based learning position for the student.(2)Funds earned(A)In generalAny funds earned by a student (beyond standard living expenses (as such term is described in section 413D(c)(3)(C))) during the qualified period of nonenrollment less than or equal to $2,500 may not be applied to such student’s cost of attendance for the next period in which the student is enrolled.(B)Excess fundsAny funds earned by a student (beyond standard living expenses (as such term is described in section 413D(c)(3)(C))) during the qualified period of nonenrollment in excess of $2,500 shall be applied to such student’s cost of attendance for the next period in which the student is enrolled.(3)Definition of qualified period of nonenrollmentIn this subsection, the term qualified period of nonenrollment means, with respect to a student, a period of nonenrollment that—(A)occurs between a period of enrollment and a period of anticipated enrollment; and(B)the duration of which is no longer than 6 months.(g)Cooperative education(1)In generalA student may be awarded work-study employment for participation in cooperative education on—(A)a part-time basis; or(B)a full-time basis for a period equal to or less than 6 months.(2)Private agreements for cooperative educationAs part of its agreement described in subsection (b), an institution of higher education may, at its option, enter into an additional agreement with the Secretary which shall provide for the operation by the institution of a program of cooperative education of its students (on the basis described in subparagraph (A) or (B) of paragraph (1)) by a private for-profit organization under an agreement between the institution and such organization that complies with the requirements of subsection (c).(3)Full-time basis periodThe period specified in paragraph (1)(B) may be non-consecutive and include participation during qualified periods of nonenrollment (as defined in subsection (f)(3)). (4)Cooperative education definedIn this subsection, the term cooperative education means a program of alternating or parallel periods of academic study and work-based learning designed to give students work experiences related to their academic or career objectives.(h)Notification regarding SNAP(1)In generalAn institution receiving a grant under this part shall send a notification (by email or other electronic means) to each eligible student informing the student of their potential eligibility for participation in the SNAP and the process for obtaining more information, confirming eligibility, and accessing benefits under that program. The notification shall be developed by the Secretary of Education in consultation with the Secretary of Agriculture, and shall include details on eligibility requirements for participation in the SNAP that a student must satisfy. The notification shall be, to the extent practicable, specific to the student’s State of residence and shall provide contact information for the local office where an application for the SNAP may be made.(2)Evidence of participation in federally financed work-study programThe notification under paragraph (1) shall include an official document confirming that the recipient is an eligible student sufficient for purposes of demonstrating that the exclusion from ineligibility for participation in the SNAP under section 6(e)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)(4)) applies to the student.(3)GuidanceThe Secretary of Education, in consultation with the Secretary of Agriculture, shall provide guidance to States and institutions of higher education on how to identify and communicate with students who are likely to be eligible for the SNAP, including those eligible for a State or federally financed work-study program.(4)DefinitionsFor purposes of this subsection:(A)The term eligible student means a student receiving work-study assistance under this part.(B)The term SNAP means the supplemental nutrition assistance program (as defined in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)))..4204.Flexible use of fundsSection 445 of the Higher Education Act of 1965 (20 U.S.C. 1087–55) is amended—(1)in subsection (a), by adding at the end the following:(3)In addition to the carry-over sums authorized under paragraph (1) of this section, an institution may permit a student who completed the previous award period to continue to earn unearned portions of the student’s work-study award from that previous period if—(A)any reduction in the student’s need upon which the award was based is accounted for in the remaining portion; and(B)the student is currently employed in a work-based learning position.; and(2)by striking 10 percent both places it appears and inserting 20 percent.4205.Job location and development programsSection 446 of the Higher Education Act of 1965 (20 U.S.C. 1087–56) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking 10 percent or $75,000 and inserting 20 percent or $150,000; and(B)in paragraph (2), by striking vocational and inserting career; and(2)in subsection (b)—(A)by striking paragraphs (1) and (2); and(B)by inserting before paragraph (3) the following:(1)provide satisfactory assurance that the institution will prioritize placing students with exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients in jobs located and developed under this section; and(2)provide satisfactory assurances that the funds available under this section will be used to locate and develop work-based learning positions;; and(C)in paragraph (6), by striking the period and inserting , including—(A)the number of students employed in work-based learning positions through such program;(B)the number of students demonstrating exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients employed through such program; and(C)the number of students demonstrating exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients employed in work-based learning positions through such program..4206.Community serviceSection 447 of the Higher Education Act of 1965 (20 U.S.C. 1087–57) is amended to read as follows:447.Additional funds to conduct community service work study programsEach institution participating under this part may use up to 10 percent of the funds made available under section 489(a) and attributable to the amount of the institution’s expenditures under this part to conduct that institution’s program of community service-learning, including—(1)development of mechanisms to assure the academic quality of the student experience;(2)assuring student access to educational resources, expertise, and supervision necessary to achieve community service objectives;(3)assuring, to the maximum extent practicable, that the community service-learning program will support the educational goals or career goals of students participating in such program;(4)collaboration with public and private nonprofit agencies, and programs assisted under the National and Community Service Act of 1990 in the planning, development, and administration of such programs; and(5)to recruit and compensate students for community service-learning (including compensation for time spent in training and for reasonable travel (not including the purchase of a vehicle) directly related to such community service)..4207.Amendments to work collegesSection 448 of the Higher Education Act of 1965 (20 U.S.C. 1087–58) is amended—(1)in subsection (a), by inserting student after comprehensive;(2)in subsection (b)(2)(D), by inserting student after comprehensive;(3)in subsection (c)—(A)by striking Each eligible institution and inserting the following:(1)In generalEach eligible institution; and(B)by adding at the end the following:(2)Application datesThe Secretary shall require an eligible institution that submits an application for funding under this section for the first time to submit such application 5 months prior to the application due date for returning applicants.; and(4)in subsection (e)—(A)in paragraph (1)—(i)by striking subparagraph (B) and inserting the following:(B)is accredited by an accrediting agency or association recognized by the Secretary pursuant to part H, has operated a work-study program under this part for at least the 2 years preceding the date of the determination, and has operated a comprehensive student work-learning-service program for at least the 2 years preceding the date of the determination;;(ii)in subparagraph (C), by inserting student after comprehensive; and(iii)in subparagraph (D), by inserting student after comprehensive; and(B)in paragraph (2)—(i)by redesignating subparagraphs (A) through (F) as subparagraphs (B) through (G), respectively; and(ii)by inserting before subparagraph (B), as redesignated by clause (i), the following:(A)is a 4-year, degree-granting program;.4208.Pilot grant programPart C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.), as amended by this part, is further amended by adding at the end the following:449.Work-based learning opportunities pilot grant program(a)Establishment(1)In generalThe Secretary shall establish a program to provide grants to eligible institutions participating under this part to establish or expand a program to develop work-based learning positions.(2)Limitations(A)DurationA grant awarded under this section shall be for a period of not more than 4 years, but may be renewed by the Secretary for a period of 2 years.(B)AmountA grant under this section may not be in an amount greater than $1,000,000.(b)ApplicationTo be selected to receive a grant under this section an eligible institution participating under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan that describes how the eligible institution will establish or expand a program to develop work-based learning positions that will—(1)benefit students who demonstrate exceptional need (as defined in section 413C(c)(2));(2)identify in-demand industry sectors and occupations (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) and as determined by the Bureau of Labor and Statistics, State departments of labor, and local boards (as defined in such section 3)) and develop partnerships with high-demand employers (including nonprofit organizations, joint labor-management organizations, for-profit firms, or public agencies);(3)involve participating employers in evaluating and improving such program;(4)track and report academic and employment outcomes for participating students; and(5)be able to continue after the end of the grant term.(c)Use of fundsGrant funds awarded under this program shall be used to pay wages for students participating under this program and develop work-based learning positions that—(1)are for a period of at least 12 weeks;(2)serve students who demonstrate exceptional need (as defined in section 413C(c)(2));(3)limit administrative work to no more than 25 percent of such position;(4)provide a minimum of 15 hours of work per week during periods of enrollment and 30 hours per week during periods of nonenrollment, except such requirement may be waived by the institution in consultation with a student;(5)include career coaching from participating employers (including mock interviews, resume writing assistance, career exploration, and counseling on applying for and attaining employment); and(6)provide participating students with opportunities to meet with employers in fields or industries related to those of participating employers.(d)ReportOn a date that is before the date on which the period of the grant received by an eligible institution under this section terminates, such institution shall submit a report to the Secretary including—(1)the graduation rate or completion rate (as described under section 442(a)(1)(C)) with respect to students participating in work-based learning positions under the pilot program; and(2)the results of the work-based learning opportunities program for which such institution received such grant, including—(A)participating students’ satisfaction with the program as reported in surveys under section 450, as added by section 4209 of the College Affordability Act;(B)the types of jobs in which participating students were employed and the types of duties performed in such jobs;(C)the academic programs of the participating students;(D)the share of participating students who worked at another job, in addition to the one under the pilot program;(E)the percentage of participating students who, during the second quarter after completing their academic program, are in education or training activities or unsubsidized employment;(F)the percentage of participating students employed in in-demand industry sectors or occupations as described in subsection (b)(2) within 2 quarters of completing their academic programs; and(G)other items as deemed relevant by the Secretary.(e)Reservation of funding for such programFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under section 442(a)(1), the Secretary shall reserve $30,000,000 to carry out grants under this section..4209.Department activitiesPart C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.), as amended by this part, is further amended by adding at the end the following:450.Department activities(a)SurveysNot later than 1 year after the date of the enactment of this section, the Secretary shall develop, in consultation with work-study administrators from institutions of higher education, participating employers, and participating students—(1)a consumer-tested electronic survey for students awarded work-study employment under the Federal work-study program under this part that—(A)measures each such student’s satisfaction with the Federal work-study program, including—(i)any complaints the student has with respect to the program;(ii)the amount and quality of the on-the-job training the student received;(iii)the amount and quality of on-the-job supervision and employer feedback the student received;(iv)the amount and quality of information provided by the institution about the work-study program and job opportunities and the availability of work-study staff at the institution;(v)the quality of the assistance provided by the institution to the student in finding a work-study job and the availability of types of jobs; and(vi)the student’s overall satisfaction with the work-study program;(B)measures the applicability of work-study employment to the educational goals and career goals of each such student;(C)elicits an assessment by each such student of the capacity to manage time between work-study employment and coursework;(D)measures, with respect to the program—(i)the award amounts under the program;(ii)the average number of hours students worked per week, and the wages received for such work;(iii)the number of on campus jobs and off campus jobs;(iv)how students located work-study positions;(v)the work performed at each job;(vi)whether students worked additional jobs while employed in a work-study job (and the reason for such additional job);(vii)whether the work-study employment had an impact on the student’s academic performance; and(viii)the voluntarily disclosed demographics of students awarded work-study employment; and(E)includes such information as the Secretary may require; and(2)a consumer-tested electronic survey for employers of students described in paragraph (1) that—(A)measures each such employer’s satisfaction with the Federal work-study program, including—(i)the extent to which the employer is satisfied with its ability to accommodate students’ schedules;(ii)the extent to which student-employees are prepared for the duties advertised for the job; and(iii)the extent to which the employer is satisfied with opportunities to make recommendations for improving institutions’ academic programs;(B)elicits an assessment by each such employer of—(i)any complaints the employer had with respect to the program;(ii)any skills or knowledge necessary for the job that student-employees are lacking; and(iii)the extent of outreach from institutions to the employer; and(C)includes such information as the Secretary may require; and(3)a consumer-tested electronic survey that, not less than once every 4 years, with respect to each institution of higher education participating in the Federal work-study program, measures—(A)methods used to recruit on-campus and off-campus employers;(B)if an institution operates a job location development program—(i)the share of jobs filled on-campus and off-campus;(ii)the share of jobs filled by—(I)work-study recipients; and(II)students who demonstrate exceptional need (as defined in section 413C(c)(2));(iii)the primary factors considered in matching work-study students and jobs;(iv)the share of students employed in work-based learning opportunities; and(v)the share of students employed during qualified periods of nonenrollment, including the share of students with exceptional need (as defined in section 413C(c)(2)) employed during qualified periods of nonenrollment;(C)the institution’s Federal and non-Federal contributions toward work-study wages;(D)the primary factors considered in awarding students work-study and in determining the amount of the award;(E)the acceptance rate among students who were offered work-study aid; and(F)other information the Secretary may require.(b)ResultsThe Secretary shall develop an online portal—(1)for students, employers, and institutions of higher education to access the surveys required under subsection (a); and(2)to compile the results of such surveys.(c)ReportNot less than once every 4 years after the date of the enactment of this subsection, the Secretary shall submit a report to Congress that includes—(1)the data collected under this section (redacted for personal information);(2)with respect to students employed in work-study through the Federal work-study program—(A)the types of jobs such students participated in;(B)the average hours worked per week;(C)the average award amount;(D)the average wage rates;(E)the extent to which students enter employment with skills and knowledge gained from work-study participation that have prepared them for the job; and(F)the students’ satisfaction with the program and primary complaints;(3)the extent to which institutions conduct outreach to employers and engage them in discussions on improving academic programs;(4)the extent to which institutions conduct outreach to students and make jobs readily available;(5)the extent to which the work-study employment aligns with students’ academic programs or career goals;(6)the employers’ satisfaction with the program and primary complaints; and(7)recommendations for improving the program.(d)Consultation(1)In generalIn consulting with the entities described in subsection (a) to create the electronic surveys required under such subsection, the Secretary shall engage with—(A)a representative sample of institutions of higher education participating in the Federal work-study program;(B)a representative sample of employers participating in the Federal work-study program; and(C)a representative sample of students participating in the Federal work-study program.(2)Response rateThe Secretary shall—(A)consult with a survey consultant to develop a target response rate with respect to the electronic surveys required under subsection (a); and(B)provide guidance to institution with respect to such developed target response rate. (e)Technical assistanceThe Secretary shall—(1)provide technical assistance to institutions participating under the Federal work-study program under this part to—(A)comply with the amendments made by part C of title IV of the College Affordability Act and the regulations issued pursuant to such part;(B)administer the surveys described in subsection (a) to students and employers participating in the Federal work-study program; and(C)ensure that Federal work-study positions align with students’ educational goals or career goals to the maximum extent practicable; and(2)issue guidance and provide technical assistance to institutions to support improved partnerships and coordination among financial aid, career services, and academic advisors to administer the Federal work-study program.(f)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 to carry out subsection (a)..4210.Study and report(a)StudyThe Comptroller General of the United States shall, not later than a reasonable amount of time after the date of the enactment of this Act, conduct a study on best practices for assisting students participating in the Federal work-study program under part C of title IV of the Higher Education Act (42 U.S.C. 1087–51 et seq.) with—(1)connecting to off-campus employers;(2)procuring work-based learning opportunities through such program;(3)procuring employment that aligns with students’ educational goals or career goals;(4)locating employment through job location and development programs;(5)procuring employment in in-demand industry sectors or occupations (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));;(6)balancing employment with academic programs to improve graduation and completion rates; and(7)with respect to students with exceptional need (as defined in section 413C(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070b–2(c)(2)))—(A)locating and coordinating work-study employment during qualified periods of nonenrollment;(B)increasing participation of such students in such work-study program; and(C)limiting the need for additional employment outside the work-study program.(b)ReportNot later than one year after the date on which the study required under subsection (a) is completed, the Comptroller General of the United States shall submit to Congress a report summarizing the findings of such study.(c)Publish reportThe Comptroller General of the United States shall make the report required under subsection (b) available to the public on the website of the Government Accountability Office.DFederal Direct Loan Program4301.Program authoritySection 451(a) of the Higher Education Act of 1965 (20 U.S.C. 1087a(a)) is amended—(1)by striking and (2) and inserting (2); and(2)by inserting ; and (3) to make loans under section 460A and section 460B after section 459A.4302.Amendments to terms and conditions of loans and repayment plans(a)Subsidized loans for graduate and professional studentsSection 455(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(a)(3)) is amended—(1)in subparagraph (A), in the matter preceding clause (i), by striking “subparagraph (B)” and inserting “subparagraphs (B) and (C)”; and (2)by adding at the end the following: (C)For any period of instruction at an institution of higher education (as defined in section 101) beginning on or after July 1, 2021, a graduate or professional student shall be eligible to receive a Federal Direct Stafford loan under this part..(b)Interest rate on subsidized loans for graduate and professional studentsSection 455(b)(8)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(8)(B)) is amended by inserting and Federal Direct Stafford Loans after Federal Direct Unsubsidized Stafford Loans. (c)Repeal of origination feesSubsection (c) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e(c)) is repealed.(d)Rulemaking regarding termination of certain repayment plansBeginning on the date of enactment of this Act, the Secretary of Education shall carry out a plan to end all eligibility for repayment plans other than a fixed repayment plan described in section 493E of the Higher Education Act of 1965, as added by section 4632, and an income-based repayment plan described under section 493C(f) of the Higher Education Act of 1965, as added by section 4631(c), for loans made under part B or D of title IV of the Higher Education Act of 1965, unless the borrower is enrolled in another repayment plan before such effective date, in accordance with the amendments made by this Act.(e)Notification to borrowers(1)In generalBeginning on the date of enactment of this Act, the Secretary of Education, in coordination with the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert all borrowers of loans made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 that they are eligible to change repayment plans and to enroll in one of the following repayment plans: (A)A fixed repayment plan described in section 493E of the Higher Education Act of 1965, as added by section 4632. (B)The income-based repayment plan under section 493C(f) of the Higher Education Act of 1965, as added by section 4631(c).(2)Campaign activitiesThe campaign shall include the following activities:(A)Developing consumer information materials about the opportunity to change repayment plans and to enroll in one of the following repayment plans:(i)A fixed repayment plan described in such section 493E.(ii)The income-based repayment plan under such section 493C(f). (B)Requiring servicers of loans made, insured, or guaranteed under parts B and D of title IV of the Higher Education Act of 1965 to provide such consumer information to borrowers in a manner determined appropriate by the Secretary.(f)Repayment plansSection 455(d) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)) is amended—(1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;(2)by inserting after paragraph (1), the following:(2)Design and selection on and after July 1, 2021(A)In generalNotwithstanding paragraph (1), for the borrower of a loan made on or after July 1, 2021, and for other borrowers subject to paragraph (7), the Secretary shall offer a borrower of a loan made under this part 2 plans for repayment of such loan, including principal and interest on the loan. The borrower shall be entitled to accelerate, without penalty, repayment on the borrower’s loans under this part. The borrower may choose—(i)a fixed repayment plan described in section 493E; or(ii)the income-based repayment plan under section 493C(f).(B)Selection by the secretaryIf a borrower of a loan made under this part on or after July 1, 2021, does not select a repayment plan described in subparagraph (A), the Secretary may provide the borrower with a fixed repayment plan described in section 493E.(C)Changes in selectionsBeginning on July 1, 2021, a borrower of a loan made under this part may change the borrower’s selection of a repayment plan in accordance with paragraph (7) and under such terms and conditions as may be established by the Secretary.;(3)in paragraph (6)(B), as redesignated, by striking an income contingent repayment plan. and inserting the income-based repayment plan under section 493C(f).; and(4)by adding at the end the following:(7)Borrowers of loans made before July 1, 2021A borrower who is in repayment on a loan made under part B or part D before July 1, 2021—(A)may choose to retain the repayment plan that the borrower was enrolled in on the day before such date;(B)may elect to—(i)enter the income-based repayment plan under section 493C(f); or(ii)enter a fixed repayment plan described in section 493E; and(C)after electing to leave a repayment plan other than an income-based repayment plan described under section 493C(f) or a fixed repayment plan described in section 493E, shall not be permitted to re-elect a repayment plan that is not an income-based repayment plan under section 493C(f) or a fixed repayment plan described in section 493E.(8)Notification and automatic enrollment procedures for borrowers who are delinquent on loans(A)Authority to obtain income informationIn the case of any borrower who is at least 60 days delinquent on a covered loan, the Secretary may obtain such information as is reasonably necessary regarding the income and family size of the borrower (and the borrower’s spouse, if applicable).(B)Borrower notificationWith respect to each borrower of a covered loan who is at least 60 days delinquent on such loan and who has not been subject to the procedures under this paragraph for such loan in the preceding 120 days, the Secretary shall, as soon as practicable after such 60-day delinquency, provide to the borrower the following:(i)Notification that the borrower is at least 60 days delinquent on at least 1 covered loan, and a description of all delinquent covered loans, nondelinquent covered loans, and noncovered loans of the borrower.(ii)A brief description of the repayment plans for which the borrower is eligible and the covered loans and noncovered loans of the borrower that may be eligible for such plans, based on information available to the Secretary.(iii)The amount of monthly payments for the covered and noncovered loans under the income-based repayment plan under section 493C(f) and the fixed repayment plan described in section 493E, based on information available to the Secretary, including, if the income information of the borrower is available to the Secretary under subparagraph (A)—(I)the amount of the monthly payment under the income-based repayment plan under section 493C(f) and the fixed repayment plan described in section 493E for which the borrower is eligible for the borrower’s covered and noncovered loans, based on such income information; and(II)the income, family size, tax filing status, and tax year information on which each monthly payment is based.(iv)Clear and simple instructions on how to select the repayment plans.(v)An explanation that, in the case of a borrower for whom adjusted gross income is unavailable—(I)if the borrower selects to repay the covered loans of such borrower pursuant to the income-based repayment plan under section 493C(f) that defines discretionary income in such a manner that an individual not required under section 6012(a)(1) of the Internal Revenue Code of 1986 to file a return with respect to income taxes imposed by subtitle A of such Code may have a calculated monthly payment greater than $0, the borrower will be required to provide the Secretary with other documentation of income satisfactory to the Secretary, which documentation the Secretary may use to determine an appropriate repayment schedule; and(II)if the borrower selects to repay such loans pursuant to an income-driven repayment plan that is not described in subclause (I), the borrower will not be required to provide the Secretary with such other documentation of income, and the borrower will have a calculated monthly payment of $0.(vi)An explanation that the Secretary shall take the actions under subparagraph (C) with respect to such borrower, if—(I)the borrower is 120 days delinquent on 1 or more covered loans and has not selected a new repayment plan for the covered loans of the borrower; and(II)in the case of such a borrower whose repayment plan for the covered loans of the borrower is not an income-driven repayment plan described in subparagraph (D) or (E) of paragraph (1), the monthly payments under such repayment plan are higher than such monthly payments would be under the income-based repayment plan under section 493C(f).(vii)Instructions on updating the information of the borrower obtained under subparagraph (A).(C)Secretary’s initial selection of a planWith respect to each borrower described in subparagraph (B) who has a repayment plan for the covered loans of the borrower that meets the requirements of clause (vi)(II) of subparagraph (B) and has not selected a new repayment plan for such loans in accordance with the notice received under such subparagraph, and who is at least 120 days delinquent on such a loan, the Secretary shall, as soon as practicable—(i)provide the borrower with the income-based repayment plan under section 493C(f); and(ii)authorize the borrower to change the Secretary’s selection of a plan under this clause to the fixed repayment plan described in section 493E.(D)Opt-outA borrower of a covered loan shall have the right to opt out of the procedures under this paragraph.(E)ProceduresThe Secretary shall establish procedures as are necessary to effectively implement this paragraph.(9)Notification and automatic enrollment procedures for borrowers who are rehabilitating defaulted loans(A)Authority to obtain income informationIn the case of any borrower who is rehabilitating a covered loan pursuant to section 428F(a), the Secretary may obtain such information as is reasonably necessary regarding the income and family size of the borrower (and the borrower’s spouse, if applicable).(B)Borrower notificationNot later than 30 days after a borrower makes the 6th payment required for the loan rehabilitation described in subparagraph (A), the Secretary shall notify the borrower of the process under subparagraph (C) with respect to such loan.(C)Secretary’s selection of planWith respect to each borrower who has made the 9th payment required for the loan rehabilitation described in subparagraph (A), the Secretary shall, as soon as practicable after such payment, provide the borrower with the income-based repayment plan under section 493C(f), without regard to whether the loan has been so rehabilitated.(D)Opt-outA borrower of a covered loan shall have the right to opt out of the procedures under this paragraph.(E)ProceduresThe Secretary shall establish procedures as are necessary to effectively implement this paragraph.(10)DefinitionsIn this subsection:(A)Covered loanThe term covered loan means—(i)a loan made under this part;(ii)a loan purchased under section 459A; or(iii)a loan that has been assigned to the Secretary under section 428(c)(8) or part E.(B)Noncovered loanThe term noncovered loan means a loan made, insured, or guaranteed under this title that is not a covered loan.(11)Application of prepayment amounts(A)RequirementNotwithstanding any other provision of this subsection or any other provision of law—(i)with respect to loans made to an eligible borrower under this part or part B, which are held by the same holder and which have different applicable rates of interest, the holder of such loans shall, unless otherwise requested by the borrower in writing, apply the borrower’s prepayment amount (within the meaning of section 682.209(b) of title 34, Code of Federal Regulations, or a successor regulation) for one or more of such loans, first toward the outstanding balance of principal due on the loan with the highest applicable rate of interest among such loans; and(ii)except as provided in clause (i), with respect to loans made to an eligible borrower under this part or part B, which are held by the same holder and which have the same applicable rates of interest, the holder of such loans shall, unless otherwise requested by the borrower in writing, apply the borrower’s prepayment amount (within the meaning of section 682.209(b) of title 34, Code of Federal Regulations, or a successor regulation) for one or more of such loans, first toward the outstanding balance of principal due on the loan with the highest principal balance among such loans.(B)Eligible borrower(i)In generalFor purposes of this paragraph, the term eligible borrower means a borrower with no outstanding balance of fees, including collection costs and authorized late charges, due on any loan made under this part or part B.(ii)Prepayment amountsA prepayment amount (as described in subparagraph (A)) made by a borrower who is not an eligible borrower to a holder shall be applied first toward the borrower’s outstanding balance of fees, including collection costs and authorized late charges, due on any loan made under this part or part B held by such holder..(g)ApplicationThe amendments made by subsection (c)(4) shall—(1)take effect as soon as the Secretary of Education determines practicable after the Secretary finalizes the procedures under section 9004, but not later than 2 years after the date of enactment of this Act; and(2)apply to all borrowers of covered loans (as defined in section 455(d)(10) of the Higher Education Act of 1965, as added by subsection (c)(4)).(h)Maximum repayment period for income-contingent repaymentSection 455(e) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)) is further amended—(1)in paragraph (7)(B)—(A)by striking “or” at the end of clause (iv);(B)by striking the period at the end of clause (v) and inserting a semicolon; and(C)by adding at the end the following: (vi)makes payments under the income-based repayment plan under section 493C(f); or(vii)makes payments under the fixed repayment plan described in section 493E. ; and(8)Additional qualifying repayment plansA borrower repaying a loan pursuant to income-contingent repayment under this subsection may elect at any time to terminate repayment under such repayment plan and repay such loan under the income-based repayment plan under section 493C(f) or the fixed repayment plan described in section 493E..(i)Automatic recertification of income for income-driven repayment plansSection 455(e) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)) is amended— (1)in paragraph (3)—(A)by striking does not reasonably reflect the borrower’s current income and inserting whose income has decreased relative to the adjusted gross income available to the Secretary; and(B)by inserting , consistent with the procedures established under paragraph (9)(B)(iv) before the period at the end; and(2)by adding at the end the following:(9)Automatic recertification(A)DefinitionIn this paragraph, the term covered loan has the meaning given the term in subsection (d)(10).(B)In generalBeginning as soon as the Secretary determines practicable after the Secretary finalizes the procedures under section 9004 of the College Affordability Act, but not later than 2 years after the date of enactment of such Act, the Secretary shall establish and implement, with respect to any borrower described in subparagraph (C), procedures to—(i)obtain (for each year of repayment and without further action by the borrower) such information as is reasonably necessary regarding the income of such borrower (and the borrower’s spouse, if applicable), for the purpose of determining the repayment obligation of the borrower for such year, including information with respect to the borrower’s family size in accordance with the procedures under section 9004 of the College Affordability Act, subject to clause (ii); (ii)allow the borrower, at any time, to opt out of clause (i) and prevent the Secretary from obtaining information under such clause without further action by the borrower;(iii)provide the borrower with an opportunity to update the information obtained under clause (i) before the determination of the annual repayment obligation of the borrower; and(iv)in the case of a borrower for whom adjusted gross income is unavailable—(I)if the borrower has selected to repay the covered loans of such borrower pursuant to an income contingent repayment plan that defines discretionary income in such a manner that an individual not required under section 6012(a)(1) of the Internal Revenue Code of 1986 to file a return with respect to income taxes imposed by subtitle A of such Code may have a calculated monthly payment greater than $0, the borrower will be required to provide the Secretary with other documentation of income satisfactory to the Secretary, which documentation the Secretary may use to determine an appropriate repayment schedule; or(II)if the borrower has selected to repay such loans pursuant to an income contingent repayment that is not described in subclause (I), the borrower will not be required to provide the Secretary with such other documentation of income, and the borrower will have a calculated monthly payment of $0.(C)ApplicabilitySubparagraph (B) shall apply to each borrower of a covered loan who, on or after the date on which the Secretary establishes procedures under such subparagraph, recertifies income and family size under such plan.(D)Other requirementsThe procedures established by the Secretary under this paragraph shall be consistent with the requirements of paragraphs (1) through (7), except as otherwise provided in this paragraph..(j)Deferment and forbearanceSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—(1)in the subsection heading, by inserting at the end the following: and forbearance; and(2)by amending subparagraph (B) of paragraph (1) to read as follows:(B)in the case of a Federal Direct PLUS Loan, a Federal Direct Unsubsidized Stafford Loan, or a Federal Direct Consolidation Loan not described in subparagraph (A)(ii), beginning on or after the date of enactment of the College Affordability Act—(i)for a deferment during a period described in paragraph (2)(A)(i), shall accrue and be capitalized or paid by the borrower; and(ii)for a deferment during a period described in subparagraphs (B) through (D) of paragraph (2), shall accrue but not be capitalized. ; and(3)by adding at the end the following: (6)ForbearanceAt the expiration of a period of forbearance that begins on or after the date of enactment of the College Affordability Act, interest may accrue but shall not be capitalized on any loans made under this part. .(k)Separating joint consolidation loansSection 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is amended—(1)by striking A borrower and inserting the following:(1)In generalA borrower; and(2)by adding at the end the following:(2)Separating joint consolidation loans(A)In generalA married couple, or 2 individuals who were previously a married couple, and who received a joint consolidation loan as such married couple under subparagraph (C) of section 428C(a)(3) (as such subparagraph was in effect on or before June 30, 2006), may apply to the Secretary for each individual borrower in the married couple (or previously married couple) to receive a separate Federal Direct Consolidation Loan under this part—(i)that shall—(I)unless the Secretary receives notice of an agreement described in subclause (II)(aa), be equal to the sum of—(aa)the unpaid principal and accrued unpaid interest of the percentage of the joint consolidation loan that, as of the day before such joint consolidation loan was made, was attributable to the loans of the individual borrower for whom such separate consolidation loan is being made; and(bb)any other loans described in section 428C(a)(4) that such individual borrower selects for consolidation under this part; or(II)be equal to the sum of—(aa)the unpaid principal and accrued unpaid interest of the percentage of the joint consolidation loan that, as of the date of application under this paragraph, the married couple (or previously married couple) agrees shall be considered attributable to the loans of the individual borrower for whom such separate consolidation loan is being made; and(bb)any other loans described in section 428C(a)(4) that such individual borrower selects for consolidation under this part;(ii)the proceeds of which shall be paid by the Secretary to the holder or holders—(I)of the joint consolidation loan for the purpose of discharging the liability on the percentage of such joint consolidation loan described in subclause (I)(aa) or (II)(aa) of clause (i); and(II)of the loans selected for consolidation under subclause (I)(bb) or subclause (II)(bb) of clause (i) for the purpose of discharging the liability on such loans;(iii)except as otherwise provided in this paragraph, that has the same terms and conditions, and rate of interest as the joint consolidation loan;(iv)for which any payment made under section 455(m)(1)(A) on the joint consolidation loan during a period in which the individual borrower for whom such separate consolidation loan is being made was employed in a public service job described in section 455(m)(1)(B) shall be treated as if such payment were made on the portion of the separate consolidation loan described in clause (i)(I)(aa); and (v)for which any payment made under any repayment plan described in section 455(d)(1) on the joint consolidation loan shall be treated as if such payment were made on such portion of such separate consolidation loan.(B)Application for separate direct consolidation loan(i)Joint applicationExcept as provided in clause (ii), to receive separate consolidation loans under subparagraph (A), both individual borrowers in a married couple (or previously married couple) shall jointly apply under subparagraph (A).(ii)Separate applicationAn individual borrower in a married couple (or previously married couple) may apply for a separate consolidation loan under subparagraph (A) separately and without regard to whether or when the other individual borrower in the married couple (or previously married couple) applies under subparagraph (A), in a case in which—(I)the individual borrower has experienced from the other individual borrower—(aa)domestic violence (as defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a))); or(bb)economic abuse (including behaviors that control such borrower’s ability to acquire, use, and maintain access to money, credit, or the joint financial obligations of both borrowers);(II)the individual borrower certifies, on a form approved by the Secretary, that such borrower is unable to reasonably reach or access the loan information of the other individual borrower; or(III)the Secretary determines that authorizing each individual borrower to apply separately under subparagraph (A) would be in the best fiscal interests of the Federal Government.(C)Borrower eligibilityNotwithstanding section 428C(a)(3)(A), the Secretary shall award a consolidation loan under this part to each borrower who—(i)applies for such loan under subparagraph (A); and(ii)meets the requirements of subparagraphs (A) and (B).(3)Consumer Reporting AgenciesUpon obtaining a Federal Direct Consolidation Loan that discharges the liability on a defaulted loan made, insured, or guaranteed under this title, the Secretary, guaranty agency, or other holder of the loan shall request any consumer reporting agency to which the Secretary, guaranty agency or holder, as applicable, reported the default of the loan, to remove any adverse item of information relating to a delinquent or defaulted loan made, insured, or guaranteed under this title from the borrower’s credit history..(l)Repeal of subsidized loan usage limitationSubsection (q) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is repealed.4303.Amendments to terms and conditions of public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—(1)in paragraph (1)—(A)in subparagraph (A)—(i)by striking or at the end of clause (iii);(ii)in clause (iv), by striking and; and(iii)by adding at the end the following: (v)payments under the income-based repayment plan under section 493C(f); or(vi)payments under the fixed repayment plan described in section 493E; and; and(B)in subparagraph (B), by striking (i) is employed and all that follows through has been and inserting has been;(2)in paragraph (2), by adding at the end the following: In the case of a borrower who meets the requirements under paragraph (1) for such cancellation, such cancellation shall occur without further action by the borrower.; (3)by redesignating paragraphs (3) and (4) as paragraphs (6) and (7), respectively; and(4)by inserting after paragraph (2) the following:(3)Treatment of loans refinanced under sections 460AIn the case of an eligible Federal Direct Loan refinanced under section 460A, any monthly payment pursuant to any repayment plan listed in paragraph (1)(A) made on a loan, for which the liability has been discharged by such refinanced loan and without regard to whether such loan is an eligible Federal Direct Loan, shall be treated as a monthly payment under paragraph (1)(A) on the portion of such refinanced loan that is attributable to such discharged loan.(4)On-line portal(A)BorrowersThe Secretary shall ensure that borrowers have access to an on-line portal that provides each borrower who signs on to such portal with the following:(i)Instructions on how to access the database under paragraph (5) so that the borrower can determine whether the borrower is employed in a public service job.(ii)An identification of the loans of the borrower that are eligible Federal Direct Loans.(iii)With respect to each such eligible Federal Direct Loan, the number of monthly payments on such loan that qualify as a monthly payment under paragraph (1)(A), and the estimated number of monthly payments under paragraph (1)(A) remaining on such loan before the borrower may be eligible for loan cancellation under this subsection.(iv)With respect to each loan of the borrower that is not eligible for loan cancellation under this subsection, an explanation of why the loan is not so eligible and instructions on how what, if anything, the borrower may do to make the loan so eligible.(v)Instructions for the submission of any forms associated with such loan cancellation, and an ability for the borrower to use the portal to electronically sign and submit such forms.(vi)In the case of a borrower who disputes a determination of the Secretary relating to the entitlement of the borrower to loan cancellation under paragraph (2)—(I)an ability for the borrower to file a claim with the Secretary to dispute such determination through the portal; and(II)in the case of such a claim that has been filed, the status of such claim, for which updates shall be provided not fewer than once every 90 days.(B)EmployersThe Secretary shall ensure that an employer of a borrower has the ability to electronically sign and submit any forms associated with loan cancellation under this subsection.(C)InformationThe Secretary shall ensure that any information provided through the on-line portal described in this paragraph is up-to-date information.(5)Database of public service jobs(A)In generalThe Secretary, in consultation with the Commissioner of the Internal Revenue Service, shall establish and regularly update a database that lists public service jobs. (B)Public availabilityThe database established under subparagraph (A) shall be made available on a publicly accessible website of the Department in an easily searchable format.;(5)in paragraph (6), as so redesignated—(A)in subparagraph (A)—(i)by inserting before the period at the end the following: (including any Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan refinanced under section 460A); (ii)by striking The term and inserting the following:(i)In generalThe term; and(iii)by adding at the end the following:(ii)Treatment of certain consolidation loan paymentsIn the case of an eligible Federal Direct Loan that is a Federal Direct Consolidation Loan made on or after the date of enactment of the College Affordability Act, any monthly payment pursuant to any repayment plan listed in paragraph (1)(A) made on a loan, for which the liability has been discharged by the proceeds of such Federal Direct Consolidation Loan and without regard to whether the loan is an eligible Federal Direct Loan, shall be treated as a monthly payment under paragraph (1)(A) on the portion of such Federal Direct Consolidation Loan that is attributable to such discharged loan, except that in the case of a subsequent consolidation loan, for purposes of this clause—(I)any monthly payment made on the first consolidation loan or any other loan for which the liability has been discharged by such subsequent consolidation loan shall be applicable; and(II)any monthly payment made on a loan for which the liability has been discharged by such first consolidation loan shall not be applicable.;(B)in subparagraph (B)—(i)in clause (i), by striking or at the end;(ii)in clause (ii)—(I)by striking teaching as and inserting the following:teaching—(I)as;(II)by striking , foreign language faculty, and part-time faculty at community colleges), as determined by the Secretary. and inserting and foreign language faculty), as determined by the Secretary; or;(III)by adding at the end the following:(II)as a part-time faculty member or instructor who—(aa)teaches not less than 2 courses at an institution of higher education (as defined in section 101(a)), a postsecondary vocational institution (as defined in section 102(c)), or a Tribal College or University (as defined in section 316(b));(bb)is not a student enrolled at such institution; and(cc)is not employed on a full-time basis by any other employer;; and(iii)by adding at the end the following: (iii)a full-time job as an employee or manager of a farm or ranch that, with respect to a fiscal year, has earnings of gross revenue during such year from the sale of agricultural products equal to or greater than—(I)in the case of 2019, $35,000; or(II)in the case of any succeeding year, the amount applicable under this subparagraph for the previous year, increased by the estimated percentage change in the Consumer Price Index for the most recent year preceding such year; or(iv)a full-time job with a veterans or military service organization as described in paragraph (19) or (23) of section 501(c) of the Internal Revenue Code, that does not engage in partisan political campaign activity.; and(C)by adding at the end the following:(C)Full-time job as health care practitionerThe term full-time professionals engaged in health care practitioner occupations includes an individual who—(i)has a full-time job as a health care practitioner;(ii)provides medical services in such full-time job at a nonprofit or public hospital or other nonprofit or public health care facility; and(iii)is prohibited from being employed directly by such hospital or other health care facility by State law.; and(6)in paragraph (10), as so redesignated, by striking section 428J, 428K, 428L, or 460 and inserting section 428K or 428L. 4304.Federal Direct Perkins Loans terms and conditionsPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by inserting after section 455 the following new section:455A.Federal Direct Perkins Loans(a)Designation of loansLoans made to borrowers under this section shall be known as Federal Direct Perkins Loans.(b)In generalIt is the purpose of this section to authorize loans to be awarded by institutions of higher education through agreements established under section 463(f). Unless otherwise specified in this section, all terms and conditions and other requirements applicable to Federal Direct Unsubsidized Stafford loans established under section 455(a)(2)(D) shall apply to loans made pursuant to this section.(c)Eligible borrowersAny student meeting the requirements for student eligibility under section 464(b) (including graduate and professional students as defined in regulations promulgated by the Secretary) shall be eligible to borrow a Federal Direct Perkins Loan, provided the student attends an eligible institution with an agreement with the Secretary under section 463(f), and the institution uses its authority under that agreement to award the student a loan.(d)Loan limitsThe annual and aggregate limits for loans under this section shall be the same as those established under section 464, and aggregate limits shall include loans made by institutions under agreements under section 463(a).(e)Applicable rates of interestLoans made pursuant to this section shall bear interest, on the unpaid principal balance of the loan, at the rate of 5 percent per year..4305.Common manual for loan servicersSection 456(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087f(a)(2)) is amended in the first sentence by inserting before the period at the end the following: , including the applicable procedures and policies described in the manual developed under section 493F. 4306.Refinancing FFEL and Federal Direct LoansPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:460A.Refinancing FFEL and Federal Direct Loans(a)In generalThe Secretary shall establish a program under which the Secretary, upon the receipt of an application from a qualified borrower, makes a loan under this part, in accordance with the provisions of this section, in order to permit the borrower to obtain the interest rate provided under subsection (c).(b)Refinancing direct loans(1)Federal direct loansUpon application of a qualified borrower, the Secretary shall repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan of the qualified borrower, for which the first disbursement was made, or the application for the consolidation loan was received, before July 1, 2020, with the proceeds of a refinanced Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan, respectively, issued to the borrower in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the original loan.(2)Refinancing FFEL program loans as refinanced Federal Direct LoansUpon application of a qualified borrower for any loan that was made, insured, or guaranteed under part B and for which the first disbursement was made, or the application for the consolidation loan was received, before July 1, 2010, the Secretary shall make a loan under this part, in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the original loan to the borrower in accordance with the following:(A)The Secretary shall pay the proceeds of such loan to the eligible lender of the loan made, insured, or guaranteed under part B, in order to discharge the borrower from any remaining obligation to the lender with respect to the original loan.(B)A loan made under this section that was originally—(i)a loan originally made, insured, or guaranteed under section 428 shall be a Federal Direct Stafford Loan;(ii)a loan originally made, insured, or guaranteed under section 428B shall be a Federal Direct PLUS Loan;(iii)a loan originally made, insured, or guaranteed under section 428H shall be a Federal Direct Unsubsidized Stafford Loan; and(iv)a loan originally made, insured, or guaranteed under section 428C shall be a Federal Direct Consolidation Loan.(C)The interest rate for each loan made by the Secretary under this paragraph shall be the rate provided under subsection (c).(c)Interest rates(1)In generalThe interest rate for the refinanced Federal Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans, Federal Direct PLUS Loans, and Federal Direct Consolidation Loans, shall be a rate equal to—(A)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to an undergraduate student, a rate equal to the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020;(B)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to a graduate or professional student, a rate equal to the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020;(C)in any case where the original loan was a loan under section 428B or a Federal Direct PLUS Loan, a rate equal to the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020; and(D)in any case where the original loan was a loan under section 428C or a Federal Direct Consolidation Loan, a rate calculated in accordance with paragraph (2).(2)Interest rates for consolidation loans(A)Method of calculationIn order to determine the interest rate for any refinanced Federal Direct Consolidation Loan under paragraph (1)(D), the Secretary shall—(i)determine each of the component loans that were originally consolidated in the loan under section 428C or the Federal Direct Consolidation Loan, and calculate the proportion of the unpaid principal balance of the loan under section 428C or the Federal Direct Consolidation Loan that each component loan represents;(ii)use the proportions determined in accordance with clause (i) and the interest rate applicable for each component loan, as determined under subparagraph (B), to calculate the weighted average of the interest rates on the loans consolidated into the loan under section 428C or the Federal Direct Consolidation Loan; and(iii)apply the weighted average calculated under clause (ii) as the interest rate for the refinanced Federal Direct Consolidation Loan.(B)Interest rates for component loansThe interest rates for the component loans of a loan made under section 428C or a Federal Direct Consolidation Loan shall be the following:(i)The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal Direct Unsubsidized Stafford Loan issued to an undergraduate student shall be a rate equal to the lesser of—(I)the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020; or(II)the original interest rate of the component loan.(ii)The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal Direct Unsubsidized Stafford Loan issued to a graduate or professional student shall be a rate equal to the lesser of—(I)the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020; or(II)the original interest rate of the component loan.(iii)The interest rate for any loan under section 428B or Federal Direct PLUS Loan shall be a rate equal to the lesser of—(I)the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020; or(II)the original interest rate of the component loan.(iv)The interest rate for any component loan that is a loan under section 428C or a Federal Direct Consolidation Loan shall be the weighted average of the interest rates that would apply under this subparagraph for each loan comprising the component consolidation loan.(v)The interest rate for any eligible loan that is a component of a loan made under section 428C or a Federal Direct Consolidation Loan and is not described in clauses (i) through (iv) shall be the interest rate on the original component loan.(3)Fixed rateThe applicable rate of interest determined under paragraph (1) for a refinanced loan under this section shall be fixed for the period of the loan.(d)Terms and conditions of loans(1)In generalA loan that is refinanced under this section shall have the same terms and conditions as the original loan, except as otherwise provided in this section.(2)No automatic extension of repayment periodRefinancing a loan under this section shall not result in the extension of the duration of the repayment period of the loan, and the borrower shall retain the same repayment term that was in effect on the original loan. Nothing in this paragraph shall be construed to prevent a borrower from electing a different repayment plan at any time in accordance with section 455(d)(4).(e)Definition of qualified borrower(1)In generalFor purposes of this section, the term qualified borrower means a borrower—(A)of a loan under this part or part B for which the first disbursement was made, or the application for a consolidation loan was received, before July 1, 2020; and(B)who meets the eligibility requirements based on income or debt-to-income ratio established by the Secretary.(2)Income requirementsThe Secretary shall establish eligibility requirements based on income or debt-to-income ratio that take into consideration providing access to refinancing under this section for borrowers with the greatest financial need.(f)Notification to borrowersThe Secretary, in coordination with the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers of loans that are eligible for refinancing under this section that the borrowers are eligible to apply for such refinancing. The campaign shall include the following activities:(1)Developing consumer information materials about the availability of Federal student loan refinancing.(2)Requiring servicers of loans under this part or part B to provide such consumer information to borrowers in a manner determined appropriate by the Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection..4307.Refinancing private student loansPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:460B.Federal direct refinanced private loan program(a)DefinitionsIn this section:(1)Eligible private education loanThe term eligible private education loan means a private education loan, as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)), that—(A)was disbursed to the borrower before July 1, 2020; and(B)was for the borrower’s own postsecondary educational expenses for an eligible program at an institution of higher education participating in the loan program under this part, as of the date that the loan was disbursed.(2)Federal direct refinanced private loanThe term Federal Direct Refinanced Private Loan means a loan issued under subsection (b)(1).(3)Private educational lenderThe term private educational lender has the meaning given the term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).(4)Qualified borrowerThe term qualified borrower means an individual who—(A)has an eligible private education loan;(B)has been current on payments on the eligible private education loan for the 6 months prior to the date of the qualified borrower’s application for refinancing under this section, and is in good standing on the loan at the time of such application;(C)is not in default on the eligible private education loan or on any loan made, insured, or guaranteed under this part or part B or E; and(D)meets the eligibility requirements described in subsection (b)(2).(b)Program authorized(1)In generalThe Secretary, in consultation with the Secretary of the Treasury, shall carry out a program under which the Secretary, upon application by a qualified borrower who has an eligible private education loan, shall issue such borrower a loan under this part in accordance with the following:(A)The loan issued under this program shall be in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the private education loan.(B)The Secretary shall pay the proceeds of the loan issued under this program to the private educational lender of the private education loan, in order to discharge the qualified borrower from any remaining obligation to the lender with respect to the original loan.(C)The Secretary shall require that the qualified borrower undergo loan counseling that provides all of the information and counseling required under clause (i) and clauses (iv) through (xiv) of section 485(b)(1)(A) (as amended by the College Affordability Act) before the loan is refinanced in accordance with this section, and before the proceeds of such loan are paid to the private educational lender.(D)The Secretary shall issue the loan as a Federal Direct Refinanced Private Loan, which shall have the same terms, conditions, and benefits as a Federal Direct Unsubsidized Stafford Loan, except as otherwise provided in this section.(2)Borrower eligibilityThe Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall establish eligibility requirements—(A)based on income or debt-to-income ratio that take into consideration providing access to refinancing under this section for borrowers with the greatest financial need;(B)to ensure eligibility only for borrowers in good standing;(C)to minimize inequities between Federal Direct Refinanced Private Loans and other Federal student loans;(D)to preclude windfall profits for private educational lenders; and(E)to ensure full access to the program authorized in this subsection for borrowers with private loans who otherwise meet the criteria established in accordance with subparagraphs (A) and (B).(c)Interest rate(1)In generalThe interest rate for a Federal Direct Refinanced Private Loan is—(A)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally issued for undergraduate postsecondary educational expenses, a rate equal to the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020; and(B)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally issued for graduate or professional degree postsecondary educational expenses, a rate equal to the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020.(2)Combined undergraduate and graduate study loansIf a Federal Direct Refinanced Private Loan is for a private education loan originally issued for both undergraduate and graduate or professional postsecondary educational expenses, the interest rate shall be a rate equal to the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2019, and ending on June 30, 2020.(3)Fixed rateThe applicable rate of interest determined under this subsection for a Federal Direct Refinanced Private Loan shall be fixed for the period of the loan.(d)No inclusion in aggregate limitsThe amount of a Federal Direct Refinanced Private Loan, or a Federal Direct Consolidated Loan to the extent such loan was used to repay a Federal Direct Refinanced Private Loan, shall not be included in calculating a borrower’s annual or aggregate loan limits under section 428 or 428H.(e)No eligibility for service-Related repaymentA Federal Direct Refinanced Private Loan, or any Federal Direct Consolidation Loan to the extent such loan was used to repay a Federal Direct Refinanced Private Loan, shall not be eligible for any loan repayment or loan forgiveness program under section 428K, 428L, or 460 or for the repayment plan for public service employees under section 455(m).(f)Private educational lender reporting requirement(1)Reporting requiredThe Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall establish a requirement that private educational lenders report the data described in paragraph (2) to the Secretary, to Congress, to the Secretary of the Treasury, and to the Director of the Bureau of Consumer Financial Protection, in order to allow for an assessment of the private education loan market.(2)Contents of reportingThe data that private educational lenders shall report in accordance with paragraph (1) shall include each of the following about private education loans (as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a))):(A)The total amount of private education loan debt the lender holds.(B)The total number of private education loan borrowers the lender serves.(C)The average interest rate on the outstanding private education loan debt held by the lender.(D)The proportion of private education loan borrowers who are in default on a loan held by the lender.(E)The proportion of the outstanding private education loan volume held by the lender that is in default.(F)The proportions of outstanding private education loan borrowers who are 30, 60, and 90 days delinquent.(G)The proportions of outstanding private education loan volume that is 30, 60, and 90 days delinquent.(g)Notification to borrowersThe Secretary, in coordination with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers about the availability of private student loan refinancing under this section..EFederal Perkins Loans4401.Authorization of appropriations for Perkins loanSection 461(b) of the Higher Education Act of 1965 (20 U.S.C. 1087aa(b)) is amended—(1)by striking (1) In general.—;(2)by striking paragraphs (2) and (3); and(3)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively.4402.Allocation of funds for Perkins loanSection 462 of the Higher Education Act of 1965 (20 U.S.C. 1087bb) is amended—(1)in subsection (a)(1), by striking From and inserting For any fiscal year before fiscal year 2021, from; and(2)in subsection (i)(1), by striking for any fiscal year, and inserting for any fiscal year before fiscal year 2021,. 4403.Federal Direct Perkins loan allocationPart E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.) is amended by inserting after section 462 the following:462A.Federal Direct Perkins loan allocation(a)PurposeThe purpose of this section is to make funds available, in accordance with section 452, to each participating institution in an amount not to exceed the sum of an institution’s allocation of funds under subsection (b)(1)(B) to enable each such participating institution to make Federal Direct Perkins Loans under section 455A to eligible students at such participating institution.(b)Available Direct Perkins annual loan authority(1)Availability and allocations(A)In generalThere are hereby made available, from funds made available for loans made under part D, not to exceed $2,400,000,000 of annual loan authority for award year 2021–2022 and each succeeding award year, to be allocated as provided in subparagraph (B). (B)Allocation formulaExcept as provided in paragraphs (2) and (3), for each award year, the Secretary shall allocate an amount to each participating institution that is equal to—(i)100 percent of the institutional undergraduate student need (as determined under subparagraph (C)) for the preceding award year; and(ii)25 percent of the institutional graduate student need (as determined under subparagraph (D)) for the preceding award year. (C)Institutional undergraduate student need calculationThe institutional undergraduate student need for a participating institution for an award year shall be equal to the sum of the following: (i)An amount equal to 50 percent of the amount that bears the same proportion to the amount made available under subparagraph (A) for such award year as the total amount of Federal Pell Grant funds awarded at the participating institution for the preceding award year bears to the total amount of Federal Pell Grant funds awarded at all participating institutions for the preceding award year.(ii)An amount equal to 50 percent of the amount that bears the same proportion to the amount made available under subparagraph (A) for such award year as the total amount of the undergraduate student need at the participating institution for the preceding award year bears to the total amount of undergraduate student need at all participating institutions for the preceding award year.(D)Institutional graduate student need calculationThe institutional graduate student need for a participating institution for an award year shall be equal to the amount that bears the same proportion to the amount made available under subparagraph (A) for such award year as the total amount of the graduate student need at the participating institution for the preceding award year bears to the total amount of graduate student need at all participating institutions for the preceding award year.(2)Required minimum amountIn no case shall the sum of a participating institution’s allocation of loan authority computed under paragraph (1)(B) be less than the average of the institution’s total principal amount of loans made under this part for each of the academic years 2012–2013 through 2016–2017. (3)Additional adjustmentsIf the Secretary determines that the sum of a participating institution’s allocation of loan authority under paragraph (1)(B) is below the minimum amount required under paragraph (3), the Secretary shall—(A)for each participating institution for which the minimum amount under paragraph (3) is not satisfied, increase the amount of such sum to the amount of the required minimum under such paragraph; and(B)ratably reduce the amount of the sum of such loan authority of all participating institutions not described in subparagraph (A).(c)DefinitionsIn this section:(1)Annual loan authorityThe term annual loan authority means the total original principal amount of loans—(A)made available for loans under part D; and (B)that may be allocated under subsection (b)(1) for an award year to participating institutions to make Federal Direct Perkins Loans under section 455A. (2)Average cost of attendanceThe term average cost of attendance has the meaning given the term in section 4202(e)(5)(B). (3)Graduate student needThe term graduate student need means, with respect to a graduate student for an award year, the lesser of the following:(A)The amount equal to (except the amount computed by this subparagraph shall not be less than zero)—(i)the average cost of attendance for the preceding award year, minus(ii)such graduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding award year.(B)The total annual loan limit for a Federal Direct Unsubsidized Stafford Loan.(4)Undergraduate student needThe term undergraduate student need means, with respect to an undergraduate student for an award year, the lesser of the following:(A)The total of the amount equal to (except the amount computed by this clause shall not be less than zero)—(i)the average cost of attendance for the award year, minus(ii)such undergraduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding award year.(B)The total loan annual limit for a Federal Direct Unsubsidized Stafford Loan and a Federal Direct Loan.(5)Participating institutionThe term participating institution means an institution of higher education—(A)that has an agreement under section 463(f);(B)that participates in the Federal Direct Stafford Loan Program; and(C)is not an institution described in section 102(a)(1)(C). .4404.Agreements with institutions of higher education for purposes of the Perkins loan program(a)AmendmentsSection 463 of the Higher Education Act of 1965 (20 U.S.C. 1087cc) is amended—(1)in subsection (a)—(A)in the heading, by inserting for Loans Made Before July 1, 2021 after Agreements;(B)in paragraph (3)(A), by inserting before July 1, 2021 after students;(C)in paragraph (4), by striking thereon— and all that follows and inserting thereon, if the institution has failed to maintain an acceptable collection record with respect to such loan, as determined by the Secretary in accordance with criteria established by regulation, the Secretary may require the institution to assign such note or agreement to the Secretary, without recompense;; and(D)in paragraph (5), by striking and the Secretary shall apportion and all that follows through in accordance with section 462 and inserting and the Secretary shall return a portion of funds from loan repayments to the institution as specified in section 466(b);(2)by amending subsection (b) to read as follows:(b)Administrative expensesAn institution that has entered into an agreement under subsection (a) shall be entitled, for each fiscal year during which it services student loans from a student loan fund established under such agreement, to a payment in lieu of reimbursement for its expenses in servicing student loans made before July 1, 2021. Such payment shall be equal to 0.50 percent of the outstanding principal and interest balance of such loans being serviced by the institution as of September 30 of each fiscal year.; and(3)by adding at the end the following:(f)Contents of agreements for loans made on or after July 1, 2021An agreement with any institution of higher education that elects to participate in the Federal Direct Perkins Loan program under section 455A shall provide—(1)for the establishment and maintenance of a Direct Perkins Loan program at the institution under which the institution shall use annual loan authority allocated under section 462A to make loans to eligible students attending the institution; (2)that the institution, unless otherwise specified in this subsection, shall operate the program consistent with the requirements of agreements established under section 454; and(3)that if the institution ceases to be eligible to receive Federal loans under this title based on loss of eligibility under section 435(a), due to a high adjusted cohort default rate, the Secretary shall suspend or terminate the institution’s eligibility to make Federal Direct Perkins Loans under section 455A unless and until the institution would qualify for a resumption of eligible institution status under such section 435(a)..(b)Effective dateThe amendments made by paragraph (2) of subsection (a) shall take effect on October 1, 2021.4405.Student loan information by eligible institutions for purposes of the Perkins loan programSection 463A of the Higher Education Act of 1965 (20 U.S.C. 1087cc–1) is amended—(1)in subsection (a), by striking Each institution and inserting For loans made before July 1, 2021, each institution; and(2)in subsection (b), by striking Each institution and inserting For loans made before July 1, 2021, each institution.4406.Terms of loans for purposes of the Perkins loan programSection 464 of the Higher Education Act of 1965 (20 U.S.C. 1087dd) is amended—(1)in subsection (a)(1), by striking section 463 and inserting section 463(a);(2)in subsection (b)—(A)in paragraph (1), by inserting made before July 1, 2021, after A loan; and(B)in paragraph (2), by inserting (with respect to a loan made before July 1, 2021) or an allocation under section 462A (with respect to a loan made on or after July 1, 2021) after capital contribution under section 462; (3)in subsection (c)—(A)in paragraph (1), by inserting made before July 1, 2021, after a loan;(B)in paragraph (2)—(i)in subparagraph (A), by inserting made before July 1, 2021, after any loan; and(ii)in subparagraph (B), by inserting made before July 1, 2021, after any loan;(C)in paragraph (3)(B), by inserting for a loan made before July 1, 2021, after Secretary, the repayment period;(D)in paragraph (4), by inserting before July 1, 2021, after for a loan made;(E)in paragraph (5), by striking The institution and inserting For loans made before July 1, 2021, the institution; and(F)in paragraph (6), by inserting made before July 1, 2021, after of loans;(4)in subsection (d), by inserting made before July 1, 2021, before from the student loan fund;(5)in subsection (e), by inserting with respect to loans made before July 1, 2021, and before as documented in accordance with paragraph (2),;(6)in subsection (f)(1), by inserting before July 1, 2021 after this part; (7)in subsection (g)(1), by inserting and before July 1, 2021, after January 1, 1986,;(8)in subsection (h)—(A)in paragraph (1)(A) by inserting before July 1, 2021, after made under this part; and(B)in paragraph (2), by inserting before July 1, 2021, after under this part; and(9)in subsection (j)(1), by inserting before July 1, 2021, after under this part.4407.Reimbursement for cancellation of Perkins loans for certain public serviceSection 465 of the Higher Education Act of 1965 (20 U.S.C. 1087ee) is amended—(1)in subsection (a), by inserting and before July 1, 2021, after June 30, 1972,; and(2)by amending subsection (b) to read as follows:(b)Reimbursement for cancellations(1)Assigned loansIn the case of loans made under this part before July 1, 2021, and that are assigned to the Secretary, the Secretary shall, from amounts repaid each quarter on assigned Perkins Loans made before July 1, 2021, pay to each institution for each quarter an amount equal to—(A)the aggregate of the amounts of loans from its student loan fund that are canceled pursuant to this section for such quarter, minus(B)an amount equal to the aggregate of the amounts of any such loans so canceled that were made from Federal capital contributions to its student loan fund.(2)Retained loansIn the case of loans made under this part before July 1, 2021, and that are retained by the institution for servicing, the institution shall deduct from loan repayments owed to the Secretary under section 466, an amount equal to—(A)the aggregate of the amounts of loans from its student loan fund that are canceled pursuant to this section for such quarter, minus(B)an amount equal to the aggregate of the amounts of any such loans so canceled that were made from Federal capital contributions to its student loan fund..4408.Distribution of assets from student loan funds for purposes of the Perkins loan programSection 466 of the Higher Education Act of 1965 (20 U.S.C. 1087ff) is amended to read as follows:466.Distribution of assets from student loan funds(a)Capital distributionBeginning July 1, 2021, there shall be a capital distribution of the balance of the student loan fund established under this part by each institution of higher education as follows:(1)For the quarter beginning July 1, 2021, the Secretary shall first be paid, no later than September 30, 2021, an amount that bears the same ratio to the cash balance in such fund at the close of June 30, 2021, as the total amount of the Federal capital contributions to such fund by the Secretary under this part bears to—(A)the sum of such Federal contributions and the institution’s capital contributions to such fund, less(B)an amount equal to—(i)the institution’s outstanding administrative costs as calculated under section 463(b);(ii)outstanding charges assessed under section 464(c)(1)(H); and(iii)outstanding loan cancellation costs incurred under section 465.(2)At the end of each quarter subsequent to the quarter ending September 30, 2021, the Secretary shall first be paid an amount that bears the same ratio to the cash balance in such fund at the close of the preceding quarter, as the total amount of the Federal capital contributions to such fund by the Secretary under this part bears to—(A)the sum of such Federal contributions and the institution’s capital contributions to such fund, less(B)an amount equal to—(i)the institution’s administrative costs incurred for that quarter as calculated under section 463(b);(ii)charges assessed for that quarter under section 464(c)(1)(H); and(iii)loan cancellation costs incurred for that quarter under section 465.(3)(A)The Secretary shall calculate the amounts due to the Secretary under paragraph (1) (adjusted in accordance with subparagraph (B), as appropriate) and paragraph (2) and shall promptly inform the institution of such calculated amounts.(B)In the event that, prior to the date of enactment of the College Affordability Act, an institution made a short-term, interest-free loan to the institution’s student loan fund established under this part in anticipation of collections or receipt of Federal capital contributions, and the institution demonstrates to the Secretary, on or before June 30, 2021, that such loan will still be outstanding after June 30, 2021, the Secretary shall subtract the amount of such outstanding loan from the cash balance of the institution’s student loan fund that is used to calculate the amount due to the Secretary under paragraph (1). An adjustment of an amount due to the Secretary under this subparagraph shall be made by the Secretary on a case-by-case basis.(4)Any remaining balance at the end of a quarter after a payment under paragraph (1) or (2) shall be retained by the institution for use at its discretion. Any balance so retained shall be withdrawn from the student loan fund and shall not be counted in calculating amounts owed to the Secretary for subsequent quarters.(5)Each institution shall make the quarterly payments to the Secretary described in paragraph (2) until all outstanding Federal Perkins Loans at that institution have been assigned to the Secretary and there are no funds remaining in the institution’s student loan fund.(6)In the event that the institution’s administrative costs, charges, and cancellation costs described in paragraph (2) for a quarter exceed the amount owed to the Secretary under paragraphs (1) and (2) for that quarter, no payment shall be due to the Secretary from the institution for that quarter and the Secretary shall pay the institution, from funds realized from the collection of assigned Federal Perkins Loans made before July 1, 2021, an amount that, when combined with the amount retained by the institution under paragraphs (1) and (2), equals the full amount of such administrative costs, charges, and cancellation costs.(b)Assignment of outstanding loansBeginning July 1, 2021, an institution of higher education may assign all outstanding loans made under this part before July 1, 2021, to the Secretary, consistent with the requirements of section 463(a)(5). In collecting loans so assigned, the Secretary shall pay an institution an amount that constitutes the same fraction of such collections as the fraction of the cash balance that the institution retains under subsection (a)(2), but determining such fraction without regard to subparagraph (B)(i) of such subsection. .FNeed Analysis4501.Amendments to family contributionSection 473(b) of the Higher Education Act of 1965 (20 U.S.C. 1087mm) is amended—(1)in paragraph (1), by striking academic year and inserting award year; and(2)in paragraph (2)—(A)by striking academic year each place it appears and inserting award year; (B)by striking academic years and inserting award years;(C)in subparagraph (B), by striking parent or guardian and inserting parent, guardian, or spouse; and(D)in subparagraph (C), by inserting in the case of a student whose parent or guardian is described in clause (i) or (ii) of subparagraph (B), before who.4502.Amendments to data elements when determining the expected family contributionSection 474(b) of the Higher Education Act of 1965 (20 U.S.C. 1087nn(b)) is amended in paragraph (4), by inserting before the net the following: only in the case of a pathway three applicant,.4503.Amendments to family contribution for dependent students(a)Dependent studentsSection 475 of the Higher Education Act of 1965 (20 U.S.C. 1087oo) is amended—(1)in subsection (a)(3), by inserting before the student the following: only in the case of a pathway three applicant,;(2)in subsection (b)(1)(B), by inserting before the parents’ the following: only in the case of a pathway three applicant,; and(3)in subsection (b)(3), by striking award period and inserting award year.(b)Increasing support for working dependent studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:(D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,230 for award year 2021–2022;.4504.Amendments to family contribution for independent students without dependents other than a spouse(a)Independent students without dependents other than a spouseSection 476(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087pp(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,.(b)Increasing support for working independent students without dependents other than a spouseSection 476 of the Higher Education Act of 1965 (20 U.S.C. 1087pp) is further amended—(1)in subsection (a)(2), by striking award period and inserting award year; and(2)by amending subsection (b)(1)(A)(iv) to read as follows:(iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—(I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,360 for award year 2021–2022; and(II)for married students where 1 is enrolled pursuant to subsection (a)(2), of $23,030 for award year 2021–2022;.4505.Amendments to family contribution for independent students with dependents other than a spouse(a)Independent students with dependents other than a spouseSection 477(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,.(b)Increasing support for working independent students with dependents other than a spouseSection 477 of the Higher Education Act of 1965 (20 U.S.C. 1087qq) is amended—(1)in subsection (a)(3), by striking award period and inserting award year; and(2)by amending subsection (b)(4) to read as follows:(4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for award year 2021–2022:Income Protection AllowanceFamily SizeNumber in College(including student)12345For each additional subtract:2$36,370$30,160$6,180345,29039,100$32,890455,92049,72043,540$37,300565,99059,75053,57047,360$41,180677,17070,96064,79058,54052,350For eachadditionaladd: 8,710.4506.Institutional calculations for off-campus room and board(a)Authority to prescribe regulationsSection 478(a) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(a)) is amended—(1)in paragraph (1)—(A)by striking or at the end of subparagraph (A);(B)by striking the period at the end of subparagraph (B) and inserting ; or; and(C)by adding at the end the following: (C)to prescribe—(i)one methodology that institutions of higher education (other than institutions that receive a waiver under clause (ii)) shall use, or a selection of two or more methodologies from which such institutions shall select and use a methodology, to determine the allowance for room and board costs incurred by students described in subparagraph (A) of section 472(3) and by students described in subparagraph (D) of such section, which shall—(I)ensure that each such allowance determination is sufficient to cover reasonable room and board costs incurred by the students for whom such allowance is being determined; and(II)include the sources of information that institutions shall use in making each such allowance determination; and(ii)a process for granting institutions of higher education a waiver from the requirements of clause (i), including—(I)a requirement that each institution of higher education seeking such a waiver submit to the Secretary—(aa)a description of the methodology that the institution will use for each allowance determination described in clause (i);(bb)an assurance that each such allowance determination meets the requirements of clause (i)(I); and(cc)a demonstration that the institution will use reliable sources of information for each such allowance determination; and(II)a requirement that each institution of higher education that receives such a waiver publicly disclose on the website of the institution the methodology and sources of information used by the institution for each allowance determination described in clause (i).; and(2)by adding at the end the following: (3)Any regulation proposed by the Secretary under paragraph (1)(C) of this subsection shall not be subject to the requirements of paragraph (2). .(b)Requirement to prescribe regulationsNot later than 18 months after the date of enactment of this Act, the Secretary of Education shall issue regulations that meet the requirements of subparagraph (C) of section 478(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(a)(1)), as added by subsection (a).4507.Updated tables and amounts to need analysisSection 478 of the Higher Education Act of 1965 (20 U.S.C. 1087rr) is further amended—(1)in subsection (b)—(A)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:(A)In generalFor each award year after award year 2021–2022, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).(B)Table for independent studentsFor each award year after award year 2021–2022, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result to the nearest $10.; and(B)in paragraph (2)—(i)in the first sentence, by striking academic year after academic year 2007–2008 and inserting award year after award year 2021–2022; and(ii)in the second sentence, by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each award year after award year 2021–2022, by increasing each of the dollar amounts contained in such section for award year 2021–2022 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result to the nearest $10.; and(2)in subsection (e)(1), by striking academic year and inserting award year.4508.Zero expected family contributionSection 479 of the Higher Education Act of 1965 (20 U.S.C. 1087ss) is amended to read as follows:479.Zero expected family contribution(a)In generalThe Secretary shall consider an applicant to have an expected family contribution equal to zero if—(1)in the case of a dependent student—(A)(i)the student’s parents are not required to file— (I)a Federal income tax return; or(II)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and(ii)the sum of the adjusted gross income of the parents is less than or equal to $37,000; or(B)the student’s parents, or the student, received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program;(2)in the case of an independent student without regard to whether the student has dependents other than a spouse—(A)(i)the student (and the student’s spouse, if any) certifies that the student (and the student’s spouse, if any)—(I)is not required to file a Federal income tax return; or(II)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and(ii)the sum of the adjusted gross income of the student and spouse (if appropriate) is less than or equal to $37,000; or(B)the student received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program; or(3)the applicant is a pathway one applicant under section 483(a)(13).(b)Earned income creditAn individual is not required to qualify or file for the earned income credit in order to be eligible under this section.(c)AdjustmentsThe Secretary shall annually adjust the income level necessary to qualify an applicant for the zero expected family contribution. The income level shall be annually increased by the estimated percentage change in the Consumer Price Index, as defined in section 478(f), for the most recent calendar year ending prior to the beginning of an award year, and rounded to the nearest $1,000.(d)Means-tested Federal benefit program definedFor purposes of this title, a means-tested Federal benefit program means a mandatory spending program of the Federal Government, other than a program under this title, in which eligibility for the program’s benefits, or the amount of such benefits, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as—(1)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(2)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), a nutrition assistance program carried out under section 19 of such Act (7 U.S.C. 2028), and a supplemental nutrition assistance program carried out under section 1841(c) of title 48 of the United States Code;(3)the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(4)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(5)the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and(6)any other program identified by the Secretary..4509.Amendments to definitions in need analysis(a)Using data from the second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended by striking may in both places it appears and inserting shall.(b)Changes to untaxed income and benefitsSection 480(b) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(b)) is amended—(1)in paragraph (1), to read as follows:(1)The term untaxed income and benefits means—(A)child support received;(B)untaxed portion of pensions; (C)payments to individual retirement accounts and Keogh accounts excluded from income for Federal income tax purposes; and(D)cash support or any money paid on the student’s behalf, except, for dependent students, funds provided by the student’s parents.; and(2)in paragraph (2)—(A)by striking or at the end of subparagraph (E);(B)by striking the period at the end of subparagraph (F) and inserting a semicolon; and(C)by adding at the end the following:(G)worker’s compensation;(H)veteran’s benefits such as death pension, dependency, or indemnity compensation, or veterans’ education benefits as defined in subsection (c);(I)interest on tax-free bonds;(J)housing, food, or other allowances (including rent subsidies for low-income housing) for military, clergy, and others (including cash payments and cash value of benefits), or the value of on-base military housing or the value of basic allowance for housing determined under section 403(b) of title 37, United States Code, received by the parents, in the case of a dependent student, or the student or student’s spouse, in the case of an independent student; or(K)any other untaxed income and benefits, such as Black Lung Benefits, Refugee Assistance, or railroad retirement benefits, or benefits received through participation in employment and training activities under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.)..(c)Amendment to the definition of independent student As it relates to foster and homeless youthSection 480(d)(1)(H) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)(1)(H)) is amended—(1)in the matter preceding clause (i)—(A)by striking during the school year in which the application is submitted;(B)by inserting age 23 or younger after unaccompanied youth; and(C)by striking terms are and inserting term is;(2)in clause (i), by inserting , or a designee of the liaison after Act;(3)in clause (ii), by striking a program funded under the Runaway and Homeless Youth Act and inserting an emergency or transitional shelter, street outreach program, homeless youths drop-in center, or other program serving homeless youths,; and(4)in clause (iii), by striking program funded under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (relating to emergency shelter grants) and inserting Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program under chapter 1 or 2 of subpart 2 of part A,.(d)Streamlining the determination and verification process for foster and homeless youthSection 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is further amended by adding at the end the following:(3)Simplifying the determination process for unaccompanied youth(A)VerificationA financial aid administrator shall accept a determination of independence made by any individual authorized to make such determinations under clause (i), (ii), or (iii) of paragraph (1)(H) in the absence of conflicting information. A documented phone call with, or a written statement from, one of the authorized individuals is sufficient verification when needed. For purposes of this paragraph, a financial aid administrator’s disagreement with the determination made by an authorized individual shall not be considered conflicting information.(B)Determination of independenceA financial aid administrator shall make a determination of independence under paragraph (1)(H) if a student does not have, and cannot obtain, documentation from any of the other designated authorities described in such paragraph. Such a determination shall be—(i)based on the definitions outlined in paragraph (1)(H);(ii)distinct from a determination of independence under paragraph (1)(I);(iii)based on a documented interview with the student; and(iv)limited to whether the student meets the definitions in paragraph (1)(H) and not about the reasons for the student’s homelessness.(C)Additional streamlining permittedNothing in this paragraph prohibits an institution from implementing polices that—(i)streamline the determination of independence under paragraph (1)(H); and(ii)improve a student’s access to financial aid because that student is an unaccompanied youth.(4)Simplifying the verification process for foster care youth(A)Verification of independenceIf an institution requires documentation to verify that a student is independent based on a status described in paragraph (1)(B), a financial aid administrator shall consider any of the following as adequate verification:(i)Submission of a court order or official State documentation that the student received Federal or State support in foster care.(ii)A documented phone call with, a written statement from, or verifiable data match with—(I)a child welfare agency authorized by a State or county;(II)a Tribal child welfare authority;(III)an Independent Living case worker;(IV)a public or private foster care placing agency or foster care facility or placement;(V)another program serving orphans, foster care youth, or wards of the court; or(VI)a probation officer.(iii)A documented phone call with, or a written statement from, an attorney, a guardian ad litem, or a Court Appointed Special Advocate, documenting that person’s relationship to the student.(iv)A documented phone call with, or a written statement from, a representative of a Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program under chapter 1 or 2 of subpart 2 of part A.(v)Verification of the student’s eligibility for an education and training voucher under the John H. Chafee Foster Care Independence Program (42 U.S.C. 677).(vi)Documentation of foster care provided pursuant to section 475(5)(I) of the Social Security Act (45 U.S.C. 675(5)(I)).(vii)Submission of a copy of the student’s biological or adoptive parents’ or legal guardians’—(I)Certificates of Death; or(II)verifiable obituaries.(viii)An attestation from the student, which includes a description of why the student may qualify for a status described in paragraph (1)(B), including the approximate dates that the student was in foster care, dependent, or a ward of the court, to the best of the student’s knowledge after making reasonable efforts to provide any requested documentation.(B)Additional streamlining permittedNothing in this paragraph prohibits an institution from implementing polices that streamline the determination of independent status and improve a student’s access to financial aid because that student is an orphan, in foster care, or a ward of the court, or was an orphan, in foster care, or a ward of the court at any time since such student was 13 years of age or older.(5)Timing; use of earlier determination(A)TimingA determination under subparagraph (B) or (H) of paragraph (1) for a student—(i)shall be made as quickly as practicable;(ii)may be made as early as the year before the award year for which the student initially submits an application; and(iii)shall be made no later than during the award year for which the student initially submits an application.(B)Use of earlier determinationAny student who is determined to be independent under subparagraph (B) or (H) of paragraph (1) for a preceding award year at an institution shall be presumed to be independent for each subsequent award year at the same institution unless—(i)the student informs the institution that circumstances have changed; or(ii)the institution has specific conflicting information about the student’s independence, and has informed the student of this information and the opportunity to challenge such information through a documented interview or an impartial review by the Borrower Advocate pursuant to section 141(f)(6)(C).(6)Retention of documentsA financial aid administrator shall retain all documents related to the determination of independence under subparagraph (B) or (H) of paragraph (1), including documented interviews, for the duration of the student’s enrollment at the institution and for a minimum of 1 year after the student is no longer enrolled at the institution..(e)Excludable incomeSection 480(e) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(e)) is amended by striking paragraph (5) and inserting the following:(5)payments made and services provided under part E of title IV of the Social Security Act to or on behalf of any child or youth over whom the State agency has responsibility for placement, care, or supervision, including the value of vouchers for education and training and amounts expended for room and board for youth who are not in foster care but are receiving services under section 477 of such Act; and.GGeneral provisions relating to student assistance programs4601.Definition of eligible program(a)Eligible programSection 481(b) of the Higher Education Act of 1965 (20 U.S.C. 1088(b))—(1)in paragraph (1)(A)(i), by striking profession and inserting occupation;(2)in paragraph (2)—(A)in subparagraph (A)—(i)by redesignating clause (iii) as clause (vi); and(ii)by inserting after clause (ii) the following:(iii)has a verified annual earnings rate among individuals who completed the program, as determined under subparagraph (D), that is not less than the average or median annual earnings rate of individuals with only a high school diploma (or the equivalent) based on the most recently available data from the Bureau of Labor Statistics or the Bureau of the Census with respect to—(I)such average or median earnings rate in the United States; or(II)subject to subparagraph (E), such average or median earnings rate in the State or local area in which the institution offering the program is located;(iv)prepares students for gainful employment in a recognized occupation;(v)has been in operation for not less than two consecutive years; and ; and(B)by adding at the end the following:(C)(i)For each subsequent year for which a program seeks eligibility under this paragraph, the Secretary shall reevaluate whether the program continues to meet the requirements of clauses (i), (iii), (iv), and (vi) of subparagraph (A). A program that does not meet such requirements for two consecutive award years (or, in the case of a program that does not meet the requirements under subparagraph (A)(iv), for a period of time determined by the Secretary) shall be ineligible to participate in programs under this title—(I)for the period of two award years following the last award year for which the program was eligible to participate in such programs; and(II)for any subsequent award year, unless the program reapplies for eligibility in accordance with clause (iii) and the Secretary determines that the program meets the requirements of such clauses.(ii)Not later than 60 days after receiving notification from the Secretary of the loss of eligibility under clause (i), a program may appeal a loss of eligibility to the Secretary. The Secretary may restore the eligibility of a program under this paragraph if the program demonstrates to the Secretary that extenuating circumstances led to the loss of eligibility.(iii)The Secretary shall issue a decision on any appeal submitted by a program under clause (ii) not later than 45 days after its submission.(iv)After the expiration of the two-year period described in clause (i)(I), a program that lost eligibility under clause (i) may reapply to the Secretary for a determination of eligibility under this paragraph.(D)(i)In this subsection, the term verified annual earnings rate means the mean or median annual earnings rate (whichever is higher) of individuals who completed a program calculated as of the date that is approximately one year after the date on which such individuals completed the program. (ii)For the first year for which a program seeks eligibility under this paragraph, the institution that offers such program shall—(I)determine the verified annual earnings rate using data obtained on individuals who completed the program;(II)obtain an audit of such determination from an independent auditor;(III)together with the auditor described in subclause (II), certify the accuracy of the verified annual earnings rate to the Secretary; and(IV)determine the completion rate for the program, as described in subparagraph (A)(i), and certify to the Secretary the accuracy of such determination.(iii)For each subsequent year for which a program seeks eligibility under this paragraph, the Secretary shall determine the verified annual earnings rate and completion rate for the program using data made available to the Secretary through the postsecondary student data system established under section 132(l) or a successor system (whichever includes the most recent data).(E)(i)Except as provided in clause (ii), for purposes of calculating the average annual earnings rate of individuals with only a high school diploma (or the equivalent) under subparagraph (A)(ii) the Secretary shall apply the national average or median earnings rate in the United States.(ii)The Secretary may apply the average or median earnings rate in the State or local area in which the institution offering a program is located, in lieu of the national average earnings rate, if the institution provides sufficient justification to the Secretary.(F)Using the postsecondary student data system established under section 132(l) or a successor system to streamline reporting requirements and minimize reporting burdens, and in coordination with the National Center for Education Statistics and each institution of higher education offering an eligible program under this paragraph, the Secretary shall, on at least an annual basis, collect data with respect to each such eligible program, including the following:(i)The number and demographics of students who enroll in the program.(ii)The number of credits attempted and accumulated annually by students enrolled in the program.(iii)The share of such students who cease enrollment on or before the completion of 60 percent of the payment period or period of enrollment.(iv)The verified completion rate for the program, as described in subparagraph (A)(i).(v)The mean and median annual earnings of graduates and the verified annual earnings rate for the program, as described in subparagraph (A)(ii).(vi)The number and demographics of students who complete the program.(vii)The outcomes of the students who complete the program, including—(I)the share of such students who continue enrollment at the institution of higher education offering the program;(II)the share of such students who transfer to another institution of higher education;(III)the share of such students who complete a subsequent certificate or degree program;(IV)the share of such students who secure employment 6 months and 1 year, respectively—(aa)after completion of such program; or(bb)in the case of a program that prepares students for a professional license or certification exam, after acquiring such license or certification; and(V)in the case of a program that prepares students for a professional license or certification exam, the share of such students who pass such exam.; and(3)in paragraph (4), by inserting or in addition to after in lieu of.(b)ReportNot later than 3 years after the date of enactment of this Act, the Secretary of Education shall— (1)submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the impact of eligible programs described in section 481(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1088(b)(2)), as amended by this Act, based on the most recent data collected under subparagraph (F) of such section; and(2)make the report described in paragraph (1) publicly available on the website of the Department of Education.4602.Definition of third party servicerSection 481(c) of the Higher Education Act of 1965 (20 U.S.C. 1088(c)) is amended—(1)in paragraph (1), by striking or at the end; (2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following: (2)any eligible institution of higher education to recruit students; or.4603.FAFSA simplificationSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)in subparagraph (A), by striking process and all that follows through the end of clause (ii) and inserting process a paper version of the forms described in this subsection, in accordance with subparagraph (B).;(ii)by striking subparagraph (B); (iii)by redesignating subparagraph (C) as subparagraph (B); and(iv)in subparagraph (B), as so redesignated, by striking subparagraphs (A) and (B) and inserting subparagraph (A);(B)in paragraph (3)—(i)in subparagraph (A), by striking the last sentence;(ii)by striking subparagraph (B), and redesignating subparagraphs (C) through (H) as subparagraphs (B) through (G), respectively;(iii)in subparagraph (D), as so redesignated—(I)by striking The Secretary and inserting the following: (i)In generalThe Secretary; and(II)by adding at the end the following: (ii)Scholarship granting organizations(I)AuthorizationAn institution of higher education may, with explicit written consent of an applicant who has completed a form developed under this section, provide such information collected from such form as is necessary to an organization described in subclause (II) that is designated by the applicant to assist the applicant in applying for and receiving financial assistance for any component of the applicant’s cost of attendance at that institution.(II)Definition of organizationAn organization described in this subclause—(aa)means a scholarship granting organization, including a tribal organization (defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))) or an organization assisting an applicant in applying for and receiving Federal, State, local, or tribal assistance; and(bb)shall be subject to the requirements of clause (i).; and(iv)in subparagraph (E), as so redesignated, by striking subparagraph (G) and inserting subparagraph (F);(C)in paragraph (4)—(i)by striking academic year each place it appears and inserting award year;(ii)in subparagraph (A), by striking clause (iv); and(iii)by adding at the end the following:(C)Single question regarding homeless statusThe Secretary shall ensure that, on each form developed under this section for which the information is applicable, there is a single, easily understood screening question to identify an applicant for aid who is—(i)an unaccompanied homeless child or youth (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act); or(ii)an unaccompanied youth who is self-supporting and at risk of homelessness.(D)Incarcerated individuals(i)In generalThe Secretary shall streamline the forms and processes for an incarcerated individual (as defined in section 401(n)(4)) to apply for a Federal Pell Grant under section 401, which—(I)shall be used to determine the expected family contribution for such individual as of the date of enrollment in the course for which the individual is applying for such Federal Pell Grant; and(II)may include— (aa)flexibility in the submission of any required documentation required to verify eligibility for a Federal Pell Grant; and (bb) assistance in rehabilitating loans under section 428F.(ii)ReportNot later than 1 year after the date of enactment of the College Affordability Act, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly available on the website of the Department, a report on how the forms and processes are being streamlined under clause (i). ;(D)in paragraph (5)—(i)in subparagraph (A), by striking paragraphs (2)(B)(iii), (3)(B), and (4)(A)(ii) and inserting paragraph (4)(A)(ii);(ii)in subparagraph (B)—(I)by striking determine and all that follows through which and inserting determine which;(II)by striking ; and and inserting a period; and (III)by striking clause (ii);(iii)in subparagraph (C), by striking Beginning and all that follows through of the State-specific and inserting The Secretary shall publish on an annual basis a notice in the Federal Register requiring State agencies to inform the Secretary of the State-specific; and(iv)by striking subparagraphs (D) through (F), and redesignating subparagraph (G) as subparagraph (D); and(E)by adding at the end the following:(13)FAFSA pathways(A)Memorandum of understandingNot later than the effective date of the College Affordability Act, the Secretary shall seek to enter into a Memorandum of Understanding with the Secretary of Health and Human Services, the Secretary of Agriculture, and the Secretary of the Treasury, under which any information exchanged under an income and eligibility verification system established pursuant to section 1137 of the Social Security Act by State agencies administering a program listed in paragraph (1), (4), or (5) of subsection (b) of such section which may be of use in establishing or verifying eligibility or benefit amounts under such program shall be made available to the Secretary of Education to assist in determining whether the applicant (or, in the case of a dependent applicant, whether the applicant or the applicant’s parents) received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program, but subject to the requirements of Federal law.(B)Requirement for all applicants and the secretaryFor any award year for which an applicant applies for financial assistance under this title (except for any award year for which, pursuant to paragraph (14), the applicant is not required to submit a FAFSA)—(i)the applicant shall provide on the form described in this subsection whether the applicant received (or, in the case of a dependent applicant, whether the applicant or the parents of the applicant received) a benefit at some time during the previous 24-month period under a means-tested Federal benefit program; and(ii)the Secretary, to the extent practicable and pursuant to the Memorandum of Understanding entered into under subparagraph (A), and without any further action by the applicant, shall verify the applicant’s (or, in the case of a dependent applicant, the applicant’s or the applicant’s parents’) receipt of such benefit.(C)Pathway one applicants(i)In generalWith respect to an applicant who received (or, in the case of a dependent applicant, an applicant who received or whose parents received) a benefit at some time during the previous 24-month period under a means-tested Federal benefit program, the applicant shall not be required to provide any further income or asset information on the form under this subsection.(ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway one applicant.(D)Pathway two applicants(i)In generalWith respect to an applicant who is not a pathway one applicant and who is described in clause (ii), the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(p) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.(ii)RequirementsAn applicant described in this clause is an applicant who certifies that—(I)the applicant is not required to file or, in the case of a dependent applicant, no parent of the applicant is required to file—(aa)a Federal income tax return; or(bb)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and(II)the sum of the adjusted gross income of the applicant or, in the case of a dependent applicant, the parents of the applicant, is less than or equal to $60,000.(iii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway two applicant.(E)Pathway three applicants(i)In generalWith respect to an applicant who is not a pathway one applicant or a pathway two applicant, the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(p) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.(ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway three applicant.(F)Means-tested Federal benefit program definedFor purposes of this paragraph, the term means-tested Federal benefit program has the meaning given the term in section 479(d).(14)One-time FAFSA filing(A)In generalNotwithstanding any other provision of this section and subject to subparagraphs (B) and (C), an applicant who submits a FAFSA for the first time for an award year for the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant and is eligible to receive a Federal Pell Grant for such award year, for any succeeding award year—(i)for which the applicant does not submit a FAFSA and for which the applicant submits a certification form described in subparagraph (D) that does not indicate a change in the dependency status of such applicant, such applicant—(I)shall not be required to submit a FAFSA to receive financial assistance under this title; and(II)shall have an expected family contribution for such year that is equal to the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA for such period, except that an adjustment may be made under section 479A that results in a change in such expected family contribution;(ii)for which the applicant submits a certification form described in subparagraph (D) that indicates a change in the dependency status of the applicant, such applicant—(I)shall be required to submit a FAFSA with respect to such award year to receive financial assistance under this title; and(II)shall have an expected family contribution for such year that is determined based on such FAFSA;(iii)for which the applicant submits a FAFSA, such applicant—(I)shall have an expected family contribution for such year that is determined based on such FAFSA; and(II)shall be required to submit a FAFSA for any other award year for which the applicant seeks financial assistance under this title; and(iv)for which the applicant does not submit a certification form described in subparagraph (D), such applicant shall submit a FAFSA for such succeeding award year and any other award year for which the applicant seeks financial assistance under this title.(B)Adjustment of expected family contributionWith respect to an applicant described in subparagraph (A)(i) who receives an adjustment under section 479A that results in a change to the expected family contribution of the applicant, for any succeeding award year after the award year for which the adjustment was made, subclause (II) of such subparagraph shall be applied to such applicant by substituting expected family contribution of the applicant as most recently changed as a result of an adjustment under section 479A for such applicant for the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA for such period.(C)Rule for certain studentsWith respect to an applicant who submits a FAFSA for award year 2021–2022 and enrolls in an institution of higher education for such year, subparagraph (A) shall be applied—(i)in the matter preceding clause (i), by substituting award year 2021–2022 for the first time for an award year; and(ii)in clause (i)(II), by substituting award year 2021–2022 for the award year for which the applicant submitted a FAFSA for such period.(D)Student certification formThe Secretary, in cooperation with representatives of agencies and organizations involved in student financial assistance, shall use behavioral science insights to produce, distribute, and process free of charge a short and simple consumer-tested certification form that uses skip logic to bypass fields that are inapplicable to an applicant. Such form shall not require an applicant to provide data that the Secretary may otherwise obtain with respect to the applicant (such as age or active duty military status), and may only contain the data elements required for purposes of subparagraph (A)(i)—(i)to confirm whether the applicant is—(I)a dependent student;(II)a single independent student or a married independent student without dependents (other than a spouse); or(III)an independent student with dependents other than a spouse;(ii)to allow the applicant to update the contact information of such applicant or the Federal School Code of the institution of higher education in which the applicant is, or will be enrolled, for the award year for which the applicant submits such form; and(iii)to ask whether the applicant’s need and eligibility for financial assistance under this title has not changed substantially since the most recent of the following:(I)The applicant submitted a FAFSA.(II)The applicant received an adjustment under section 479A that results in a change to the expected family contribution of the applicant.(E)DefinitionsIn this paragraph:(i)Dependency statusThe term dependency status means the status of an applicant as—(I)a dependent student;(II)a single independent student or a married independent student without dependents (other than a spouse); or(III)an independent student with dependents other than a spouse.(ii)Succeeding award yearThe term succeeding award year—(I)when used with respect to an applicant who submits a FAFSA for the first time for an award year for the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant, means any award year for such period that follows the award year for which the applicant submits such FAFSA; and(II)when used with respect to an applicant described in subparagraph (C), means any award year after award year 2021–2022 for the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant.(15)FAFSA in various languagesThe Secretary shall—(A)translate the form developed under this subsection into not fewer than 11 foreign languages based on the languages most often spoken by English learner students and their parents, and make the translated form available and accessible to applicants in paper and electronic formats; and(B)ensure that the form developed under this subsection is available in formats accessible to individuals with disabilities.;(2)in subsection (c), by striking the last sentence;(3)in subsection (d)(3)—(A)in subparagraph (A), by striking and EZ FAFSA; and(B)in subparagraph (B), by striking and EZ FAFSA;(4)in subsection (e)—(A)in paragraph (3) by striking or, as appropriate, an EZ FAFSA,; and(B)in paragraph (5)(D), by striking or, as appropriate, an EZ FAFSA,;(5)by amending subsection (f) to read as follows:(f)Use of internal revenue service data retrieval tool To populate FAFSA(1)Simplification effortsThe Secretary shall—(A)make every effort to allow applicants to utilize the data retrieval tool to transfer data available from the Internal Revenue Service to reduce the amount of original data entry by applicants and strengthen the reliability of data used to calculate expected family contributions, including through the use of technology to—(i)allow an applicant to automatically populate the electronic version of the forms under this paragraph with data available from the Internal Revenue Service; and(ii)direct an applicant to appropriate questions on such forms based on the applicant’s answers to previous questions; and(B)allow taxpayers, regardless of filing status, to utilize the data retrieval tool to its full capacity.(2)Use of tax return in application processThe Secretary shall continue to examine whether data provided by the Internal Revenue Service can be used to generate an expected family contribution without additional action on the part of the student and taxpayer.(3)Reports on FAFSA simplification effortsNot less than once every other year, the Secretary shall report to the authorizing committees and the Committees on Appropriations of the House of Representatives and the Senate on the progress of the simplification efforts under this subsection.;(6)by repealing subsection (g);(7)by redesignating subsection (h) as subsection (g); and(8)by adding at the end the following:(h)Data transparency on the number of applicants(1)In generalThe Secretary shall annually publish data on the number of individuals who apply for Federal student aid pursuant to this section who are homeless individuals described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a), including unaccompanied youth and foster care youth.(2)ContentsThe data described in paragraph (1) with respect to homeless individuals shall include, at a minimum, for each application cycle—(A)the total number of all applicants who were determined to be (or to be at risk of becoming) unaccompanied homeless youth under section 480(d)(1)(H);(B)the number of applicants described in subparagraph (A), disaggregated—(i)by State; and(ii)by the sources of determination as described in clauses (i) through (iv) of section 480(d)(1)(H); and(C)the number of undetermined requests for homelessness consideration, including statuses that remain unknown because no determination had been made in response to the applicant’s request for the institution to consider the applicant’s special circumstance of being homeless.(i)Prohibition on questions relating to drug offensesThe Secretary may not include on the forms developed under this subsection any data items relating to whether an applicant has a conviction of any offense under any Federal or State law involving the possession or sale of a controlled substance (as defined in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)).(j)FAFSA verification(1)In generalWith respect to applicants who submit a FAFSA for an award year and were determined using data provided in such FAFSA to be eligible to receive a Federal Pell Grant for such award year, the Secretary shall submit to the authorizing committees, and make publicly available, a report for such award year on—(A)the number and share of such applicants who received a Federal Pell Grant for such award year;(B)the number and share of such applicants who did not receive a Federal Pell Grant for such year;(C)the number and share of such applicants who were selected by the Secretary for verification of the data provided in the FAFSA;(D)to the extent practicable, the number and share of applicants described in subparagraph (C) who enrolled in an institution of higher education in a year after such selection;(E)the number and share of applicants described in subparagraph (C) who completed the verification process;(F)of the applicants described in subparagraph (E)—(i)the average of the expected family contribution for all such applicants as determined using data provided in the FAFSA;(ii)the average of the expected family contribution difference for all such applicants;(iii)the average of the expected family contribution difference for all such applicants whose expected family contribution as determined using data provided in the verification process was greater than the expected family contribution as determined using data provided in the FAFSA; and(iv)the average of the expected family contribution difference for all such applicants whose expected family contribution as determined using data provided in the FAFSA was greater than the expected family contribution as determined using data provided in the verification process;(G)of the applicants described in subparagraph (E)—(i)the average Federal Pell Grant amount for all such applicants as determined using data provided in the FAFSA;(ii)the average of the Federal Pell Grant difference for all such applicants;(iii)the average of the Federal Pell Grant difference for all such applicants whose Federal Pell Grant amount as determined using data provided in the verification process was greater than the Federal Pell Grant amount as determined using data provided in the FAFSA;(iv)the average of the Federal Pell Grant difference for all such applicants whose Federal Pell Grant amount as determined using data provided in the FAFSA was greater than the Federal Pell Grant amount as determined using data provided in the verification process; and(v)the number and share of such applicants who were determined using the data provided in the verification process to be ineligible for a Federal Pell Grant;(H)the number and share of applicants described in subparagraph (C) who received a Federal Pell Grant for such award year; and(I)the number and share of applicants described in subparagraph (C) who did not receive a Federal Pell Grant for such award year.(2)DisaggregationThe data provided in a report under paragraph (1) shall be disaggregated—(A)by applicants who were pathway one applicants for such year;(B)by applicants who were pathway two applicants for such year;(C)by applicants who were pathway three applicants for such year; and(D)with respect to applicants described in subparagraphs (C) and (E), the verification tracking groups of such applicants.(3)DefinitionsIn this subsection:(A)Expected family contribution differenceThe term expected family contribution difference means, with respect to an applicant who completed a verification process with respect to the FAFSA, the difference between—(i)the expected family contribution of such applicant as determined using data provided in the FAFSA; and(ii)the expected family contribution of such applicant as determined using data provided in the verification process.(B)Federal Pell Grant differenceThe term Federal Pell Grant difference means, with respect to an applicant who completed a verification process with respect to the FAFSA, the difference between—(i)the amount of the Federal Pell Grant of such applicant as determined using data provided in the FAFSA; and(ii)the amount of the Federal Pell Grant of such applicant as determined using data provided in the verification process.(k)Financial aid offers(1)Requirements for offers(A)Secretarial requirementsNot later than 18 months after the date of enactment of the College Affordability Act, the Secretary shall, based on the consumer testing conducted under subparagraph (E), publish requirements for financial aid offers that shall—(i)include a requirement that financial aid offers shall serve as the primary source for Federal, State, and institutional financial aid information provided by an institution of higher education participating in any program under this title to each prospective student accepted for admission and each enrolled student at such institution;(ii)include a requirement that such offers include a standardized quick reference box described in subparagraph (D);(iii)establish standardized terms and definitions, including for the elements listed in subparagraph (C), that shall be included in each such offer;(iv)establish formatting requirements with respect to the organization of the elements listed in subparagraph (C)), which shall include a requirement that prohibits such offers from displaying loans in a manner that indicates or implies that such loans reduce the amount owed to the institution or reduce the net price; and(v)specify the simple, plain-language, and consumer-friendly information to be included in each such offer with respect to the financial aid being offered to a student, which shall include—(I)an explanation of differences among each such type of financial aid, including clear explanations that—(aa)grants and scholarships do not have to be repaid;(bb)loans (including loans made under part D and private education loans (as defined in section 140 of the Truth in Lending Act)) must be repaid with interest; and(cc)payments under Federal-work study programs under part C are contingent on finding qualified employment and are typically disbursed incrementally in paychecks;(II)information encouraging students to consider loans made under part D before such private education loans;(III)information clarifying that students may—(aa)decline to accept a loan made under part D; or(bb)accept an amount of such loan that is less than the amount of such loan included in the financial aid offer; and(IV)in a case in which the institution offers a student such a loan in an amount that is less than the maximum amount for which the student is eligible, an explanation that the student is eligible for additional loans under part D.(B)Institutional requirementsBeginning with the award year that begins not less than 1 year after the Secretary publishes requirements under subparagraph (A), each institution of higher education described in subparagraph (A)(i) shall provide a financial aid offer to each student described in such subparagraph prior to each academic year that—(i)shall comply with the requirements published by the Secretary under subparagraph (A); and(ii)may be supplemented by the institution with additional, non-contradictory information related to financial aid as long as such supplementary information uses the standardized terms and definitions described in subparagraph (A)(iii).(C)ElementsA financial aid offer provided by an institution of higher education shall include the following elements with respect to the academic year for which the offer is being provided:(i)The cost of attendance, which shall include separately calculated subtotals of—(I)an itemized list of estimated direct costs owed to the institution; and(II)an itemized list of anticipated student expenses not covered under subclause (I).(ii)Federal, State, and institutional financial aid available to the student, which shall include separately calculated subtotals of—(I)grants and scholarships;(II)loans made under part D (excluding Federal Direct Parent PLUS Loans) and part E; and(III)Federal-work study programs under part C and other on-campus employment.(iii)Other options that may be available to students to cover the cost of attendance (including Federal Direct Parent PLUS Loans, tuition payment plans, savings, and earnings from other employment).(iv)The net price, which shall be determined by calculating the difference between—(I)the cost of attendance described in clause (i); and(II)the grants and scholarships described in clause (ii)(I).(v)Next step instructions, including—(I)the process and deadlines for accepting the financial aid; and(II)information about where to find additional information on the financial aid offered.(vi)Any other information determined necessary by the Secretary based on the consumer testing conducted under subparagraph (E), which may include the following:(I)An estimate of the net direct cost, which shall be determined by calculating the difference between—(aa)the direct costs owed to the institution described in clause (i)(I); and(bb)the grants and scholarships described in clause (ii)(I).(II)Information on average student debt, loan repayment and default rates, loan repayment options, and graduation rates.(III)In the case of a prospective student, the process and deadlines for enrolling at the institution.(IV)Information regarding the enrollment period covered by the aid offer, and whether the cost and aid estimates are based on full-time or part-time enrollment.(D)Standardized quick reference boxA financial aid offer provided by an institution of higher education shall include a standardized quick reference box to enable students to quickly and easily compare key information on college costs and financial aid—(i)that shall be included in an identical fashion for each student receiving a financial aid offer from the institution on the first page of such offer;(ii)the contents and structure of which shall be developed through consumer testing conducted under paragraph (E); and(iii)that shall include not more than 8 elements, which, at a minimum, shall include—(I)the cost of attendance;(II)grants and scholarships; and(III)net price (as calculated under subparagraph (C)(iv)).(E)Consumer testingThe Secretary shall—(i)conduct consumer testing that shall serve as the basis in determining the requirements for financial aid offers published under subparagraph (A), which shall include students (including low-income students, English learners, first generation college students, veteran students, graduate students, and undergraduate students (including prospective students and returning students)), students’ families (including low-income families, families of English learners, and families with first generation college students), institutions of higher education (including representatives from two- and four-year institutions, public and private institutions, and minority-serving institutions), secondary school and postsecondary counselors, financial aid administrators, nonprofit college access organizations, and nonprofit consumer groups; and(ii)not later than 60 days after the publication of the requirements under subparagraph (A)—(I)issue a report on the findings of the consumer testing under this subparagraph; and(II)specify ways in which the findings are reflected in such requirements.(2)DefinitionsIn this subsection—(A)the term English learner has the meaning given the term in section 8101(20) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(20)), except that such term does not include individuals described in subparagraph (B) of such section;(B)the term first generation college student has the meaning given the term in section 402A(h));(C)the term low-income student has the meaning given the term in section 419N(b)(7); and(D)the term minority-serving institution means an institution of higher education described in section 371(a)..4604.Student eligibility(a)In generalSection 484(a) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)) is amended to read as follows:(a)In general(1)Grants; loans; work assistanceIn order to receive any grant, loan, or work assistance under this title, a student must—(A)be enrolled or accepted for enrollment in a degree, certificate, or other program (including a program of study abroad approved for credit by the eligible institution at which such student is enrolled) leading to a recognized educational credential at an institution of higher education that is an eligible institution in accordance with the provisions of section 487, except as provided in subsections (b)(3) and (b)(4), and not be enrolled in an elementary or secondary school;(B)if the student is presently enrolled at an institution, be maintaining satisfactory progress in the course of study the student is pursuing in accordance with the provisions of subsection (c);(C)not owe a refund on grants previously received at any institution under this title, or be in default on any loan from a student loan fund at any institution provided for in part E, or a loan made, insured, or guaranteed by the Secretary under this title for attendance at any institution;(D)file with the Secretary, as part of the original financial aid application process, a certification, which need not be notarized, but which shall include—(i)a statement of educational purpose stating that the money attributable to such grant, loan, or loan guarantee will be used solely for expenses related to attendance or continued attendance at such institution; and(ii)such student's social security number; and(E)if the student has been convicted of, or has pled nolo contendere or guilty to, a crime involving fraud in obtaining funds under this title, have completed the repayment of such funds to the Secretary, or to the holder in the case of a loan under this title obtained by fraud.(2)Grants; loans; work assistance; services(A)In generalIn order to receive any grant, loan, or work assistance under this title, or any service provided pursuant to a program or project funded under this title, a student must—(i)be a citizen, national, or permanent resident of the United States;(ii)be able to provide evidence from the Department of Homeland Security that he or she is in the United States for other than a temporary purpose with the intention of becoming a citizen or permanent resident;(iii)have temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a); or(iv)be a Dreamer student, as defined in subsection (q).(B)ExceptionsSubparagraph (A) shall not be construed to affect eligibility for participation in projects funded under chapter 2 of subpart 2 of part A or section 418A(b)..(b)Ability to benefitSection 484(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(d)(1)) is amended—(1)by redesignating subparagraph (B) as subparagraph (C); and(2)by inserting after subparagraph (A) the following: (B)The student—(i)is enrolled at an institution of higher education (as defined in section 101) in a program described in subsection (a)(3) of such section that—(I)prepares an individual to be successful in any of a full range of secondary and postsecondary education options; (II)includes counseling to support an individual in achieving the individual’s education and career goals;(III)enables an individual to attain a secondary school diploma or its recognized equivalent; and(IV)helps an individual enter or advance within a specific occupation or occupational cluster, or to enter and succeed in a graduate program; and(ii)is determined by such institution as having the ability to benefit from the education or training offered by the institution of higher education upon satisfactory completion of 6 credit hours or the equivalent coursework that are applicable toward a degree offered by the institution of higher education..(c)Exception to required registration with selective service systemSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is further amended—(1)by repealing subsection (n); and(2)by redesignating subsections (o) through (q) as subsections (n) through (p), respectively.(d)Definition of Dreamer studentSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091), as amended by this section, is further amended by adding after subsection (p), as redesignated, the following:(q)Dreamer student(1)In generalIn this section, the term Dreamer student means an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) who is inadmissible to the United States or deportable from the United States under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) and who—(A)(i)was younger than 16 years of age on the date on which the alien initially entered the United States; and(ii)(I)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States, or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;(II)is enrolled in an institution of higher education pursuant to subsection (d); or(III)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge; or(B)would have been eligible, if the memorandum were fully in effect since the date issued, for a grant of deferred action pursuant to the directive in the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents to establish a process for exercising prosecutorial discretion through the use of deferred action for individuals who, among other qualifications, had a son or daughter who was a United States citizen or lawful permanent resident on such date.(2)Hardship exceptionThe Secretary shall issue regulations that direct when the Department shall waive the age requirement of paragraph (1)(A)(i) for an individual to qualify as a Dreamer student under paragraph (1), if the individual demonstrates, through documentation presented to the Secretary of substantial economic or personal hardship, that deprivation of the requested benefit under this title would represent a substantial hardship..(e)Repeal of suspension of financial aid eligibility for drug-related offensesSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed.(f)Conforming amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—(1)in section 102(a)(2)(A)(i)(I)(aa), by striking 484(a)(5) and inserting 484(a)(2); (2)in section 419N(b)(7)(B)(ii), by striking 484(a)(5) and inserting 484(a)(2);(3)in section 484(c), by striking subsection (a)(2) each place it appears and inserting subsection (a)(1)(B);(4)in section 484(g)—(A)by striking subsection (a)(5) and inserting subsection (a)(2); and(B)by striking Immigration and Naturalization Service each place it appears in paragraph (4)(B)(i) and inserting Department of Homeland Security;(5)in section 484(h), by striking Immigration and Naturalization Service each place it appears and inserting Department of Homeland Security;(6)in section 484(o), as so redesignated, by striking subsection (a)(4) and inserting subsection (a)(1)(D); and(7)in section 485(a)(1)(K), by striking 484(a)(2) and inserting 484(a)(1)(B). 4605.Reasonable collection costs on defaulted loansSection 484A(b)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091a(b)(1)) is amended by striking collection costs; and inserting “collection costs that—(A)for purposes of the first collection efforts, do not exceed 5 percent of the outstanding principal and interest on such loan; (B)for purposes of the second collection efforts, do not exceed 10 percent of the outstanding balance of principal and interest on such loan;(C)for purposes of the third collection efforts, do not exceed 15 percent of the outstanding balance of principal and interest on such loan; and(D)for purposes of the fourth collection efforts and any succeeding collection efforts, do not exceed 20 percent of the outstanding balance of principal and interest on such loan;.4606.Student eligibility information for nutrition assistance programs(a)Information dissemination activitiesSection 485(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(a)(1)) is amended—(1)in subparagraph (U), by striking the and at the end;(2)in subparagraph (V), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(W)the most recent relevant student eligibility guidance with respect to the nutrition assistance programs established under—(i)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and(ii)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(X)the contact information for the State agencies responsible for administration of the programs specified in clauses (i) and (ii) of subparagraph (W); and(Y)the food pantries and other food assistance facilities and services available to students enrolled in such institution..(b)College Navigator websiteNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall make available and annually update on the College Navigator Website the most recent relevant student eligibility guidance with respect to the nutrition assistance programs established under—(1)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and(2)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).4607.Exit counseling(a)Amendments to exit counseling for borrowersSection 485(b) of the Higher Education Act of 1965 (20 U.S.C. 1092(b)) is amended—(1)in paragraph (1)(A)—(A)in the matter preceding clause (i), striking through financial aid offices or otherwise and inserting through the use of an interactive program, during an exit counseling session that is in-person or online, or through the use of the online counseling tool described in subsection (n)(1)(A);(B)by redesignating clauses (i) through (ix) as clauses (iv) through (xii), respectively;(C)by inserting before clause (iv), as so redesignated, the following:(i)a summary of the outstanding balance of principal and interest due on the loans made to the borrower under part B, D, or E;(ii)an explanation of the grace period preceding repayment and the expected date that the borrower will enter repayment;(iii)an explanation that the borrower has the option to pay any interest that has accrued while the borrower was in school or that may accrue during the grace period preceding repayment or during an authorized period of deferment, prior to the capitalization of the interest;;(D)in clause (iv), as so redesignated—(i)by striking sample information showing the average and inserting information, based on the borrower’s outstanding balance described in clause (i), showing the borrower’s; and(ii)by striking of each plan and inserting of at least the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible;(E)in clause (ix), as so redesignated—(i)by inserting decreased credit score, after credit reports,; and(ii)by inserting reduced ability to rent or purchase a home or car, potential difficulty in securing employment, after Federal law,;(F)in clause (x), as so redesignated, by striking consolidation loan under section 428C or a;(G)in clauses (xi) and (xii), as so redesignated, by striking and at the end; and(H)by adding at the end the following:(xiii)for each of the borrower’s loans made under part B, D, or E for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s website;(xiv)an explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)); and(xv)an explanation that—(I)the borrower may be contacted during the repayment period by third-party student debt relief companies;(II)the borrower should use caution when dealing with those companies; and(III)the services that those companies typically provide are already offered to borrowers free of charge through the Department or the borrower's servicer.;(2)in paragraph (1)(B)—(A)by inserting online or before in writing; and(B)by adding before the period at the end the following: , except that in the case of an institution using the online counseling tool described in subsection (n)(1)(A), the Secretary shall attempt to provide such information to the student in the manner described in subsection (n)(3)(C); and(3)in paragraph (2)(C), by inserting , such as the online counseling tool described in subsection (n)(1)(A), after electronic means.(b)Conforming amendmentSection 485(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(d)(1)) is amended by striking including income-sensitive and all that follows through part D and inserting including, beginning on July 1, 2021, the income-based repayment plan under section 493C(f) and the fixed repayment plan described in section 493E.4608.Clery Act amendments(a)Disclosure of campus security policy and campus crime statisticsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by inserting (including on a prominent location on the institution’s website) after publish;(B)in subparagraph (E), strike crimes. and insert crimes, including a statement of current campus policies regarding required background checks for employees and volunteers working with student athletes, children, or youth participating in university-sponsored programs held in campus facilities.; and(C)in subparagraph (F)—(i)in clause (i), by striking and at the end;(ii)in clause (ii), by striking and at the end;(iii)in clause (iii), by striking the period at the end and inserting ;; and(iv)by adding at the end the following:(iv)of harassment incidents that were reported to campus security authorities or local police agencies; and(v)of hazing incidents that were reported to campus security authorities or local police agencies.; and(D)by adding at the end the following:(K)(i)Each finding by the institution that, during the most recent calendar year, and during the 2 preceding calendar years for which data are available, a student organization committed a violation of the institution’s standards of conduct relating to hazing, which—(I)shall include—(aa)the name of the student organization that committed the violation;(bb)a general description of the activities that led to the violation, the charges, such findings by the institution, and the sanctions placed on the organization; and(cc)the dates on which—(AA)the violation was alleged to have occurred;(BB)the student organization was charged with misconduct;(CC)the investigation was initiated; and(DD)the investigation ended with a finding that a violation occurred; and(II)may not include—(aa)any information related to allegations or investigations of hazing that do not result in a formal finding of a violation of the standards of conduct of the institution; or(bb)any personally identifiable information on any individual student or member of a student organization.(ii)The anti-hazing policies (including the standards of conduct with respect to hazing) of the institution, and the changes, if any, that have been made in the preceding calendar year with respect to such policies, and the justification for such changes.(iii)In the case of an allegation that a multi-institution student organization was involved in a hazing incident, each institution at which the students involved in such allegation are enrolled (or were formerly enrolled), including any student who was a victim in the alleged incident, shall comply with the requirements of this subparagraph.;(2)in paragraph (6)(A), by adding at the end the following:(vi)For purposes of reporting under this section, the term harassment—(I)means unwelcome conduct, of a hostile, intimidating, or offensive nature, based on a student’s actual or perceived race, color, religion, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, and sex stereotype), disability, or national origin, that unreasonably interferes with a student’s ability to participate in a program or activity at an institution of higher education, including by creating an intimidating, hostile, or offensive environment;(II)is not limited to physical acts, and includes conduct that is verbal or nonverbal, direct or indirect, undertaken in whole or in part through the use of electronic messaging services, commercial mobile services, electronic communications, or other technology, or the placement or display of hostile or offensive images or objects based on a protected trait; and(III)includes sexual harassment, which is unwelcome conduct of a sexual nature, including—(aa)a sexual advance;(bb)a request for sexual favors;(cc)a sexual act, where such submission is made either explicitly or implicitly a term or condition of a program or activity at an institution of higher education, regardless of a student’s submission to or rejection of such sexual act;(dd)a sexual act, where such submission or rejection is used as the basis for a decision affecting a term or condition of a program or activity at an institution of higher education, regardless of a student’s submission to or rejection of such sexual act; or(ee)other conduct of a sexual nature. (vii)The term hazing means any intentional, knowing, or reckless act committed by a student, or a former student, of an institution of higher education, whether individually or in concert with other persons, against another student, that—(I)was committed in connection with an initiation into, an affiliation with, or the maintenance of membership in, any student organization; and(II)causes, or contributes to a substantial risk of, physical injury, mental harm, or personal degradation.(viii)The term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).(ix)The term electronic communication means any transfer of signs, signals, writing, images, sounds, or data of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system.(x)The term electronic messaging services has the meaning given the term in section 102 of the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001).(xi)The term multi-institution student organization means a student organization that includes students from more than one institution of higher education, including city-wide, regional, State, and national chapters of student organizations.(xii)The term student organization means an organization that is officially recognized by or otherwise affiliated with an institution of higher education and that has a membership that is made up primarily of students enrolled at such institution.;(3)in paragraph (7), by inserting after the second sentence the following: For harassment incidents, such statistics shall be compiled in accordance with the definition of that term in paragraph (6)(A)(vi). For hazing incidents, such statistics shall be compiled in accordance with the definition of that term in paragraph (6)(A)(vii).; and(4)in paragraph (8)—(A)by adding sexual harassment, after sexual assault, each place it appears;(B)in subparagraph (B) in subclause (iv)(I)(bb) by striking an investigation and inserting a trauma-informed investigation; and(C)by adding at the end the following:(viii)Written notification of victims about institutional policies regarding the reimbursement of lost tuition and costs associated with student loan interest accrual related to domestic violence, dating violence, sexual assault, sexual harassment, or stalking incidents..(b)Statement of policy regarding harassmentSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is further amended—(1)by redesignating paragraphs (9) through (18) as paragraphs (10) through (19), respectively; and(2)by inserting after paragraph (8) the following:(9)(A)Each institution of higher education participating in any program under this title, other than a foreign institution of higher education, shall, as part of the report described in paragraph (1)—(i)develop and distribute a statement of policy regarding harassment, which shall include—(I)a prohibition of harassment, including harassment of enrolled students by other students, faculty, and staff—(aa)on campus;(bb)in or on a noncampus building or property;(cc)on public property;(dd)in dormitories or other residential facilities for students on campus;(ee)through the use of electronic mail addresses issued by the institution of higher education;(ff)through the use of computers and communication networks, including any telecommunications service, owned, operated, or contracted for use by the institution of higher education or its agents; and(gg)during an activity sponsored by the institution of higher education or carried out with the use of resources provided by the institution of higher education;(II)a prohibition of such harassment that is carried out in whole or in part through the use of electronic messaging services, commercial mobile services, electronic communications, or other technology;(III)a description of the institution’s programs to combat harassment, which shall be aimed at the prevention of harassment;(IV)a description of the procedures that a student should follow if an incident of harassment occurs; and(V)a description of the procedures that the institution will follow once an incident of harassment has been reported, including a statement of the standard of evidence that will be used during any institutional conduct proceeding arising from such a report; and(ii)provide, on a prominent location on the institution’s website, a link to the webpage that contains the information required under paragraph (1)(K), including statement notifying the public—(I)of the availability of such information, including findings, sanctions, and the implementation of sanctions, except information protected under section 444 of the General Education Provisions Act (commonly known as the Family Education Rights and Privacy Act of 1974);(II)a description of how a member of the public may obtain such information; and(III)a statement that the institution is required to provide such information pursuant to paragraph (1)(K).(B)The statement of policy described in subparagraph (A)(i) shall address the following areas:(i)Procedures for timely institutional action in cases of alleged harassment, which shall include a clear statement that the accuser and the accused shall be informed of the outcome of any disciplinary proceedings in response to an allegation of harassment.(ii)Possible sanctions to be imposed following the final determination of an institutional disciplinary procedure regarding harassment.(iii)Notification of existing counseling, mental health, or student services for victims or perpetrators of harassment, both on campus and in the community.(iv)Identification of a designated employee or office at the institution that will be responsible for receiving and tracking each report of harassment..(c)Civil penaltiesSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is further amended—(1)in paragraph (14), as redesignated by subsection (b)—(A)by striking in the same amount and; and(B)by inserting before the period at the end the following: , expect that such section shall be applied by substituting $100,000 for $60,000; and(2)in paragraph (17), as redesignated by subsection (b), by adding sexual harassment, after sexual assault,.4609.Online survey tool for campus safetySection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092) is further amended—(1)by redesignating paragraphs (18) and (19) as so redesignated as paragraphs (19) and (20), respectively; and(2)by inserting after paragraph (17) the following:(18)Online survey tool for campus safety(A)In generalThe Secretary shall, in consultation with the Attorney General, Director of the Centers for Disease Control, and the Secretary of the Department of Health and Human Services and experts in domestic violence, dating violence, sexual assault, sexual harassment, and stalking, develop, design, and make available through a secure and accessible online portal, a standardized online survey tool regarding student experiences with domestic violence, dating violence, sexual assault, sexual harassment, and stalking.(B)Development of survey toolIn developing the survey tool required under subparagraph (A), the Secretary shall—(i)use best practices from peer-reviewed research measuring domestic violence, dating violence, sexual assault, sexual harassment, and stalking;(ii)consult with the higher education community, experts in survey research related to domestic violence, dating violence, sexual assault, sexual harassment, and stalking, and organizations engaged in the prevention of and response to, and advocacy on behalf of victims of, domestic violence, dating violence, sexual assault, sexual harassment, and stalking regarding the development and design of such survey tool and the methodology for administration of such survey tool; and(iii)ensure that the survey tool is readily accessible to and usable by individuals with disabilities.(C)Elements(i)In generalThe survey tool developed pursuant to this paragraph shall be fair and unbiased, scientifically valid and reliable, and meet the highest standards of survey research.(ii)Survey questionsSurvey questions included in the survey tool developed pursuant to this paragraph shall—(I)be designed to gather information on student experiences with domestic violence, dating violence, sexual assault, sexual harassment, and stalking, including the experiences of victims of such incidents;(II)use trauma-informed language to prevent retraumatization; and(III)include the following:(aa)Questions designed to determine the incidence and prevalence of domestic violence, dating violence, sexual assault, sexual harassment, and stalking.(bb)Questions regarding whether students know about institutional policies and procedures related to domestic violence, dating violence, sexual assault, sexual harassment, and stalking.(cc)Questions designed to determine, if victims reported domestic violence, dating violence, sexual assault, sexual harassment, or stalking—(AA)to whom the incident was reported and what response the victim may have received;(BB)whether the victim was informed of, or referred to, national, State, local, or on-campus resources; and(CC)whether the entity to whom the victim reported the incident conducted an investigation and the duration and final resolution of such an investigation.(dd)Questions regarding contextual factors, such as whether force, incapacitation, or coercion was involved.(ee)Questions to determine whether an accused individual was a student at the institution.(ff)Questions to determine whether a victim reported an incident to State, local, or campus law enforcement.(gg)Questions to determine why the victim chose to report or not report an incident to the institution or State, local, or campus law enforcement.(hh)Questions to determine the impact of domestic violence, dating violence, sexual assault, sexual harassment, and stalking on the victim’s education, including diminished grades, dropped classes, leaves of absence, and negative financial consequences (such as costs associated with loss in paid tuition due to leaves of absence, loss in scholarship awards due to diminished grades, and cost associated with counseling, medical services, or housing changes).(ii)Questions to determine the impact and effectiveness of prevention and awareness programs and complaints processes.(jj)Questions to determine attitudes toward sexual violence and harassment, including the willingness of individuals to intervene as a bystander of sex-based (including sexual orientation-based and gender identity-based), race-based, national origin-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, sexual assault, sexual harassment, and stalking.(kk)Other questions, as determined by the Secretary.(iii)Additional elementsIn addition to the standardized questions developed by the Secretary under clause (ii), an institution may request additional information from students that would increase the understanding of the institution of school climate factors unique to their campuses.(iv)ResponsesThe responses to the survey questions described in clause (ii) shall—(I)be submitted confidentially;(II)not be included in crime statistics; and(III)in the case of such responses being included in a report, shall not include personally identifiable information.(D)Administration of survey(i)Federal administrationThe Secretary, in consultation with the Attorney General, Director of the Centers for Disease Control, and Secretary of the Department of Health and Human Services, shall develop a mechanism by which institutions of higher education may, with respect to the survey tool developed pursuant to this paragraph—(I)administer such survey tool; and(II)modify such survey tool to include additional elements or requirements, as determined by the institution.(ii)CostsThe Secretary may not require an institution of higher education to pay to modify the survey tool in accordance with clause (ii)(II).(iii)AccessibilityThe Secretary shall ensure that the survey tool is administered in such a way as to be readily accessible to and usable by individuals with disabilities.(iv)Institutional administrationBeginning not later than one year after the date on which the Secretary makes available to institutions the mechanism described in clause (i), and every 2 years thereafter, each institution shall administer the survey tool developed pursuant to this paragraph. (E)Completed surveysThe Secretary shall require each institution participating in any program under this title to ensure, to the maximum extent practicable, that an adequate, random, and representative sample size of students (as determined by the Secretary) enrolled at the institution complete the survey tool developed pursuant to this paragraph.(F)ReportBeginning not later than 2 years after the date of enactment of the College Affordability Act, the Secretary shall prepare a biennial report on the information gained from the standardized elements of the survey under this paragraph and publish such report in an accessible format on the website of the Department and submit such report to Congress. The report shall include campus-level data for each school and attributed by name of each campus in a manner that permits comparisons across schools and campuses.(G)PublicationEach institution shall publish, in a manner that is readily accessible and usable by individuals, including individuals with disabilities—(i)the campus-level results of the standardized elements of the survey under this paragraph on the website of the institution and in the annual security report required under paragraph 1 for the campuses affiliated with the institution; and(ii)the campus-level results of the additional elements modifying the survey by the institution, if any, on the website of the institution.(H)ViolationUpon a determination pursuant to section 487(c)(3)(B) that an institution of higher education has violated or failed to carry out any provision under this subsection, the Secretary shall impose a civil penalty upon the institution in the same amount and pursuant to the same procedures as a civil penalty is imposed under section 487(c)(3)(B)..4610.Transfer of credit policiesSection 485(h)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(h)(1)) is amended—(1)in the matter preceding subparagraph (A)—(A)by inserting on the website of the institution and in at least one other relevant publication (such as a course catalogue) after publicly disclose; and (B)by inserting , easy to find, after readable; and(2)in subparagraph (B), by striking the period at the end and inserting the following: , including a link to the website of each institution of higher education on such list and a link to or an explanation of the provisions of each such articulation agreement; and; and(3)by adding at the end the following: (C)a list of transfer-related resources and information not otherwise provided under subparagraphs (A) and (B) that the institution provides (such as deadlines, financial aid information, and relevant staff contact information). .4611.Amendments to institutional and financial assistance(a)Notice to students concerning drug violationsSubsection (k) of section 485 (20 U.S.C. 1092) is repealed.(b)Liaison for homeless individuals and foster care youthSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by inserting after subsection (j) the following:(k)Each institution of higher education participating in any program under this title shall—(1)have designated an appropriate staff person as a liaison to assist homeless individuals described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a) and foster care youth in accessing and completing postsecondary education, including by ensuring that such homeless individuals and foster care youth are connected to applicable and available student support services, programs, and community resources in areas such as financial aid, academic advising, housing, food, public benefits, health care, health insurance, mental health, child care, transportation benefits, and mentoring;(2)post public notice about student financial assistance and other assistance available to such homeless individuals and foster care youth, including their eligibility as independent students under subparagraphs (B) and (H) of sections 480(d)(1);(3)give priority for any institutionally owned or operated housing facilities, including student housing facilities that remain open for occupation during school breaks or on a year-round basis, to—(A)homeless individuals described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a);(B)youth who are unaccompanied, at risk of homelessness, and self-supporting; and(C)foster care youth;(4)have developed a plan for how such homeless individuals, youth who are unaccompanied, at risk of homelessness, and self-supporting, and foster care youth can access housing resources during and between academic terms, through means that may include access to institutionally owned or operated housing during breaks and a list of housing resources in the community that provide short-term housing; and(5)include, in its application for admission, questions (to be answered voluntarily) regarding the applicant’s status as a homeless individual or foster care youth, that—(A)can be answered by the applicant voluntarily for the limited purpose of being provided information about financial aid or any other available assistance; (B)explain the key terms in the question in a manner children and youth can understand in order to self-identify and declare eligibility as a homeless individual or foster care youth; and(C)with consent of the applicant, may be shared with the liaison after admission but prior to the beginning of the next academic term..(c)Annual financial aid counselingSection 485(l) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)) is amended to read as follows:(l)Annual financial aid counseling(1)Annual disclosure required(A)In generalEach eligible institution shall ensure that each individual who receives a loan made under part D (other than a Federal Direct Consolidation Loan or a loan made under section 460A and 460B) receives comprehensive information on the terms and conditions of such loan and the responsibilities the individual has with respect to such loan. Such information shall be provided, for each award year for which the individual receives such loan, in a simple and understandable manner—(i)during a counseling session conducted in person;(ii)online, with the individual acknowledging receipt of the information; or(iii)through the use of the online counseling tool described in subsection (n)(1)(B).(B)Use of interactive programsIn the case of institutions not using the online counseling tool described in subsection (n)(1)(B), the Secretary shall require such institutions to carry out the requirements of subparagraph (A) through the use of interactive programs, during an annual counseling session that is in-person or online, that tests the individual’s understanding of the terms and conditions of the loan awarded to the individual, using simple and understandable language and clear formatting.(2)All individualsThe information to be provided under paragraph (1)(A) to each individual receiving counseling under this subsection shall include the following:(A)An explanation of how the individual may budget for typical educational expenses and a sample budget based on the cost of attendance for the institution.(B)An explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)).(C)An introduction to the financial management resources provided by the Consumer Financial Protection Bureau.(D)An explanation of how the student may seek additional financial assistance from the institution’s financial aid office due to a change in the student’s financial circumstances, and the contact information for such office.(3)Borrowers receiving loans made under part d (other than parent plus loans)The information to be provided under paragraph (1)(A) to a borrower of a loan made under part D (other than a Federal Direct PLUS Loan made on behalf of a dependent student) shall include the following:(A)A notification that some students may qualify for other financial aid and an explanation that the borrower should consider accepting any grant, scholarship, or State or Federal work-study jobs for which the borrower is eligible prior to accepting student loans.(B)To the extent practicable, the effect of accepting the loan to be disbursed on the eligibility of the borrower for other forms of student financial assistance.(C)An explanation of the use of the student loan contract referred to in section 432(m)(1)(D).(D)An explanation that the borrower is not required to accept the full amount of the loan offered to the borrower.(E)An explanation of the approved educational expenses for which the borrower may use a loan made under part D.(F)A recommendation to the borrower to exhaust the borrower’s Federal student loan options prior to taking out private education loans, an explanation that Federal student loans typically offer better terms and conditions than private education loans, an explanation that Federal student loans offer consumer protections typically not available in the private education loan market, an explanation of treatment of loans made under part D and private education loans in bankruptcy, and an explanation that if a borrower decides to take out a private education loan—(i)the borrower has the ability to select a private educational lender of the borrower’s choice;(ii)the proposed private education loan may impact the borrower’s potential eligibility for other financial assistance, including Federal financial assistance under this title; and(iii)the borrower has a right—(I)to accept the terms of the private education loan within 30 calendar days following the date on which the application for such loan is approved and the borrower receives the required disclosure documents, pursuant to section 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)); and(II)to cancel such loan within 3 business days of the date on which the loan is consummated, pursuant to section 128(e)(7) of such Act (15 U.S.C. 1638(e)(7)).(G)The interest rate for the loan, as of the date of the counseling.(H)Information on how interest accrues and is capitalized during periods when the interest is not paid by either the borrower or the Secretary.(I)In the case of a Federal Direct PLUS Loan or a Federal Direct Unsubsidized Stafford Loan, the option of the borrower to pay the interest while the borrower is in school.(J)The definition of half-time enrollment at the institution, during regular terms and summer school, if applicable, and the consequences of not maintaining at least half-time enrollment.(K)An explanation of the importance of contacting the appropriate offices at the institution of higher education if the borrower withdraws prior to completing the borrower’s program of study so that the institution can provide exit counseling, including information regarding the borrower’s repayment options and loan consolidation.(L)The obligation of the borrower to repay the full amount of the loan, regardless of whether the borrower completes or does not complete the program in which the borrower is enrolled within the regular time for program completion.(M)The likely consequences of default on the loan, including adverse credit reports, delinquent debt collection procedures under Federal law, and litigation.(N)Notice of the institution’s most recent adjusted cohort default rate (calculated in accordance with section 435(m)(1)(D)), an explanation of the adjusted cohort default rate, the most recent national average adjusted cohort default rate, and the most recent national average adjusted cohort default rate for the category of institution described in section 435(m)(4) to which the institution belongs.(O)Information on the National Student Loan Data System and how the borrower can access the borrower’s records.(P)The contact information for the institution’s financial aid office or other appropriate office at the institution the borrower may contact if the borrower has any questions about the borrower’s rights and responsibilities or the terms and conditions of the loan.(Q)For a first-time borrower, in addition to all the information described in subparagraphs (A) through (P)—(i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;(ii)based on such anticipated balance, the anticipated monthly payment amount under, at minimum—(I)the fixed repayment plan described in section 493E; and(II)the income-based repayment plan under section 493C(f), as determined using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation in which the borrower has an interest in or intends to be employed;(iii)an estimate of the projected monthly payment amount under each repayment plan described in clause (ii), based on the average cumulative indebtedness at graduation for borrowers of loans made under part D who are in the same program of study as the borrower and the expected increase in the cost of attendance of such program; and(iv)information on the annual and aggregate loan limits for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans as it pertains to the loan for which the borrower is receiving counseling, and a statement that such aggregate borrowing limit may change based on the borrower’s student status (whether undergraduate or graduate) or if there is a change in the borrower’s dependency status.(R)For a borrower with an outstanding balance of principal or interest due on a loan made under this title, in addition to all the information described in subparagraphs (A) through (P)—(i)information on each student loan that the institution is aware that the student has borrowed, including Federal loans, private loans, and loans from the institution;(ii)the total amount of the outstanding balance and interest accrued from the Federal student loans described in clause (i);(iii)for each Federal loan described in clause (i), the interest rate for the loan, as of the date of the counseling, and a statement that the interest rate on student loans may vary based on when the loan was borrowed and other factors;(iv)based on such outstanding balance for the Federal student loans, the anticipated monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible, calculated using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation the borrower intends to be employed;(v)an estimate of the projected monthly payment amount under each repayment plan described in clause (iv), based on—(I)the outstanding balance described in clause (ii);(II)the anticipated outstanding balance on the loan for which the student is receiving counseling under this subsection; and(III)a projection for any other loans made under part D that the borrower is reasonably expected to accept during the borrower’s program of study based on at least the average cumulative indebtedness at graduation for borrowers of loans made under part D who are in the same program of study as the borrower and the expected increase in the cost of attendance of such program;(vi)a statement that the outstanding balance described in clause (ii), the interest rate described in clause (iii), and the monthly amount described in clause (iv) and clause (v) does not include any amounts that the student may be required to repay for private or institutional loans; and(vii)the percentage of the total aggregate borrowing limit that the student has reached, as of the date of the counseling, for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans, and a statement that such aggregate borrowing limit may change based on the borrower’s student status (whether undergraduate or graduate) or if there is a change in the borrower’s dependency status.(4)Borrowers receiving parent plus loans for dependent studentsThe information to be provided under paragraph (1)(A) to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student shall include the following:(A)A notification that some students may qualify for other financial aid and an explanation that the student for whom the borrower is taking out the loan should consider accepting any grant, scholarship, or State or Federal work-study jobs for which the borrower is eligible prior to borrowing Parent PLUS Loans.(B)The information described in subparagraphs (B) through (D) and (L) through (O) of paragraph (3).(C)The interest rate for the loan, as of the date of the counseling.(D)The option of the borrower to pay the interest on the loan while the loan is in deferment.(E)Debt management strategies that are designed to facilitate the repayment of such indebtedness.(F)An explanation that the borrower has the options to prepay each loan, pay each loan on a shorter schedule, and change repayment plans.(G)For each Federal Direct PLUS Loan made on behalf of a dependent student for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s website.(H)For a first-time borrower of such loan—(i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;(ii)based on such anticipated balance, the anticipated monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible; and(iii)an estimate of the projected monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible, based on the average cumulative indebtedness of other borrowers of Federal Direct PLUS Loans made on behalf of dependent students who are in the same program of study as the student on whose behalf the borrower borrowed the loan and the expected increase in the cost of attendance of such program.(I)For a borrower with an outstanding balance of principal or interest due on such loan—(i)a statement of the amount of such outstanding balance;(ii)based on such outstanding balance, the anticipated monthly payment amount under the fixed repayment plan described in section 493E, the income-based repayment plan under section 493C(f), and any other repayment plan for which each loan may be eligible; and(iii)an estimate of the projected monthly payment amount under the fixed and income-based repayment plans, based on—(I)the anticipated outstanding balance on the loan for which the borrower is receiving counseling under this subsection; and(II)a projection for any other Federal Direct PLUS Loan made on behalf of the dependent student that the borrower is reasonably expected to accept during the program of study of such student based on at least the average cumulative indebtedness of other borrowers of Federal Direct PLUS Loans made on behalf of dependent students who are in the same program of study as the student on whose behalf the borrower borrowed the loan and the expected increase in the cost of attendance of such program.(5)Annual loan acceptancePrior to making the first disbursement of a loan made under part D (other than a Federal Direct Consolidation Loan or a loan made under section 460A and 460B) to a borrower for an award year, an eligible institution, shall, as part of carrying out the counseling requirements of this subsection for the loan, ensure that after receiving the applicable counseling under paragraphs (2), (3), and (4) for the loan the borrower accepts the loan for such award year by—(A)signing and returning to the institution the student loan contract for the loan referred to in section 432(m)(1)(D) that affirmatively states that the borrower accepts the loan; or(B)electronically signing an electronic version of the student loan contract described in subparagraph (A).(6)Rule of constructionNothing in this section shall be construed to prohibit an eligible institution from providing additional information and counseling services to recipients of Federal student aid under this title, provided that any additional information and counseling services for recipients of Federal student aid shall not preclude or be considered a condition for disbursement of such aid..(d)Online counseling toolsSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092), as amended by this section, is further amended by adding at the end the following:(n)Online counseling tools(1)In generalBeginning not later than 18 months after the date of enactment of the College Affordability Act, the Secretary shall maintain—(A)an online counseling tool that provides the exit counseling required under subsection (b) and meets the applicable requirements of this subsection; and(B)an online counseling tool that provides the annual counseling required under subsection (l) and meets the applicable requirements of this subsection.(2)Requirements of toolsIn developing and maintaining the online counseling tools described in paragraph (1), the Secretary shall ensure that each such tool is—(A)consumer tested, in consultation with other relevant Federal agencies and including students (low-income students and student veterans, and students’ families) and borrowers, institutions of higher education, secondary school and postsecondary counselors, and nonprofit consumer groups, to ensure that the tool is effective in helping individuals understand their options, rights, and obligations with respect to borrowing a loan made under part D; and(B)freely available to all eligible institutions.(3)Record of counseling completionThe Secretary shall—(A)use each online counseling tool described in paragraph (1) to keep a record of which individuals have received counseling using the tool, and notify the applicable institutions of the individual’s completion of such counseling;(B)in the case of a borrower who receives annual counseling for a loan made under part D using the tool described in paragraph (1)(B), notify the borrower by when the borrower should accept, in a manner described in subsection (l)(5), the loan for which the borrower has received such counseling; and(C)in the case of a borrower described in subsection (b)(1)(B) at an institution that uses the online counseling tool described in paragraph (1)(A) of this subsection, the Secretary shall attempt to provide the information described in subsection (b)(1)(A) to the borrower through such tool..(e)Disclosure of religious exemptions to title IX of the Education Amendments of 1972Section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092), as amended by this section, is further amended by adding at the end the following:(o)Disclosure of religious exemptions to title IX of the Education Amendments of 1972Each institution of higher education participating in any program under this title that requests, receives, or exercises or intends to exercise a religious exemption to the requirements of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) shall submit in writing to the Assistant Secretary for Civil Rights a statement by the highest ranking official of the institution, identifying the provisions of part 106 of title 34 of the Code of Federal Regulations that conflict with a specific tenet of the religious organization and shall publish on its website, in a prominent location, the following:(1)Request letterEach letter submitted by the educational institution to the Department to request such an exemption.(2)Exemption letterEach letter from the Department to the educational institution that grants or denies such an exemption.(3)Notice of requestNotice that the educational institution has requested an exemption under section 901(a)(3) of the Education Amendments of 1972 (20 U.S.C. 1681(a)(3)).(4)Notice of exemptionIf applicable, notice that the educational institution has received an exemption under section 901(a)(3) of the Education Amendments of 1972 (20 U.S.C. 1681(a)(3)).(5)Covered personal characteristics or behaviorsA list of the personal characteristics or behaviors to which each requested or granted exemption applies.(6)Covered activities or programsA list of the activities or programs to which each exemption applies.(7)Statement of rightsThe statement Students continue to have rights under title IX of the Education Amendments of 1972. Any student who experiences discrimination may contact the Office for Civil Rights at the United States Department of Education at _____ or _____., with the first blank space being filled with a link to the website of the Office for Civil Rights and the second blank space being filled with the telephone number of the Office for Civil Rights..(f)Expectant and parenting students policiesSection 485 of the Higher Education Act of 1965 (20 18 U.S.C. 1092), as amended by this section, is further amended by adding at the end the following:(p)Expectant and parenting students policiesEach institution of higher education participating in any program under this title shall develop and make available, including on the institution’s website, a statement of policy concerning expectant and parenting students, which shall include, at a minimum—(1)the institution’s policy regarding leaves of absence related to pregnancy (and related medical conditions), and the birth or adoption of a child, which shall include—(A)any policies related to the availability of parental leave; and(B)options, including time requirements, for making up missed work for students who take a leave of absence;(2)information regarding lactation accommodations available to students;(3)a description of the process for requesting accommodations, and the type of accommodations available to expectant and parenting students, including—(A)information on accommodations for pregnancy-related medical conditions; and(B)information on accommodations for students who have parental responsibilities;(4)information regarding financial aid eligibility for expectant and parenting students, including—(A)the availability of dependent care allowances for a parenting student for the purposes of determining the student’s cost of attendance;(B)the ability to change dependency status, including during an award year, following the birth of a child;(C)the availability of and eligibility requirements for any emergency financial aid programs provided by the institution; and(D)an explanation of the effect that a leave of absence may have on a student’s demonstration of satisfactory academic progress, including for the purposes of eligibility to participate in financial aid programs under this title;(5)information on available student support services, programs, and community resources, such as academic advising, child care (including child care subsidy and assistance programs), housing (including housing subsidies and utility assistance programs), food (including food assistance programs), public benefits, health care, health insurance, mental health, transportation benefits, mentoring, and other services available for expectant and parenting students, both on-campus and in the community, and under local, State, and Federal law;(6)information regarding the availability of on-campus housing that permits students to live with dependents;(7)information on the rights and protections that are guaranteed to expectant and parenting students under applicable Federal and State laws;(8)the institution’s procedures for addressing complaints under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), including procedures for reporting complaints under such title;(9)the institution’s procedures for addressing complaints alleging discrimination based on a pregnancy-related disability under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), including procedures for reporting complaints under such laws; and(10)the contact information for the institution’s Office of Accessibility, the institution’s Title IX coordinator, and any other relevant staff members who serve as a point of contact for, or offer services available to, expectant and parenting students..4612.Prevention of improper accessSection 485B of the Higher Education Act of 1965 (20 U.S.C. 1092b) is amended—(1)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively;(2)in subsection (d)—(A)in paragraph (5)(C), by striking and after the semicolon;(B)in paragraph (6)(C), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(7)preventing access to the data system and any other system used to administer a program under this title by any person or entity for the purpose of assisting a student in managing loan repayment or applying for any repayment plan, consolidation loan, or other benefit authorized by this title, unless such access meets the requirements described in subsection (e).;(3)by inserting after subsection (d) the following:(e)Requirements for third-Party data system access(1)In GeneralAs provided in paragraph (7) of subsection (d), an authorized person or entity described in paragraph (2) may access the data system and any other system used to administer a program under this title if that access—(A)is in compliance with terms of service, information security standards, and a code of conduct which shall be established by the Secretary and published in the Federal Register;(B)is obtained using an access device (as defined in section 1029(e)(1) of title 18, United States Code) issued by the Secretary to the authorized person or entity; and(C)is obtained without using any access device (as defined in section 1029(e)(1) of title 18, United States Code) issued by the Secretary to a student, borrower, or parent.(2)Authorized person or entityAn authorized person or entity described in this paragraph means—(A)a guaranty agency, eligible lender, or eligible institution, or a third-party organization acting on behalf of a guaranty agency, eligible lender, or eligible institution, that is in compliance with applicable Federal law (including regulations and guidance); or(B)a licensed attorney representing a student, borrower, or parent, or another individual who works for a Federal, State, local, or Tribal government or agency, or for a nonprofit organization, providing financial or student loan repayment counseling to a student, borrower, or parent, if—(i)that attorney or other individual has never engaged in unfair, deceptive, or abusive practices, as determined by the Secretary;(ii)that attorney or other individual does not work for an entity that has engaged in unfair, deceptive, or abusive practices (including an entity that is owned or operated by a person or entity that engaged in such practices), as determined by the Secretary;(iii)system access is provided only through a separate point of entry; and(iv)the attorney or other individual has consent from the relevant student, borrower, or parent to access the system.; and(4)in subsection (f)(1), as redesignated by paragraph (1)—(A)in subparagraph (A), by striking student and parent and inserting student, borrower, and parent;(B)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;(C)by inserting after subparagraph (B) the following:(C)the reduction in improper data system access as described in subsection (d)(7);; and(D)by striking subparagraph (E), as redesignated by subparagraph (B), and inserting the following:(E)any protocols, codes of conduct, terms of service, or information security standards developed under paragraphs (6) or (7) of subsection (d) during the preceding fiscal year..4613.Information with respect to crime statistics for programs of study abroadPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.), as amended by the preceding sections, is further amended by inserting after section 485E (20 U.S.C. 1092f) the following:485F.Information with respect to crime statistics for programs of study abroad(a)In generalEach institution participating in any program under this title, other than a foreign institution of higher education, shall develop and distribute a statement of policy with respect to students participating in a program of study abroad approved for credit by the institution concerning crime and harm that may occur while participating in such program of study abroad that, at a minimum, includes a biennial review by the institution of the programs of study abroad approved for credit by the institution to determine—(1)the effectiveness of the programs at protecting students from crime and harm, and whether changes to the programs are needed (based on the most recent guidance or other assistance from the Secretary) and will be implemented;(2)for the 5 years preceding the date of the report, the number (in the aggregate for all programs of study abroad approved for credit by the institution) of—(A)deaths of program participants occurring during program participation or during any other activities during the study abroad period;(B)sexual assaults against program participants occurring during program participation and reported to the institution;(C)accidents and illnesses occurring during program participation that resulted in hospitalization and were reported to the institution; and(D)incidents involving program participants during the program participation that resulted in police involvement or a police report and were reported to the institution; and(3)with respect to the incidents described in subparagraphs (A) and (B) of paragraph (2), whether the incidents occurred—(A)on campus;(B)in or on noncampus buildings or property;(C)on public property;(D)in dormitories or other residential facilities for students on campus; or(E)at a location not described in items (A) through (D) of this clause, without regard to whether the institution owns or controls a building or property at the location.(b)Other dutiesAn institution of higher education described in subsection (a) shall—(1)provide each student who is interested in participating in a program of study abroad approved for credit by the institution, with an orientation session and advising that includes—(A)a list of countries in which such programs of study abroad are located;(B)all current travel information, including all travel warnings and travel alerts, issued by the Bureau of Consular Affairs of the Department of State for such countries; and(C)the information described in paragraph (a), provided specifically for each program of study abroad approved for credit by the institution in which the student is considering participation; and(2)provide each student who returns from such a program of study abroad with a post-trip debriefing session, including an exit interview that assists the institution in carrying out subsection (a).(c)LimitationsAn institution of higher education shall not disaggregate or otherwise distinguish information for purposes of subsection (a) or (b) in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.(d)ReviewThe Secretary shall periodically review a representative sample of the policies described in subsection (a) that have been adopted by institutions of higher education.(e)DefinitionFor the purpose of this section, the definitions for campus, noncampus building or property, and public property shall have the same meaning as in section 485(f)(6)..4614.Remedial education grantsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.), as amended by the preceding sections, is further amended by inserting after section 486A (20 U.S.C. 1093a) the following:486B.Remedial education grants(a)Grants authorized(1)In generalFrom the funds appropriated under subsection (k) (and not reserved under subsection (c)(4)), the Secretary, in consultation with the Director of the Institute of Education Sciences, shall award grants, on a competitive basis, to eligible entities to improve remedial education in higher education.(2)DurationA grant under this section shall be awarded for a period of 5 years.(3)Minimum awardsThe total amount of funds provided under each grant awarded under this section shall not be less than $500,000.(b)ApplicationAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, which shall include the following:(1)A description of how the eligible entity will use the grant funds to develop or improve a remedial education program that includes evidence-based, effective strategies for providing instruction to ensure that students are prepared for courses at the postsecondary level.(2)An assurance that the eligible entity will use more than two measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education who may be eligible to participate in the remedial education program developed or improved under the grant.(3)A description of how the eligible entity, in developing or improving such a program, will consult with stakeholders, including individuals with expertise in remedial education, students enrolled in remedial education, and faculty instructors for remedial education.(4)The eligible entity’s plan for sustaining the program after the grant period has ended.(5)The eligible entity’s plan for monitoring and evaluating the program, including how the eligible entity will use the data collected under subsection (h) to continually update and improve the program.(c)Consultation and independent evaluation(1)In generalBefore selecting eligible entities to receive grants under this section for a fiscal year, the Secretary shall—(A)ensure that the consultation required under paragraph (3) is carried out; and(B)consider the results of the consultation in selecting eligible entities to receive such grants.(2)Contract authorityThe Secretary, acting through the Director, shall seek to enter into a contract with an independent evaluator under which the evaluator will provide the consultation and evaluation required under paragraph (3).(3)Consultation and independent evaluation requiredThe independent evaluator shall carry out the following activities:(A)ConsultationFor each fiscal year of the grant program under this section, the independent evaluator shall consult with, and provide advice to, the Secretary regarding which eligible entities should receive grants under this section for such fiscal year.(B)EvaluationThroughout the duration of the grant program under this section, the independent evaluator shall independently evaluate the impact of the remedial education programs funded with the grants, which shall include evaluation of—(i)the effectiveness of the remedial education programs in increasing course and degree completion at the postsecondary level; and(ii)the outcomes of the remedial education programs within and among models of remedial education described in subsection (d).(4)ReservationThe Secretary may reserve not more than 15 percent of the funds appropriated under subsection (k) for a fiscal year to carry out this subsection for such fiscal year.(d)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to develop or improve a remedial education program through one or more of the following models:(1)Aligning course workWorking with a local educational agency or State educational agency that is part of the eligible entity to develop or improve programs that provide alignment between high school coursework and postsecondary education, and that may include—(A)assessments in high school to measure student readiness for courses at the postsecondary level; or(B)interventions in high school that improve student competencies for courses at the postsecondary level.(2)Accelerated course workRedesigning or improving remedial education that—(A)allows students to enroll in more than one sequential remedial education course or training in a semester, or the equivalent;(B)condenses the time of the remedial education; or(C)provides shortened, intensive courses or training to improve competencies of students for courses at the postsecondary level.(3)Modular instructional methodsDeveloping or improving remedial education that—(A)specifically targets the skills that students need to move forward in courses at the postsecondary level; and(B)may be used to develop new assessments, redesign courses to provide targeted skill instruction, or provide faculty professional development.(4)Co-requisite modelDeveloping or improving remedial education programs that allow a student to enroll in remedial education (which may be provided through a modular instructional method) while also enrolled in a course at the postsecondary level.(5)Systemic reform to implement comprehensive, integrated support programsImplementing and improving comprehensive, integrated, evidence-based support programs that—(A)enable students enrolled in remedial education to complete a course of study leading to a recognized educational credential within 150 percent of the normal time for completion; and(B)may include financial supports, academic tutoring or support, and advising that enable students to find success in remedial education and courses at the postsecondary level.(e)ConsiderationsIn awarding grants under this section, the Secretary, in consultation with the Director, shall—(1)ensure—(A)a minimum of 30 eligible entities are awarded grants for each 5-year grant period;(B)an equitable geographic distribution of such grants, including an equitable distribution between urban and rural areas; and(C)that grants are used to develop or improve remedial education programs—(i)under each model described in subsection (d) to enable, to the extent practicable, statistical comparisons of the relative effectiveness of the models and the programs within each model; and(ii)for a range of types and sizes of institutions of higher education; and(2)give preference to eligible entities that primarily serve low-income students.(f)Fiscal requirements(1)Supplement not supplantA grant awarded under this section shall be used to supplement, not supplant, funds that would otherwise be used to carry out the activities described in this section.(2)Matching funds(A)In generalSubject to subparagraph (B), an eligible entity that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 10 percent of the amount of the grant for the cost of activities assisted under the grant.(B)ExceptionsThe requirements of subparagraph (A) shall not apply to—(i)Tribal Colleges or Universities; or(ii)institutions of higher education located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.(g)Experimental authorityNotwithstanding any other provision of this title, a student may be eligible to receive loans or grants under this title for up to 2 academic years for enrollment in a remedial education program under this section.(h)Data collection, reports, evaluations, and dissemination(1)Information(A)Student-level dataEach eligible entity that receives a grant under this section shall provide to the Director and the Secretary, on an annual basis for each year of the grant period and for 5 years after such grant period, the student-level data with respect to the students who are or were enrolled in a remedial education program funded with the grant. The Director and the Secretary shall share such data with the independent evaluator to enable the evaluator, for each such year, to determine the information described in subparagraph (B) with respect to each such remedial education program.(B)Aggregate student dataThe independent evaluator shall determine, with respect to each remedial education program for which an eligible entity provides student-level data under subparagraph (A), the following information:(i)The number of students who are or were enrolled in such remedial education program.(ii)The cost of such remedial education program.(iii)The amount of grant or loan funds under this title awarded to students for enrollment in such remedial education program.(iv)The type of remedial education offered under the program.(v)The length of time students spend in such remedial education program, as measured by semester, trimester, or clock hours.(vi)The number of students who complete such remedial education program.(vii)Of the students who complete such remedial education program—(I)the number and percentage of such students who later enroll in postsecondary-level courses at an institution of higher education;(II)the number and percentage of such students who receive a recognized educational credential from an institution of higher education;(III)the average length of time required for a student described in subclause (II) to complete the course of study leading to such credential; and(IV)the number and percentage of students described in subclause (II) who complete the course of study leading to such credential within 150 percent of the normal time for completion.(C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated by race, gender, socioeconomic status, Federal Pell Grant eligibility status, status as a first generation college student, veteran or active duty status, and disability status.(2)Evaluation resultsNot later than six years after the first grant is awarded under this section, the Director, in consultation with the Secretary and using the information determined under paragraph (1), shall submit to the authorizing committees and make available on a publicly accessible website, a report on the results of the multiyear, rigorous, and independent evaluation of the impact of the remedial education programs carried out by the independent evaluator. The report shall include the results of such evaluation with respect to—(A)the effectiveness of the remedial education programs in increasing course and degree completion at the postsecondary level; and(B)the outcomes of the remedial education programs within and among models of remedial education described in subsection (d).(3)Reports and dissemination(A)Initial reportNot later than one year after the first grant is awarded under this section, the Secretary, in consultation with the independent evaluator, shall prepare and submit to the authorizing committees a report on each remedial education program funded under this section.(B)Subsequent reportNot later than five years after the last grant is awarded under this section, the Secretary, in consultation with the independent evaluator, shall prepare and submit to the authorizing committees a report that includes—(i)a review of the activities and program performance of each remedial education program funded under this section; and(ii)guidance and recommendations on how successful remedial education programs (as determined, at a minimum, by the number and percentage of remedial education students who later complete a course of study at an institution of higher education within 150 percent of the normal time for completion) can be replicated.(C)Public availabilityThe reports submitted under subparagraphs (A) and (B) shall be made available on a publicly accessible website of the Department of Education.(i)Data privacy(1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information pursuant to this section to knowingly disclose to any person (except as authorized in this section or any Federal law) such personally identifiable information.(2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code.(3)Officer or employee of the united statesIf any officer or employee of the United States violates paragraph (1), the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.(4)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.(j)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Institute of Education Sciences.(2)Eligible entityThe term eligible entity means—(A)an institution of higher education; or(B)a partnership between an institution of higher education and at least 1 of the following:(i)A local educational agency.(ii)A State educational agency.(3)First generation college studentThe term first generation college student has the meaning given that term in section 402A(h).(4)Independent evaluatorThe term independent evaluator means the independent evaluator with which the Secretary enters into a contract under subsection (c)(2).(5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101.(6)Remedial educationThe term remedial education—(A)means education (such as courses or training) offered at an institution of higher education that—(i)is below the postsecondary level; and(ii)is determined by the institution to be necessary to help students be prepared for the pursuit of a first undergraduate baccalaureate degree, associate's degree, or certificate or, in the case of courses in English language instruction, to be necessary to enable the student to utilize already existing knowledge, training, or skills; and(B)includes developmental education that meets the requirements of subparagraph (A).(7)Tribal college or universityThe term Tribal College or University has the meaning given that term in section 316(b).(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $162,500,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..4615.Competency-based education(a)In generalPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.), as amended by the preceding sections, is further amended by inserting after section 486B (as added by section 4614 of this Act) the following:486C.Competency-based education demonstration projects(a)Demonstration projects authorizedThe Secretary shall select, in accordance with subsection (d), eligible entities to voluntarily carry out competency-based education demonstration projects for a duration of 5 years and receive waivers or other flexibility described in subsection (e) to carry out such projects.(b)Application(1)In generalEach eligible entity desiring to carry out a demonstration project under this section shall submit an application to the Secretary, at such time and in such manner as the Secretary may require.(2)Outreach(A)In generalThe Secretary shall, prior to any deadline to submit applications under paragraph (1), conduct outreach to institutions, including those described in subparagraph (B), to provide those institutions with information on the opportunity to apply to carry out a demonstration project under this section.(B)InstitutionsThe institutions described in this subparagraph are the following:(i)Part B institutions (as defined in section 322).(ii)Hispanic-serving institutions (as defined in section 502).(iii)Tribal Colleges or Universities (as defined in section 316).(iv)Alaska Native-serving institutions (as defined in section 317(b)).(v)Native Hawaiian-serving institutions (as defined in section 317(b)).(vi)Predominantly Black Institutions (as defined in section 318).(vii)Asian American and Native American Pacific Islander-serving institutions (as defined in section 320(b)).(viii)Native American-serving, nontribal institutions (as defined in section 319).(ix)Institutions predominately serving adult learners.(x)Institutions serving students with disabilities.(xi)Institutions located in rural areas.(3)Amendments(A)In generalAn eligible entity that has been selected to carry out a demonstration project under this section may submit to the Secretary amendments to the eligible entity’s approved application under paragraph (1), at such time and in such manner as the Secretary may require, which the Secretary shall approve or deny within 30 days of receipt.(B)Expanding enrollmentNotwithstanding the assurance required with respect to maximum enrollment under paragraph (4)(N)—(i)an eligible entity whose demonstration project has been evaluated under subsection (g)(2) not less than twice, may submit to the Secretary an amendment to the eligible entity’s application under paragraph (1) to increase enrollment in the project to more than 3,000 students, but not more than 5,000 students, and which shall specify—(I)the proposed maximum enrollment and annual enrollment growth for the project;(II)how the eligible entity will successfully carry out the project with such maximum enrollment and enrollment growth; and(III)any other amendments to the eligible entity’s application under paragraph (1) that are related to such maximum enrollment or enrollment growth; and(ii)the Secretary shall determine whether to approve or deny an amendment submitted under clause (i) for a demonstration project based on the project’s evaluations under subsection (g)(2).(4)ContentsEach application under paragraph (1) shall include—(A)a description of each competency-based education program to be offered by the eligible entity under the demonstration project;(B)a description of the alignment of the proposed competency-based education program to the institution’s mission, and evidence of institutional commitment to such program;(C)a description of how each program will work with employers and local industry to assess and incorporate competencies that are relevant in the labor market and how the program aligns with employer needs;(D)a description of the proposed academic design, academic and support services, delivery, business, and financial models for the demonstration project, including explanations and supporting documents, including financial statements, and, any revenue-sharing agreements with third-party servicers or online program managers, of how each competency-based education program offered under the demonstration project will—(i)result in the achievement of competencies;(ii)differ from standard credit hour approaches, in whole or in part; (iii)result in lower costs of a certificate or degree; and(iv)result in shortened time to completion of a certificate or degree;(E)a description of how each competency-based education program offered under the demonstration project will award academic credit to advance the progress of a student toward completion of a certificate or degree that is portable and used by in-demand employers for making employment decisions;(F)a description of how each credit-bearing competency-based education program offered under the demonstration project is aligned with a career pathway;(G)a description of the meaningful role of the appropriate instructors of the eligible entity in the development, design, implementation, delivery, and evaluation of each such competency-based education program;(H)a description of how each such competency-based education program will provide strong post-enrollment job placement, earnings, and loan repayment outcomes;(I)a description of how the eligible entity will facilitate transfer, postsecondary study, and employer understanding by articulating a competency-based transcript from a competency-based education program offered under the demonstration project to a credit hour transcript at another program at the eligible entity and to other institutions of higher education;(J)a description of the statutory and regulatory requirements described in subsection (e) for which the eligible entity is seeking a waiver or other flexibility, and why such waiver or flexibility is necessary to carry out the demonstration project;(K)a description of indicators of a program’s effectiveness to inform how a third party will reliably assess student learning for each competency-based education program offered under the demonstration project;(L)a description of how the eligible entity will develop and evaluate the competencies and assessments of student knowledge administered as part of the demonstration project, including whether there is a relationship between the competency unit and a traditional credit or clock hour, the average time it takes to earn a competency, how such competencies and assessments are aligned with workforce needs and any other considerations the institution made when it developed its unit of competency;(M)a description of the proposal for determining a student’s Federal student aid eligibility under this title for participating in the demonstration project, the award and distribution of such aid, and the safeguards to ensure that students are making satisfactory progress that warrants the disbursement of such aid;(N)an assurance that the demonstration project at each eligible entity—(i)will enroll a minimum of 25 students and a maximum of 3,000 students or, in the case of an eligible entity with an application amendment approved under paragraph (3)(B), the maximum enrollment approved under such paragraph;(ii)will identify and disseminate best practices with respect to the demonstration project to the Secretary and to other eligible entities carrying out a demonstration project under this section;(iii)operates under an agreement with the accrediting agency or association of the eligible entity to establish the standards described in subsection (c); and(iv)uses available funds solely for purposes of awarding academic credit to eligible students based on the achievement of competencies and for the related costs or fees of demonstrating the achievement of competencies;(O)a description of the population of students to whom competency-based education under the demonstration project will be offered, including demographic information and prior educational experience, disaggregated (as practicable) by students who are Federal Pell Grant recipients, students of color, Native students, students with disabilities, students who are veterans or members of the Armed Forces, adult learners, and first generation college students, and how such eligible entity will, when appropriate, address the specific needs of each such population of students when carrying out the demonstration project;(P)a description of outreach and communication activities to students who may benefit under the demonstration project, including those described in subparagraph (O);(Q)a description of how the institution is ensuring that students participating in the demonstration project will not, on average, be eligible for more or less Federal assistance under this title than such students would have been eligible for under a program measured in credit or clock hours;(R)the cost of attendance for each competency-based education program offered under the demonstration project, disaggregated by each of the applicable costs or allowances described in paragraphs (1) through (13) of section 472, and the estimated amount of the cost of attendance of each such program to be covered by need-based grant aid and merit-based grant aid from Federal, State, institutional, and private sources;(S)a description of other competency-based education programs the eligible entity offers or plans to offer outside of the demonstration project;(T)a description of how the eligible entity will use data to—(i)ensure that each competency-based education program under the demonstration project meets the benchmarks established in accordance with subsection (c)(2)(E);(ii)confirm relevancy of competencies in the labor market; and(iii)improve each such program; and(U)other such elements as the Secretary may require.(c)Recognition by accrediting agency or associationUnless a program has already been recognized as a direct assessment program by the accrediting agency or association of the eligible entity, in order to carry out a competency-based education program under a demonstration project under this section, an eligible entity shall include in its application under subsection (b), a letter from the accrediting agency or association of the eligible entity that describes how it will establish and enforce the following standards with respect to such competency-based education program:(1)Standards for determining whether the eligible entity or the program requires students to demonstrate competencies that are—(A)capable of being validly and reliably assessed; and(B)appropriate in scope and rigor for the award of the relevant certificate or degree.(2)Standards for determining whether the eligible entity or the program demonstrate—(A)the administrative capacity and expertise that will ensure—(i)the validity and reliability of assessments of competencies; and(ii)good practices in assessment and measurement;(B)sufficient educational content, activities, and resources (including faculty support)—(i)to enable students to learn or develop what is required to demonstrate or attain mastery of competencies; and(ii)that are consistent with the qualifications of graduates of traditional programs;(C)that the quality of demonstration of competence is judged at mastery for each competency that is assessed for the award of a certificate or degree;(D)a standard for the amount of learning that is included in a unit of competency;(E)reasonable, clear, and actionable benchmarks for graduation rates and the employment and earnings of graduates, including job placements in a field for which the program prepares students, debt-to-earnings ratios, loan repayment rates, and student satisfaction; (F)regular evaluation of whether the program meets the benchmarks under subparagraph (E), and address what may be the cause with identified interventions; and(G)that students may not receive a subsequent disbursement until they have completed the anticipated number of credits for the payment period.(3)Standards for determining when to deny, withdraw, suspend, or terminate the accreditation of the program if the benchmarks under paragraph (2)(E) are not achieved after 4 consecutive title IV payment periods, including standards for providing sufficient opportunity—(A)for the eligible entity or program to provide a written response regarding the failure to achieve such benchmarks be considered by the agency or association in the manner described in section 496(a)(6)(B); and(B)for the eligible entity or program to appeal any adverse action under this subparagraph before an appeals panel that meets the requirements of section 496(a)(6)(C).(d)Selection(1)In generalNot later than 12 months after the date of enactment of the College Affordability Act, the Secretary shall select not more than 100 eligible entities to carry out a demonstration project under this section under which at least 1 competency-based education program is offered at each eligible entity.(2)ConsiderationsIn selecting eligible entities under paragraph (1), the Secretary shall—(A)consider the number and quality of applications received;(B)consider an eligible entity’s—(i)ability to successfully execute the demonstration project as described in the eligible entity’s application under subsection (b);(ii)commitment and ability to effectively finance the demonstration project;(iii)ability to provide administrative capability and the expertise to evaluate student progress based on measures other than credit hours or clock hours;(iv)history of compliance with the requirements of this Act;(v)commitment to work with the Director and the Secretary to evaluate the demonstration project and the impact of the demonstration project under subsection (g)(2); (vi)commitment and ability to assess student learning through a third party;(vii)commitment of the accrediting agency or association of the eligible entity to establish and enforce the standards described in subsection (c); and(viii)commitment to collaboration with an employer advisory group or specific employers to determine how the demonstration project will meet employer needs;(C)ensure the selection of a diverse group of eligible entities with respect to size, mission, student population, and geographic distribution;(D)not limit the types of programs of study or courses of study approved for participation in a demonstration project; and(E)not select an eligible entity—(i)that, for 1 of the preceding 2 fiscal years—(I)had an adjusted cohort default rate (defined in section 435(m)) that is 20 percent or greater;(II)failed to meet the requirement under section 487(a)(24); or(III)was—(aa)under probation or an equivalent status from the accrediting agency or association of the eligible entity;(bb)under sanction from the authorization agency of the State in which the eligible entity is located; or(cc)under public investigation or facing a pending lawsuit from a State or Federal agency;(ii)if the Department has concerns with the entity’s compliance based on program reviews or audits; or(iii)if the eligible entity fails to meet the financial responsibility standards prescribed by the Secretary in accordance with section 498(c) or is placed on a reimbursement payment method by the Secretary.(e)Waivers and other flexibility(1)In generalWith respect to any eligible entity selected to carry out a demonstration project under this section, the Secretary may—(A)waive any requirements of the provisions of law (including any regulations promulgated under such provisions) listed in paragraph (2) for which the eligible entity has provided a reason for waiving under subsection (b)(4)(J); or(B)provide other flexibility, but not waive, any requirements of the provisions of law (including any regulations promulgated under such provisions) listed in paragraph (3) for which the eligible entity has provided a reason with which the Secretary agrees for such flexibility under subsection (b)(4)(J).(2)Provisions eligible for waiversThe Secretary may waive the following under paragraph (1)(A):(A)Subparagraphs (A) and (B) of section 102(a)(3).(B)Section 484(l)(1).(3)Provisions eligible for flexibilityThe Secretary may provide the flexibility described in paragraph (1)(B) with respect to the requirements under provisions in title I, part F of this title, or this part, that inhibit the operation of a competency-based education program, relating to the following: (A)Documenting attendance.(B)Weekly academic activity.(C)Minimum weeks of instructional time.(D)Requirements for credit hour or clock hour equivalencies if an institution proposes a measure clearly defined in its application that accounts for the academic intensity of study.(E)Requirements for regular and substantive interaction with the instructor.(F)Definitions of the terms academic year, full-time student, part-time student, term (including standard term, non-term, and non-standard term), satisfactory academic progress, educational activity, program of study, and payment period.(G)Methods of disbursing student financial aid by institutions of higher education selected, as of the date of enactment of the College Affordability Act, as experimental sites under section 487A to carry out competency-based education programs.(H)Restrictions regarding concurrent student enrollment in Direct Assessment and non-Direct Assessment programs.(4)Measurement of activity or academic workAn institution granted flexibility under paragraph (3) related to requirements for credit hour or clock hour equivalencies shall include a measurement of activity or academic work by students as considered comparable to the standard practice for measuring credit or clock hours for these areas.(f)NotificationNot later than 9 months after the date of enactment of the College Affordability Act, the Secretary shall make available to the authorizing committees and the public a list of eligible entities selected to carry out a demonstration project under this section, which shall include for each such eligible entity—(1)the specific waiver or other flexibility from statutory or regulatory requirements offered under subsection (e); and(2)a description of the competency-based education programs, and its associated accreditation standards, to be offered under the project.(g)Information and evaluation(1)Information(A)Student-level dataEach eligible entity that carries out a demonstration project under this section shall provide to the Director the student-level data for the students enrolled in a program described in subparagraph (C)(i)(I), the student-level data for the students enrolled in a program described in subparagraph (C)(i)(II), and the student-level data for students enrolled in a program described in subparagraph (C)(i)(III) to enable the Director—(i)to determine the aggregate information described in subparagraph (B) with respect to each such program; and(ii)to the extent practicable, to compare the programs using a rigorous evaluation, such as propensity score matching.(B)Aggregate informationFor purposes of the evaluation under paragraph (2), the Director shall use the student-level data provided under subparagraph (A) by an eligible entity to determine the following information with respect to each program described in subparagraph (C)(i) offered at such eligible entity:(i)The average number of credit hours students earned prior to enrollment in the program, if applicable.(ii)The number and percentage of students enrolled in a competency-based education program that are also enrolled in programs of study or courses of study offered in credit hours or clock hours, disaggregated by student status as a first-year, second-year, third-year, fourth-year, or other student.(iii)The average period of time between the enrollment of a student in the program and the first assessment of student knowledge of such student.(iv)The average time to 25 percent, 50 percent, 75 percent, 100 percent, 150 percent, and 200 percent completion of a certificate or degree.(v)The number and percentage of students who begin in a certain cohort and complete a certificate or degree.(vi)The number and percentage of students who begin in a certain cohort and withdraw without completing a certificate or degree.(vii)The number and percentage of students who begin in a certain cohort who reach 25 percent, 50 percent, 75 percent, and 100 percent completion of a certificate or degree.(viii)The number and percentage of students who begin in a certain cohort who re-enroll in a second period.(ix)The median number of competencies completed per period.(x)The average number of attempts it takes students to pass all assessments of student knowledge during the period of enrollment in the program.(xi)The percentage of summative assessments of student competence that students passed on the first attempt during the period of enrollment in the program.(xii)The percentage of summative assessments of student competence that students passed on the second attempt and the average period of time between the first and second attempts during the period of enrollment in the program.(xiii)The average number of competencies a student acquired and demonstrated while enrolled in a program and the period of time during which the student acquired such competencies.(xiv)The number and percentage of students completing the program who find employment that lasts not less than 6 months within 6 months of graduation, disaggregated by number and percentage of such students finding employment in a field related to the program.(xv)Student job placement rates 1, 2, and 3 years after graduating from the program, if available.(xvi)The median student earnings 1, 2, and 3 years after graduating from the program, if available.(xvii)The number and percentage of students completing the program who continue their education.(xviii)Such other information as the Director may reasonably require.(C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated as follows, provided that the disaggregation of the information does not identify any individual student:(i)For each eligible entity that carries out a demonstration project under this section, disaggregation by—(I)the students enrolled in each competency-based education program under the project;(II)the students enrolled in each competency-based education program not being carried out under the project, if the eligible entity has a competency-based education program not being carried out under the project; and(III)the students enrolled in a program not described in subclause (I) or (II).(ii)For each group of students described in clause (i), disaggregation by prior postsecondary experience, age group, race, gender, disability status, students who are Veterans or servicemembers, first generation college students, full-time and part-time enrollment, and status as a recipient of a Federal Pell Grant.(D)CouncilThe Director shall provide to the Competency-Based Education Council any information described in subparagraph (A) or (B) (other than personally identifiable information) that may be necessary for the Council to carry out its duties under section 4616(e) of the College Affordability Act.(2)Evaluation(A)In generalThe Director, in consultation with the Secretary and using the information determined under paragraph (1), shall annually evaluate each eligible entity carrying out a demonstration project under this section. Each evaluation shall be disaggregated in accordance with subparagraph (B) and include—(i)the extent to which the eligible entity has met the elements of its application under subsection (b)(4);(ii)whether the demonstration project led to reduced cost, including as reflected by median debt levels, or time to completion of a certificate or degree, and the amount of cost or time reduced for such completion;(iii)obstacles related to student financial assistance for competency-based education;(iv)the extent to which statutory or regulatory requirements not waived or for which flexibility is not provided under subsection (e) presented difficulties or unintended consequences for students or eligible entities;(v)a description of the waivers or flexibility provided under subsection (e) that were most beneficial to students or eligible entities, and an explanation of such benefits;(vi)the percentage of students who received each of the following—(I)a grant under this title;(II)a loan under this title;(III)a State grant;(IV)a State loan;(V)an institutional grant;(VI)an institutional loan; (VII)a private loan; and(VIII)an employer grant or subsidy;(vii)median annual total cost and net cost to the student of the program;(viii)median total cost and net cost of the credential and associated examination or licensure calculated upon completion;(ix)median outstanding balance of principal and interest on loans made under this title that students have upon graduation;(x)the median 3-year adjusted cohort default rate as defined under section 435(m);(xi)the median 1-year and 3-year repayment rate of loans made under this title;(xii)the median student earnings 1, 3, and 4 years after graduation;(xiii)a description of the curricular infrastructure, including assessments of student knowledge and the corresponding competencies;(xiv)a description of the role of faculty and faculty involvement; and(xv)outcomes of the assessments of student competency.(B)DisaggregationThe data collected under clauses (vi) through (xii) shall be disaggregated by each group of students described in paragraph (1)(C).(3)Annual reportThe Director, in consultation with the Secretary, shall annually provide to the authorizing committees a report on—(A)the evaluations required under paragraph (2);(B)the number and types of students receiving assistance under this title for competency-based education programs offered under projects under this section;(C)any proposed statutory or regulatory changes designed to support and enhance the expansion of competency-based education programs, which may be independent of or combined with traditional credit hour or clock hour projects;(D)the most effective means of delivering competency-based education programs through projects under this section; and(E)the appropriate level and distribution methodology of Federal assistance under this title for students enrolled in a competency-based education program.(h)CoordinationAn eligible entity or the Director shall consult with the Secretary of Education or the Secretary of the Treasury to obtain the employment, earnings, and loan information that may be necessary for purposes of subsection (c)(2)(F) or subsection (g), respectively.(i)OversightIn carrying out this section, the Secretary shall, at least twice annually—(1)assure compliance of eligible entities with the requirements of this title (other than the provisions of law and regulations that are waived under subsection (e));(2)provide technical assistance;(3)monitor fluctuations in the student population enrolled in the eligible entities carrying out the demonstration projects under this section;(4)consult with appropriate accrediting agencies or associations and appropriate State regulatory authorities for additional ways of improving the delivery of competency-based education programs; and(5)collect and disseminate to eligible entities carrying out a demonstration project under this section, best practices with respect to such projects.(j)Data privacy(1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information pursuant to this section to knowingly disclose to any person (except as authorized in this section or any Federal law) such personally identifiable information.(2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code.(3)Officer or employee of the United StatesIf any officer or employee of the United States violates paragraph (1), the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.(4)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.(k)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to the Department to carry out the project under this section.(l)DefinitionsFor the purpose of this section:(1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)CompetencyThe term competency means the knowledge, skill, and abilities demonstrated for a particular program of study.(3)Competency-based education programThe term competency-based education program means a postsecondary program that provides competency-based education for which the accrediting agency or association of the institution of higher education offering such program has established or will establish the standards described in subsection (c) and, in accordance with such standards—(A)measures academic progress and credential attainment by the assessment of student learning in lieu of, or in addition to, credit or clock hours;(B)measures and assesses such academic progress and attainment in terms of a student’s mastery of competencies by identifying what students know and the skills mastered through rigorous assessment;(C)determines and reports to the Secretary the number of credit or clock hours that would be needed for the attainment of a similar level of knowledge, skills, and characteristics in a standard credit or clock hour program;(D)provides the educational content, activities, support, and resources necessary to enable students to develop and attain the competencies that are required to demonstrate mastery of such competencies, including a system for monitoring a student’s engagement and progress in each competency, in which faculty are responsible for providing proactive academic assistance, when needed, on the basis of such monitoring;(E)upon a student’s demonstration or mastery of a set of competencies identified and required by the institution, leads to or results in the awarding of a certificate or degree;(F)ensures that funds received under this title may be used only for learning that results from instruction provided or overseen by the institution and not for the portion of the program of which the student has demonstrated mastery prior to enrollment in the program or tests of learning that are not associated with educational activities overseen by the institution;(G)is organized in a manner that an institution can determine, based on the method of measurement selected by the institution, and approved by the accreditor as described in subsection (c), what constitutes a full-time, three-quarter time, half-time, and less than half-time workload for the purposes of awarding and administering assistance under this title, or assistance provided under another provision of Federal law to attend an institution of higher education; and(H)may use a disaggregated faculty model in which the educational responsibilities for an academic course are divided among a number of individuals, each performing specific tasks essential to instruction, including curriculum design, content delivery, and student assessment.(4)DirectorThe term Director means the Director of the Institute of Education Sciences.(5)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(6)Eligible entityThe term eligible entity means an institution of higher education, which may be an institution of higher education that offers a dual or concurrent enrollment program.(7)First generation college studentThe term first generation college student has the meaning given the term in section 402A(h)(3).(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102, except that such term does not include institutions described in section 102(a)(1)(C)..(b)Rule of constructionNothing in this section or the amendments made by this section shall be construed to alter the authority of the Secretary of Education to establish experimental sites under any other provision of law.4616.Competency-based education council(a)Establishment of a committee on competency-Based educationNot later than 6 months after the date of enactment of this Act, there shall be established the Competency-Based Education Council (referred to in this section as the Council).(b)Membership(1)CompositionThe Council shall be composed of—(A)3 individuals appointed by the Secretary of Education;(B)2 individuals appointed by the Director of the Bureau of Consumer Financial Protection;(C)not less than 8 and not more than 13 individuals appointed by the Comptroller General of the United States, representing— (i)experts in competency-based education;(ii)faculty members in competency-based education programs;(iii)faculty members in non-competency based education programs;(iv)administrators at institutions that offer competency-based education programs;(v)individuals currently enrolled in or graduated from a competency-based education program;(vi)accrediting agencies or associations that recognize competency-based education programs; (vii)experts from State educational agencies; and(viii)business and industry representatives; and(D)4 members appointed by—(i)the Majority Leader of the Senate;(ii)the Minority Leader of the Senate;(iii)the Speaker of the House of Representatives; and(iv)the Minority Leader of the House of Representatives.(2)ChairpersonThe Council shall select a Chairperson from among its members.(3)VacanciesAny vacancy in the Council shall not affect the powers of the Council and shall be filled in the same manner as an initial appointment.(c)MeetingsThe Council shall hold, at the call of the Chairperson, not less than 6 meetings before completing the study required under subsection (e) and the report required under subsection (f).(d)Personnel matters(1)Compensation of membersEach member of the Council shall serve without compensation in addition to any such compensation received for the member’s service as an officer or employee of the United States, if applicable.(2)Travel expensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter 1 of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council.(e)Duties of the council(1)StudyThe Council shall conduct a study on the ongoing innovation and development of competency-based education programs.(2)RecommendationsBased on the findings of the study under paragraph (1), and the annual evaluations of the demonstration projects under section 486C of the Higher Education Act of 1965, as added by section 4615 of this Act, the Council shall develop recommendations for the authorization of competency-based education under the Higher Education Act of 1965, including recommendations that—(A)provide or update standard definitions, if needed, for relevant terms, including—(i)competency-based education; (ii)competency-based education program including quality indicators, that include appropriate student outcome metrics, for such programs; and(iii)any other relevant definitions agreed upon; and(B)address—(i)the amount of learning in a competency unit;(ii)the transfer of competency-based education credits to other institutions or programs;(iii)the minimum amount of time in an academic year for competency-based education programs, for financial aid purposes;(iv)considerations for accreditation agencies before recognizing competency-based education programs;(v)address the role of faculty and faculty involvement in competency-based education programs; (vi)additional resources that may be needed for adequate oversight of competency-based education programs; and(vii)the responsiveness of competencies to the labor market and employers.(f)Reports(1)Interim reportsNot later than 2 years after the date of enactment of this Act, and biennially thereafter until the final report is submitted under paragraph (2), the Council shall prepare and submit to the Secretary of Education and Congress, and make available to the public, a report that provides ongoing feedback to the annual evaluations of the demonstration projects under section 486C(g)(2) of the Higher Education Act of 1965, as added by section 4615 of this Act, including a discussion of implementation challenges programs face, and the items listed in subsection (e)(2)(B).(2)Final ReportNot later than 6 years after the date of enactment of this Act, the Council shall prepare and submit to the Secretary of Education and Congress, and make available to the public, a report containing the findings of the study under subsection (e)(1) and the recommendations developed under subsection (e)(2).4617.Written arrangements to provide educational programsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 486C (as added by section 4615 of this Act) the following:486D.Written arrangements to provide educational programs(a)Written arrangements between eligible institutions(1)In generalExcept as provided in paragraph (2), if an eligible institution enters into a written arrangement with another eligible institution, or with a consortium of eligible institutions, under which the other eligible institution or consortium provides part of the educational program to students enrolled in the first institution, the Secretary shall consider that educational program to be an eligible program if the educational program offered by the institution that grants the degree or certificate otherwise satisfies the requirements for eligibility under this title.(2)Common ownership or controlIf the written arrangement described in paragraph (1) is between two or more eligible institutions that are owned or controlled by the same individual, partnership, or corporation, the Secretary shall consider the educational program to be an eligible program if—(A)the educational program offered by the institution that grants the degree or certificate otherwise satisfies the requirements for eligibility under this title; and(B)the institution that grants the degree or certificate provides more than 50 percent of the educational program.(b)Written arrangements for study-abroadUnder a study abroad program, if an eligible institution enters into a written arrangement under which an institution in another country, or an organization acting on behalf of an institution in another country, provides part of the educational program of students enrolled in the eligible institution, the Secretary considers that educational program to be an eligible program if it otherwise satisfies the requirements of paragraphs (1) through (3) of subsection (c).(c)Written arrangements between an eligible institution and an ineligible institution or organizationIf an eligible institution enters into a written arrangement with an institution or organization that is not an eligible institution under which the ineligible institution or organization provides part of the educational program of students enrolled in the eligible institution, the Secretary shall consider that educational program to be an eligible program if—(1)the ineligible institution or organization has not—(A)had its eligibility to participate in the programs under this title terminated by the Secretary;(B)voluntarily withdrawn from participation programs under this title under a termination, show-cause, suspension, or similar type proceeding initiated by the institution's State licensing agency, accrediting agency, guarantor, or by the Secretary;(C)had its certification to participate in programs under this title revoked by the Secretary;(D)had its application for re-certification to participate in programs under this title denied by the Secretary; or(E)had its application for certification to participate in programs under this title denied by the Secretary;(2)the ineligible institution or organization does not have any role in the admission of students into the educational program;(3)the educational program offered by the institution that grants the degree or certificate otherwise satisfies the requirements for eligibility under this title; and(4)(A)the ineligible institution or organization provides 25 percent or less of the educational program; or(B)(i)the ineligible institution or organization provides more than 25 percent but less than 50 percent of the educational program;(ii)the eligible institution and the ineligible institution or organization are not owned or controlled by the same individual, partnership, or corporation;(iii)the eligible institution's accrediting agency, or if the institution is a public postsecondary vocational educational institution, the State agency determined by the Secretary to be a reliable authority as to the quality of public postsecondary vocational education pursuant to section 487(c)(4), has specifically determined that the institution's arrangement meets the agency's standards for the contracting out of educational services; and(iv)the eligible institution provides to the Secretary the institution’s expenditures on instruction, student services, marketing, recruitment, advertising, and lobbying made available under section 132(i)(1)(AA) with respect to the portion of the educational program covered by the written arrangement.(d)Administration of title IV programs(1)In generalIf an institution enters into a written arrangement as described in subsection (a), subsection (b), or subsection (c), except as provided in paragraph (2), the institution at which the student is enrolled as a regular student shall determine the student's eligibility for funds under this title, and shall calculate and disburse those funds to that student.(2)Special rule for arrangements between eligible institutionsIn the case of a written arrangement between eligible institutions, the institutions may agree in writing to have any eligible institution in the written arrangement calculate and disburse funds under this title to the student and the Secretary shall not consider that institution to be a third party servicer for that arrangement.(3)Calculation and disbursementThe institution that calculates and disburses a student's funds under paragraph (1) or paragraph (2) must—(A)take into account all the hours in which the student enrolls at each institution that apply to the student's degree or certificate when determining the student's enrollment status and cost of attendance; and(B)maintain all records regarding the student's eligibility for and receipt of funds under this title.(e)Information made available to studentsIf an institution enters into a written arrangement described in subsection (a), subsection (b), or subsection (c), the institution shall provide directly to enrolled and prospective students, and make available on a publicly accessible website of the institution, a description of written arrangements the institution has entered into in accordance with this section, including information on—(1)the portion of the educational program that the institution that grants the degree or certificate is not providing;(2)the name and location of the other institutions or organizations that are providing the portion of the educational program that the institution that grants the degree or certificate is not providing;(3)the method of delivery of the portion of the educational program that the institution that grants the degree or certificate is not providing; and(4)estimated additional costs students may incur as the result of enrolling in an educational program that is provided, in part, under the written arrangement..4618.Improvements to program participation agreements(a)Alcohol and substance misuse preventionSection 487(a)(10) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(10)) is amended by striking a drug abuse prevention program and inserting an alcohol and substance misuse prevention program in accordance with section 120.(b)Adjusted cohort default rateSection 487(a)(14) of the Higher Education Act of 1965 is amended by adding at the end the following:(D)Beginning on the date on which the final adjusted cohort default rates are published by the Secretary for fiscal year 2018 under section 435(m), subparagraph (C) shall be applied by substituting adjusted cohort default rate in excess of 5 percent for cohort default rate in excess of 10 percent each place it appears..(c)Postsecondary dataParagraph (17) of section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended to read as follows:(17)The institution of higher education (or the assigned agent of such institution) shall collect and submit data to the Commissioner for Education Statistics in a timely manner in accordance with—(A)section 132(l);(B)nonstudent-related surveys within the Integrated Postsecondary Education Data System (IPEDS); and(C)any other Federal postsecondary data collection effort..(d)Access to housing for foster youthSection 487(a)(19) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(19)) is amended—(1)by striking The institution will not and inserting the following:The institution—(A)will not;(2)by inserting housing facilities, after libraries,;(3)by striking institution. and inserting institution; and; and(4)by adding at the end the following:(B)will provide a means for students to access institutionally owned or operated housing if a student is temporarily unable to meet financial obligations related to housing, including deposits, due to delayed disbursement of vouchers for education and training made available under section 477 of part E of title IV of the Social Security Act or delays attributable to the institution..(e)Distribution of voter registration formsSection 487(a)(23)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)(A)) is amended by striking , if located in a State to which section 4(b) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–2(b)) does not apply,.(f)Proprietary institutions(1)85/15 Rule(A)AmendmentSection 487(a)(24) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(24)) is amended by striking not less than ten percent of such institution’s revenues from sources other than funds provided under this title and inserting not less than 15 percent of such institution’s revenues from sources other than Federal education assistance funds.(B)Effective dateThe amendment made by this paragraph shall take effect on July 1, 2022.(2)Repeals(A)In generalSubsections (a)(24) and (d)(2) of section 487 the Higher Education Act of 1965 (20 U.S.C. 1094) are repealed.(B)Effective dateThe repeals made by this paragraph shall take effect on July 1, 2023.(g)Written arrangements with other institutionsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:(30)In the case of an institution that enters into a written arrangement with an organization or another institution to provide part of an educational program, the institution will comply with the applicable requirements of section 486D..4619.Compliance with the Civil Rights Act of 1964Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by the preceding sections, is further amended by adding at the end the following:(31)The institution will—(A)designate at least one employee to coordinate compliance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), including any investigation of any complaint alleging—(i)noncompliance with such title; and(ii)any actions prohibited by such title;(B)annually submit a report to the Secretary that includes all complaints described in subparagraph (A) with respect to such institution;(C)make the report under subparagraph (B) publicly available on the internet website of the institution; and(D)notify students and employees of—(i)the name, office address, and telephone number of each employee designated under subparagraph (A);(ii)the report under subparagraph (B);(iii)the enforcement policies of the institution with respect to such title; and(iv)the procedure for reporting and investigating complaints under such title..4620.Submission of data with respect to students with disabilitiesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by the preceding sections, is further amended by adding at the end the following:(32)The institution will submit, for inclusion in the postsecondary student data system established under section 132(l), the Integrated Postsecondary Education Data System of the Department, or any other Federal postsecondary institution data collection effort, key data related to undergraduate and graduate students enrolled at the institution who are formally registered as students with disabilities with the institution’s office of accessibility, including the total number of students with disabilities enrolled, the number of students accessing or receiving accommodation, the percentage of students with disabilities of all undergraduate students, and the total number of undergraduate certificates or degrees awarded to students with disabilities. An institution shall not be required to submit the information described in the preceding sentence if the number of such students would reveal personally identifiable information about an individual student..4621.Education program on hazing(a)Educational program on hazingSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by the preceding sections, is further amended by adding at the end the following:(33)The institution will provide students with an educational program on hazing (as that term is defined in section 485(f)(6)(A)(vii)), which shall include information on hazing awareness, hazing prevention, and the institution’s policies on hazing..4622.Changes to program participation agreements to strengthen consumer protections(a)Prohibition on loss of access to transcripts for loan defaultSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is further amended by adding at the end the following:(34)(A)The institution will not prohibit a student from accessing the student’s transcripts, degree scrolls, or other certifications of coursework or educational attainments at the institution because the student is in default on the repayment of a loan made, insured, or guaranteed under this title.(B)For purposes of this paragraph, the term student includes former students..(b)Prohibition on limitations on ability of students To pursue claims against certain institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is further amended by adding at the end the following:(35)No agreement between the institution and any student will contain any limitation or restriction (including a limitation or restriction on any available choice of applicable law, a jury trial, or venue) on the ability of the student to pursue a claim, individually or with others, against an institution in court..4623.Misrepresentation and substantial misrepresentation definedSection 487(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)) is amended—(1)in subparagraph (B)(i), by striking $25,000 and inserting $60,000; and (2)by adding at the end the following:(C)In this paragraph:(i)The term misleading means having the likelihood or tendency to mislead under the circumstances. (ii)The term misrepresentation—(I)means any false, erroneous, or misleading statement an institution, one of its representatives, or a third-party servicer (as defined in section 481(c)) makes directly or indirectly to a student, prospective student or any member of the public, or an accrediting agency, a State agency, or to the Secretary; and(II) includes any statement that omits information in such a way as to make the statement false, erroneous, or misleading.(iii)The term statement means any communication made in writing, visually, orally, or through other means.(iv)The term substantial misrepresentation means any misrepresentation on which the person to whom such misrepresentation was made could reasonably be expected to rely, or has reasonably relied, to that person's detriment..4624.Revenue requirement(a)AmendmentsSection 487(d) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)) is amended—(1)in the subsection heading, by striking title IV and inserting Federal education assistance funds; (2)in paragraph (1)—(A)in subparagraph (B)(iii)—(i)in subclause (II), by striking “or”;(ii)in subclause (III), by adding “or” at the end; and(iii)by adding at the end the following: (IV)provides industry-related skills training pursuant to a contract with an entity that is an independent third-party (such as an employer), except that revenues from such skills training shall not exceed 5 percent of the institution’s revenues for the purposes of the calculation under this paragraph, if the institution—(aa)does not offer more than 50 percent of the institution’s courses exclusively through distance education;(bb)ensures that less than 50 percent of students enrolled at the institution are enrolled exclusively in courses offered through distance education; and(cc)was providing such skills training pursuant to such contract before the date of enactment of the College Affordability Act;; (B)in subparagraph (C), in the matter preceding clause (i), by striking funds for a program under this title and inserting Federal education assistance funds; and(C)in subparagraph (D)(ii), by inserting (including any financing or credit instrument of which the institution was a holder or guarantor) after proprietary institution of higher education;(3)in paragraph (3)—(A)in the paragraph heading, by striking college navigator and inserting department of education; and(B)in the matter preceding subparagraph (A), by striking on the College Navigator and inserting on a Department of Education; and(4)in paragraph (4)—(A)in the matter preceding subparagraph (A), by inserting and make publicly available after committees; and(B)in subparagraph (A), by striking sources under this title and inserting Federal education assistance funds.(b)Effective dateThe amendments made by this section shall take effect on July 1, 2022.4625.Teach-out plansSection 487(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1094(f)(2)) is amended to read as follows:(2)Teach-out plan definedIn this subsection, the term teach-out plan means a written plan that provides for the equitable treatment of students if an institution of higher education ceases to operate before all students have completed their program of study that—(A)shall include—(i)a process to maintain a complete list of such students and the estimated date of completion of each such student’s program of study; and(ii)a record retention plan that includes—(I)a plan to provide each student with the transcript of such student, at no cost to such student, regardless of whether such student chooses to participate in a teach-out or transfer; and(II)the policies and procedures required under subparagraphs (B) and (C) of section 495(a)(6); and(B)may include—(i)if required by the institution’s accrediting agency or association, an agreement between institutions for such a teach-out plan; and(ii)such other information as the Secretary may require. .4626.Experimental programsSection 487A of the Higher Education Act of 1965 (20 U.S.C. 1094a) is amended to read as follows:487A.Experimentation with statutory and regulatory flexibility(a)Experimental sitesThe Secretary is authorized to periodically select a limited number of institutions for voluntary participation as experimental sites to test the effectiveness of approaches to statutory and regulatory flexibility that—(1)to the extent appropriate, may lead to a reduction of regulatory burden on institutions of higher education or the Department of Education, except that the Secretary shall not waive any requirement of this title for any institution participating as an experimental site that would reduce the protections or the information provided to a student under this Act; and(2)aim to increase student success, as determined in accordance with subsection (g).(b)Continuing and discontinuing experiments and experimental sitesThe Secretary may continue any experiment or the voluntary participation of any experimental site in existence as of the date of enactment of the College Affordability Act, unless the Secretary determines that such experiment or site has not been successful in increasing student success as determined in accordance with subsection (g). Any experiment or experimental site approved by the Secretary prior to the date of enactment of the College Affordability Act that has not been successful in increasing student success shall be discontinued before the first day of the first award year beginning after such date.(c)WaiversThe Secretary is authorized to waive, for any institution participating as an experimental site under subsection (a), any requirements in this title, including requirements related to the award process and disbursement of student financial aid (such as innovative delivery systems for modular or compressed courses, or other innovative systems), verification of student financial aid application data, entrance and exit interviews, or other management procedures or processes as determined in the negotiated rulemaking process under section 492, or regulations prescribed under this title, that will bias the results of the experiment, except that the Secretary shall not waive any provisions with respect to award rules (other than an award rule related to an experiment in modular or compressed schedules), grant and loan maximum award amounts, and need analysis requirements unless the waiver of such provisions is authorized by another provision under this title.(d)Evaluation plan requiredBefore notifying institutions of the intent of the Secretary to carry out an experiment under this section, the Secretary, in consultation with the Director of the Institute of Education Sciences, shall develop an evaluation plan for the experiment. The evaluation plan shall include the following:(1)Identification of the methodology to be used for collecting data on the experiment which shall include, to the extent practicable, a methodology that allows for the disaggregation of data by age, race, gender, disability status, status as a veteran or member of the Armed Forces, status as a first generation college student, and status as a recipient of a Federal Pell Grant under section 401.(2)Identification of the rigorous evaluation methods to be used for determining the impact of the experiment, which shall include, to the extent practicable—(A)a randomized controlled design; and(B)an assessment of whether the experiment has a differential impact on any group described in paragraph (1).(3)A schedule for conducting the experiment in accordance with the duration limit specified in subsection (f).(4)An estimate of the cost of conducting the experiment, to the extent practicable.(5)An estimate of the size of the study sample (such as the number of participating students or institutions) needed to determine if the experiment has statistically significant effects.(e)Limitation pending notice to Congress(1)LimitationThe Secretary may not carry out an experiment at an experimental site under this section until a period of 60 days has elapsed following the date on which the Secretary submits to the authorizing committees the notice described in paragraph (2).(2)Notice to CongressThe notice described in this paragraph is a written notice that includes—(A)a description of the experiment proposed to be carried out by the Secretary, including the rationale for the proposed experiment;(B)the policy-relevant questions the Secretary intends to evaluate through the experiment and an explanation of how the design of the experiment will allow the Secretary to best answer those questions;(C)a list of the specific statutory and regulatory requirements that the Secretary intends to waive with respect to an institution participating as an experimental site and the legal authority for such waivers;(D)an explanation of how the statutory and regulatory flexibility provided to an institution participating as an experimental site is expected to increase student success, as required under subsection (a); and(E)a copy of the evaluation plan developed under subsection (d).(f)Duration(1)In generalExcept as provided in paragraph (2), the duration of an experiment under this section shall not exceed a period of four years beginning with the first award year for which Federal financial aid is disbursed to students participating in the experiment.(2)ExtensionThe Secretary may extend an experiment for up to two years beyond the four-year period specified in paragraph (1) on a case-by-case basis.(g)Determination of successFor the purposes of subsection (a), the Secretary shall make a determination of success regarding an institution’s participation as an experimental site based on—(1)whether, and to what extent, student outcomes improve as a direct result of the experiment;(2)whether the experimental site improves the delivery of services to, or otherwise benefitted, students; and(3)the extent to which the experiment reduces administrative burdens on institutions participating as experimental sites, as documented in the Secretary’s annual report under subsection (h)(3), without harming students.(h)Outcomes reporting(1)Data submissionEach institution participating as an experimental site shall submit to the Secretary, on a periodic basis to be determined by the Secretary, data on outcomes relating to the experiment carried out at the site.(2)Review and evaluation(A)In generalSubject to subparagraph (B), the Secretary shall review and rigorously evaluate the activities of each institution participating as an experimental site.(B)Evaluation methodologyTo the extent practicable, the evaluation under subparagraph (A) shall be based on data collected in accordance with the data collection methodology specified in the evaluation plan for the experiment under subsection (d)(1).(3)Annual reportOn an annual basis, the Secretary shall submit to the authorizing committees a report based on the review and evaluation carried out under paragraph (2). Each report shall include, with respect to each experiment carried out by the Secretary during the period covered by the report, the following:(A)A summary of the status of the experiment.(B)A list identifying each institution participating as an experimental site.(C)The specific statutory or regulatory waivers granted to each institution participating as an experimental site.(D)In a case in which data on the experiment is not collected in accordance with the methodology specified in the evaluation plan under subsection (d)(1)—(i)the reasons that such methodology was not used to collect data on the experiment; and(ii)a description of the alternative data collection methodology used for the experiment.(E)An evaluation of the quality of data yielded by the experiment.(F)A summary and analysis of the findings, to date, of the experiment.(G)An assessment of whether the experiment has had a differential impact on any group listed in subsection (d)(1).(H)An explanation of any current or foreseen barriers to conducting the experiment.(I)In the case of an experiment for which the Secretary determines there is sufficient value in continuing the experiment past the duration limit specified in subsection (f)(1), adequate documentation to justify such continuation.(4)Final reportNot later than 180 days after the conclusion of each experiment, the Secretary shall submit to the authorizing committees a report that includes the following:(A)A summary of the data yielded by the experiment, including, to the extent practicable, data on the results of the experiment disaggregated by age, race, gender, disability status, status as a veteran or member of the Armed Forces, status as a first generation college student, and status as a recipient of a Federal Pell Grant under section 401.(B)The conclusions reached regarding each experiment conducted.(C)Recommendations, based on the results of the experiment—(i)to improve and streamline relevant statutes, including this Act; and(ii)for improvements to relevant regulations.(D)An explanation of any changes to regulations that the Secretary intends to make as a result of the experiment.(5)Public availabilityEach report submitted under paragraphs (3) and (4) shall be made available on a publicly accessible website of the Department of Education.(i)Fast-track process to comply with information collection requirementsThe requirements of section 3507 of title 44, United States Code, shall not apply to the collection of information by the Department of Education on experiments carried out in accordance with this section..4627.Administrative expensesSection 489(a) of the Higher Education Act of 1965 (20 U.S.C. 1096(a)) is amended—(1)in the second sentence, by striking or under part E of this title; and(2)in the third sentence—(A)by inserting and after subpart 3 of part A,; and(B)by striking compensation of students, and all that follows through the period and inserting compensation of students..4628.Criminal penalties for misuse of access devices(a)In GeneralSection 490 (20 U.S.C. 1097) is amended by adding at the end the following:(e)Access to Department of Education Information Technology Systems for fraud, commercial advantage, or private financial gainAny person who knowingly uses an access device, as defined in section 1029(e)(1) of title 18, United States Code, issued to another person or obtained by fraud or false statement to access Department information technology systems for purposes of obtaining commercial advantage or private financial gain, or in furtherance of any criminal or tortious act in violation of the Constitution or laws of the United States or of any State, shall be fined not more than $20,000, imprisoned for not more than 5 years, or both..(b)GuidanceThe Secretary shall issue guidance regarding the use of access devices in a manner that complies with this section, and the amendments made by this section.(c)Effective date of penaltiesThe penalties described in section 490(e) of the Higher Education Act of 1965 (20 U.S.C. 1097), as added by subsection (a), shall take effect the day after the date on which the Secretary issues guidance regarding the use of access devices, as described in subsection (b).4629.Regional meetings and negotiated rulemakingSection 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a) is amended—(1)in subsection (a)(1), by striking students, institutions of higher education, State student grant agencies, guaranty agencies, lenders, secondary markets, loan servicers, guaranty agency servicers, and collection agencies and inserting students and borrowers, consumer representatives, institutions of higher education, and contractors responsible for carrying out student financial assistance programs under this title; and(2)in subsection (b)—(A)in paragraph (1), by striking both representatives of such groups from Washington, D.C., and industry participants and inserting representatives that are broadly representative of constituencies in different sectors and geographic locations; and(B)by adding at the end the following: (3)Negotiated rulemaking processIn carrying out a negotiated rulemaking process required under this section, the Secretary shall—(A)to the extent practicable, comply with requests from the participants in such negotiated rulemaking process for data;(B)make publicly available issue papers and the proposed regulations described in paragraph (1) in a timely manner that allows for public review;(C)make video recordings of each negotiated rulemaking session publicly available through simultaneous transmission; (D)archive the video recordings described in subparagraph (C) in a publicly available manner; and(E)make publicly available the transcripts of each such negotiated rulemaking session..4630.Income-based repayment plan(a)Options to enter into the new fixed repayment plan and income-based repayment planSection 493C(b) of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended—(1)in paragraph (7)(B)—(A)by striking or at the end of clause (iv); and(B)by adding at the end the following: (vi)has made payments under the income-based repayment plan under section 493C(f); or(vii)has made payments under the fixed repayment plan described in section 493E;;(2)by amending paragraph (8) to read as follows:(8)a borrower who is repaying a loan made under part B or D pursuant to income-based repayment may elect, at any time, to terminate repayment pursuant to income-based repayment and repay such loan under the income-based repayment plan under section 493C(f) or the fixed repayment plan described in section 493E; ;(3)in paragraph (9), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(10)a borrower who is repaying a loan made, insured, or guaranteed under part B or D pursuant to this section may repay such loan in full at any time without penalty. .(b)Automatic recertification of income for income-Driven repayment plansSection 493C(c) of the Higher Education Act of 1965 (20 U.S.C. 1098e(c)) is amended—(1)by striking The Secretary shall establish and inserting the following:(1)In generalThe Secretary shall establish;(2)by striking The Secretary shall consider and inserting the following:(2)Procedures for eligibilityThe Secretary shall—(A)consider; and(3)by striking 428C(b)(1)(E). and inserting the following:428C(b)(1)(E); and(B)beginning as soon as the Secretary determines practicable after the Secretary finalizes the procedures required under section 9004 of the College Affordability Act, but not later than 2 years after the date of enactment of such Act, carry out, with respect to borrowers of any covered loan (as defined in section 455(d)(10)), including such borrowers who select, or for whom the Secretary selects under paragraph (8)(C) or (9)(C) of subsection (d), or section 428(m)(1), the income-based repayment plan under subsection (f), procedures for income-based repayment plans under this section that are equivalent to the procedures carried out under section 455(e)(9) with respect to income contingent repayment plans. .(c)Income-Based repaymentSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is further amended by adding at the end the following:(f)Income-based repayment for new loans on and after July 1, 2021, and for borrowers who enter income-based repayment after June 30, 2021(1)In generalThe income-based repayment plan under this subsection shall be carried out in accordance with this section, except as otherwise specified in this subsection— (A)with respect to any loan made under part D on or after July 1, 2021, if such borrower elects such income-based repayment plan for the loan; and(B)with respect to any loan made, insured, or guaranteed under part B or D on or before June 30, 2021, if such borrower elects to repay the loan under such income-based repayment plan on or after July 1, 2021.(2)Special termsNotwithstanding any other provision of this section, with respect to a loan described under paragraph (1), the following terms shall apply to the income-based repayment plan under this subsection:(A)(i)Notwithstanding subsection (a)(3)(B), the repayment amount under this subsection shall be an amount equal to 10 percent of the result obtained by calculating, on at least an annual basis, the amount by which the adjusted gross income of the borrower (subject to clause (ii)) exceeds the applicable percentage of the poverty line in accordance with clause (iii). (ii)(I)Subject to subclause (II), in the case of a married borrower (regardless of tax filing status), clause (i) shall be applied by substituting the adjusted gross income of the borrower and the borrower’s spouse for the adjusted gross income of the borrower.(II)Subclause (I) shall not be applicable to any borrower who is married and who certifies to the Secretary through a form approved by the Secretary that the borrower is—(aa)separated from the spouse of the borrower; or(bb)unable to reasonably access the income information the spouse of such borrower.(iii)For purposes of clause (i), the term applicable percentage means 250 percent of the poverty line applicable to the borrower's family size (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)))—(I)reduced by 10 percentage points for each $1,000 by which the borrower’s adjusted gross income (in the case of a single borrower) exceeds $80,000; and(II)reduced by 10 percentage points for each $2,000 by which the borrower’s adjusted gross income (in the case of a married borrower (regardless of filing status)), exceeds $160,000. (B)Subsection (b)(7)(B) shall apply by substituting 20 years for 25 years.(C)A borrower of such a loan may elect, and remain enrolled in, the income-based repayment plan under this subsection regardless of—(i)whether such borrower has a partial financial hardship; and(ii)the income level of the borrower.(D)Notwithstanding subparagraph (A) of subsection (b)(6), a borrower’s monthly payment—(i)shall be equal to the repayment amount determined under subparagraph (A) divided by 12; and(ii)may exceed the monthly repayment amount under a standard 10-year repayment plan or a fixed repayment plan described in section 493E.(E)Subparagraph (B) of subsection (b)(3) shall not apply. (F)Subsection (d) shall not apply.(G)In the case of a Federal Direct Consolidation Loan made on or after the date of enactment of the College Affordability Act that is being repaid under this subsection, any monthly payment made pursuant to any repayment plan listed in subsection (b)(7)(B) on a loan for which the liability has been discharged by the proceeds of such consolidation loan shall be treated as a monthly payment under this subsection on the portion of such consolidation loan that is attributable to such discharged loan, except that in the case of a subsequent consolidation loan, for purposes of this clause—(i)any monthly payment made on the first consolidation loan or any other loan for which the liability has been discharged by such subsequent consolidation loan shall be applicable; and(ii)any monthly payment made on a loan for which the liability has been discharged by such first consolidation loan shall not be applicable.(3)Additional special terms for certain borrowersA borrower described in paragraph (1)(B)—(A)may—(i)choose to continue repayment pursuant to the repayment plan in which the borrower is enrolled on June 30, 2021; or (ii)make a one-time election to—(I)terminate repayment pursuant to the repayment plan described in clause (i) and enter the income-based repayment plan under this subsection; or(II)terminate repayment pursuant to the repayment plan described in clause (i) and enter a fixed repayment plan described in section 493E; and(B)who makes an election under subparagraph (A)(ii), shall not repay a loan described in paragraph (1)(B) under a repayment plan that is not an income-based repayment plan under this subsection or a fixed repayment plan described in section 493E.(4)Written, electronic, or verbal enrollment in income-based repayment(A)In generalThe Secretary shall develop and implement a process that is consistent with any procedures (including verification procedures) established under subsection (c), which enables a covered borrower of a loan made under part D who desires to elect to repay such loan under income-based repayment under this subsection to make such election through written, electronic, or verbal notice to the Secretary.(B)Covered borrower definedIn this paragraph, the term covered borrower means a borrower of a loan made under part D who—(i)is enrolled in the fixed repayment plan under section 493E; or(ii)has not yet selected a repayment plan.(g)Special rule for refinanced loans(1)Refinanced Federal Direct and FFEL loansIn calculating the period of time during which a borrower of a loan that is refinanced under section 460A has made monthly payments for purposes of subsection (b)(7), the Secretary shall include each month in which a monthly payment was made for the original loan or the refinanced loan, if such monthly payment otherwise meet the requirements of this section. (2)Federal direct refinanced private loansIn calculating the period of time during which a borrower of a Federal Direct Refinanced Private Loan under section 460B has made monthly payments for purposes of subsection (b)(7), the Secretary shall include only payments—(A)that are made after the date of the issuance of the Federal Direct Refinanced Private Loan; and(B)that otherwise meet the requirements of this section. .4631.Fixed repayment planPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is further amended by adding at the end the following:493E.Fixed repayment plan(a)In generalA borrower of a loan made under this part on or after July 1, 2021, and a borrower who is in repayment on a loan made, insured, or guaranteed under part B or part D before July 1, 2021, may elect to repay such loan under the fixed repayment plan described in this section.(b)Fixed repayment planUnder the fixed repayment plan, a borrower whose total outstanding amount of principal and interest on such a loan (as of the day before entering repayment on such loan)—(1)is equal to or less than $20,000, shall repay such loan with a fixed monthly repayment amount paid over a period of 10 years;(2)is more than $20,000 and less than $30,000, shall repay such loan with a fixed monthly repayment amount paid over a period of—(A)15 years; or(B)the period described in paragraph (1), if the borrower elects such period; (3)is equal to or greater than $30,000, and less than $40,000, shall repay such loan with a fixed monthly repayment amount paid over a period of—(A)20 years; or(B)the period described in paragraph (1) or (2), if the borrower elects such period; and(4)is equal to or greater than $40,000, shall repay such loan with a fixed monthly repayment amount paid over a period of—(A)25 years; or(B)the period described in any of paragraphs (1) through (3), if the borrower elects such period.(c)Treatment of certain consolidation loansIn the case of a Federal Direct Consolidation Loan made on or after the date of enactment of the College Affordability Act that is being repaid under this section, any monthly payment made pursuant to any repayment plan listed in section 493C(b)(7)(B) on a loan for which the liability has been discharged by the proceeds of such consolidation loan shall be treated as a monthly payment under this section on the portion of such consolidation loan that is attributable to such discharged loan, except that in the case of a subsequent consolidation loan, for purposes of this subsection—(1)any monthly payment made on the first consolidation loan or any other loan for which the liability has been discharged by such subsequent consolidation loan shall be applicable; and(2)any monthly payment made on a loan for which the liability has been discharged by such first consolidation loan shall not be applicable.. 4632.Requiring a common manual for loan servicersPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.), as amended by this part, is further amended by adding at the end the following: 493F.Requiring a common manual for loan servicers(a)In generalNot later than 1 year after the date of enactment of the College Affordability Act, the Secretary shall develop a manual of common procedures and policies for entities with which the Secretary enters into contracts for the origination, servicing, and collection of covered loans, to standardize procedures to ensure consistency of quality and practice across such entities, and a minimum standard of quality and practice, to ensure that borrowers, including individuals pursuing public service loan forgiveness under section 455(m) and teachers, are well served.(b)UpdatesThe Secretary shall update the manual under subsection (a) as frequently as may be necessary, but not less frequently than once every 5 years.(c)Covered loans definedThe term covered loans means—(1)loans sold or assigned to the Secretary under part B;(2)loans made or purchased under part D; and(3)loans referred, transferred, or assigned to the Secretary under part E. .4633.Removal of record of defaultPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.), as amended by the preceding sections, is further amended by adding at the end the following: 493G.Removal of record of default(a)In generalUpon repaying in full the amount due on a defaulted loan made, insured, or guaranteed under this title, the Secretary, guaranty agency, or other holder of the loan shall request any consumer reporting agency to which the Secretary, guaranty agency, or holder, as applicable, reported the default of the loan, to remove any adverse item of information relating to such loan from the borrower’s credit history.(b)Retroactive applicationWith respect to a borrower that, prior to the date of enactment of the College Affordability Act, repaid in full the amount due on a defaulted loan made, insured, or guaranteed under this title, the Secretary, guaranty agency, or holder that reported the default of the loan to a consumer reporting agency shall request that such consumer reporting agency remove any adverse item of information relating to such loan from the borrower’s credit history, upon receiving a request from the borrower for such removal..4634.Amendments to terms and conditions of borrower defenses(a)In generalPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.), as amended by the preceding sections, is further amended by adding at the end the following:493H.Borrower defenses(a)In generalNotwithstanding any other provision of State or Federal law, a defense to repayment of a loan under this title includes—(1)a substantial misrepresentation;(2)an act or omission that would give rise to a cause of action against an institution of higher education under applicable State law, to the extent that such act or omission relates to—(A)a loan received by a borrower under this title; or(B)educational services for which such a loan was received; or(3)such further acts or omissions that the Secretary determines to be appropriate in accordance with subsection (b).(b)RegulationsThe Secretary shall specify in regulations which further acts or omissions of an institution of higher education a borrower may assert as a defense to repayment of a loan made under this title.(c)Secretarial determination(1)In generalThe Secretary shall determine whether a borrower is entitled to relief under this section based on all evidence available to the Secretary.(2)Evidentiary standardA borrower shall be entitled to relief under this section if a preponderance of the evidence available to the Secretary demonstrates that the borrower is entitled to such relief.(3)Independent determinationA determination under paragraph (1) shall be independent of any action that the Secretary may take to recoup funds from the institution of higher education implicated by the borrower defense claim.(d)Procedures for review and resolution of claims(1)Procedures requiredThe Secretary shall establish procedures for the fair and expeditious review and resolution of borrower defense claims brought under this section. In establishing such procedures, the Secretary shall—(A)provide a fair process for the review and resolution of borrower defense claims, which shall include procedures for the consideration of borrower defense claims on behalf of groups of similarly situated borrowers without requiring each borrower in the group to submit a separate claim;(B)review a borrower defense claim at any time without regard to the repayment status of any loan subject to such claim;(C)allow a legal representative to bring a borrower defense claim—(i)on behalf of an individual borrower; or(ii)on behalf of a group of similarly situated borrowers; and(D)specify a fixed timeframe for the resolution of borrower defense claims, except that—(i)such timeframe shall not exceed a 12-month period beginning on the day on which a borrower submits such a claim under this section; and(ii)a borrower defense claim that was submitted to the Secretary before the date of enactment of the College Affordability Act that has not been resolved as of such date of enactment, shall be resolved not later than 12 months after such date of enactment.(2)Deferment during pendency of claims(A)In generalSubject to subparagraph (B), a loan made under this title that is subject to a pending borrower defense claim shall be placed in deferment status, during which periodic installments of principal need not be paid and interest shall not accrue (or shall be paid by the Secretary), without regard to whether such loan is in default. (B)Opt outThe borrower of a loan subject to deferment under subparagraph (A) may opt out of such deferment at any time during the pendency of the borrower defense claim.(C)Suspension of credit reporting and collectionThe Secretary shall suspend all adverse credit reporting and collection activity, including offsets and garnishments, with respect to any loan in default that is subject to a deferment under subparagraph (A).(f)Terms of relief(1)In generalIf the Secretary determines under subsection (c) that a borrower is entitled to relief, the Secretary shall, subject to paragraph (2)—(A)cancel or repay all or a portion of the balance of interest and principal due on any loan subject to the claim for relief; and(B)return to the borrower an amount not in excess of the total amount of payments made on the loan by the borrower.(2)Cancellation of debt and return of payments(A)Substantial misrepresentation claimsIf the Secretary determines that a borrower is entitled to relief based on a claim of substantial misrepresentation, the Secretary shall—(i)cancel or repay the full balance of interest and principal due on any loan subject to the claim; and(ii)return to the borrower an amount equal to the total amount of payments made on the loan by the borrower.(B)Other claimsIf the Secretary determines that a borrower is entitled to relief based on a claim other than substantial misrepresentation, there shall be a presumption that the Secretary will cancel or repay the full balance of principal and interest due on the loan and return the full amount of payments made by the borrower as described in subparagraph (A). If the Secretary determines that full cancellation or repayment of the debt and return of all funds paid on the loan is not appropriate in a particular case, the Secretary shall provide the borrower with a written explanation as to why partial cancellation or repayment, or the partial return of funds is appropriate.(g)AppealsUpon a determination by the Secretary to deny a borrower defense claim under this section, the borrower may file an appeal with the Department. The Secretary shall develop and implement a standardized process for the treatment of appeals under this subsection.(h)Refiling of claimsA borrower whose claim was denied under this section may refile the claim for good cause, which may include—(1)the availability of substantial evidence that was not available to the Secretary at the time the initial claim was denied;(2)the emergence of facts or circumstances that may have substantially altered the Secretary’s original treatment of the initial claim; and(3)such other factors as may be determined by the Secretary.(i)Designation of personnelThe Secretary shall designate qualified personnel within the Department whose principal responsibility shall be the processing of borrower defense claims submitted under his section.(j)Availability of information to borrowers(1)Borrower requests for informationAt the request of a borrower, the Secretary shall identify and provide to the borrower or the legal representative of the borrower any records the Secretary is considering as part of the borrower’s claim.(2)Status of claimThe Secretary shall establish a process under which each borrower with a claim pending under this section shall be notified of the status of the pending claim not fewer than once every 90 days.(3)Information from institutionsThe Secretary may request documents and other information relating to a borrower defense claim from an institution of higher education. An institution that receives a request for information from the Secretary under this subsection shall provide the information to the Secretary at such time, in such form, and in such manner as the Secretary may direct.(k)Quarterly reports(1)In generalNot less than once every fiscal quarter, the Secretary shall submit to the authorizing committees a report that includes the following:(A)The total number of claims submitted to the Secretary pursuant to this subsection in the fiscal quarter covered by the report and in all previous fiscal quarters.(B)Of the claims described in subparagraph (A)—(i)the number of claims that remain pending;(ii)the number of claims that were denied by the Secretary, and the total dollar amount of such claims; and(iii)the number of claims that were approved by the Secretary, and the total dollar amount of such claims.(2)DisaggregationThe information described in subparagraphs (A) and (B) of paragraph (1) shall be disaggregated by State and institution of higher education (except that such disaggregation shall not be required in a case in which the results would reveal personally identifiable information about an individual borrower).(3)Public availabilityThe information included in each report submitted under paragraph (A) shall be made available on a publicly accessible website of the Department.(l)DefinitionsIn this section:(1)The term legal representative means a licensed attorney working on behalf of a borrower or a group of borrowers, including—(A)a State attorney general; and(B)an attorney employed by a State agency, a Federal agency, or a nonprofit organization that is qualified to provide legal representation to borrowers.(2)The term substantial misrepresentation has the meaning given that term in section 487(c)(3)(C)..(b)Conforming amendmentSubsection (h) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is repealed.4635.On-time repayment ratesPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.), as amended by the preceding sections, is further amended by adding at the end the following: 493I.On-time repayment rates(a)Calculation of on-time repayment rates(1)On-time repayment rate defined(A)In generalThe term on-time repayment rate means for any fiscal year in which 30 or more current and former students at an institution have been in repayment for 3 years on any covered loan received for attendance at the institution, the percentage of such current and former students who have paid at least 90 percent of the monthly payments on such loan during such 3-year repayment period.(B)Small cohortsFor any fiscal year in which fewer than 30 of an institution’s current and former students have been in repayment for 3 years, the term on-time repayment rate means the percentage of such current and former students who entered their 3rd year of repayment on any covered loan received for attendance at the institution in any of the 3 most recent fiscal years and who have paid at least 90 percent of the monthly payments on such loan during such 3-year repayment period.(2)Additional requirements for rate determination(A)Multiple institutionsIn the case of a student who has attended and borrowed a covered loan for attendance at more than one institution, the student (and such student's subsequent repayment or monthly payment on such loan) is attributed to each institution for attendance at which the student received such loan for which the student entered the 3rd year of repayment in the fiscal year for which the on-time repayment rate is being determined. (B)Treatment of consolidation loansFor purposes of determining whether a student is in repayment (or has paid a monthly payment) on a loan under section 428C or a Federal Direct Consolidation Loan, only the portion of such loan that is used to repay a covered loan received for attendance at the institution whose on-time repayment rate is being determined shall be considered for purposes of such rate. (3)Determination of when monthly payment is paidFor purposes of determining the on-time repayment rate of an institution, a student shall be considered to have paid a monthly payment on a covered loan if one of the following applies: (A)The amount of such monthly payment has been paid not later than 30 days after the date on which such monthly payment is due, except that a monthly payment by the institution, such institution’s owner, agent, contractor, employee, or any other entity or individual affiliated with such institution made on behalf of a student who is not employed by the institution shall not be considered a paid monthly payment on such loan. (B)The monthly payment amount due on such loan is equal to zero.(C)The full amount due on the loan has been repaid or the liability on the loan has been otherwise discharged under this Act. (D)The student is in a period of deferment, other than—(i)a deferment due to an economic hardship described section 427(a)(2)(C)(iii), 428(b)(1)(M)(iv), or 455(f)(2)(D); or(ii)a deferment due to unemployment described in section 427(a)(2)(C)(ii), 428(b)(1)(M)(ii), or 455(f)(2)(B)).(E)The student is in one of the following periods of forbearance (as applicable to loans made, insured, or guaranteed under part B or this title):(i)Medical or dental internship or residency forbearance under subclause (I) of section 428(c)(3)(A)(i).(ii)National service forbearance under subclause (III) of section 428(c)(3)(A)(i).(iii)Forbearance for active duty service in the Armed Forces under subclause (IV) of section 428(c)(3)(A)(i).(iv)Forbearance for National Guard Duty under section 428(c)(3)(B).(v)Forbearance due to military mobilization or other local or national emergency as authorized by the Secretary under section 685.205(b)(8) of title 34, Code of Federal Regulations (as in effect on the date of enactment of the College Affordability Act).(vi)Teacher loan forgiveness forbearance under section 682.213(e) or 685.205(a)(5) of title 34, Code of Federal Regulations (as in effect on the date of enactment of the College Affordability Act). (4)Participation rate(A)In generalAn institution that demonstrates to the Secretary that the institution's participation rate is equal to or less than 20 percent for any of the 3 most recent fiscal years for which data is available shall not be subject to subsection (b).(B)DeterminationFor purposes of this paragraph, the term participation rate means the percentage of the institution's regular students, enrolled on at least a half-time basis, who received a covered loan for a 12-month period ending during the 6 months immediately preceding the fiscal year for which the cohort of borrowers used to calculate the institution's on-time loan repayment rate is determined.(C)DataAn institution shall provide the Secretary with sufficient data to determine the institution's participation rate within 30 days after receiving an initial notification of the institution’s draft on-time repayment rate. (D)NotificationPrior to publication of a final on-time repayment rate for an institution that provides the data described in subparagraph (C), the Secretary shall notify the institution of the institution's compliance or noncompliance with subparagraph (A).(b)Determination of eligibility based on repayment rates and instructional spending amounts(1)Ineligibility(A)In generalExcept as provided in subparagraphs (C) and (D), beginning on the date that is one year after the date on which the final on-time repayment rates are published by the Secretary for not less than 3 fiscal years, an institution shall not be eligible to participate in a program under this title for the fiscal year for which the determination under this subparagraph is made and for the two succeeding fiscal years, if the Secretary determines the following with respect to such institution—(i)the on-time repayment rate of such institution is less than any threshold on-time repayment rate specified under subparagraph (B) for period determined appropriate by the Secretary for such threshold rate; and(ii)with respect to any of the 3 most recent institutional fiscal years for which the institution submits to the Secretary disclosures on the expenditures of the institution on instruction for purposes of section 132(i)(1)(AA), the amount expended by such institution on instruction for such fiscal year is less than 1/3 of the institution’s revenues derived from tuition and fees.(B)Threshold ratesFor purposes of determinations under subparagraph (A)(i), the Secretary shall specify 1 or more threshold on-time repayment rates, which rates—(i)shall require that a significant percentage of students who have been in repayment for 3 years on a covered loan received for attendance at an institution of higher education have paid at least 90 percent of the monthly payments on such covered loan during such 3-year repayment period; and(ii)may be applicable with respect to a period of 1 or more fiscal years, as determined appropriate for such a rate.(C)Exceptions for certain categories of educational programs(i)Exceptions for certain categories of educational programsWith respect to an institution that loses eligibility to participate in a program under this title in accordance with paragraph (1), such institution may request and be granted an exception to such loss of eligibility for a category of educational programs at such institution by demonstrating to the Secretary that the on-time loan repayment rate for such category of educational programs is greater than the threshold percentage specified under paragraph (1)(B) for each fiscal year of the period on which such loss of eligibility for the institution is based.(ii)DeterminationsIn determining the on-time loan repayment rate for a category of educational programs, subsection (a)(1) shall be applied—(I)in subparagraph (A), by substituting received for enrollment in the category of educational programs for which such rate is being determined for received for attendance at the institution; and(II)as if the following were added at the end of such paragraph: (C)Multiple categories of educational programsIn the case of a student who has received a covered loan for enrollment in more than one category of educational programs, the student (and such student's subsequent repayment or monthly payment on such covered loan) is attributed to the last category of educational programs in which such student was enrolled..(D)AppealsNot later than 60 days of receiving notification from the Secretary of the loss of eligibility under subparagraph (A), the institution may appeal the loss of its eligibility under subsection (c).(2)Repayment management plan requirement for certain institutions(A)In generalBeginning on the date that is one year after the date on which the final on-time repayment rates are published by the Secretary for not less than 3 fiscal years, an institution shall be subject to the requirements of subparagraph (B), if the Secretary determines the following with respect to such institution—(i)the on-time repayment rate of such institution is less than any threshold on-time repayment rate specified under paragraph (1)(B) for period determined appropriate by the Secretary for such threshold rate; and(ii)for each of the 3 most recent institutional fiscal years for which the institution submits to the Secretary disclosures on the expenditures of the institution on instruction for purposes of section 132(i)(1)(AA), the amount expended by the institution for instructional spending is greater than or equal to an amount equal to 1/3 of the amount of revenue derived from tuition and fees.(B)Repayment management planAn institution subject to the requirements of this subparagraph, shall—(i)not later than 6 months after the determination under subparagraph (A), submit to the Secretary a repayment management plan which the Secretary, in the Secretary’s discretion, after consideration of the institution’s history, resources, expenditures, and targets for improving on-time repayment, determines—(I)is acceptable and is in the best interests of students; and(II)provides reasonable assurance that the institution will have an on-time repayment rate that exceeds the on-time threshold referred to in subparagraph (A)(i) after a reasonable period;(ii)engage an independent third-party to provide technical assistance in implementing such repayment management plan; and(iii)provide to the Secretary, on an annual basis or at such other intervals as the Secretary may require, evidence of on-time repayment rate improvement and successful implementation of such repayment management plan. (c)Appeals(1)Secretarial requirementsThe Secretary shall issue a decision on any appeal submitted by an institution under subsection (b)(1)(D) not later than 45 days after its submission. Such decision may permit the institution to continue to participate in a program under this title if—(A)the institution demonstrates to the satisfaction of the Secretary that the Secretary's calculation of its on-time repayment rate is not accurate, and that recalculation would increase its on-time repayment rate above the applicable threshold percentage specified in subsection (b)(1)(B) for the period on which the determination of the institution’s ineligibility under subsection (b)(1)(A) was based;(B)the institution demonstrates to the satisfaction of the Secretary that there has been improper loan servicing, which, if remedied, would increase its on-time repayment rate above the applicable threshold percentage specified in subsection (b)(1)(B) for the period on which the determination of the institution’s ineligibility under subsection (b)(1)(A) was based; (C)there are, in the judgment of the Secretary, exceptional mitigating circumstances that would make the application of this section inequitable;(D) for each of the 3 most recent fiscal years for which the institution submits to the Secretary disclosures on expenditures for purposes of section 132(i)(1)(AA), the sum of the expenditures on instruction and student services of the institution is equal to an amount greater than or equal to 50 percent of the institution’s revenues derived from tuition and fees, and the institution complies with the requirements of subsection (b)(2)(B).(2)Institutional requirementsIf an institution continues to participate in a program under this title, and the institution's appeal of the loss of eligibility is unsuccessful, the institution shall be required to pay to the Secretary an amount equal to the amount of interest, special allowance, reinsurance, and any related payments made by the Secretary (or which the Secretary is obligated to make) with respect to covered loans to students attending, or planning to attend, that institution during the pendency of such appeal. During such appeal, the Secretary may permit the institution to continue to participate in a program under this title.(d)RegulationsThe Secretary shall prescribe regulations designed to prevent an institution from evading the application to that institution of a on-time repayment rate determination under this section through the use of such measures as branching, consolidation, change of ownership or control, or any similar device.(e)PublicationThe Secretary shall publish not less often than once every fiscal year (by September 30 of each year) a report—(1)for each category of institution, and for each institution for which an on-time repayment rate is determined under this section—(A)with respect to the preceding fiscal year—(i)the on-time repayment rate for such institution; (ii)the on-time repayment rate for each category of educational programs; and(iii)the number of students on which the rates described in clauses (i) and (ii) are based; and(B)for each of the 3 most recent fiscal years for which the institution submits to the Secretary disclosures on expenditures for purposes of section 132(i)(1)(AA)—(i)the amount of the institution’s expenditures on instruction;(ii)the amount of revenue derived from tuition and fees by the institution; and(iii)the quotient of the amount described in clause (i) divided by the amount described in clause (ii), expressed as a percentage; and(2)each on-time repayment rate used for calculating each of the threshold rates under subsection (b)(1)(B) for the period determined appropriate by the Secretary for such threshold rate under such subsection.(f)DefinitionsIn this section:(1)Category of educational programsThe term category of educational programs has the meaning given the term in section 435(a)(9)(E).(2)Category of institutionThe term category of institution includes—(A)four-year public institutions;(B)four-year private nonprofit institutions;(C)four-year proprietary institutions;(D)two-year public institutions;(E)two-year private nonprofit institutions;(F)two-year proprietary institutions;(G)less-than-two year public institutions;(H)less-than-two year private nonprofit institutions; and(I)less-than-two year proprietary institutions.(3)Covered loan(A)In generalThe term covered loan means a loan made, insured, or guaranteed under part B or D (other than an excepted PLUS Loan or an excepted consolidation Loan).(B)Excepted PLUS Loan; excepted consolidation LoanThe terms excepted PLUS Loan and excepted consolidation Loan have the meanings given such terms in section 493C(a).(4)Student servicesThe term student services has the meaning given the term in section 498E(a)(2). .HProgram Integrity1State Role4701.State responsibilitiesSection 495(a) of the Higher Education Act of 1965 (20 U.S.C. 1099a(a)) is amended—(1)in paragraph (2)—(A)by inserting and the accrediting agency or association involved after Secretary; (B)by striking revokes a license and inserting takes a negative action, or revokes a license,; and(C)by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(4)evaluate each institution of higher education located in the State or seeking authorization to operate in the State to determine if such institution of higher education meets the applicable standards of the State relating to—(A)facilities, equipment, and supplies; and(B)measures of program length and other factors relevant for a student or graduate to receive a professional license from the State; (5)certify to the Secretary that the State shall—(A)accept student complaints from—(i)all students attending an institution of higher education located in the State; and(ii)all students who are residents of the State and attend an institution of higher education not located in the State through correspondence or distance education; and(B)report to the Secretary and accrediting bodies—(i)relevant student complaints received by the State, including multiple student complaints that present consistent allegations with respect to an institution of higher education in the State; and(ii)such other complaints the Secretary determines necessary; and(6)establish policies and procedures to anticipate and respond to the closure of an institution of higher education, which shall include—(A)the maintenance of sufficient cash reserves (or an equivalent alternative) in accordance with regulations issued pursuant to section 498(c)(6)(A) to ensure repayment of any required refunds;(B)a plan to address ensuring custodial record-keeping of institutional records and student transcripts in the case of such a closure; (C)the maintenance of contact information adequate to ensure communication directly between the State and each student in the case of such a closure; and(D)in the case of an institution of higher education located in the State, to develop a process to identify when a campus of such institution of higher education closes in any State. .2Accrediting Agency Recognition4711.Accrediting agency recognition of eligible job training programsSection 496(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)) is amended—(1)in subparagraph (A), by striking and after the semicolon; and(2)by adding at the end the following:(C)if such agency or association has or seeks to include within its scope of recognition the evaluation of the quality of institutions of higher education participating in the job training Federal Pell Grant program under section 401(k), such agency or association shall, in addition to meeting the other requirements of this subpart, demonstrate to the Secretary that, with respect to such eligible job training program—(i)the agency or association’s standards include a process for determining if the institution has the capability to effectively provide an eligible job training program; and(ii)the agency or association requires a demonstration that the program—(I)has identified each recognized postsecondary credential offered and the corresponding industry or sector partnership that actively recognizes each credential in the State or local area in which the job training program is provided; and(II)provides the academic content and amount of instructional time that is sufficient to—(aa)meet the hiring requirements of potential employers; and(bb)satisfy any applicable educational prerequisite requirement for professional license or certification, so that a student who completes the program and seeks employment is qualified to take any licensure or certification examination needed to practice or find employment in such sectors or occupations; and.4712.Accrediting agency recognition of institutions enrolling incarcerated individualsSection 496(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)) is further amended by adding at the end the following:(D)if such agency or association accredits or seeks to accredit institutions of higher education that seek to award Federal Pell Grants under section 401(n) to incarcerated individuals for a course of study at such institution, such agency or association shall, in addition to meeting the other requirements of this subpart, demonstrate to the Secretary that—(i)the agency or association’s standards include a process for determining if the institution has the capability to effectively offer such a course of study to incarcerated individuals; and(ii)the agency or association requires a demonstration that—(I)such course of study is taught by faculty with experience and credentials comparable to the experience and credentials of faculty who teach courses of study available to non-incarcerated students enrolled at the institution;(II)academic credits earned by incarcerated individuals for completion of a course of study are treated by the institution as the equivalent to credits earned by non-incarcerated students for an equivalent course;(III)the institution provides sufficient educational content and resources to students enrolled in such a course of study that are, to the extent practicable, consistent with the educational content and resources available to non-incarcerated students; and(IV)the institution has the capacity, staffing, and expertise to provide incarcerated individuals with the support and advising services necessary to select and successfully participate in such a course of study and, to the extent practicable, with support upon reentry (including career and academic advising); .4713.Requirements for accrediting agency recognition(a)Working group; Rulemaking(1)Working group(A)In generalNot later than 1 year after the date of enactment of the Act, the Secretary of Education shall establish a working group comprised of individuals specified in subparagraph (B), to establish a common glossary of measures (and a definition for each such measure)—(i)that, for purposes of section 496(a)(5)(A) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(5)(A))—(I)accrediting agencies or associations may use to assess each of the outcomes described in subparagraph (C); (II)shall not restrict accrediting agencies or associations from establishing, in accordance with such section 496(a)(5)(A), other measures to assess such outcomes; (III)shall not include performance benchmarks or other thresholds with respect to such measures; and(IV)provides accrediting agencies or associations described in subparagraphs (A)(i) and (C)(ii) of section 496(a)(2) (20 U.S.C. 1099b(a)(2)) with enough flexibility for adequate assessment of such outcomes; and(ii)that may include measures (and definitions for such measures) set forth under the Integrated Postsecondary Education Data Survey, the postsecondary data system established under section 132(l), or a successor system; (iii)to which future working groups which meet the requirements of this paragraph may add additional measures; and(iv)that the Secretary of Education shall not have the authority to approve.(B)CompositionThe working group established under subparagraph (A) shall be of sufficient size to ensure that a full range of relevant accrediting agencies and institutions are represented on the panel and shall include, at a minimum, the following members:(i)Representatives of national, regional, and specialized accrediting agencies and associations that shall be nominated for inclusion on the panel by such representatives.(ii)Representatives of diverse postsecondary institutions, which shall include representation between 2-year and 4-year institutions of higher education, and from public, nonprofit, and proprietary institutions of higher education, including minority-serving institutions.(iii)The Commissioner of the National Center for Education Statistics or the Commissioner’s representative.(iv)Student advocate representatives familiar with the accreditation process.(C)OutcomesThe outcomes described in this subparagraph are as follows:(i)Completion (which may include measures such as graduation rates and rates of transfer).(ii)Progress toward completion (which may include measures such as retention rates and credit accumulation).(iii)Workforce participation (which may include measures such as rates of licensure and job placement).(2)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall initiate a negotiated rule-making—(A)to develop procedures for identifying the representative member institutions an accrediting agency or association shall use to demonstrate to the Secretary, for purposes of the Secretary’s review and evaluation of the performance of such agency or association under section 496(n)(1) of the Higher Education Act of 1965 (20 U.S.C. 1099b(n)(1)), as amended by this section, that such accrediting agency or association—(i)consistently applies and enforces standards; and(ii)effectively evaluates the quality of education or training offered by the institutions of higher education accredited by such agency or association; and(B)for purposes of section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b), as amended by this section, to—(i)establish definitions for the terms related to sanctions, adverse actions, and any other action that an accrediting agency or association may take with respect to an institution of higher education under such section (including monitoring, notice, warning, probation, show cause, denial, withdrawal, suspension, revocation, accreditation, and preaccreditation); and(ii)in a case in which any action defined in clause (i) is taken by an accrediting agency or association with respect to an institution of higher education, establish notice and disclosure requirements for such agency or association and institution of higher education with respect to the public (including students), as long as such requirements are consistent with the requirements of subsections (a)(7) and (c)(7) of section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b).(b)AmendmentsSection 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) is further amended—(1)in subsection (a)—(A)in paragraph (3)(A), by inserting before the semicolon at the end the following: , and any institution described in clauses (i) through (v) of subsection (b)(1)(B); (B)in paragraph (5), by striking subparagraphs (A) through (J) and inserting the following: (A)success with respect to student achievement in relation to the institution’s mission (except that the agencies and associations described in paragraph (2)(A)(ii) shall not be subject to this subparagraph), which—(i)shall be assessed using at least 1 measure selected by the agency or association from the glossary of measures established and defined under section 4713(a)(1) of the College Affordability Act, or established by the agency or association, for each of the following outcomes— (I)completion;(II)progress toward completion; and(III)workforce participation;(ii)may be assessed using different measures selected or established under clause (i) for different institutions;(iii)for each measure selected or established under clause (i), shall be assessed using a single performance benchmark established by the agency or association, except that an accrediting agency or association may establish a different performance benchmark for such a measure for each category of educational programs (as defined in section 435(a)(9)(E)); and(iv)in the case of an institution defined in section 101(a), may include consideration of—(I)the historical significance of the institution; and(II)whether the institution is one of the only physical locations at which postsecondary education is provided in the geographic area; (B)student achievement outcomes, disaggregated by the elements required in the postsecondary student data system under subclauses (I) through (X) of section 132(l)(2)(C)(ii) to facilitate institutional improvement and yield statistically reliable information that does not reveal personally identifiable information about an individual student; (C)credentials, including consideration of the non-monetary value accruing to students pursuing such credentials;(D)curricula, including—(i)other than for the agencies and associations described in paragraph (2)(A)(ii), program length;(ii)course sequencing; and(iii)objectives related to credentialing;(E)faculty;(F)student support services;(G)recruiting and admissions practices, academic calendars, catalogues, publications, and grading; and(H)fiscal and administrative capacity (which shall include the institution’s governance) as appropriate to the specified scale of operations;; (C)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (D)by inserting after paragraph (5) the following:(6)such agency or association shall make available on a publicly accessible website, up-to-date information on—(A)the institutions that are subject to the jurisdiction of such agency or association;(B)the measures used to assess each of the outcomes described in subclauses (I) through (III) of paragraph (5)(A)(i); (C)the performance benchmark established for each measure selected by the agency or association under paragraph (5)(A), the rationale for the establishment of such performance benchmark, and how such benchmarks are factored into the accreditation process;(D)the process such agency or association follows when an institution subject to the jurisdiction of such agency or association does not meet an accreditation standard under section 496(a)(5); and(E)any sanction or adverse action taken with respect to an institution and the reason for such sanction or adverse action;; (E)in paragraph (8), as so redesignated, by striking 30 days and inserting 10 days; (F)by amending paragraph (9), as so redesignated, to read as follows: (9)such agency or association shall—(A)make available on its public website, and to the Secretary, and the State licensing or authorizing agency, a summary (including the decision and rationale for such decision) of any review resulting in a final accrediting decision involving denial, termination, or suspension of accreditation, together with the comments of the affected institution; and(B)ensure that each institution that is the subject of a final accrediting decision described in subparagraph (A) makes available on its public website the summary described in subparagraph (A) (including the decision and rationale for such decision) with respect to such institution and the institution’s comments; and.(G)by adding at the end the following: (10)such agency or association shall—(A)ensure that any substantive change to the educational mission or a program of an institution after the agency or association has accredited or preaccredited the institution does not adversely affect the capacity of the institution to continue to meet the standards of such agency or association;(B)require such an institution to obtain the approval of such agency or association with respect to such substantive change before the agency or association includes the change in the scope of accreditation or preaccreditation previously granted to the institution by such agency or association; and(C)make public and report to the Secretary any decision made under subparagraph (B) and the rationale of such decision.;(2)by striking subsection (b) and inserting the following:(b)Separate and independent definedFor the purpose of subsection (a)(3), the term separate and independent means that—(1)the members of the postsecondary education governing body and any other decision-making body of the accrediting agency or association are not—(A)elected or selected by the board or chief executive officer of any related, associated, or affiliated trade association or membership organization; or(B)individuals (such as executives and owners of an institution) who exercise substantial control over an institution—(i)that is required to provide the Secretary with satisfactory evidence of its financial responsibility in accordance with paragraph (3)(A) of section 498(c) because the institution fails to meet criteria under paragraphs (1) and (2) of such section, except that this clause shall not be applicable to an institution until the Secretary has completed the rulemaking required under section 4721(b) of the College Affordability Act;(ii)that is on a reimbursement payment method pursuant to section 487(c)(1)(B); (iii)against which the Secretary is initiating or carrying out an emergency action in accordance with section 487(c)(1)(G); (iv)against which the Secretary is limiting, suspending, or terminating the institution’s participation in any program under this title in accordance with section 487(c)(1)(F); or(v)that is on probation or show cause, or that is not accredited by an accrediting agency or association; (2)among the membership of the board of the accrediting agency or association there shall be 1 public member for each 4 members of the board, with a minimum of 1 such public member, and guidelines are established for such members to avoid conflicts of interest, including guidelines ensuring that each such public member—(A)is selected to serve on such board in the same manner that other board members are selected for such service;(B)has not served on such board as a non-public member in the preceding 10 years;(C)is not (or has not been in the preceding 5-year period) a full-time employee of, or a member of the governing board, an owner, or shareholder of, or consultant to, an institution or program that—(i)is accredited or preaccredited by the agency or association; or (ii)has applied for accreditation or preaccreditation from such agency or association;(D)is not a member of any trade association or membership organization related to, affiliated with, or associated with the agency or association or an institution that is accredited by such agency or association; and(E)is not a spouse, parent, child, or sibling of an individual identified in subparagraph (C) or (D);(3)dues to the accrediting agency or association are paid separately from any dues paid to any related, associated, or affiliated trade association or membership organization; and(4)the budget of the accrediting agency or association is developed and determined by the accrediting agency or association without review or resort to consultation with any other entity or organization.;(3)in subsection (c)—(A)in paragraph (1), strike those regarding distance education and inserting regarding distance education and the history and mission of the institutions reviewed; (B)in paragraph (2)—(i)by inserting and decline after the growth; and (ii)by inserting before the semicolon at the end the following: or decline; and(C)by amending paragraph (3) to read as follows: (3)requires an institution to submit for approval to the accrediting agency or association a teach-out plan (as defined in section 487(f)(2)) and which shall meet the requirements of such agency or association) upon the occurrence of any of the following events:(A)the Secretary notifies the agency or association that the Secretary has determined under section 498(c) that the institution does not have the financial responsibility required by this title, except that this subparagraph shall not be applicable to an institution until the Secretary has completed the rulemaking required under section 4721(b) of the College Affordability Act; (B)the Secretary notifies the agency of a determination by the institution’s independent auditor expressing doubt with the institution’s ability to operate as a going concern or indicating an adverse opinion or finding of material weakness related to financial stability, except that this subparagraph shall not apply with respect to a public institution; (C)the agency or association acts to place an institution on probation, show cause, or equivalent status; or(D)the Secretary notifies the agency that the institution is participating in title IV under a provisional program participation agreement; ; (D)by amending paragraph (6) to read as follows: (6)requires that teach-out agreements among institutions are subject to approval by the accrediting agency or association consistent with standards promulgated by such agency or association, and that such an agreement shall be required and subject to such approval upon the occurrence of any of the following events: (A)the Secretary notifies the agency or association that—(i)the Secretary has placed the institution on the reimbursement payment method pursuant to section 487(c)(1)(B); and(ii)the institution fails to meet criteria prescribed by the Secretary regarding ratios that demonstrate financial responsibility as described in section 498(c)(2);(B)the Secretary notifies the accrediting agency or association that the Secretary has initiated—(i)an emergency action against the institution pursuant to section 487(c)(1)(G); or(ii)an action under section 487(c)(1)(F) to limit, suspend, or terminate the participation of the institution in any program under this title; (C)the accrediting agency or association acts to withdraw, terminate, or suspend the accreditation of the institution;(D)the institution notifies the accrediting agency or association that the institution intends to cease operations;(E)the institution notifies the accrediting agency or association that the institution intends to close a location that provides one hundred percent of at least one program; or (F)pursuant to section 495, the State notifies the accrediting agency or association that an institution’s license or legal authorization to operate within the State has been or will be revoked;;(E)in paragraph (7), by inserting not later than 10 days after taking an action described in this paragraph, before makes available;(F)in paragraph (9), by striking the period at the end and inserting “; and”; and (G)by adding at the end the following: (10)responds to complaints received with respect to an institution during the period which the accrediting agency or association accredits such institution not later than 30 days after receiving the complaint (including complaints shared with the agency or association by the Secretary or a State agency under section 495), monitors and assesses an institution’s record of student complaints during such period, and submits the complaints relevant to the Secretary and to the State agency involved. ;(4)in subsection (m), by adding at the end the following: Nothing in this section shall prohibit the Secretary from implementing a process of recognition under this section which differs for the accrediting agencies or associations described in subsection (a)(2)(A)(ii) for the purposes of participation in programs (other than the programs under this Act) administered by the Department or other Federal agencies if such differentiation would be beneficial to taxpayers and the performance of such agencies or associations.; and(5)in subsection (n)—(A)in paragraph (1)—(i)in the second sentence of the matter preceding subparagraph (A), by inserting before the period the following: , which shall include information on at least one institution of higher education representing each of the sectors subject to the jurisdiction of the accrediting agency or association (including public, nonprofit, and proprietary, as applicable) of the representative member institutions; and (ii)in subparagraph (A), by inserting before the semicolon the following: , and for purposes of facilitating such third-party information, the Secretary shall make publicly available the application of the accrediting agency or association seeking recognition by the Secretary upon publishing in the Federal Register the solicitation for such third-party information; and (B)by adding at the end the following: (5)In the case in which an official of the Department (other than the Secretary) makes a decision on the recognition of an accrediting agency or association that differs from the recommendation made by the National Advisory Committee on Institutional Quality and Integrity on such recognition, without regard to whether any appeals process with respect to such decision has been concluded, the official shall submit to the authorizing committees the rationale and evidence for such decision. (6)During the first 90-day period of each fiscal year, the Secretary shall submit to the authorizing committees the following information with respect to the preceding fiscal year—(A)information about each accrediting agency that the Secretary reviews and evaluates under this subsection;(B)the recommendation of the National Advisory Committee on Institutional Quality and Integrity about whether to recognize such accrediting agency or association and the rationale for such recommendation;(C)in the case in which an official of the Department (other than the Secretary) makes a decision on the recognition of such accrediting agency or association (without regard to whether any appeals process with respect to such decision has been concluded), such decision and the rationale for such decision; and(D)the final decision of the Secretary on the recognition of such accrediting agency or association and the rationale for such final decision.; and(6)by adding at the end the following:(r)Evaluation of quality and achievement measures(1)In generalThe Secretary shall direct the National Advisory Committee on Institutional Quality and Integrity to—(A)regularly evaluate the effectiveness of the measures selected and the performance benchmarks established by accrediting agencies and associations under subsection (a)(5)(A); and(B)compare similarly situated accrediting agencies or associations, whose similarity may not be determined solely by the educational sector to which the institutions being evaluated belong, based on the measures and performance benchmarks used in subsection (a)(5)(A) by such agencies and associations.(2)Revising performance benchmarksThe Secretary may require an accrediting agency or association to review and revise a performance benchmark established by such agency or association if the Secretary determines that such performance benchmark is too low for the measure for which such benchmark is established.(3)Rule of constructionNothing in this subsection shall be construed to give the Secretary that authority to require the use of a specific performance benchmark by an accrediting agency or association for purposes of subsection (a)(5)(A).(s)Report on recognized institutional accreditors requiredNot later than 180 days after the date of the enactment of the College Affordability Act, and annually thereafter, the Secretary shall publish a report that includes with respect to each accrediting agency or association recognized under this section by the Secretary, the following:(1)The number of institutions of higher education evaluated by such accrediting agency or association in each educational sector. (2)The number of locations of such institutions of higher education.(3)The number of students enrolled at such institutions of higher education.(4)The number of students receiving a Federal Pell Grant at such institutions of higher education in the preceding year.(5)The total amount of Federal student aid received by students enrolled at such institutions of higher education in the preceding year.(6)The graduation rates of such institutions of higher education.(7)The median earnings of students 10 years after enrollment.(8)The number of institutions placed on a reimbursement payment method pursuant to section 487(c)(1)(B).(t)Rule of constructionNothing in this section shall be construed to prohibit an institution of higher education from seeking accreditation, in a manner consistent with the requirements of subsections (h), (i), and (l)(2), from an accrediting agency or association that is accrediting a branch campus of such institution in the State in which the institution is located.. 3Program Review and Data4721.Eligibility and certification procedures(a)Financial responsibility standardsSection 498 of the Higher Education Act of 1965 (20 U.S.C. 1099c) is amended—(1)in subsection (b)—(A)in paragraph (4), by striking and at the end;(B)in paragraph (5), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (6)includes an addendum under which an institution of higher education shall report a change in circumstances described in subparagraph (A)(ii) or clauses (ii) or (iii) of subparagraph (B) of subsection (c)(8), not later than 30 days after the date on which such change in circumstance occurs. ;(2)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (B), by striking and at the end;(ii)in subparagraph (C), by striking the period at the end and inserting ; and ; and(iii)by adding at the end the following: (D)the institution is not an institution described in paragraph (7)(B). ;(B)in paragraph (3)—(i)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and(ii)by inserting after subparagraph (B) the following: (C)such institution has a rating of investment grade or above from a recognized credit rating agency;; and(C)by adding at the end the following:(7)Prohibited financial responsibility determinations(A)In generalThe Secretary may not determine that an institution has the financial responsibility required by this title if such institution is an institution described in subparagraph (B). (B)Specified institutionAn institution described in this subparagraph is—(i)a private non-profit institution of higher education or a proprietary institution of higher education (as defined in section 102(b)) that—(I)is required by the accrediting agency of such institution to submit a teach-out plan under section 487(f);(II)with respect to the preceding 2 fiscal years, has an adjusted cohort default rate (as determined under section 435(m)) of 20 percent or greater, unless the institution files a challenge, request for adjustment, or appeal under section 435(a) with respect to such rates for one or both of such fiscal years; or(III)is subject to a number of pending or approved borrower relief claims under section 493H from borrowers that equals or exceeds, with respect to the prior academic year, half of the enrollment of full-time equivalent students at such institution; (ii)a proprietary institution of higher education (as defined in section 102(b)) that—(I)is publicly traded; and(II)(aa)is sanctioned by the Securities and Exchange Commission;(bb)fails to file a required annual or quarterly report with the Securities and Exchange Commission; or(cc)the stock of which is delisted; or(iii)a proprietary institution of higher education (as defined in section 102(b))—(I)that derived, for any award year beginning on or after July 1, 2022, more than 85 percent of the revenue of the institution from Federal education assistance funds; or(II)fails to meet criteria prescribed by the Secretary regarding ratios that demonstrate financial responsibility, and has any withdrawal of owner's equity from the institution by any means, including by declaring a dividend.(8)Change in circumstances(A)Required redetermination(i)In generalIn the case of a private non-profit institution of higher education or a proprietary institution of higher education (as defined in section 102(b)) that submits an addendum described in clause (ii) or (iii) to the Secretary, the Secretary shall, not later than 30 days after such addendum is submitted, redetermine whether such institution meets the requirements of this subsection.(ii)Specified circumstancesAn institution of higher education shall submit an addendum under subsection (b)(6) if, with respect to such institution of higher education, one of the following occurs:(I)The institution is required to pay any material debt, as determined by the Secretary, or incur any material liability, as determined by the Secretary, arising from a final judgment in a judicial proceeding, an administrative proceeding or determination, or settlement.(II)The institution is involved in a lawsuit that is brought on or after the date of the enactment of College Affordability Act by a Federal or State authority for financial relief on claims related to the making of loans under part D of title IV.(III)Such other circumstance the Secretary determines necessary.(iii)Gainful employment determination by SecretaryAn institution of higher education shall submit an addendum under subsection (b)(6) if the Secretary makes a determination that such institution has programs that could become ineligible under gainful employment (as defined in section 104) in the next award year. (B)Permissible redetermination(i)RedeterminationIn the case of an institution that submits an addendum under clause (ii), the Secretary may, not later than 30 days after such addendum is submitted, redetermine whether such institution meets the requirements of this subsection.(ii)Specified circumstancesThe Secretary shall require an institution to submit an addendum under subsection (b)(6) if the Secretary makes a determination—(I)that the Secretary will likely receive a significant number of borrower relief claims under section 493H as the result of a lawsuit, settlement, or judgement against the institution; or(II)that the institution experienced one of the following:(aa)A significant fluctuation in enrollments between consecutive award years or a period of award years.(bb)A citation by a State licensing or authorizing agency for failing State or agency requirements.(cc)High annual drop out rates. (dd)Pending borrower relief claims under section 493H.(C)Financial circumstances materialsIf the institution’s financial circumstances materially change after the institution submits an addendum under subsection (b)(6), such institution shall submit to the Secretary such certified financial statements and other information as the Secretary may require.(9)TransparencyBeginning not later than 90 days after the date of the enactment of this paragraph, and not less than once every 120 days thereafter, the Secretary shall make publicly available on the website of the Department the following:(A)The ratios used to demonstrate financial responsibility under this section. (B)Each reports made to the Secretary under this section.(C)Each audited financial statement submitted to the Secretary by an institution of higher education under this section. (D)Each certified financial statement submitted to the Secretary under paragraph (8)(C). ; and (3)in subsection (i)(2)—(A)in subparagraph (E), by striking or at the end;(B)in subparagraph (F), by striking the period at the end and inserting ; or; and(C)by adding at the end the following: (G)the transfer of ownership as a result of a court-ordered receivership. .(b)RulemakingNot 1 year after the date of enactment of this Act, the Secretary of Education shall carry out a negotiated rulemaking to update the criteria used under section 498(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1099c) to make a determination of the ability of an institution of higher education to meet the standards under such section in accordance with the amendments made by this section.(c)AuditsNot later than 2 years after the criteria used under section 498(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1099c) is updated under subsection (b), and every 2 years thereafter, the Inspector General of Department of Education shall conduct audits of such criteria to ensure that the criteria meets generally accepted accounting principles.4722.Program review and dataSection 498A of the Higher Education Act of 1965 (20 U.S.C. 1099c-1) is amended—(1)in subsection (a)(2), by striking subparagraph (A) and inserting the following:(A)institutions with an adjusted cohort default rate for loans under part D in excess of 18 percent or which places such institutions in the highest 25 percent of such institutions;;(2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and(3)by inserting after subsection (b) the following:(c)Undercover operationsIn carrying out paragraphs (1) and (2) of subsection (a) and any other relevant provisions of this subpart, the Secretary—(1)shall conduct undercover and secret shopper operations for the purpose of encouraging the ethical treatment of students and prospective students and detecting fraud and abuse in the Federal student aid programs, including—(A)violations described in section 487(c)(3);(B)violations of section 487(a)(20); and(C)violations by any entity with which the institution has contracted for student recruitment or admission activity;(2)shall develop written guidelines for the conduct of activities under paragraph (1) in accordance with commonly-accepted Federal practices for undercover operations and in consultation with other relevant agencies, including the Department of Justice, Federal Trade Commission, Consumer Financial Protection Bureau, and the Department of Education’s Office of Inspector General; and(3)shall provide an annual report on the results of activities under paragraph (1) to the authorizing committees, and thereafter shall make the report available to the public..4Strengthening Institutional Quality4731.Strengthening institutional qualityPart H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099a et seq.) is amended by adding at the end the following:4Strengthening Institutional Quality498C.Assistance to progress period institutions(a)In generalThe Secretary shall provide grants and technical assistance to covered progress period institutions in accordance with this section.(b)Authorized activitiesGrants and assistance provided under this section shall be used to improve student achievement (as described in section 496(a)(5)(A)) at covered progress period institutions.(c)DurationGrants and assistance may be provided under this section for a period of not less than one year and not more than three years.(d)Conditions(1)Benchmarks(A)In generalTo continue to receive support under this section after the first year in which such support is provided, an institution must show progress, as determined by the Secretary, toward meeting the standards for student achievement established by the relevant accrediting agency or association pursuant to section 496(a)(5)(A).(B)ConsiderationsIn determining the progress of an institution under subparagraph (A), the Secretary may take into consideration extenuating circumstances that may have contributed to the poor performance of the institution in the first year of the review period.(2)Deadline for complianceAn institution that does not achieve an adjusted cohort default rate of less than 10 percent after receiving support under this section for three consecutive years shall be ineligible to receive further support under this section.(3)ProhibitionAn institution shall be ineligible to receive further support under this section if, while the institution was receiving such support, the total enrollment of low-income students (as such term is defined in section 419N(b)(7)) at the institution decreased by 10 percent or more.(e)Covered progress period institutionIn this section, the term covered progress period institution means—(1)a public institution of higher education that is determined to be in progress period status;(2)a part B institution (as defined in section 322) that is determined to be in progress period status; or(3)a private, nonprofit institution of higher education—(A)that is determined to be in progress period status; and(B)at which not less than 45 percent of the total student enrollment consists of low-income students (as such term is defined in section 419N(b)(7)).(f)Funding(1)In generalThere are authorized to be appropriated, and there are appropriated, such funds as the Secretary, using the formula described in paragraph (2), determines necessary to meet the needs of all eligible institutions under this subsection, except that such funds shall not exceed $100,000,000 for fiscal year 2021 and each succeeding fiscal year. Such funds shall be available until expended.(2)FormulaNot later than 1 year after the date of the enactment of this section, the Secretary shall establish through negotiated rulemaking a formula to determine the—(A)proportional amount of institutional need under this section; and(B)total amount of institutional need under this section.(3)Special ruleSuch formula must at minimum take into consideration the severity of the problem, size of the institution, institutional resources, historical underfunding, and the number of low-income students (as such term is defined in section 419N(b)(7)) being served.498D.Restrictions on certain expenditures(a)Establishing definitions(1)In generalFor purposes of each survey conducted under the Integrated Postsecondary Education Data System after the date of enactment of the College Affordability Act and this Act, the Secretary shall define the following terms:(A)Marketing.(B)Recruitment.(C)Advertising.(D)Lobbying.(E)Student services.(2)Exclusion of certain activitiesIn defining the term student services under paragraph (1)(E), the Secretary shall ensure that such term does not include marketing, recruitment, advertising, or lobbying.(b)Limitation on expendituresIn a case in which the Secretary determines with respect to an institution of higher education participating in any program under this title that, for any of the 3 most recent institutional fiscal years after the promulgation of regulations by the Secretary defining the terms in subsection (a)(1) for which the institution submits to the Secretary disclosures on the expenditures of the institution on instruction for purposes of section 132(i)(1)(AA), the amount expended by such institution on instruction for such fiscal year is less than an amount equal to 1/3 of institution’s revenues derived from tuition and fees—(1)for any institutional fiscal year after such determination is made, the sum of the amount expended by the institution on marketing, recruitment, advertising, and lobbying may not exceed the amount of the institution’s revenues derived from sources other than Federal education assistance funds; and(2)in a case in which the institution fails to meet the requirements of paragraph (1) for 2 consecutive institutional fiscal years, the institution shall be ineligible to participate in the programs authorized by this title for a period of not less than two institutional fiscal years.(c)Publication on websiteThe Secretary shall, on an annual basis, publicly disclose on the Department’s website, information with respect to any institution of higher education that is subject to the requirements of subsection (b)(1), including—(1)the quotient of the amount that the institution expends on instruction divided by the institution’s revenues derived from tuition and fees, expressed as a percentage; (2)the sum of such institution’s expenditures on advertising, recruiting, marketing, and lobbying; (3)the amount of such institution’s revenues received from sources outside of Federal education assistance funds; and(4)the difference between paragraphs (2) and (3).498E.Institutional disclosure system(a)Departmental disclosureThe Secretary shall make available, on a publicly accessible website of the Department of Education, a list of institutions of higher education that—(1)have failed to meet the requirements for accreditation by an agency or association recognized by the Secretary pursuant to section 496(a); or(2)have failed to meet the requirements for participation in programs under this title. (b)Institutional disclosure(1)In generalTo be eligible to participate in programs under this title, an institution of higher education shall, using the template developed by the Secretary under subsection (c), disclose the accreditation status of the institution on a publicly accessible website of the institution. (2)UpdatesAny change in the accreditation status of an institution of higher education shall be disclosed in accordance with paragraph (1) not later than 30 days after such change occurs.(c)TemplateThe Secretary shall develop a template that shall be used by institutions of higher education to make the disclosures required under subsection (b). The Secretary shall ensure that the template—(1)clearly identifies the information to be disclosed; and(2)is in a format that is easily understood by consumers..IAmerica’s College Promise Federal-State Partnership 4801.Program authorizedTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:JAmerica’s College Promise Federal-State Partnership1State and Indian Tribe Grants for Community Colleges499A.In generalFrom amounts appropriated under section 499G for any fiscal year, the Secretary shall award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 499E.499B.Federal share; non-Federal share(a)Federal share(1)FormulaSubject to paragraph (2), the Federal share of a grant under this subpart shall be based on a formula, determined by the Secretary, that—(A)accounts for the State or Indian tribe’s share of eligible students;(B)accounts for the ratio between a State or Indian tribe’s funding per full-time equivalent (FTE) student at public colleges and universities and the average net price at State public four-year colleges and universities, in such a way as to reward States that keep net prices for students low while maintaining their investment in higher education; and(C)provides, for each eligible student in the State or Indian tribe, a per-student amount that is at least 75 percent of—(i)for the 2021–2022 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and(ii)for each subsequent award year, the amount determined under this subparagraph for the preceding award year, increased by the lesser of—(I)a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) since the date of such determination; or(II)3 percent.(2)Exception for certain Indian tribesIn any case in which not less than 75 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.(b)State or tribal share(1)Formula(A)In generalThe State or tribal share of a grant under this subpart for each fiscal year shall be the amount needed to pay 25 percent of the average community college resident tuition and fees per student in all States in the 2021–2022 award year for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in subparagraph (B).(B)Exception for certain indian tribesIn the case of an Indian tribe described in subsection (a)(2), the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.(2)Need-based aidA State or Indian tribe may include, as part of the State or tribal share, any need-based financial aid that—(A)is provided from State or tribal funds to an eligible student; and(B)may be used by such student to pay costs of attendance other than tuition and fees.(3)No in-kind contributionsA State or Indian tribe shall not include in-kind contributions for purposes of the State or tribal share described in paragraph (1).(c)Determining number of eligible students(1)In generalThe Secretary of Education shall develop and implement a process for accurately estimating the number of eligible students in a State or Indian tribe for purposes of subsection (a) and (b).(2)Initial determinationFor the first year for which grants are awarded under this subpart, the number of eligible students in a State or Indian tribe shall be considered to be equal to the number of eligible students that were in the State or tribe for the preceding school year.(d)Adjustment of grant amountNot later than 180 days after the date on which a State or Indian tribe receives a grant under this subpart, the Secretary shall—(1)in consultation with the State or tribe concerned, determine whether the actual number of eligible students in the State or Tribe for the year covered by the grant is greater than the estimated number of such students that was used to determine the amount of the grant; and(2)if it is determined under paragraph (1) that the actual number of eligible students in the State or Tribe is higher than such estimate, issue a supplementary grant payment to the State or tribe in an amount that ensures that the total amount of the grant funds received by the State or tribe under this subpart for the year covered by the grant accurately reflects the higher number of eligible students.499C.Applications(a)SubmissionIn order to receive a grant under this subpart, a State or tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(b)ContentsEach application under subsection (a) shall include, at a minimum—(1)an estimate of the number of eligible students in the State or Indian tribe and the cost of waiving community college resident tuition and fees for all eligible students for each fiscal year covered by the grant;(2)an assurance that all community colleges in the State or under the jurisdiction of the Indian tribe, respectively, will waive resident tuition and fees for eligible students in accordance with section 499D(a);(3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including transfer and completion rates, that have been or will be adopted by the participating community colleges, such as—(A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are underrepresented in higher education;(B)the provision of direct support services such as—(i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;(ii)assistance in obtaining health insurance coverage;(iii)assistance securing affordable housing;(iv)efforts to address food insecurity and campus hunger; and(v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));(C)providing accelerated learning opportunities, such as dual or concurrent enrollment programs, including early college high school programs;(D)strengthening and reforming remedial and developmental education, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are underrepresented in higher education, including through the use of multiple measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education; or(E)utilizing career pathways, including through building capacity for career and technical education as defined in section 3(5) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(5)) and programs of study as defined in section 3(41) of such Act (20 U.S.C. 2302(41)), or degree pathways;(4)a description of how the State or Indian tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian tribe;(5)an assurance that all participating community colleges in the State or under the authority of the Indian tribe have entered into program participation agreements under section 487;(6)an assurance that the State or Indian tribe will, to the extent practicable, assist eligible students in obtaining information about and accessing means-tested Federal benefit programs (as defined in section 479(d)) for which such students may be eligible;(7)an assurance that, for each year of the grant, the State or Indian tribe will notify each eligible student of the student’s remaining eligibility for assistance under this subpart; and(8)if the application is submitted by a State—(A)an assurance that the State will, to the extent practicable, consider changes to State law that will enable more community college students to be eligible for means-tested Federal benefit programs (as defined in section 479(d));(B)an assurance that the State will meet the requirements of section 499D(b)(1) relating to the alignment of secondary and postsecondary education; and(C)an assurance that the State will meet the requirements of section 499D(b)(2) relating to the improvement of transfer pathways between institutions of higher education.499D.Program requirements(a)General requirements for States and Indian tribesAs a condition of receiving a grant under this subpart a State or Indian tribe shall meet the following requirements:(1)For each year of the grant the total amount of community college resident tuition and fees charged to an eligible student in the State or Indian tribe shall be $0.(2)For each year of the grant no amount of financial assistance for which an eligible student qualifies may be applied to such tuition or fees.(b)State requirementsAs a condition of receiving a grant under this subpart a State shall meet the following requirements:(1)Alignment of K–12 and Higher Education(A)In generalThe State shall—(i)submit a plan to align the requirements for receiving a regular high school diploma from public high schools in the State with the requirements for entering credit-bearing coursework at participating community colleges in such State; and(ii)not later than three years after the date on which the State first receives a grant under this subpart, certify to the Secretary that such alignment has been achieved.(B)Failure to certify If a State does not provide the certification required under subparagraph (A) by the date specified in such subparagraph, the State shall submit to the Secretary, at such time and in such manner as the Secretary may require—(i)a written explanation for the delay in making the certification; and(ii)a plan that will enable the State to make the certification by not later than 5 years after the date on which the State first received a grant under this subpart. (2)Transfer pathways(A)In generalThe State shall—(i)submit a plan, developed in collaboration with faculty from institutions of higher education in the State, to improve transfer pathways between institutions of higher education in the State, including by ensuring that associate degrees awarded by public institutions in the State are fully transferable to, and credited as, the first 2 years of related baccalaureate programs at public institutions of higher education in such State; and (ii)not later than 3 years after the date on which the State first receives a grant under this subpart, certify to the Secretary that an associate degree in an academic major in the arts or sciences that is awarded by a public institution of higher education in the State on or after the date that is not later than 3 years after the date on which the State first receives a grant under this subpart shall be fully transferrable to, and credited as, the first 2 years of a related baccalaureate program at a public institution of higher education in such State.(B)Failure to certify If a State does not provide the certification required under subparagraph (A) by the date specified in such subparagraph, the State shall submit to the Secretary, at such time and in such manner as the Secretary may require—(i)a written explanation for the delay in making the certification; and(ii)a plan that will enable the State to make the certification by not later than 5 years after the date on which the State first received a grant under this subpart. (3)ApplicabilityThe Secretary may not apply the requirements under this subsection to an Indian tribe. 499E.Allowable uses of funds(a)In generalExcept as provided in subsection (b), a State or Indian tribe shall use a grant under this subpart only to provide funds to participating community colleges to enable such community colleges to waive resident tuition and fees for eligible students as required under section 499D(a).(b)Additional usesIf a State or Indian tribe demonstrates to the Secretary that it has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian tribe may use those funds to carry out one or more of the following:(1)Enhancing the quality of public higher education to improve student outcomes, including transfer and completion rates, which may include investing in the academic workforce.(2)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges, which may include collaboration with one or more industry or sector partnership (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3201)).(3)Improving postsecondary education readiness in the State or Indian tribe, including through outreach and early intervention.(4)Expanding access to dual or concurrent enrollment programs, including early college high school programs.(5)Improving affordability at 4-year public institutions of higher education.(c)Use of funds for administrative purposesA State or Indian tribe that receives a grant under this subpart may not use any funds provided under this subpart for administrative purposes relating to the grant under this subpart. (d)Maintenance of effortA State or Indian tribe receiving a grant under this subpart is entitled to receive its full allotment of funds under this subpart for a fiscal year only if, for each year of the grant, the State or Indian tribe provides—(1)financial support for public higher education at a level equal to or exceeding the average amount provided per full-time equivalent student for public institutions of higher education for the three consecutive preceding fiscal years. In making the calculation under this subsection, the State or Indian tribe shall—(A)exclude capital expenses and research and development costs; and(B)include need-based financial aid for students who attend public institutions of higher education; (2)financial support for operational expenses for public, four-year colleges and universities at a level equal to or exceeding the average amount provided for the three consecutive preceding State or Indian tribe fiscal years; and(3)financial support for need-based financial aid at a level equal to or exceeding the average amount provided for the three consecutive preceding State or Indian tribe fiscal years.(e)Annual reportA State or Indian tribe receiving a grant under this subpart shall submit an annual report to the Secretary describing the uses of grant funds under this subpart, the progress made in fulfilling the requirements of the grant, and rates of transfer, graduation, and attainment of recognized postsecondary credentials at participating community colleges, including such rates disaggregated by race, income, and age, and including any other information as the Secretary may require.(f)Reporting by SecretaryThe Secretary annually shall—(1)compile and analyze the information described in subsection (e); and(2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives containing the analysis described in paragraph (1) and an identification of State and Indian tribe best practices for achieving the purpose of this subpart.(g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes and shall disseminate such best practices among the States and Indian tribes.(h)Continuation of funding(1)In generalA State or Indian tribe receiving a grant under this subpart for a fiscal year may continue to receive funding under this subpart for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.(2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this subpart if the State or Indian tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 499C.(i)Supplement, not supplantFunds made available under this subpart shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.499F.DefinitionsIn this subpart:(1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges under section 316 and public 2-year State institutions of higher education.(3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Eligible student(A)DefinitionThe term eligible student means a student who—(i)attends the community college on not less than a half-time basis;(ii)is maintaining satisfactory progress (as defined in section 484(c)) in the student’s course of study; (iii)is enrolled in an eligible program (as defined in section 481(b)); and(iv)either—(I)qualifies for in-State resident community college tuition, as determined by the State or Indian tribe; or(II)would qualify for such in-State resident community college tuition, but for the immigration status of such student.(B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this subpart.(6)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).(7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(8)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(9)StateThe term State has the meaning given the term in section 103.499G.Appropriations(a)Authorization and appropriationsFor the purpose of making grants under this subpart there are authorized to be appropriated, and there are appropriated—(1)$1,569,700,000 for fiscal year 2021;(2)$3,472,880,000 for fiscal year 2022;(3)$4,431,950,000 for fiscal year 2023;(4)$6,204,030,000 for fiscal year 2024;(5)$8,119,870,000 for fiscal year 2025;(6)$9,297,430,000 for fiscal year 2026;(7)$11,708,890,000 for fiscal year 2027;(8)$14,971,330,000 for fiscal year 2028;(9)$15,619,910,000 for fiscal year 2029; and(10)$16,296,080,000 for fiscal year 2030 and each succeeding fiscal year.(b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended.(c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this subpart that is equal to the minimum amount of the Federal share described in section 499B, the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount..4802.Student Success FundPart J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added by section 4801, is further amended by adding at the end the following: 2Student Success Fund499H.In generalFrom amounts appropriated under section 499N for any fiscal year, the Secretary shall carry out a grant program (to be known as the Student Success Fund) to make grants to eligible entities to carry out the activities and services described in section 499L. 499I.Allocation(a)Federal share allocationThe Federal share of a grant under this subpart shall be determined using the formula determined under section 499B(1). (b)Matching funds(1)In generalExcept as provided in paragraph (2), an eligible entity participating in the program under this subpart shall provide, from non-Federal sources, in cash or in-kind—(A)in each of the first, second, third, and fourth year of participation in the program, an amount equal to 25 percent of the amount such entity received under subsection (a) with respect to such year;(B)in each of the fifth and sixth year of participation in the program, an amount equal to 50 percent of the amount such entity received under subsection (a) with respect to such year;(C)in each of the seventh and eighth year of participation in the program, an amount equal to 75 percent of the amount such entity received under subsection (a) with respect to such year; and(D)in each ninth year and each subsequent year thereafter of participation in the program, an amount equal to 100 percent of the amount such entity received under subsection (a) with respect to such year.(2)Exception for certain Indian TribesThe Secretary may waive the matching fund requirements under paragraph (1) in the case of an eligible entity that is an Indian tribe if at least 75 percent of the students at the institutions of higher education operated or controlled by such Indian tribe are low-income students. (3)ReallotmentIf an eligible entity returns to the Secretary any portion of the sums allocated to such eligible entity under this section for any fiscal year, the Secretary shall reallot such excess as part of the available appropriated amount for the succeeding fiscal year.(c)Supplement, not supplantGrant funds awarded under this subpart shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities assisted under this subpart.(d)LimitationAn eligible entity may only participate in the program under this subpart in a year in which such entity receives a grant under subpart 1.499J.Applications(a)In generalTo be eligible to participate in the program under this subpart, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(1)a plan that includes—(A)the amount of funds requested by the eligible entity under this subpart and the intended use of such funds;(B)how the eligibility entity will use the requested funds to implement promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including those identified by such entity under section 499C(b)(3), and including annual implementation benchmarks that the entity will use to track progress in implementing such reforms and practices;(C)how the eligible entity will meet its matching fund requirements under section 499I(b); (D)if the eligible entity is a State, how such eligible entity will prioritize spending on the public institutions of higher education specified in paragraph (2)(B); and(E)the improvements the eligible entity anticipates in student outcomes, including improvements in transfer rates or completion rates, or both. (2)if the eligible entity is a State, an analysis that includes—(A)with respect to each public institution of higher education of the eligible entity—(i)the total per-student funding;(ii)the amount of per-student funding from State-appropriated funds; (iii)the student demographics (including, data on race, income, disability status, and remediation); and(iv)transfer and completion rates, including such rates among low-income students, students of color, students with disabilities, and students in need of remediation; and(B)an analysis of whether, of the public institutions of higher education of the eligible entity, the public institutions of higher education that received less funding on a per-student basis described in clause (i) or (ii), or both, of subparagraph (A), are serving disproportionately high shares of low-income students, students of color, students with disabilities, or students in need of remediation.(b)Approval(1)In generalNot later than 180 days after receiving a plan under subsection (a), the Secretary shall—(A)approve the plan; or(B)require revisions to such plan.(2)Revisions requiredAn eligible entity shall make such revisions as required by the Secretary under paragraph (1)(B).(c)PublicationThe Secretary shall make each plan approved under subsection (b)(1)(A) and each plan revised under subsection (b)(2) available to the public on the website of the Department. 499K.Program requirements(a)General requirements(1)Report on demonstrated progressFor the third year in which an eligible entity participates in the program under this subpart, and every 2 years thereafter, the eligible entity shall submit a report to the Secretary, in such manner and containing such information as the Secretary may require, that includes—(A)the progress in meeting the annual implementation benchmarks included in the application of such eligible entity under section 499J(a)(1)(B);(B)the progress in improving the student outcomes identified by the entity under section 499(J)(a)(1)(E); and(C)with respect to the 2 years after such report is submitted—(i)a plan for the use of funds under this subpart; and(ii)the amount of funds requested by the eligible entity under this subpart . (2)ApprovalNot later than 180 days after receiving a plan under paragraph (1)(C)(i), the Secretary shall—(A)approve the plan; or(B)require revisions to such plan. (3)Revisions requiredAn eligible entity shall make such revisions as required by the Secretary under paragraph (2)(B). (b)Failure to meet requirements If an eligible entity does not meet the annual implementation benchmarks included in the application of such eligible entity under section 499J(a)(1)(B), as required to be reported under subsection (a)(1)(A), such eligible entity shall submit to the Secretary, at such time and in such manner as the Secretary may require—(1)a written explanation for the delay in meeting such requirements; and(2)a plan that will enable such eligible entity to meet such requirements not later than 1 year after the date on which the eligible entity submitted the written explanation under paragraph (1).(c)PublicationThe Secretary shall make each plan approved under subsection (a)(2)(A), each plan revised under subsection (a)(3), and each plan submitted under subsection (b)(2) available to the public on the website of the Department. 499L.Allowable uses of funds(a)In generalExcept as provided in subsection (b), an eligible entity shall use a grant under this subpart only to allocate funds in accordance with the plan submitted for such year under section 499J(a)(1). (b)Use of funds for administrative purposesAn eligible entity that receives a grant under this subpart may use not more than 10 percent of such grant for administrative purposes relating to the grant under this subpart.499M.Eligible entity definedIn this subpart, the term eligible entity means a State or Indian tribe that received a grant under subpart 1 for the fiscal year in which such State or Indian tribe receives a grant under this subpart.499N.Appropriations(a)Authorization and appropriationsFor the purpose of making grants under this subpart there are authorized to be appropriated and there are appropriated $500,000,000 for fiscal year 2021 and each succeeding fiscal year. (b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended..4803.Pathways to student success for Historically Black Colleges and Universities, Tribal Colleges and Universities, and Minority-Serving InstitutionsPart J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added and amended by this part, is further amended by adding at the end the following:3Grants to Historically Black Colleges and Universities, Tribal Colleges and Universities, and Minority-Serving Institutions 499O.Pathways to student success for Historically Black Colleges and Universities(a)In generalFrom amounts appropriated under section 499S(a) for any fiscal year, the Secretary shall award grants to participating 4-year historically black colleges or universities that meet the requirements of subsection (b) to—(1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;(2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and(3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.(b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a historically black college or university that—(1)has a student body of which not less than 35 percent are low-income students;(2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—(A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are underrepresented in higher education;(B)providing direct support services such as—(i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;(ii)assistance in obtaining health insurance coverage;(iii)assistance securing affordable housing;(iv)efforts to address food insecurity and campus hunger; and(v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));(C)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;(D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs; or(E)strengthening remedial education, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are underrepresented in higher education, including through the use of multiple measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education;(3)sets performance goals for improving student outcomes for the duration of the grant; and(4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution.(c)Grant amount(1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—(A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and(B)the number of eligible students enrolled in the eligible institution for the preceding year.(2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.(3)Limitations(A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.(B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.(d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.(f)Supplement, not supplantFunds made available under section 499S to carry out this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.499P.Pathways to student success for Tribal Colleges and Universities(a)In generalFrom amounts appropriated under section 499S(a) for any fiscal year, the Secretary shall award grants to participating 4-year Tribal Colleges or Universities that meet the requirements of subsection (b) to—(1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;(2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and(3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.(b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a Tribal College or University that—(1)has a student body of which not less than 35 percent are low-income students;(2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—(A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are underrepresented in higher education;(B)providing direct support services such as—(i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;(ii)assistance in obtaining health insurance coverage;(iii)assistance securing affordable housing;(iv)efforts to address food insecurity and campus hunger; and(v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));(C)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;(D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs; or(E)strengthening remedial education, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are underrepresented in higher education, including through the use of multiple measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education;(3)sets performance goals for improving student outcomes for the duration of the grant; and(4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution.(c)Grant amount(1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—(A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and(B)the number of eligible students enrolled in the eligible institution for the preceding year.(2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.(3)Limitations(A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.(B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.(d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.(f)Supplement, not supplantFunds made available under section 499S to carry out this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.499Q.Pathways to student success for Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, Alaska Native-serving institutions, Native Hawaiian-serving institutions, predominantly black institutions, and Native American-serving nontribal institutions(a)In generalFrom amounts appropriated under section 499S(a) for any fiscal year, the Secretary shall award grants to participating 4-year minority-serving institutions to—(1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;(2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and(3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.(b)Institutional eligibilityTo be eligible to participate and receive a grant under this section, an institution shall be a minority-serving institution that—(1)has a student body of which not less than 35 percent are low-income students;(2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—(A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are historically underrepresented in higher education;(B)providing direct support services such as—(i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;(ii)assistance in obtaining health insurance coverage;(iii)assistance securing affordable housing;(iv)efforts to address food insecurity and campus hunger; and(v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));(C)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;(D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs; or(E)strengthening remedial education, especially for low-income, first-generation, and adult students, and other students belonging to racial and other groups that are underrepresented in higher education, including through the use of multiple measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education;(3)sets performance goals for improving student outcomes for the duration of the grant; and(4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local levels to ensure that community college credits can fully transfer to the participating institution.(c)Grant amount(1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such participating eligible institution shall receive a grant in an amount based on the product of—(A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and(B)the number of eligible students enrolled in the eligible institution for the preceding year.(2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate increase by more than 3 percent as compared to the amount of such rebate for the preceding year.(3)Limitations(A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for a grant year greater than the national average of public four-year institutional tuition and fees, as determined by the Secretary.(B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase made by the institution in the previous 5 years.(d)ApplicationAn eligible institution shall submit an application to the Secretary at such time, in such a manner, and containing such information as determined by the Secretary.(e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.(f)Supplement, not supplantFunds made available under section 499S to carry out this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.499R.DefinitionsIn this subpart:(1)Eligible student(A)DefinitionThe term eligible student means a student, regardless of age, who—(i)(I)enrolls in a historically black college or university, Tribal College or University, or minority-serving institution; or(II)transfers from a community college into a historically black college or university, Tribal College or University, or minority-serving institution;(ii)attends the historically black college or university, Tribal College or University, or minority-serving institution, on at least a half-time basis;(iii)maintains satisfactory academic progress; and(iv)is a low-income student.(B)Special rules(i)First 3 yearsAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this title.(ii)Special rule for certain studentsNotwithstanding subparagraph (A)(i), an otherwise eligible student whose parent or guardian was denied a Federal Direct PLUS loan under part D after November 1, 2011, and before March 29, 2015, and who subsequently withdrew from a historically black college or university, Tribal College or University, or minority-serving institution, and has not yet completed a program of study at such historically black college or university or minority-serving institution, shall be eligible to participate under sections 499O, 499P, or 499Q in order to complete such program of study, subject to all other requirements of sections 499O, 499P, or 499Q (as the case may be). (2)Historically black college or universityThe term historically black college or university means a part B institution described in section 322(2).(3)Low-income studentThe term low-income student—(A)shall include any student eligible for a Federal Pell Grant under section 401; and(B)may include a student ineligible for a Federal Pell Grant under section 401 who is determined by the institution to be a low-income student based on an analysis of the student’s ability to afford the cost of attendance at the institution.(4)Minority-serving institutionThe term minority-serving institution means any public or not-for-profit institution of higher education—(A)described in paragraph (2) and paragraphs (4) through (7) of section 371(a); and(B)designated as a minority-serving institution by the Secretary.(5)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316. 499S.Appropriations(a)Authorization and appropriations for HBCU, TCU, and MSI grantsFor the purpose of carrying out sections 499O, 499P, and 499Q there are authorized to be appropriated, and there are appropriated—(1)$63,250,000 for fiscal year 2021;(2)$206,990,000 for fiscal year 2022;(3)$1,232,760,000 for fiscal year 2023;(4)$1,282,210,000 for fiscal year 2024;(5)$1,333,950,000 for fiscal year 2025;(6)$1,386,850,000 for fiscal year 2026;(7)$1,408,700,000 for fiscal year 2027;(8)$1,501,850,000 for fiscal year 2028;(9)$1,562,800,000 for fiscal year 2029; and(10)$1,626,040,000 for fiscal year 2030 and each succeeding fiscal year.(b)AvailabilityFunds appropriated under subsection (a) are to remain available to the Secretary until expended.(c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating institution in the grant programs under sections 499O, 499P, and 499Q a grant under this part equal to 100 percent of the grant amount determined under section 499O(c), 499P(c), or 499Q(c), as appropriate, the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount..4804.Unmet need for Federal Pell Grant recipientsPart J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added and amended by this part, is further amended by adding at the end the following:4Additional College Affordability Grants499T.Unmet need for Federal Pell Grant recipients(a)In general(1)Grant programSubject to paragraph (2), from amounts appropriated under subsection (f) for any fiscal year, the Secretary may award grants to eligible States and Indian tribes described in paragraph (3) to pay the Federal share of expenditures needed to carry out the activities and services described in subsection (d).(2)LimitationThe Secretary may not make grants under paragraph (1) in fiscal year unless all grants eligible to be made under subpart 1 have been made for such fiscal year.(3)EligibilityA State or Indian tribe may only be eligible for a grant under this section in a fiscal year if such State or Indian tribe received a grant under subpart 1 for such fiscal year. (b)Federal share; non-Federal share(1)Federal share(A)FormulaSubject to paragraph (2), the Federal share of a grant under this section shall be based on a formula, determined by the Secretary, that—(i)accounts for the State or Indian tribe’s share of Pell Grant recipients;(ii)provides, for each Pell Grant recipient in the State or Indian tribe, a per-student amount that is at least 75 percent of—(I)for the first award year for which grants are made under this section, the average unmet need of Pell Grant recipients in all States for the most recent year for which data are available; and(II)for each subsequent award year, the amount determined under this subparagraph for the preceding award year, increased by the lesser of—(aa)a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) since the date of such determination; or(bb)3 percent.(B)Exception for certain Indian tribesIn any case in which not less than 75 percent of the students at the institutions of higher education operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all Pell Grant recipients enrolled in such institutions of higher education.(2)State or tribal share(A)Formula(i)In generalThe State or tribal share of a grant under this section for each fiscal year shall be the amount needed to pay 25 percent of the average unmet need of Pell Grant recipients in all States in the first award year for which grants are made under this section for all Pell Grant recipients in the State or Indian tribe, respectively, for such fiscal year, except as provided in clause (ii).(ii)Exception for certain indian tribesIn the case of an Indian tribe described in paragraph (1)(B), the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to pay the average unmet need for all Pell Grant recipients enrolled in the institutions of higher education described in such paragraph.(B)Need-based aidA State or Indian tribe may include, as part of the State or tribal share, any need-based financial aid that—(i)is provided from State or tribal funds to a Pell Grant recipient; and(ii)may be used by such student to pay costs of attendance other than tuition and fees.(3)Determining number of Pell Grant recipients(A)In generalThe Secretary shall develop and implement a process for accurately estimating the number of Pell Grant recipients in a State or Indian tribe for purposes of paragraphs (1) and (2).(B)Initial determinationFor the first year for which grants are awarded under this section, the number of Pell Grant recipients in a State or Indian tribe shall be considered to be equal to the number of Pell Grant recipients that were in the State or tribe for the preceding school year.(4)Adjustment of grant amountNot later than 180 days after the date on which a State or Indian tribe receives a grant under this section, the Secretary shall—(A)in consultation with the State or tribe concerned, determine whether the actual number of Pell Grant recipients in the State or Tribe for the year covered by the grant is greater than the estimated number of such students that was used to determine the amount of the grant; and(B)if it is determined under paragraph (1) that the actual number of Pell Grant recipients in the State or Tribe is higher than such estimate, issue a supplementary grant payment to the State or tribe in an amount that ensures that the total amount of the grant funds received by the State or tribe under this section for the year covered by the grant accurately reflects the higher number of Pell Grant recipients.(c)ApplicationsIn order to receive a grant under this section, a State or tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)Allowable uses of funds(1)In generalA State or Indian tribe shall use a grant under this section only to provide to each Pell Grant recipient a grant that equals the unmet need of such recipient.(2)Annual reportA State or Indian tribe receiving a grant under this section shall submit an annual report to the Secretary describing the uses of grant funds under this section, the progress made in fulfilling the requirements of the grant, and rates of transfer, graduation, and attainment of recognized postsecondary credentials at institutions of higher education in the State or Indian tribe, including such rates disaggregated by race, income, and age, and including any other information as the Secretary may require.(3)Reporting by the SecretaryThe Secretary annually shall—(A)compile and analyze the information described in paragraph (2); and(B)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives containing the analysis described in subparagraph (A) and an identification of State and Indian tribe best practices for achieving the purpose of this section.(4)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes and shall disseminate such best practices among the States and Indian tribes.(5)Continuation of funding(A)In generalA State or Indian tribe receiving a grant under this section for a fiscal year may continue to receive funding under this section for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.(B)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this section if the State or Indian tribe has violated the terms of the grant.(6)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.(e)DefinitionsIn this section:(1)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(3)Pell Grant recipient(A)DefinitionThe term Pell Grant recipient means a student who—(i)attends a public institution of higher education on not less than a half-time basis;(ii)is a recipient of a Federal Pell Grant under subpart 1 of part A of title IV of this Act; (iii)is maintaining satisfactory progress (as defined in section 484(c)) in the student’s course of study; (iv)is enrolled in an eligible program (as defined in section 481(b)); and(v)either—(I)qualifies for in-State resident institution of higher education tuition, as determined by the State or Indian tribe; or(II)would qualify for such in-State tuition, but for the immigration status of such student.(B)Special ruleAn otherwise Pell Grant recipient shall lose eligibility under this section—(i)after 3 years of receiving benefits under this section for enrollment at a community college (as defined in section 499F); and(ii)after 6 years of receiving benefits under this section for enrollment in a 4-year institution of higher education.(4)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(5)StateThe term State has the meaning given the term in section 103.(6)Unmet needThe term unmet need means, with respect to a Pell Grant recipient, the amount determined by calculating the difference between—(A)the institution's cost of attendance (as defined in section 472) for the year for which the determination is made; and(B)the sum of—(i)the total amount of need-based grant aid and merit-based grant aid, from Federal, State, and institutional sources, provided to such Pell Grant recipient for the year for which the determination is made; and(ii)the expected family contribution for such Pell Grant recipient for the year for which the determination is made. (f)Appropriations(1)Authorization and appropriationsFor the purpose of making grants under this section there are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2021 and each succeeding fiscal year. (2)AvailabilityFunds appropriated under paragraph (1) shall remain available to the Secretary until expended.(3)Insufficient fundsIf the amount appropriated under paragraph (1) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this section that is equal to the minimum amount of the Federal share described in subsection (b), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.(4)Transfer availabilityThe Secretary is authorized, subject to the availability of appropriations, to transfer amounts authorized to be appropriated to carry out subpart 1 for a fiscal year to make grants under this section if all grants eligible to be made under such subpart have been made for such fiscal year..4805.Unmet need for studentsSubpart 4 of part J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added and amended by this part, is further amended by adding at the end the following: 499U.Unmet need for students(a)In general(1)Grant programSubject to paragraph (2), from amounts appropriated under subsection (f) for any fiscal year, the Secretary may award grants to eligible States and Indian tribes described in paragraph (3) to pay the Federal share of expenditures needed to carry out the activities and services described in subsection (d).(2)LimitationThe Secretary may not make grants under paragraph (1) in fiscal year unless—(A)all grants eligible to be made under subpart 1 have been made for such fiscal year; and(B)all grants eligible to be made under section 499T have been made for such fiscal year. (3)EligibilityA State or Indian tribe may only be eligible for a grant under this section in a fiscal year if such State or Indian tribe received—(A)a grant under subpart 1 for such fiscal year; and(B)a grant under 499T for such fiscal year. (b)Federal share; non-Federal share(1)Federal share(A)FormulaSubject to paragraph (2), the Federal share of a grant under this section shall be based on a formula, determined by the Secretary, that—(i)accounts for the State or Indian tribe’s share of eligible students;(ii)provides, for each eligible student in the State or Indian tribe, a per-student amount that is at least 75 percent of—(I)for the first award year for which grants are made under this section, the average unmet need of eligible students in all States for the most recent year for which data are available; and(II)for each subsequent award year, the amount determined under this subparagraph for the preceding award year, increased by the lesser of—(aa)a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) since the date of such determination; or(bb)3 percent.(B)Exception for certain Indian tribesIn any case in which not less than 75 percent of the students at the institutions of higher education operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such institutions of higher education.(2)State or tribal share(A)Formula(i)In generalThe State or tribal share of a grant under this section for each fiscal year shall be the amount needed to pay 25 percent of the average unmet need of eligible students in all States in the first award year for which grants are made under this section for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in clause (ii).(ii)Exception for certain indian tribesIn the case of an Indian tribe described in paragraph (1)(B), the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to pay the average unmet need for all eligible students enrolled in the institutions of higher education described in such subparagraph.(B)Need-based aidA State or Indian tribe may include, as part of the State or tribal share, any need-based financial aid that—(i)is provided from State or tribal funds to an eligible student; and(ii)may be used by such student to pay costs of attendance other than tuition and fees.(3)Determining number of eligible students(A)In generalThe Secretary shall develop and implement a process for accurately estimating the number of eligible students in a State or Indian tribe for purposes of paragraphs (1) and (2).(B)Initial determinationFor the first year for which grants are awarded under this section, the number of eligible students in a State or Indian tribe shall be considered to be equal to the number of eligible students that were in the State or tribe for the preceding school year.(4)Adjustment of grant amountNot later than 180 days after the date on which a State or Indian tribe receives a grant under this section, the Secretary shall—(A)in consultation with the State or tribe concerned, determine whether the actual number of eligible students in the State or Tribe for the year covered by the grant is greater than the estimated number of such students that was used to determine the amount of the grant; and(B)if it is determined under paragraph (1) that the actual number of eligible students in the State or Tribe is higher than such estimate, issue a supplementary grant payment to the State or tribe in an amount that ensures that the total amount of the grant funds received by the State or tribe under this section for the year covered by the grant accurately reflects the higher number of eligible students.(c)ApplicationsIn order to receive a grant under this section, a State or tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)Allowable uses of funds(1)In generalA State or Indian tribe shall use a grant under this section only to provide to each eligible student a grant that equals the unmet need of such recipient.(2)Annual reportA State or Indian tribe receiving a grant under this section shall submit an annual report to the Secretary describing the uses of grant funds under this section, the progress made in fulfilling the requirements of the grant, and rates of transfer, graduation, and attainment of recognized postsecondary credentials at institutions of higher education in the State or Indian tribe, including such rates disaggregated by race, income, and age, and including any other information as the Secretary may require.(3)Reporting by the SecretaryThe Secretary annually shall—(A)compile and analyze the information described in paragraph (2); and(B)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives containing the analysis described in subparagraph (A) and an identification of State and Indian tribe best practices for achieving the purpose of this section.(4)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes and shall disseminate such best practices among the States and Indian tribes.(5)Continuation of funding(A)In generalA State or Indian tribe receiving a grant under this section for a fiscal year may continue to receive funding under this section for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.(B)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this section if the State or Indian tribe has violated the terms of the grant.(6)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.(e)DefinitionsIn this section:(1)Eligible student(A)DefinitionThe term eligible student means a student who—(i)attends a public institution of higher education on not less than a half-time basis;(ii)is not a recipient of a Federal Pell Grant under subpart 1 of part A of title IV of this Act; (iii)is maintaining satisfactory progress (as defined in section 484(c)) in the student’s course of study; (iv)is enrolled in an eligible program (as defined in section 481(b)); and(v)either—(I)qualifies for in-State resident institution of higher education tuition, as determined by the State or Indian tribe; or(II)would qualify for such in-State tuition, but for the immigration status of such student.(B)Special ruleAn otherwise eligible student shall lose eligibility under this section—(i)after 3 years of receiving benefits under this section for enrollment at a community college (as defined in section 499F); and(ii)after 6 years of receiving benefits under this section for enrollment in a 4-year institution of higher education.(2)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(4)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(5)StateThe term State has the meaning given the term in section 103.(6)Unmet needThe term unmet need means, with respect to an eligible student, the amount determined by calculating the difference between—(A)the institution's cost of attendance (as defined in section 472) for the year for which the determination is made; and(B)the sum of—(i)the total amount of need-based grant aid and merit-based grant aid, from Federal, State, and institutional sources, provided to such eligible student for the year for which the determination is made; and(ii)the expected family contribution for such eligible student for the year for which the determination is made. (f)Appropriations(1)Authorization and appropriationsFor the purpose of making grants under this section there are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2021 and each succeeding fiscal year. (2)AvailabilityFunds appropriated under paragraph (1) shall remain available to the Secretary until expended.(3)Insufficient fundsIf the amount appropriated under paragraph (1) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this section that is equal to the minimum amount of the Federal share described in subsection (b), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.(4)Transfer availabilityThe Secretary is authorized, subject to the availability of appropriations, to transfer amounts authorized to be appropriated to carry out subpart 1 or to carry out section 499T for a fiscal year to make grants under this section if—(A)all grants eligible to be made under such subpart have been made for such fiscal year; and(B)all grants eligible to be made under such section have been made for such fiscal year. .4806.Tuition waiversSubpart 4 of part J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added and amended by this part, is further amended by adding at the end the following: 499V.Tuition waivers(a)In general(1)Grant programSubject to paragraph (2), from amounts appropriated under subsection (g) for any fiscal year, the Secretary may award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in subsection (d).(2)LimitationThe Secretary may not make grants under paragraph (1) in fiscal year unless—(A)all grants eligible to be made under subpart 1 have been made for such fiscal year; (B)all grants eligible to be made under 499T have been made for such fiscal year; and(C)all grants eligible to be made under 499U have been made for such fiscal year.(3)EligibilityA State or Indian tribe may only be eligible for a grant under this section in a fiscal year if such State or Indian tribe received—(A)a grant under subpart 1 for such fiscal year;(B)a grant under section 499T for such fiscal year; and(C)a grant under 499U for such fiscal year. (b)Federal share; non-Federal share(1)Federal share(A)FormulaSubject to paragraph (2), the Federal share of a grant under this section shall be based on a formula, determined by the Secretary, that—(i)accounts for the State or Indian tribe’s share of eligible students;(ii)provides, for each eligible student in the State or Indian tribe, a per-student amount that is at least 75 percent of—(I)for the first award year for which grants are made under this section, the average resident public 4-year institutions of higher education tuition and fees per student in all States for the most recent year for which data are available; and(II)for each subsequent award year, the amount determined under this subparagraph for the preceding award year, increased by the lesser of—(aa)a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) since the date of such determination; or(bb)3 percent.(B)Exception for certain Indian tribesIn any case in which not less than 75 percent of the students at the institutions of higher education operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such institutions of higher education.(2)State or tribal share(A)Formula(i)In generalThe State or tribal share of a grant under this section for each fiscal year shall be the amount needed to pay 25 percent of the average resident public 4-year institutions of higher education tuition and fees for eligible students in all States in first award year for which grants are made under this section for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in clause (ii).(ii)Exception for certain indian tribesIn the case of an Indian tribe described in paragraph (1)(B), the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in the institutions of higher education described in such paragraph.(B)Need-based aidA State or Indian tribe may include, as part of the State or tribal share, any need-based financial aid that—(i)is provided from State or tribal funds to an eligible student; and(ii)may be used by such student to pay costs of attendance other than tuition and fees.(3)Determining number of eligible students(A)In generalThe Secretary shall develop and implement a process for accurately estimating the number of eligible students in a State or Indian tribe for purposes of paragraphs (1) and (2).(B)Initial determinationFor the first year for which grants are awarded under this section, the number of eligible students in a State or Indian tribe shall be considered to be equal to the number of eligible students that were in the State or tribe for the preceding school year.(4)Adjustment of grant amountNot later than 180 days after the date on which a State or Indian tribe receives a grant under this section, the Secretary shall—(A)in consultation with the State or tribe concerned, determine whether the actual number of eligible students in the State or Tribe for the year covered by the grant is greater than the estimated number of such students that was used to determine the amount of the grant; and(B)if it is determined under paragraph (1) that the actual number of eligible students in the State or Tribe is higher than such estimate, issue a supplementary grant payment to the State or tribe in an amount that ensures that the total amount of the grant funds received by the State or tribe under this section for the year covered by the grant accurately reflects the higher number of eligible students.(c)ApplicationsIn order to receive a grant under this section, a State or tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)General requirementsAs a condition of receiving a grant under this subpart a State or Indian tribe shall meet the following requirements:(1)For each year of the grant the total amount of public 4-year institution of higher education resident tuition and fees charged to an eligible student in the State or Indian tribe shall be $0.(2)For each year of the grant no amount of financial assistance for which an eligible student qualifies may be applied to such tuition or fees.(e)Allowable uses of funds(1)In generalA State or Indian tribe shall use a grant under this section only to provide funds to participating public 4-year institutions to enable such public 4-year institutions to waive resident tuition and fees for eligible students as required under subsection (d).(2)Annual reportA State or Indian tribe receiving a grant under this section shall submit an annual report to the Secretary describing the uses of grant funds under this section, the progress made in fulfilling the requirements of the grant, and rates of transfer, graduation, and attainment of recognized postsecondary credentials at institutions of higher education in the State or Indian tribe, including such rates disaggregated by race, income, and age, and including any other information as the Secretary may require.(3)Reporting by the SecretaryThe Secretary annually shall—(A)compile and analyze the information described in paragraph (2); and(B)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives containing the analysis described in subparagraph (A) and an identification of State and Indian tribe best practices for achieving the purpose of this section.(4)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes and shall disseminate such best practices among the States and Indian tribes.(5)Continuation of funding(A)In generalA State or Indian tribe receiving a grant under this section for a fiscal year may continue to receive funding under this section for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.(B)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this section if the State or Indian tribe has violated the terms of the grant.(6)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.(f)DefinitionsIn this section:(1)Eligible student(A)DefinitionThe term eligible student means a student who—(i)attends a public institution of higher education on not less than a half-time basis;(ii)is maintaining satisfactory progress (as defined in section 484(c)) in the student’s course of study; (iii)is enrolled in an eligible program (as defined in section 481(b)); and(iv)either—(I)qualifies for in-State resident institution of higher education tuition, as determined by the State or Indian tribe; or(II)would qualify for such in-State tuition, but for the immigration status of such student.(B)Special ruleAn otherwise eligible student shall lose eligibility under this section after 6 years of receiving benefits under this section.(2)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(4)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(5)StateThe term State has the meaning given the term in section 103.(g)Appropriations(1)Authorization and appropriationsFor the purpose of making grants under this section there are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2021 and each succeeding fiscal year. (2)AvailabilityFunds appropriated under paragraph (1) shall remain available to the Secretary until expended.(3)Insufficient fundsIf the amount appropriated under paragraph (1) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this section that is equal to the minimum amount of the Federal share described in subsection (b), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.(4)Transfer availabilityThe Secretary is authorized, subject to the availability of appropriations, to transfer amounts authorized to be appropriated to carry out subpart 1, to carry out 499T, and to carry out 499U for a fiscal year to make grants under this section if—(A)all grants eligible to be made under such subpart have been made for such fiscal year;(B)all grants eligible to be made under 499T have been made for such year; and(C)all grants eligible to be made under 499U have been made for such fiscal year. .4807.Expansion for private institutionsSubpart 4 of part J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added and amended by this part, is further amended by adding at the end the following: 499W.Expansion for private institutions(a)AuthorityThe Secretary may establish a program under which—(1)a State that participates in section 499T may elect to carry out the grant programs under such section to students who—(A)meet the requirements under clauses (ii) through (iv) of subparagraph (A) and subparagraph (B) of subsection (e)(3) of such section; and(B)attend a nonprofit private institution of higher education in such State on not less than a half time basis; and(2)a State that participates in section 499U may elect to carry out the grant programs under such section to students who—(A)meet the requirements under clauses (ii) through (iv) of subparagraph (A) and subparagraph (B) of subsection (e)(1) of such section; and(B)attend a nonprofit private institution of higher education in such State on not less than a half time basis.(b)Program requirementsThe Secretary shall set eligibility standards for nonprofit private institutions of higher education which shall, at a minimum, include—(1)benchmarks for the enrollment of low-income students;(2)a requirement that any nonprofit private institution of higher education that participates in a grant program pursuant to this section may not reduce the funding for institutional need-based aid; or(3)a requirement that grant amounts for students at such institutions of higher education shall not exceed grants for students with similar levels of financial need (as measured by expected family contribution) at public institutions of higher education.(c)Authorization of appropriationsFor the purpose of making grants under this section there are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2021 and each succeeding fiscal year..VDeveloping Institutions5001.Hispanic-serving institutions(a)Authorized activitiesSection 503(b) of the Higher Education Act of 1965 (20 U.S.C. 1101b(b)) is amended—(1)by redesignating paragraph (16) as paragraph (17); and(2)by inserting after paragraph (15) the following:(16)Promoting opportunities for international education, including through the development of partnerships with institutions of higher education outside the United States..(b)Endowment funding limitationsSection 503(c) of the Higher Education Act of 1965 (20 U.S.C. 1101b(c)) is amended—(1)in paragraph (2)—(A)by striking non-Federal funds and inserting non-Federal funds (which may include gifts to the endowment fund restricted for a specific purpose); and(B)by striking equal to or greater than and inserting equal to 50 percent of; and(2)by inserting after paragraph (3) the following:(4)ScholarshipsAn eligible institution that uses grant funds provided under this title to establish or increase an endowment fund may use the interest proceeds from such endowment to provide scholarships to students for the purposes of attending such institution..5002.Promoting postbaccalaureate opportunities for Hispanic Americans(a)Program authoritySection 512 of the Higher Education Act of 1965 (20 U.S.C. 1102a) is amended by adding at the end the following:(c)Minimum grants awardedOf the funds appropriated to carry out this part for a fiscal year, the Secretary—(1)shall—(A)use not less than one-third of such funds to award grants to carry out the activities described in section 513(b); and(B)use not less than one-third of such funds to award grants to carry out the activities described in section 513(c); and(2)may use any funds remaining (after using the funds in accordance with paragraph (1)) to award grants to carry out activities described in subsection (b) or (c) of section 513..(b)Authorized activitiesSection 513 of the Higher Education Act of 1965 (20 U.S.C. 1102b) is amended to read as follows:513.Authorized activities(a)Requirements(1)In generalGrants awarded under this part shall be used for—(A)one or more of the activities described in subsection (b); or(B)one or more of the activities described in subsection (c).(2)ProhibitionA grant awarded under this part may not be used for activities under both subsections (b) and (c).(b)Promoting Postbaccalaureate Opportunities for Hispanic Americans activitiesGrants awarded under this part may be used for one or more of the following activities promoting postbaccalaureate opportunities for Hispanic Americans:(1)Purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes.(2)Construction, maintenance, renovation, and improvement of classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services.(3)Purchase of library books, periodicals, technical and other scientific journals, microfilm, microfiche, and other educational materials, including telecommunications program materials.(4)Support for low-income postbaccalaureate students including outreach, academic support services, mentoring, scholarships, fellowships, and other financial assistance to permit the enrollment of such students in postbaccalaureate certificate and postbaccalaureate degree granting programs.(5)Creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services.(6)Collaboration with other institutions of higher education to expand postbaccalaureate certificate and postbaccalaureate degree offerings.(7)Other activities proposed in the application submitted pursuant to section 514 that—(A)contribute to carrying out the purposes of this part; and(B)are approved by the Secretary as part of the review and acceptance of such application.(c)Faculty development activitiesGrants awarded under this part may be used for one or more of the following activities for faculty development:(1)Support of faculty exchanges, faculty development, faculty research, curriculum development, and academic instruction.(2)Financial support to graduate students planning to pursue academic careers who desire to become faculty at Hispanic-serving institutions.(3)Career services in preparing for an academic career and identifying opportunities.(4)Developing partnerships between Hispanic-serving institutions to help graduate students and hiring institutions connect with each other.(5)Faculty recruitment efforts with an emphasis on graduates from Hispanic-serving institutions and other minority-serving institutions.(6)Recruitment and retention incentives to allow Hispanic-serving institutions to make competitive offers to potential faculty, including use of funds for student loan repayment.(7)Research support specifically for early career faculty..5003.General provisionsSection 528(a) of the Higher Education Act of 1965 (20 U.S.C. 1103g(a)) is amended—(1)in paragraph (1), by striking $175,000,000 and inserting $350,000,000;(2)in paragraph (2), by striking $100,000,000 and inserting $115,000,000; (3)by striking 2009 each place it appears and inserting 2021; and(4)by adding at the end the following: (3)Reservation for technical assistanceFrom the amounts appropriated under paragraph (1) to carry out part A for a fiscal year, the Secretary shall reserve 0.75 percent to carry out technical assistance and administrative training for staff and faculty at Hispanic-serving institutions under such part..VIInternational Education Programs6001.International education(a)Graduate and undergraduate language and area centers and programsSection 602(b)(2)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1122(b)(2)(B)(ii)) is amended—(1)in subclause (III), by striking or;(2)in subclause (IV), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(V)the beginning, intermediate, or advanced study of a foreign language related to the area of specialization..(b)International research and innovationSection 605 of the Higher Education Act of 1965 (20 U.S.C. 1125) is amended to read as follows:605.International research and innovation(a)PurposeIt is the purpose of this section to support essential international and foreign language education research and innovation projects with the goal of assessing and strengthening international education capacity, coordination, delivery, and outcomes to meet national needs.(b)Authority(1)In generalFrom the amount provided to carry out this section, the Secretary shall carry out the following activities:(A)Conduct research and studies that contribute to the purpose described in subsection (a), which shall include research to provide a systematic understanding of the United States’ international and foreign language education capacity, structures, and effectiveness in meeting growing demands by education, government, and the private sector (including business and other professions).(B)Create innovative paradigms or enhance or scale up proven strategies and practices that address systemic challenges to developing and delivering international and foreign language education resources and expertise across educational disciplines, institutions, employers, and other stakeholders.(C)Develop and manage a national standardized database that—(i)includes the strengths, gaps, and trends in the United States’ international and foreign language education capacity; and(ii)documents the outcomes of programs funded under this title for every grant cycle.(2)Grants or contractsThe Secretary shall carry out activities to achieve the outcomes described in paragraph (1)—(A)directly; or(B)through grants awarded under subsection (d) or (e).(c)Eligible entity definedIn this section, the term eligible entity means—(1)an institution of higher education;(2)a public or private nonprofit library;(3)a nonprofit educational organization;(4)an entity that—(A)received a grant under this title for a preceding fiscal year; or(B)is receiving a grant under this title as of the date of application for a grant under this section; or(5)a partnership of two or more entities described in paragraphs (1) through (4).(d) Research grants(1)Program authorizedFor any fiscal year for which the Secretary carries out activities under subsection (b)(1) through research grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.(2)Required activitiesAn eligible entity that receives a grant under this subsection shall use the grant funds for the systematic development, collection, analysis, publication, and dissemination of data, and other information resources in a manner that is easily understandable, made publicly available, and that contributes to achieving the purposes of subsection (a) and carries out at least one activity under subsection (b)(1).(3)Discretionary activitiesAn eligible entity that receives a grant under this subsection may use the grant to carry out the following activities:(A)Assess and document international and foreign language education capacity and supply through studies or surveys that—(i)determine the number of foreign language courses, programs, and enrollments at all levels of education and in all languages, including a determination of gaps in those deemed critical to the national interest;(ii)measure the number and types of degrees or certificates awarded in area studies, global studies, foreign language studies, and international business and professional studies, including identification of gaps in those deemed critical to the national interest;(iii)measure the number of foreign language, area or international studies faculty, including international business faculty, and elementary school and secondary school foreign language teachers by language, degree, and world area; or(iv)measure the number of undergraduate and graduate students engaging in long- or short-term education or internship abroad programs as part of their curriculum, including countries of destination.(B)Assess the demands for, and outcomes of, international and foreign language education and their alignment, through studies, surveys, and conferences to—(i)determine demands for increased or improved instruction in foreign language, area or global studies, or other international fields, and the demand for employees with such skills and knowledge in the education, government, and private sectors (including business and other professions);(ii)assess the employment or utilization of graduates of programs supported under this title by educational, governmental, and private sector organizations (including business and other professions); or(iii)assess standardized outcomes and effectiveness and benchmarking of programs supported under this title.(C)Develop and publish specialized materials for use in foreign language, area, global, or other international studies, including in international business or other professional education or technical training, as appropriate.(D)Conduct studies or surveys that identify and document systemic challenges and changes needed in higher education and elementary school and secondary school systems to make international and foreign language education available to all students as part of the basic curriculum, including challenges in current evaluation standards, entrance and graduation requirements, program accreditation, student degree requirements, or teacher and faculty legal workplace barriers to education and research abroad.(E)With respect to underrepresented institutions of higher education (including minority-serving institutions or community colleges), carry out studies or surveys that identify and document—(i)current systemic challenges and changes incentives, and partnerships needed to comprehensively and sustainably internationalize educational programming; or(ii)short- and long-term outcomes of successful internationalization strategies and funding models.(F)Evaluate the extent to which programs assisted under this title—(i)reflect diverse perspectives and a wide range of views; and(ii)generate debate on world regions and international affairs(e) Innovation grants(1)Program authorizedFor any fiscal year for which the Secretary carries out activities to achieve the outcomes described in subsection (b)(1) through innovation grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.(2)Uses of fundsAn eligible entity that receives an innovation grant under this subsection shall use the grant funds to fund projects consistent with this section, which may include one or more of the following:(A)Innovative paradigms to improve communication, sharing, and delivery of resources that further the purposes described in subsection (a) including the following:(i)Networking structures and systems to more effectively match graduates possessing international and foreign language education skills with employment needs.(ii)Sharing international specialist expertise across institutions of higher education or in the workforce to pursue specialization or learning opportunities not available at any single institution of higher education, such as shared courses for studying less commonly taught languages, world areas or regions, international business or other professional areas, or specialized research topics of national strategic interest.(iii)Producing, collecting, organizing, preserving, and widely disseminating international and foreign language education expertise, resources, courses, and other information through the use of electronic technologies and other techniques.(iv)Collaborative initiatives to identify, capture, and provide consistent access to, and creation of, digital global library resources that are beyond the capacity of any single eligible entity receiving a grant under this section or any single institution of higher education, including the professional development of library staff.(v)Utilization of technology to create open-source resources in international, area, global, and foreign language studies that are adaptable to multiple educational settings and promote interdisciplinary partnerships between technologists, curriculum designers, international and foreign language education experts, language teachers, and librarians.(B)Innovative curriculum, teaching, and learning strategies, including the following:(i)New initiatives for collaborations of disciplinary programs with foreign language, area, global, and international studies, and education abroad programs that address the internationalization of such disciplinary studies with the purpose of producing globally competent graduates.(ii)Innovative collaborations between established centers of international and foreign language education excellence and underrepresented institutions and populations seeking to further their goals for strengthening international, area, global, and foreign language studies, including at minority-serving institutions or community colleges.(iii)Teaching and learning collaborations among foreign language, area, global, or other international studies with diaspora communities, including heritage students.(iv)New approaches and methods to teaching emerging global issues, cross-regional interactions, and underrepresented regions or countries, such as project- and team-based learning.(C)Innovative assessment and outcome tools and techniques that further the purposes described in subsection (a), including the following:(i)International and foreign language education assessment techniques that are coupled with outcome-focused training modules, such as certificates or badges, immersion learning, or e-portfolio systems.(ii)Effective and easily accessible methods of assessing professionally useful levels of proficiency in foreign languages or competencies in area, culture, and global knowledge or other international fields in programs under this title, which may include use of open access online and other cost-effective tools for students and educators at all educational levels and in the workplace.(f)ApplicationEach eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including—(1)a description of each proposed project the eligible entity plans to carry out under this section and how such project meets the purposes described in subsection (a);(2)if applicable, a demonstration of why the entity needs a waiver or reduction of the matching requirement under subsection (g); and(3)an assurance that each such proposed project will be self-sustainable after the grant term is completed.(g)Matching requirement(1)In generalThe Federal share of the total cost for carrying out a project supported by a grant under this section shall be no more than 66.66 percent of the cost of the project.(2)Non-Federal share contributionsThe non-Federal share of such cost may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State or private sector corporations, nonprofits, or foundations.(3)Special ruleThe Secretary may waive or reduce the share required under paragraph (1) for eligible entities that—(A)are minority-serving institutions or are community colleges; or(B)demonstrate need in an application for such a waiver or reduction under subsection (f)(2).(h)Database and reportingThe Secretary shall directly, or through grants or contracts with an eligible grant recipient—(1)establish, curate, maintain, and update at least every grant cycle, a publically available website which shall showcase the results of this section and serve as a user-friendly repository of the information, resources, and best practices generated through activities conducted under this section; and(2)prepare, publish, and disseminate to Congress and the public at least once every 5 years, a report that summarizes key findings and policy issues from the activities conducted under this section, including as such activities relate to international and foreign language education and outcomes..(c)Discontinuation of foreign information access programPart A of title VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.) is further amended by striking sections 606 and 610, and redesignating sections 607, 608, and 609 as sections 606, 607, and 608, respectively.6002.Global business and professional education programs(a)Findings; purposeSection 611 of the Higher Education Act of 1965 (20 U.S.C. 1130) is amended—(1)in subsection (a)—(A)by amending paragraph (1) to read as follows:(1)the future welfare of the United States will depend substantially on increasing international and global skills in business, educational, and other professional communities and creating an awareness among the American public of the internationalization of our economy and numerous other professional areas important to the national interest;;(B)by amending paragraph (2) to read as follows:(2)concerted efforts are necessary to engage business and other professional education and technical training programs, language, area, and global study programs, professional international affairs education programs, public and private sector organizations, and United States’ business community in a mutually productive relationship which benefits the Nation's future economic and security interests;;(C)in paragraph (3), by striking and the international and inserting and other professional fields and the international and global; and(D)in paragraph (4)—(i)by inserting , as well as other professional organizations after departments of commerce; and(ii)by inserting or other professions after business; and(2)in subsection (b)—(A)in paragraph (1)—(i)by striking and economic enterprise and inserting , economic enterprise, and security; and(ii)by inserting and other professional before personnel; and(B)in paragraph (2), by striking to prosper in an international and inserting and other professional fields to prosper in a global.(b)Professional and technical education for global competitivenessSection 613 of the Higher Education Act of 1965 (20 U.S.C. 1130a) is amended to read as follows:613.Professional and technical education for global competitiveness(a)PurposeThe purpose of this section is to support innovative strategies that provide undergraduate and graduate students with the global professional competencies, perspectives, and skills needed to strengthen and enrich global engagement and competitiveness in a wide variety of professional and technical fields important to the national interest.(b)Program authorizedThe Secretary shall make grants to, or enter into contracts with eligible entities to pay the Federal share of the cost of programs designed to—(1)establish an interdisciplinary global focus in the undergraduate and graduate curricula of business, science, technology, engineering, and other professional education and technical training programs to be determined by the Secretary based on national needs;(2)produce graduates with proficiencies in both the global aspects of their professional education or technical training fields and international, cross-cultural, and foreign language skills; and(3)provide appropriate services to or partnerships with the corporate, government, and nonprofit communities in order to expand knowledge and capacity for global engagement and competitiveness and provide internship or employment opportunities for students and graduates with international skills.(c)Mandatory activitiesAn eligible entity that receives a grant under this section shall use the grant to carry out the following:(1)With respect to undergraduate or graduate professional education and technical training curricula, incorporating—(A)foreign language programs that lead to proficiency, including immersion opportunities;(B)international, area, or global studies programs;(C)education, internships, or other innovative or technological linkages abroad; and(D)global business, economic, and trade studies, where appropriate.(2)Innovating and improving international, global, and foreign language education curricula to serve the needs of business and other professional and nonprofit communities, including development of new programs for nontraditional, mid-career, or part-time students.(3)Establishing education or internship abroad programs, domestic globally focused internships, or other innovative approaches to enable undergraduate or graduate students in professional education or technical training to develop foreign language skills and knowledge of foreign cultures, societies, and global dimensions of their professional fields.(4)Developing collaborations between institutions of higher education and corporations or nonprofit organizations in order to strengthen engagement and competitiveness in global business, trade, or other global professional activities.(d)Discretionary activitiesAn eligible entity that receives a grant under this section may use the grant to carry out the following:(1)Developing specialized teaching materials and courses, including foreign language and area or global studies materials, and innovative technological delivery systems appropriate for professionally oriented students.(2)Establishing student fellowships or other innovative support opportunities, including for underrepresented populations, first generation college students (defined in section 402A(h)), and heritage learners, for education and training in global professional development activities.(3)Developing opportunities or fellowships for faculty or junior faculty of professional education or technical training (including the faculty of minority-serving institutions or community colleges) to acquire or strengthen international and global skills and perspectives.(4)Creating institutes that take place over academic breaks, like the summer, including through technological means, and cover foreign language, world area, global, or other international studies in learning areas of global business, science, technology, engineering, or other professional education and training fields.(5)Internationalizing curricula at minority-serving institutions or community colleges to further the purposes of this section.(6)Establishing international linkages or partnerships with institutions of higher education, corporations, or organizations that contribute to the objectives of this section.(7)Developing programs to inform the public of increasing global interdependence in professional education and technical training fields.(8)Establishing trade education programs through agreements with regional, national, global, bilateral, or multilateral trade centers, councils, or associations.(e)ApplicationEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require, including assurances that—(1)each proposed project will be self-sustainable after the grant term is completed;(2)the institution of higher education will use the assistance provided under this section to supplement and not supplant activities described in subsection (c) or (d) that are conducted by the institution of higher education;(3)in the case of eligible entities that are consortia of institutions of higher education, or partnership described in subsection (g)(1)(C), a copy of their partnership agreement that demonstrates compliance with subsection (c) will be provided to the Secretary;(4)the activities funded by the grant will reflect diverse perspectives and a wide range of views of world regions and international affairs where applicable; and(5)if applicable, a demonstration of why the eligible entity needs a waiver or reduction of the matching requirement under subsection (f).(f)Matching requirement(1)In generalThe Federal share of the total cost for carrying out a program supported by a grant under this section shall be not more than 50 percent of the total cost of the project.(2)Non-Federal share contributionsThe non-Federal share of such cost may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State and private sector corporations, nonprofits, or foundations.(3)Special ruleThe Secretary may waive or reduce the share required under paragraph (1) for eligible entities that—(A)are minority-serving institutions or are community colleges; or(B)have submitted a grant application as required by subsection (e) that demonstrates a need for such a waiver or reduction.(g)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an institution of higher education;(B)a consortia of such institutions; or(C)a partnership between—(i)an institution of higher education or a consortia of such institutions; and(ii)at least one corporate or nonprofit entity.(2)Professional education and technical trainingThe term professional education and technical training means a program at an institution of higher education that offers undergraduate, graduate, or postgraduate level education in a professional or technical field that is determined by the Secretary as meeting a national need for global or international competency (which may include business, science, technology, engineering, law, health, energy, environment, agriculture, transportation, or education).(h)Funding ruleNotwithstanding any other provision of this title, funds made available to the Secretary for a fiscal year may not be obligated or expended to carry out this section unless the funds appropriated for such fiscal year to carry out this title exceeds $65,103,000..(c)Discontinuation of certain authorizations of appropriationsPart B of the Higher Education Act of 1965 (20 U.S.C. 1130 et seq.) is further amended by striking section 614.6003.Repeal of assistance program for Institute for International Public PolicyPart C of title VI of the Higher Education Act of 1965 (20 U.S.C. 1131 et seq.) is repealed.6004.General provisions(a)DefinitionsSection 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a)) is amended—(1)in paragraph (9), by striking and at the end;(2)in paragraph (10), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(11)the term community college has the meaning given the term junior or community college in section 312(f);(12)the term heritage student means a postsecondary student who—(A)was born in the United States to immigrant parents or immigrated to the United States at an early age;(B)is proficient in English, but raised in a family primarily speaking 1 or more languages of the country of origin; and(C)maintains a close affinity with the family’s culture and language of origin; and(13)the term minority-serving institution means an institution of higher education that is eligible to receive a grant under part A or B of title III or title V..(b)Minority-Serving institutionsPart D of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.) is amended—(1)by striking section 637;(2)by redesignating section 638 as section 637; and(3)by inserting after section 637, as so redesignated, the following:638.Priority to minority-serving institutions(a)PriorityIn seeking applications and awarding grants under this title, the Secretary, may give priority to—(1)minority-serving institutions; or(2)institutions of higher education that apply for such grants that propose significant and sustained collaborative activities with one or more minority-serving institutions.(b)Technical assistanceThe Secretary shall provide technical assistance to minority-serving institutions to ensure maximum distribution of grants to eligible minority-serving institutions and among each category of such institutions..(c)Authorization of appropriationsPart D of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.) is further amended by adding at the end the following new section:639.Authorization of appropriations(a)In generalSubject to subsection (b), there are authorized to be appropriated to carry out this title $125,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years.(b)Adjustment for inflation(1)In generalThe amount authorized to be appropriated under subsection (a) for fiscal year 2022 and each of the 4 succeeding fiscal years shall be deemed increased by a percentage equal to the annual adjustment percentage.(2)DefinitionIn this subsection, the term annual adjustment percentage as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that fiscal year..VIIGraduate and Postsecondary Improvement Programs7001.Graduate assistance in areas of national needSection 716 of the Higher Education Act of 1965 (20 U.S.C. 1135e) is amended by striking 2009 and inserting 2021. 7002.Graduate education programs(a)HBCUSection 723 of the Higher Education Act of 1965 (20 U.S.C. 1136a) is amended—(1)in subsection (b)(1), by adding at the end the following:(S)Each institution not listed under subparagraphs (A) through (R) that is eligible to receive funds under part B of title III and that offers a qualified masters degree program.; (2)in subsection (e), by striking or 724 and inserting or 724, or subpart 5 or 6 of this part; and(3)in subsection (f)(3)—(A)by striking any amount in excess of $9,000,000 and inserting after the application of paragraph (2), the remaining amount; and(B)by striking (R) and inserting (S). (b)Predominantly black institutionsSection 724 of the Higher Education Act of 1965 (20 U.S.C. 1136b) is amended—(1)in subsection (b)(1), by adding at the end the following:(F)Each institution not listed in subparagraph (A) through (E) that is eligible to receive funds under section 318 and that offers a qualified masters degree program.; (2)in subsection (e), by striking or 723 and inserting or 723, or subpart 5 or 6; and(3)in subsection (f)(3), in the matter preceding subparagraph (A)—(A)by striking any amount in excess of $2,500,000 and inserting after the application of paragraph (2), any remaining amount; and(B)by striking (E) and inserting (F).(c)Enhancing support for Asian American and Native American Pacific Islander-serving institutions and tribal colleges and universitiesPart A of title VII of the Higher Education Act of 1965 (20 U.S.C. 1134 et seq.) is amended—(1)in section 731—(A)by striking 1 through 4 each place it appears (including in the section heading) and inserting 1 through 6; and(B)by striking subpart 1, 2, 3, or 4 and inserting subparts 1 through 6; (2)by redesignating subpart 5 as subpart 7;(3)by redesignating section 731 as section 735; and(4)by inserting after subpart 4 the following:5Graduate Opportunities at Asian American and Native American Pacific Islander Serving Institutions726.Grant program established(a)In generalSubject to the availability of funds appropriated to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to enable the eligible institutions to carry out the activities described in section 727.(b)Award of grant fundsOf the funds appropriated to carry out this subpart for a fiscal year, the Secretary—(1)shall reserve—(A)not less than one-third of such funds to award grants to carry out the activities described in section 727(b); and(B)not less than one-third of such funds to award grants to carry out the activities described in section 727(c); and(2)may use the amount of funds remaining after the reservation required under paragraph (1) to award grants to carry out the activities described in subsections (b) and (c) of section 727. (c)DurationGrants under this subpart shall be awarded for a period not to exceed five years.(d)Limitation on number of awardsThe Secretary may not award more than one grant under this subpart in any fiscal year to any Asian American and Native American Pacific Islander-serving institutions. (e)ApplicationAny eligible institution may apply for a grant under this subpart by submitting an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall demonstrate how the grant funds will be used to improve postbaccalaureate education opportunities for Asian American and Native American Pacific Islander and low-income students.(f)Interaction with other grant programsNo institution that is eligible for and receives an award under section 326, 512, 723, or 724, or subpart 6 of this part for a fiscal year shall be eligible to apply for a grant, or receive grant funds, under this subpart for the same fiscal year.(g)Eligible institution definedFor the purposes of this subpart, an eligible institution means an institution of higher education that—(1)is an Asian-American and Native American Pacific Islander-serving institution (as defined in section 320); and(2)offers a postbaccalaureate certificate or postbaccalaureate degree granting program.727.Use of funds(a)In general(1)ActivitiesAn eligible institution that receives a grant under this subpart shall use such funds to carry out—(A)one or more of the activities described in subsection (b); or(B)one or more of the activities described in subsection (c).(2)RequirementAn eligible institution that receives a grant under this subpart may not use such funds for activities under both subsections (b) and (c).(b)Graduate program activitiesGrants awarded under this subpart may be used for one or more of the following activities promoting postbaccaulaureate opportunities for Asian American and Native American Pacific Islander students:(1)Purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes.(2)Construction, maintenance, renovation, and improvement of classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services.(3)Purchase of library books, periodicals, technical and other scientific journals, microfilm, microfiche, and other educational materials, including telecommunications program materials.(4)Support for low-income postbaccalaureate students including outreach, academic support services and mentoring, scholarships, fellowships, and other financial assistance to permit the enrollment of such students in postbaccalaureate certificate and postbaccalaureate degree granting programs.(5)Creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services.(6)Collaboration with other institutions of higher education to expand postbaccalaureate certificate and postbaccalaureate degree offerings.(7)Other activities proposed in the application submitted pursuant to section 726 that—(A)contribute to carrying out the purposes of this subpart; and(B)are approved by the Secretary as part of the review and acceptance of such application.(c)Faculty development activitiesGrants awarded under this subpart may be used for one or more of the following activities for faculty development:(1)Support of faculty exchanges, faculty development, faculty research, curriculum development, and academic instruction.(2)Financial support to graduate students planning to pursue academic careers who desire to become faculty at Asian American and Native American Pacific Islander-serving institutions.(3)Career services in preparing for an academic career and identifying opportunities.(4)Developing partnerships between Asian American and Native American Pacific Islander-serving institutions to facilitate connections between graduate students and hiring institutions.(5)Faculty recruitment efforts with an emphasis on graduates from Asian American and Native American Pacific Islander-serving institutions and other minority-serving institutions.(6)Recruitment and retention incentives to allow Asian American and Native American Pacific Islander-serving institutions to make competitive offers to potential faculty, including use of funds for student loan repayment.(7)Research support for early career faculty.(8)Other activities proposed in the application submitted pursuant to section 726 that—(A)contribute to carrying out the purposes of this subpart; and(B)are approved by the Secretary as part of the review and acceptance of such application.728.Authorization of appropriationsThere is authorized to be appropriated to carry out this subpart $30,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years.6Graduate Opportunities at Tribal Colleges and Universities729.Grant program established(a)In generalSubject to the availability of funds appropriated to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to enable the eligible institutions to carry out the activities described in section 730.(b)Award of grant fundsOf the funds appropriated to carry out this subpart for a fiscal year, the Secretary—(1)shall reserve—(A)not less than one-third of such funds to award grants to carry out the activities described in section 730(b); and(B)not less than one-third of such funds to award grants to carry out the activities described in section 730(c); and(2)may use the amount of funds remaining after the reservation required under paragraph (1) to award grants to carry out the activities described in subsections (b) and (c) of section 730.(c)DurationGrants under this part shall be awarded for a period not to exceed five years.(d)Limitation on number of awardsThe Secretary may not award more than one grant under this subpart in any fiscal year to any Tribal College and University.(e)ApplicationAny eligible institution may apply for a grant under this subpart by submitting an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall demonstrate how the grant funds will be used to improve postbaccalaureate education opportunities for American Indian and Alaska Native students.(f)Interaction with other grant programsNo institution that is eligible for and receives an award under section 326, 512, 723, or 724, or subpart 5 of this part for a fiscal year shall be eligible to apply for a grant, or receive grant funds, under this section for the same fiscal year.(g)Eligible institution definedFor the purposes of this subpart, an eligible institution means an institution of higher education that—(1)is a Tribal College or University (as defined in section 316); and(2)offers a postbaccalaureate certificate or postbaccalaureate degree granting program.730.Use of funds(a)In general(1)ActivitiesAn eligible institution that receives a grant under this subpart shall use such funds to carry out—(A)one or more of the activities described in subsection (b); or(B)one or more of the activities described in subsection (c).(2)RequirementAn eligible institution that receives a grant under this subpart may not use such funds for activities under both subsections (b) and (c).(b)Graduate program activitiesGrants awarded under this subpart may be used for one or more of the following activities promoting postbaccalaureate opportunities for American Indian and Alaska Native students:(1)Purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes.(2)Construction, maintenance, renovation, and improvement of classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services.(3)Purchase of library books, periodicals, technical and other scientific journals, microfilm, microfiche, and other educational materials, including telecommunications program materials.(4)Support for American Indian and Alaska Native postbaccalaureate students including outreach, academic support services and mentoring, scholarships, fellowships, and other financial assistance to permit the enrollment of such students in postbaccalaureate certificate and postbaccalaureate degree granting programs.(5)Creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services.(6)Collaboration with other institutions of higher education to expand postbaccalaureate certificate and postbaccalaureate degree offerings.(7)Other activities proposed in the application submitted pursuant to section 729 that—(A)contribute to carrying out the purposes of this subpart; and(B)are approved by the Secretary as part of the review and acceptance of such application.(c)Faculty development activitiesGrants awarded under this subpart may be used for one or more of the following activities for faculty development:(1)Support of faculty exchanges, faculty development, faculty research, curriculum development, and academic instruction.(2)Financial support to graduate students planning to pursue academic careers who desire to become faculty at Tribal Colleges and Universities.(3)Career services in preparing for an academic career and identifying opportunities.(4)Developing partnerships between Tribal Colleges and Universities to facilitate connections between graduate students and hiring institutions.(5)Faculty recruitment efforts with an emphasis on graduates from Tribal Colleges and Universities and other minority-serving institutions.(6)Recruitment and retention incentives to allow Tribal Colleges and Universities to make competitive offers to potential faculty, including use of funds for student loan repayment.(7)Research support for early career faculty.(8)Other activities proposed in the application submitted pursuant to section 729 that—(A)contribute to carrying out the purposes of this subpart; and(B)are approved by the Secretary as part of the review and acceptance of such application.731.Authorization of appropriationsThere is authorized to be appropriated to carry out this subpart $5,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..7003.Fund for the Improvement of Postsecondary EducationSection 745 of the Higher Education Act of 1965 (20 U.S.C. 1138d) is amended by striking 2009 and inserting 2021. 7004.Minority-serving institutions innovation fundTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by inserting after part B the following:CFunding Innovations At Minority-Serving Institutions751.PurposeIt is the purpose of this part to assist minority-serving institutions in planning, developing, implementing, validating, and replicating innovations that provide solutions to persistent challenges in enabling economically and educationally disadvantaged students to enroll in, persist through, and graduate from college, including innovations designed to—(1)increase the successful recruitment at minority-serving institutions of—(A)students from low-income families of all races;(B)students who begin college when over 21 years of age; and(C)military-affiliated students;(2)increase the rate at which students enrolled in minority-serving institutions make adequate or accelerated progress toward graduation, and successfully graduate from such institutions;(3)increase the number of students pursuing and completing degrees in science, technology, engineering, and mathematics at minority-serving institutions and pursuing graduate work in such fields, including through the establishment of innovation ecosystems on the campuses of such institutions;(4)redesign course offerings and other instructional strategies at minority-serving institutions to improve student outcomes and reduce postsecondary education costs;(5)enhance the quality and number of traditional and alternative route teacher preparation programs offered by minority-serving institutions;(6)expand the effective use of technology at minority-serving institutions; and(7)strengthen postgraduate employment outcomes for students enrolled in minority-serving institutions.752.DefinitionIn this part:(1)Eligible entityThe term eligible entity means—(A)a minority-serving institution; or(B)a consortium of a minority-serving institution and—(i)one or more other institutions of higher education;(ii)a private nonprofit organization;(iii)a local educational agency;(iv)a high school that—(I)receives funding under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); and(II)has been identified for comprehensive support and improvement under section 1111(c)(4)(D)(i) of such Act (20 U.S.C. 6311(c)(4)(D)(i)); or(v)any combination of the entities described in clauses (i) through (iv).(2)Minority serving institutionThe term minority serving institution means an institution of higher education described in paragraph (1), (2), (3), (4), (5), (6), or (7) of section 371(a).753.Grants authorized(a)In generalExcept as provided in subsection (b)(2), with the funds made available for this part under section 757, the Secretary shall make planning and implementation grants, as described in subsections (b) and (c), to eligible entities to enable such entities to plan for the implementation of, in the case of a planning grant, and implement, in the case of an implementation grant, innovations described in section 751 and to support the planning, development, implementation, validation, scaling up, and replication of such innovations.(b)Planning grants(1)In generalExcept as provided in paragraph (2), with the funds made available under section 757 for a fiscal year, the Secretary shall use not more than 5 percent or $42,500,000 (whichever is greater) to award planning grants to enable eligible entities to plan, design, and develop innovations described in section 751.(2)Type of institutionPlanning grants shall be awarded to minority-serving institutions in proportion to the allocations made in subparagraphs (A) through (G) of section 757(1).(3)Order of considerationSubject to paragraph (2) and the priority described in section 755(a), planning grants shall be awarded to eligible entities satisfying the application requirements under section 754 in the order in which received by the Secretary.(4)DurationA planning grant authorized under this subsection shall be for the duration of 1 year.(5)Grant amountsEach planning grant authorized under this subsection shall be in an amount that is not more than $150,000.(c)Implementation grants(1)In generalWith funds made available for this part under section 757, the Secretary shall award implementation grants on a competitive basis to enable eligible entities to further develop, pilot, field-test, implement, document, validate, and, as applicable, scale up and replicate, innovations described in section 751.(2)DurationAn implementation grant authorized under this subsection shall be for a duration of 5 years, except that the Secretary may not continue providing funds under the grant after year 3 of the grant period unless the eligible entity demonstrates that the entity has achieved satisfactory progress toward carrying out the educational innovations, activities, and projects described in their application pursuant to section 754(d), as determined by the Secretary.(3)Grant amountEach implementation grant authorized under this subsection shall be in an amount sufficient to enable the eligible entity to achieve the purposes of its proposed activities and projects, but shall not exceed $10,000,000.(d)Special rules for consortiums(1)Fiscal agent(A)In generalIn the case of an eligible entity applying for a grant under this part as a consortium, each member of the consortium shall agree on 1 such member of such eligibility entity to serve as a fiscal agent of such entity.(B)ResponsibilitiesThe fiscal agent of an eligible entity, as described in subparagraph (A), shall act on behalf of such entity in performing the financial duties of such entity under this part.(C)Written agreementThe agreement described in subparagraph (A) shall be in writing and signed by each member of the consortium.(2)SubgrantsIn the case of an eligible entity applying for a grant under this part as a consortium, the fiscal agent for such entity (as described in paragraph (1)) may use the funds provided by the grant to make subgrants to members of the consortium.754.Applications(a)In generalAn eligible entity desiring to receive a grant under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(b)Consortium entitiesAn application under this section which is submitted by an eligible entity applying as a consortium shall include the written agreement described in section 753(d)(1)(C).(c)Planning grantsThe Secretary shall ensure that the application requirements under this section for a planning grant authorized under section 753(b) include, in addition to the requirement in subsection (b) (if applicable), only those minimal requirements that are necessary to review the proposed process of an eligible entity for the planning, design, and development of one or more of the innovations described in section 751.(d)Implementation grantsAn application under this section for an innovation grant authorized under section 753(c) shall include, in addition to the requirement under subsection (b) (if applicable), descriptions of—(1)each innovation described in section 751 that the eligible entity would implement using the funds made available by such grant, including, as applicable, a description of the evidence base supporting such innovation;(2)how each such innovation will address the purpose of this part, as described in section 751, and how each such innovation will further the institutional or organizational mission of the minority-serving institution that is part of the eligible entity;(3)the specific activities that the eligible entity will carry out with funds made available by such grant, including, in the case of an eligible entity applying as a consortium, a description of the activities that each member of the consortium will carry out and a description of the capacity of each such member to carry out those activities;(4)the performance measures that the eligible entity will use to track its progress in implementing each such innovation, including a description of how the entity will implement those performance measures and use information on performance to make adjustments and improvements to its implementation activities, as needed, over the course of the grant period;(5)how the eligible entity will provide for an independent evaluation of the implementation and impact of the projects funded by such grant, including—(A)an interim report (evaluating the progress made in the first 3 years of the grant); and(B)a final report (completed at the end of the grant period); and(6)the plan of the eligible entity for continuing each proposed innovation after the grant has ended.755.Priority(a)Planning grantsIn awarding planning grants under this part, the Secretary shall give priority to applications that were submitted with respect to the prior award year, but did not receive a planning grant due to insufficient funds.(b)Implementation grantsIn awarding implementation grants under this part, the Secretary shall give—(1)first priority to applications for programs at minority-serving institutions that have not previously received an implementation grant under this part; and(2)second priority to applications that address issues of major national need, including—(A)innovative partnerships between minority-serving institutions and local educational agencies that are designed to increase the enrollment of historically underrepresented populations in higher education;(B)educational innovations designed to increase the rate of postsecondary degree attainment for populations within minority groups that have low relative rates of postsecondary degree attainment;(C)educational innovations that support programs and initiatives at minority-serving institutions to enhance undergraduate and graduate programs in science, technology, engineering, and mathematics;(D)innovative partnerships between minority-serving institutions and other organizations to establish innovation ecosystems in support of economic development, entrepreneurship, and the commercialization of technology supported by research funded through this grant;(E)educational innovations that enhance the quality and number of traditional and alternative route teacher preparation programs at minority-serving institutions to enable teachers to be highly effective in the classroom and to enable such programs to meet the demands for diversity and accountability in teacher education; and(F)educational innovations that strengthen postgraduate employment outcomes of minority-serving institutions through the implementation of comprehensive and strategic career pathways for students.756.Uses of funds(a)Planning grantsAn eligible entity receiving a planning grant under section 753(b) shall use funds made available by such grant to conduct an institutional planning process that includes—(1)an assessment of the needs of the minority-serving institution;(2)research on educational innovations described in section 751 that will meet the needs described in paragraph (1);(3)the selection of one or more such educational innovations for implementation;(4)an assessment of the capacity of the minority-serving institution to implement such educational innovation; and(5)activities to further develop such capacity.(b)Implementation grantsAn eligible entity receiving an implementation grant under section 753(c) shall use the funds made available by such grant to further develop, pilot, field-test, implement, document, validate, and, as applicable, scale up, and replicate innovations described in section 751, such as innovations designed to—(1)create a college-bound culture at secondary schools (including efforts targeting high-achieving students from low-income families) through activities undertaken in partnership with local educational agencies and nonprofit organizations, such as—(A)activities that promote postsecondary school awareness, including recruitment, organizing campus visits, and providing assistance with entrance and financial aid application completion; and(B)postsecondary school preparation efforts such as—(i)aligning high school coursework and high school graduation requirements with the requirements for entrance into credit-bearing coursework at 4-year institutions of higher education;(ii)early identification and support for students at risk of not graduating from high school, or at risk of requiring remediation upon enrolling in postsecondary education; and(iii)dual-enrollment programs;(2)improve student achievement, such as through activities designed to increase the number or percentage of students who successfully complete developmental or remedial coursework (which may be accomplished through the evidence-based redesign of such coursework) and pursue and succeed in postsecondary studies;(3)increase the number of minority males who attain a postsecondary degree, such as through evidence-based interventions that integrate academic advising with social and cultural supports and assistance with job placement;(4)increase the number or percentage of students who make satisfactory or accelerated progress toward graduation from postsecondary school and the number or percentage who graduate from postsecondary school on time, such as through the provision of comprehensive academic and nonacademic student support services.(5)activities to promote a positive climate on campuses of institutions of higher education and to increase the sense of belonging among eligible students, including through first year support programs such as mentoring and peer networks and advisories;(6)increase the number or percentage of students, particularly students who are members of historically underrepresented populations, who enroll in science, technology, engineering, and mathematics courses, graduate with degrees in such fields, and pursue advanced studies in such fields;(7)develop partnerships between minority-serving institutions and other organizations to establish innovation ecosystems in support of economic development, entrepreneurship, and the commercialization of technology supported by funded research;(8)implement evidence-based improvements to courses, particularly high-enrollment courses, to improve student outcomes and reduce education costs for students, including costs of remedial courses;(9)enhance the quality and number of traditional and alternative route teacher and school leader preparation programs at minority-serving institutions that enable graduates to be profession-ready and highly effective in the classroom and to enable such programs to meet the demands for diversity and accountability in educator preparation;(10)expand the effective use of technology in higher education, such as through collaboration between institutions on implementing technology-enabled delivery models (including hybrid models) or through the use of open educational resources and digital content;(11)strengthen postgraduate employment outcomes through the implementation of comprehensive and strategic career pathways for students, which may include aligning curricula with workforce needs, experiential learning, integration of career services, and developing partnerships with employers and business organizations; and(12)provide a continuum of solutions by incorporating activities that address multiple objectives described in paragraphs (1) through (11).757.Authorization of appropriationsThere are authorized to be appropriated to carry out activities under this part $850,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years, to be allocated as follows: (1)for institutions described in paragraph (1) of section 371(a), $224,987,083;(2)for institutions described in paragraph (2) of section 371(a), $214,446,428;(3)for institutions described in paragraph (3) of section 371(a), $78,056,743;(4)for institutions described in paragraph (4) of section 371(a), $20,662,079;(5)for institutions described in paragraph (5) of section 371(a), $130,859,834;(6)for institutions described in paragraph (6) of section 371(a), $122,305,533; and(7)for institutions described in paragraph (7) of section 371(a), $58,682,300..7005.DefinitionsSection 760 of the Higher Education Act of 1965 (20 U.S.C. 1140) is amended to read as follows:760.DefinitionsIn this part:(1)Comprehensive transition and postsecondary program for students with intellectual disabilitiesThe term comprehensive transition and postsecondary program for students with intellectual disabilities means a program that leads to a degree, certificate, or recognized postsecondary credential issued by an institution of higher education that meets each of the following requirements:(A)Is offered by an institution of higher education.(B)Is designed to support students with intellectual disabilities who are seeking to continue academic, career and technical, and independent living instruction at an institution of higher education in order to prepare for gainful employment and competitive integrated employment.(C)Includes student advising and a program of study.(D)Requires students with intellectual disabilities to participate on not less than a half-time basis as determined by the institution, with such participation focusing on academic and career development components and occurring through one or more of the following activities:(i)Regular enrollment in credit-bearing courses with students without disabilities that are offered by the institution.(ii)Auditing or participating in courses with students without disabilities that are offered by the institution and for which the student does not receive regular academic credit.(iii)Enrollment in noncredit-bearing, nondegree courses with students without disabilities.(iv)Participation in internships, registered apprenticeships, or work-based experiences in competitive integrated settings for a semester, or multiple semesters.(E)Requires students with intellectual disabilities to be socially and academically integrated with students without disabilities to the maximum extent practicable.(F)Does not require the work components (ii) to occur each semester.(2)DisabilityThe term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101.(4)Office of accessibilityThe term Office of Accessibility has the meaning given to the office of disability services of the institution or equivalent office.(5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 101 of the Workforce Innovation and Opportunity Act.(6)Student with an intellectual disabilityThe term student with an intellectual disability means a student—(A)with a cognitive impairment, characterized by significant limitations in—(i)intellectual and cognitive functioning; and(ii)adaptive behavior as expressed in conceptual, social, and practical adaptive skills;(B)who is currently, or was formerly, eligible for a free appropriate public education under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); and(C)or, in the case of a student who has not currently or formerly been found eligible for a free appropriate education under the Individuals with Disabilities Education Act, or a student who has not previously been found eligible as a student with an intellectual disability under IDEA, documentation establishing that the student has an intellectual disability, such as—(i)a documented comprehensive and individualized psycho-educational evaluation and diagnosis of an intellectual disability by a psychologist or other qualified professional; or(ii)a record of the disability from a local or State educational agency, or government agency, such as the Social Security Administration or a vocational rehabilitation agency, that identifies the intellectual disability..7006.Supporting postsecondary faculty, staff, and administrators in providing accessible education(a)GrantsSection 762 of the Higher Education Act of 1965 (20 U.S.C. 1140b) is amended to read as follows:762.Grants authorized(a)Competitive grants authorized to support postsecondary faculty, staff, and administrators in providing an accessible education(1)In generalFrom amounts appropriated under section 765C, the Secretary shall award grants, on a competitive basis, to institutions of higher education to enable the institutions to carry out the activities under subsection (b).(2)Awards for professional development and technical assistanceNot less than 5 grants shall be awarded to institutions of higher education that provide professional development and technical assistance in order to improve access to, and completion of, postsecondary education for students, including students with disabilities.(b)Duration; activities(1)DurationA grant under this section shall be awarded for a period of 5 years.(2)Authorized activitiesA grant awarded under this section shall be used to carry out one or more of the following activities:(A)Teaching methods and strategiesThe development and implementation of training to provide innovative, effective, and evidence-based teaching methods and strategies, consistent with the principles of universal design for learning, to provide postsecondary faculty, staff, and administrators with the skills and supports necessary to teach and meet the academic and programmatic needs of students (including students with disabilities) in order to improve the retention of such students in, and the completion by such students of, postsecondary education. Such methods and strategies may include in-service training, professional development, customized and general technical assistance, workshops, summer institutes, distance learning, and training in the use of assistive and educational technology.(B)Implementing accommodationsThe development and implementation of training to provide postsecondary faculty, staff, and administrators methods and strategies of providing appropriate accommodations consistent with the principles of universal design for learning for students with disabilities, including descriptions of legal obligations of the institution of higher education to provide such accommodations.(C)Effective transition practicesThe development and implementation of innovative, effective, and evidence-based teaching methods and strategies to provide postsecondary faculty, staff, and administrators with the skills and supports necessary to ensure the successful and smooth transition of students with disabilities from secondary school to postsecondary education. The teaching methods and strategies may include supporting students in the development of self-advocacy skills to improve transition to, and completion of, postsecondary education.(D)Distance learningThe development and implementation of training to provide innovative, effective, and evidence-based teaching methods and strategies to enable postsecondary faculty, staff, and administrators to provide accessible distance education programs or classes that would enhance the access of students (including students with disabilities) to postsecondary education, including the use of accessible curricula and electronic communication for instruction and advising that meet the requirements of section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(E)Career pathway guidanceThe development and implementation of effective and evidence-based teaching methods and strategies to provide postsecondary faculty, staff, and administrators with the ability to advise students with disabilities with respect to their chosen career pathway, which shall include at least one of the following:(i)Supporting internships, apprenticeships, or work-based learning opportunities.(ii)Counseling on coursework to meet the recognized educational credential or recognized postsecondary credential appropriate for the field chosen.(iii)Developing self-advocacy skills to advocate for appropriate accommodations once in the workplace.(iv)Support with selecting a career pathway that leads to competitive, integrated employment.(3)Mandatory evaluation and disseminationAn institution of higher education awarded a grant under this section shall evaluate and disseminate to other institutions of higher education the information obtained through the activities described in subparagraphs (A) through (E) of paragraph (2).(c)Considerations in making awardsIn awarding grants, contracts, or cooperative agreements under this section, the Secretary shall consider the following:(1)Geographic distributionProviding an equitable geographic distribution of such awards.(2)Rural and urban areasDistributing such awards to urban and rural areas.(3)Range and type of institutionEnsuring that the activities to be assisted are developed for a range of types and sizes of institutions of higher education.(d)Reports(1)Initial reportNot later than one year after the date of enactment of the College Affordability Act, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report on all projects awarded grants under this part, including a review of the activities and program performance of such projects based on existing information as of the date of the report.(2)Subsequent reportNot later than five years after the date of the first award of a grant under this section after the date of enactment of the College Affordability Act, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report that—(A)reviews the activities and program performance of the projects authorized under subsection (b); and(B)provides guidance and recommendations on how effective projects can be replicated..(b)ApplicationsSection 763 of the Higher Education Act of 1965 (20 U.S.C. 1140c) is amended to read as follows:763.ApplicationsEach institution of higher education desiring to receive a grant under section 762 shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include—(1)a description of the activities authorized under section 762(b) that the institution proposes to carry out, and how such institution plans to conduct such activities in order to further the purposes of this subpart;(2)a description of how the institution consulted with a broad range of people including students with disabilities and individuals with expertise in disability supports or special education within the institution to develop activities for which assistance is sought;(3)a description of how the institution will coordinate and collaborate with the office of accessibility; and(4)a description of the extent to which the institution will work to replicate the research-based and best practices of institutions of higher education with demonstrated effectiveness in serving students with disabilities..7007.Office of AccessibilitySubpart 1 of part D of title VII of the Higher Education Act of 1965 (20 U.S.C. 1140a et seq.) is amended—(1)by redesignating section 765 as section 765C; (2)by inserting after section 764 the following:765A.Office of Accessibility(a)EstablishmentEach institution of higher education shall establish an office of accessibility to develop and implement policies to support students who enter postsecondary education with disabilities and students who acquire a disability while enrolled in an institution of higher education.(b)DutiesEach office of accessibility shall—(1)inform students, during student orientation, about services provided at the institution of higher education, and continually update such information through the accessibility office’s website and other communications to improve accessibility of such services;(2)provide information to students regarding accommodations and modifications provided by the institution of higher education with respect to internships, practicums, work-based learning, apprenticeships, or other work-related environments that—(A)the student may engage in through courses; or(B)are necessary for completion of a recognized educational credential or recognized postsecondary credential;(3)provide information to students regarding their legal rights under the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act (29 U.S.C. 794); and(4)in order to provide appropriate accommodations to students with disabilities, carry out the following:(A)Adopt policies that, at a minimum, make any of the following documentation submitted by an individual sufficient to establish that such individual is an individual with a disability:(i)Documentation that the individual has had an individualized education program (in this clause referred to as an IEP) in accordance with section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)), including an IEP that may not be current on the date of the determination that the individual has a disability. The office of accessibility may ask for additional documentation from an individual who had an IEP but who was subsequently evaluated and determined to be ineligible for services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), including an individual determined to be ineligible during elementary school.(ii)Documentation describing services or accommodations provided to the individual pursuant to section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) (commonly referred to as a Section 504 plan).(iii)A plan or record of service for the individual from a private school, a local educational agency, a State educational agency, or an institution of higher education provided in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(iv)A record or evaluation from a relevant licensed professional finding that the individual has a disability.(v)A plan or record of disability from another institution of higher education.(vi)Documentation of a disability due to service in the uniformed services, as defined in section 484C(a).(B)Adopt policies that are transparent and explicit regarding the process by which the institution determines eligibility for accommodations.(C)Disseminate the information described in subparagraph (B) to students, parents, and faculty—(i)in an accessible format;(ii)during student orientation; and(iii)by making such information readily available on a public website of the institution.(D)Provide accommodations to students with mental health disabilities, and students with disabilities associated with pregnancy.(E)Provide outreach and consult with students in inclusive higher education.765B.Competitive grant for innovation and accessibility(a)Grants authorized(1)In generalFrom amounts appropriated under section 765C, the Secretary may award grants on a competitive basis to institutions of higher education to enable the institutions to carry out the activities described under subsection (c).(2)DurationA grant under this section shall be awarded for a period of 5 years.(3)Consideration in making awardsIn awarding grants under this section, the Secretary shall consider the following:(A)Providing an equitable geographic distribution of such awards.(B)Ensuring that the activities to be assisted are developed for a range of types and sizes of institutions of higher education.(b)ApplicationEach institution of higher education desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include—(1)a description of how the institution will carry out the activities under subsection (c);(2)a description of the consultation the institution has had with a broad range of people within the institution, including students with disabilities and individuals with expertise in disability supports or special education, in developing the information under paragraph (1);(3)a plan for the sustainability of the program after the end of the grant period; and(4)a written business plan for revenue and expenditures to be provided to the Department under subsection (d).(c)ActivitiesA grant awarded under this section shall be used to—(1)develop and implement across the institution of higher education, a universal design for learning framework for course design and instructional materials to improve campus-wide accessibility to instruction, materials, and the learning environment; or(2)develop or improve distance education courses consistent with the principles of universal design for learning to improve accessibility of instruction and materials.(d)Reports(1)Grant recipient reportsAn institution of higher education awarded a grant under this section shall evaluate and disseminate to other institutions of higher education, the information obtained through the activities described in subsection (c).(2)Initial report by SecretaryNot later than one year after the date of the enactment of this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report on all projects awarded grants under this section, including a review of the activities and program performance of such projects based on existing information as of the date of the report.(3)Final report by SecretaryNot later than 6 years after the date of the first award of a grant under this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report that—(A)reviews the activities and program performance of the projects authorized under this section; and(B)provides guidance and recommendations on how effective projects can be replicated.; and(3) by amending section 765C, as so redesignated, by striking 2009 and inserting 2021.7008.Postsecondary programs for students with intellectual disabilities(a)PurposeSection 766 of the Higher Education Act of 1965 (20 U.S.C. 1140f) is amended to read as follows:766.PurposeIt is the purpose of this subpart to support inclusive programs that promote the successful transition of students with intellectual disabilities into higher education and the earning of a recognized educational credential or recognized postsecondary credential issued by the institution of higher education..(b)Programs for students with intellectual disabilitiesSection 767 of the Higher Education Act of 1965 (20 U.S.C. 1140g) is amended to read as follows:767.Inclusive higher education programs for students with intellectual disabilities(a)Grants authorized(1)In generalFrom amounts appropriated under section 769(a), the Secretary shall annually award grants, on a competitive basis, to institutions of higher education (or consortia of three or more institutions of higher education), to enable such institutions or consortia to create or expand a comprehensive transition and postsecondary education program for students with intellectual disabilities.(2)Eligibility and appropriations limits(A)Relation to other grantsAn institution of higher education that received a grant under this section before the date of the enactment of the College Affordability Act may not receive an additional grant under this section unless—(i)the institution receives a grant as part of a consortium of three or more institutions of higher education; or(ii)the grant term of such preceding grant has ended.(B)Limitation on amounts(i)Institution of higher educationA grant under this section made to an institution of higher education may not be in an amount greater than $300,000.(ii)ConsortiumA grant under this section made to a consortia of institutions of higher education may not be in an amount greater than $500,000.(3)AdministrationThe program under this section shall be administered by the office in the Department that administers other postsecondary education programs in collaboration with the Office of Postsecondary Education and the Office of Special Education and Rehabilitative Services of the Department of Education.(4)Duration of grantsA grant under this section shall be awarded for a period of 5 years.(b)ApplicationAn institution of higher education or a consortium desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(c)Award basisIn awarding grants under this section, the Secretary shall—(1)provide for an equitable geographic distribution of such grants;(2)to the extent possible, provide for an equitable distribution of such grants between 4–year institutions of higher education and 2–year institutions of higher education, including community colleges;(3)provide grant funds for high-quality, inclusive higher education programs for students with intellectual disabilities, herein after referred to as inclusive higher education programs, that will serve areas that are underserved by programs of this type;(4)in the case of an institution of higher education that provides institutionally owned or operated housing for students attending the institution, award grants only to such institutions that integrate students with intellectual disabilities into the housing offered to students without disabilities or to institutions that provide such integrated housing through providing supports to students directly or through partnerships with other organizations;(5)provide grant funds to encourage involvement of students attending institutions of higher education in the fields of special education, general education, vocational rehabilitation, assistive technology, or related fields in the program;(6)select applications that—(A)demonstrate an existing comprehensive transition and postsecondary education program for students with intellectual disabilities that is title IV eligible; or(B)agree to establish such a program; and(7)give preference to applications submitted under subsection (b) that agree to incorporate into the inclusive higher education program for students with intellectual disabilities carried out under the grant one or more of the following elements:(A)The formation of a partnership with any relevant agency serving students with intellectual disabilities, such as a vocational rehabilitation agency.(B)Applications that represent geographically underserved States.(d)Use of funds; requirementsAn institution of higher education or consortium receiving a grant under this section shall—(1)use the grant funds to establish an inclusive higher education program for students with intellectual disabilities that—(A)serves students with intellectual disabilities;(B)provides individual supports and services for the academic and social inclusion of students with intellectual disabilities in academic courses, extracurricular activities, and other aspects of the regular postsecondary program, including access to health and mental health services, offices of accessibility, and graduation ceremonies;(C)with respect to the students with intellectual disabilities participating in the program, provides a focus on—(i)academic and career development;(ii)socialization and inclusion with the general student population;(iii)independent living skills, including self-advocacy skills; and(iv)integrated work experiences and career skills that lead to competitive integrated employment;(D)integrates person-centered planning in the development of the course of study for each student with an intellectual disability participating in the program;(E)plans for the sustainability of the program after the end of the grant period, with a written business plan for revenue and expenditures to be provided to the Department by the end of year 3; and(F)awards a degree, certificate, or recognized postsecondary credential for students with intellectual disabilities upon the completion of the program;(2)in the case of an institution of higher education that provides institutionally owned or operated housing for students attending the institution or integrated housing through providing supports to students directly or through partnerships with other organizations, provide for the integration of students with intellectual disabilities into housing offered to students without disabilities;(3)participate with the coordinating center established under section 777(b) in the evaluation of the program, including by regularly submitting data on experiences and outcomes of individual students participating in the program; and(4)partner with one or more local educational agencies to support students with intellectual disabilities participating in the program who are eligible for special education and related services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), including the use of funds available under part B of such Act (20 U.S.C. 1411 et seq.) to support the participation of such students in the program.(e)Matching requirementAn institution of higher education (or consortium) that receives a grant under this section shall provide matching funds toward the cost of the inclusive higher education program for students with intellectual disabilities carried out under the grant. Such matching funds may be provided in cash or in-kind, and shall be in an amount of not less than 25 percent of the amount of such costs.(f)Data Collection and Transmission(1)In generalAn institution or consortium receiving a grant under this section shall collect and transmit to the coordinating center established under section 777(b) on an annual basis for each student who is enrolled in the program, student-level information related to the experiences and outcomes of students who participate in the inclusive higher education program for students with intellectual disabilities.(2)Longitudinal dataEach grantee shall collect longitudinal outcome data from each student participating in the program and transmit such data to the coordinating center established under section 777(b). Such longitudinal data shall be collected for every student each year for 5 years after the student graduates from, or otherwise exits, the program.(3)Data to be collectedThe program-level information and data and student-level information and data to be collected under this subsection shall include—(A)the number and type of postsecondary education courses taken and completed by the student;(B)academic outcomes;(C)competitive, integrated employment outcomes;(D)independent living outcomes; and(E)social outcomes, including community integration.(4)DisaggregationThe information determined under paragraph (3) shall be disaggregated by race, gender, socioeconomic status, Federal Pell Grant eligibility status, status as a first generation college student, and veteran or active duty status.(g)ReportNot later than 5 years after the date of the first grant awarded under this section, the Secretary shall prepare and disseminate a report to the authorizing committees and to the public that—(1)reviews the activities of the inclusive higher education programs for students with intellectual disabilities funded under this section; and(2)provides guidance and recommendations on how effective programs can be replicated..(c)Authorization of appropriationsSection 769(a) of the Higher Education Act of 1965 (20 U.S.C. 1140i) is amended by striking 2009 and inserting 2021.7009.National Technical Assistance Center and National Coordinating Center for Inclusion of Students with Intellectual Disabilities(a)In generalSection 777 of the Higher Education Act of 1965 (20 U.S.C. 1140q) is amended to read as follows:777.National Technical Assistance Center and National Coordinating Center for Inclusion of Students with Intellectual Disabilities(a)National Technical Assistance Center(1)In generalFrom amounts appropriated under paragraph (5), the Secretary shall award a grant to, or enter into a contract or cooperative agreement with, an eligible entity to provide for the establishment and support of a National Technical Assistance Center. The National Technical Assistance Center shall carry out the duties set forth in paragraph (4).(2)AdministrationThe program under this section shall be administered by the office in the Department that administers other postsecondary education programs in consultation with the Office of Special Education and Rehabilitative Services.(3)Eligible entityIn this subpart, the term eligible entity means an institution of higher education, a nonprofit organization, or partnership of two or more such institutions or organizations, with demonstrated expertise in—(A)transitioning students with disabilities from secondary school to postsecondary education;(B)supporting students with disabilities in postsecondary education;(C)technical knowledge necessary for the dissemination of information in accessible formats; and(D)working with diverse types of institutions of higher education, including community colleges.(4)DutiesThe duties of the National Technical Assistance Center shall include the following:(A)Assistance to students and familiesThe National Technical Assistance Center shall provide information and technical assistance to students with disabilities and the families of students with disabilities to support students across the broad spectrum of disabilities, including—(i)information to assist individuals with disabilities who are prospective students of an institution of higher education in planning for postsecondary education while the students are in secondary school;(ii)information and technical assistance provided to individualized education program teams (as defined in section 614(d)(1) of the Individuals with Disabilities Education Act) for secondary school students with disabilities, and to early outreach and student services programs, including programs authorized under subparts 2, 4, and 5 of part A of title IV, to support students across a broad spectrum of disabilities with the successful transition to postsecondary education;(iii)research-based supports, services, and accommodations which are available in postsecondary settings, including services provided by other agencies such as vocational rehabilitation;(iv)information on student mentoring and networking opportunities for students with disabilities; and(v)effective recruitment and transition programs at postsecondary educational institutions.(B)Assistance to institutions of higher educationThe National Technical Assistance Center shall provide information and technical assistance to faculty, staff, and administrators of institutions of higher education to improve the services provided to, the accommodations for, the retention rates of, and the completion rates of, students with disabilities in higher education settings, which may include—(i)collection and dissemination of best and promising practices and materials for accommodating and supporting students with disabilities, including practices and materials supported by the grants, contracts, or cooperative agreements authorized under subparts 1, 2, and 3;(ii)development and provision of training modules for higher education faculty on exemplary practices for accommodating and supporting postsecondary students with disabilities across a range of academic fields, which may include universal design for learning and practices supported by the grants, contracts, or cooperative agreements authorized under subparts 1, 2, and 3; and(iii)development of technology-based tutorials for higher education faculty and staff, including new faculty and graduate students, on best and promising practices related to support and retention of students with disabilities in postsecondary education.(C)Information collection and disseminationThe National Technical Assistance Center shall be responsible for building, maintaining, and updating a database of disability support services information with respect to institutions of higher education, or for expanding and updating an existing database of disabilities support services information with respect to institutions of higher education. Such database shall be available to the general public through a website built to high technical standards of accessibility practicable for the broad spectrum of individuals with disabilities. Such database and website shall include available information on—(i)disability documentation requirements;(ii)support services available;(iii)links to financial aid;(iv)accommodations policies;(v)accessible instructional materials;(vi)other topics relevant to students with disabilities; and(vii)the information in the report described in subparagraph (E).(D)Disability support servicesThe National Technical Assistance Center shall work with organizations and individuals with proven expertise related to disability support services for postsecondary students with disabilities to evaluate, improve, and disseminate information related to the delivery of high quality disability support services at institutions of higher education.(E)Review and reportNot later than three years after the establishment of the National Technical Assistance Center, and every two years thereafter, the National Technical Assistance Center shall prepare and disseminate a report to the Secretary and the authorizing committees analyzing the condition of postsecondary success for students with disabilities. Such report shall include—(i)a review of the activities and the effectiveness of the programs authorized under this part;(ii)annual enrollment and graduation rates of students with disabilities in institutions of higher education from publicly reported data;(iii)recommendations for effective postsecondary supports and services for students with disabilities, and how such supports and services may be widely implemented at institutions of higher education;(iv)recommendations on reducing barriers to full participation for students with disabilities in higher education; and(v)a description of strategies with a demonstrated record of effectiveness in improving the success of such students in postsecondary education.(F)Staffing of the centerIn hiring employees of the National Technical Assistance Center, the National Technical Assistance Center shall consider the expertise and experience of prospective employees in providing training and technical assistance to practitioners.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000.(b)The National Coordinating Center for Inclusion of Students with Intellectual Disabilities(1)Definition of eligible entityIn this subsection, the term eligible entity means an entity, or a partnership of entities, that has demonstrated expertise in the fields of—(A)higher education;(B)the education of students with intellectual disabilities;(C)the development of inclusive higher education programs for students with intellectual disabilities; and(D)evaluation and technical assistance.(2)In generalFrom amounts appropriated under paragraph (7), the Secretary shall enter into a cooperative agreement, on a competitive basis, with an eligible entity for the purpose of establishing a coordinating center for institutions of higher education that offer inclusive higher education programs for students with intellectual disabilities, including institutions participating in grants authorized under subpart 2 to provide—(A)recommendations related to the development of standards for such programs;(B)technical assistance for such programs; and(C)evaluations for such programs, including systematic collection of data on the experiences and outcomes of individuals with intellectual disabilities.(3)AdministrationThe program under this subsection shall be administered by the Office of Postsecondary Education, in collaboration with the Office of Special Education and Rehabilitative Services.(4)DurationThe Secretary shall enter into a cooperative agreement under this subsection for a period of five years.(5)Requirements of cooperative agreementThe eligible entity entering into a cooperative agreement under this subsection shall establish and maintain a coordinating center that shall—(A)serve as the technical assistance entity for all inclusive higher education programs and comprehensive transition and postsecondary programs for students with intellectual disabilities;(B)provide technical assistance regarding the development, evaluation, and continuous improvement of such programs;(C)evaluate such programs using qualitative and quantitative methodologies for measuring program strengths in the areas of academic access, academic enrichment, socialization, competitive integrated employment, attainment of a degree, certificate, or recognized postsecondary credential, and independent living;(D)evaluate participant progress by creating and maintaining a database of student-level information and data related to the experiences and outcomes of youth who participate in each inclusive higher education program that receives a grant under this subpart;(E)create and maintain a mechanism for continuing to collect outcome information from students who participated in inclusive higher education programs that were developed in previous grant award cycles;(F)assist recipients of a grant under this subpart in efforts to award a degree, certificate, or recognized postsecondary credential;(G)create and maintain a database of student and program level data reflecting implementation of the inclusive higher education program that receives a grant under this subpart;(H)create and maintain a mechanism to consolidate follow up data on student outcomes collected by inclusive higher education programs funded through previous grant cycles;(I)assist recipients of grants under subpart 2 in efforts to award a degree, certificate, or recognized postsecondary credential to students with intellectual disabilities upon the completion of such programs;(J)identify model memoranda of agreement for use between or among institutions of higher education and State and local agencies providing funding for such programs;(K)develop recommendations for the necessary components of such programs, such as—(i)academic, career and technical, social, and independent living skills;(ii)evaluation of student progress;(iii)program administration and evaluation;(iv)student eligibility;(v)issues regarding the equivalency of a student’s participation in such programs to semester, trimester, quarter, credit, or clock hours at an institution of higher education, as the case may be; and(vi)access to student housing for students participating in the inclusive higher education programs, including accommodations and services that support independent living;(L)review and analyze—(i)the impact of State and Federal policy on inclusive higher education legislation; and(ii)funding streams for such programs;(M)provide recommendations regarding the funding streams described in paragraph (H)(ii);(N)develop mechanisms for regular communication, outreach and dissemination of information about inclusive higher education programs for students with intellectual disabilities under subpart 2 between or among such programs and to families and prospective students;(O)host a meeting of all recipients of grants under subpart 2 not less often than once each year; and(P)convene a work group to continue the development of and recommendations for model criteria, standards, and components of inclusive higher education programs and comprehensive transition and postsecondary programs for students with intellectual disabilities, that are appropriate for the development of accreditation standards—(i)which work group shall include—(I)an expert in community college education;(II)an expert in career technical education;(III)an expert in 4–year institutions of higher education;(IV)an expert in special education;(V)a disability organization that represents students with intellectual disabilities;(VI)a representative from the National Advisory Committee on Institutional Quality and Integrity; and(VII)a representative of a regional or national accreditation agency or association; and(ii)the work group will carry out the following activities—(I)conduct outreach to accrediting agencies;(II)develop a technical guidance document to support implementation of the model standards;(III)develop and conduct a protocol for implementing the model standards; and(IV)update recommendations for the model standards, criteria, and components of such programs, as applicable.(6)ReportNot later than 5 years after the date of the establishment of the coordinating center under this subsection, the coordinating center shall report to the Secretary, the authorizing committees, and the National Advisory Committee on Institutional Quality and Integrity on the activities described in paragraph (5).(7)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for fiscal year 2021 and each of the five succeeding fiscal years..(b)Authorization of appropriationsSection 778 of the Higher Education Act of 1965 (20 U.S.C. 1140r) is repealed.7010.Formula grants to States to improve higher education opportunities for foster youth and homeless youthTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is further amended by adding at the end the following new part:FGrants for Improving Access to and Success in Higher Education for Foster Youth and Homeless Youth791.DefinitionsIn this part:(1)Foster youthThe term foster youth—(A)means an individual whose care and placement is the responsibility of the State or tribal agency that administers a State or tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual; and(B)includes any individual—(i)whose care and placement was the responsibility of such a State or tribal agency when, or at any time after, the individual attained 13 years of age, without regard to whether foster care maintenance payments were made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual; and(ii)who is no longer under the care and responsibility of such a State or tribal agency, without regard to any subsequent adoption, guardianship arrangement, or other form of permanency option.(2)Homeless youthThe term homeless youth has the meaning given the term ‘homeless children and youths’ in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).(3)Indian Tribe; tribal organizationThe terms Indian Tribe and tribal organization have the meanings given the terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(5)StateThe term State means each of the several States and the District of Columbia.(6)TerritoryThe term territory means Puerto Rico, United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.792.Formula grants to States to improve access to and success in higher education for foster youth and homeless youth(a)Grant program establishedFrom the amount appropriated under subsection (h), the Secretary shall make allotments under subsection (b), to States having applications approved under subsection (c), to enable each State to—(1)carry out the Statewide transition initiative described in subsection (d); and(2)make subgrants described in subsection (e).(b)Allocations(1)Formula(A)Reservation for Indian tribes and territories(i)In generalFrom the amount appropriated under subsection (h) for a fiscal year and subject to clause (ii), the Secretary shall reserve—(I)not more than 3 percent for grants to Indian Tribes, consortia of Indian Tribes, or Tribal organizations; and(II)not more than 2 percent for grants to territories.(ii)RequirementsIn awarding grants under this subparagraph, the Secretary—(I)shall not award a grant under subclause (I) or (II) of clause (i) for a fiscal year for which no Indian Tribe (or consortium of Indian Tribes) or Tribal organization, or territory, respectively, submits a satisfactory application for a grant under such subclause;(II)shall require that any Indian Tribe, consortium, Tribal organization, or territory that receives a grant under this subparagraph provide an assurance of a partnership among relevant education, child welfare, and homeless agencies or organizations; and(III)may determine any other requirements with respect to such grants (including the allocation, application, and use of fund requirements), which to the extent possible, shall be consistent with the requirements for States under this part, except that appropriate adjustments shall be made based on the needs and size of populations served by the Indian Tribe, consortium, Tribal organization, or territory applying for the grant.(B)Reservation for Department activitiesFrom the amount appropriated under subsection (h) for a fiscal year, the Secretary may reserve—(i)not more than 7 percent to—(I)provide technical assistance, in consultation with Secretary of Health and Human Services, to States carrying out activities under this section; and(II)complete the evaluations required by subsection (g)(1); and(ii)not more than 3 percent for administrative expenses.(C)AllocationsFrom the amount appropriated under subsection (h) for a fiscal year and remaining after the Secretary reserves funds under subparagraphs (A) and (B), the Secretary shall allocate to each State the greater of—(i)$500,000; or(ii)the amount that bears the same proportion to the remaining appropriated amount for such fiscal year as the number of foster youth and homeless youth in the State bears to the number of foster youth and homeless youth in all States.(D)Ratable reductionIf the amount appropriated under subsection (h) for a fiscal year and remaining after the Secretary reserves funds under subparagraphs (A) and (B) is less than the amount required to be allocated to States under subparagraph (C), then the amount of the allocation to each State shall be ratably reduced.(2)State ReservationFrom the amounts awarded a State under paragraph (1)(C) for a fiscal year, the State may reserve not more than 5 percent for administrative expenses.(3)Temporary ineligibility for subsequent payments(A)In generalThe Secretary shall determine a State to be temporarily ineligible to receive a grant payment under this subsection for a fiscal year if—(i)the State fails to submit an annual report under subsection (f) for the preceding fiscal year; or(ii)the Secretary determines, based on information in such annual report, that the State is not effectively—(I)meeting the outcomes described in the application of such State under subsection (c)(2)(C), and does not have a plan to improve the outcomes;(II)monitoring and evaluating the activities under subsections (d) and (e); or(III)using funds as required under subsections (d) and (e).(B)ReinstatementIf the Secretary determines that a State is ineligible under subparagraph (A), the Secretary may enter into an agreement with the State setting forth the terms and conditions under which the State may regain eligibility to receive payments under this section.(c)Applications(1)In generalFor each fiscal year for which a State desires an allotment under subsection (b), the State shall submit an application to the Secretary at such time, in such manner, and containing the information described in paragraph (2).(2)Information requiredAn application submitted under paragraph (1) shall include the following:(A)A plan for how the State will carry out the activities under subsections (d) and (e).(B)A description of the State’s capacity to carry out such activities.(C)A description of intended outcomes for such activities.(D)A plan for how the State will monitor and evaluate such activities, including how the State will use data to continually update and improve such activities.(E)A description of how students will be identified and recruited for participation in the Statewide transition initiative under subsection (d).(F)An estimate of the number and characteristics of the populations targeted for participation in the Statewide transition initiative under subsection (d) with attention to the diverse needs of homeless youth and foster youth in the State.(G)A description of how the State will coordinate services provided under the grant with services provided to foster youth and homeless youth under the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.), and other services provided to foster youth and homeless youth by the State.(H)An assurance that the State will comply with subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).(I)An assurance that the State will partner with State educational agencies, local educational agencies, institutions of higher education, State and local child welfare authorities, and other relevant organizations that serve foster youth or homeless youth.(J)An assurance that the State will submit the annual report required under subsection (f).(K)A budgetary analysis of the use of funds awarded under this section.(L)Such other information as the Secretary may require.(d)Statewide transition initiative(1)Use of fundsSubject to subsection (b)(2), and in consultation and coordination with the entities described in paragraph (2) of this subsection, a State receiving a grant award under this section shall use not less than 25 percent of the funds to—(A)provide intensive outreach and support to foster youth and homeless youth to—(i)improve the understanding and preparation of such youth for enrollment in institutions of higher education;(ii)increase the number of applications to institutions of higher education submitted by such youth; and(iii)increase the number of enrollments at institutions of higher education;(B)provide education to foster youth and homeless youth with respect to—(i)the benefits and opportunities of postsecondary education;(ii)planning for postsecondary education;(iii)financial aid opportunities that assist youth with covering the cost of attendance of an institution of higher education;(iv)the Federal and State services and benefits available to foster youth and homeless youth while enrolled at an institution of higher education, including health and mental health services;(v)career exploration; and(vi)financial literacy training, including security from identity theft;(C)assist foster youth and homeless youth with submitting applications for—(i)enrollment at an institution of higher education;(ii)financial aid for such enrollment; and(iii)scholarships available for such students, including under a State educational and training voucher program referred to in section 477(i) of the Social Security Act; and(D)provide free programming, which may include free transportation to and from such programming, for foster youth and homeless youth to prepare such individuals socially and academically for the rigors of postsecondary education during the summer before such individuals first attend an institution of higher education.(2)Required consultation and coordinationIn carrying out the activities described in paragraph (1), a State shall consult and coordinate with State educational agencies, local educational agencies, institutions of higher education, State and local child welfare authorities, and other relevant organizations that serve foster youth or homeless youth.(e)Subgrants To create institutions of excellence(1)In generalSubject to the subsection (b)(2), a State receiving a grant under this section shall, acting through the administering State agency, use not less than 70 percent of the funds to award, on a competitive basis, subgrants to eligible institutions to enable such institutions to become institutions of excellence by improving college access, retention, and completion rates for foster and homeless youth as described in paragraph (3).(2)Application(A)In generalAn eligible institution desiring a subgrant under this subsection shall submit an application to the State in which such eligible institution is located, at such time, in such manner, and containing such information as the State may require.(B)Technical assistanceStates shall provide outreach and technical assistance to eligible institutions with respect to applications for subgrants under this subsection.(3)ActivitiesAn eligible institution that receives a grant under this subsection shall use the grant funds to carry out the following activities with respect to homeless youth and foster youth:(A)Provide flexibility and assistance in completing the application process to enroll at such institution.(B)Coordinate programs with relevant on- and off-campus stakeholders to increase the enrollment of such youth at the institution and align services at the institution for such youth.(C)Adjust the cost of attendance for such youth at such eligible institution to include the cost of housing during periods of non-enrollment.(D)Provide institutional aid to such students to meet the cost of attendance that is not covered by other Federal or State educational grants.(E)Provide outreach to such students to ensure that such youth are aware of housing resources available during periods of non-enrollment.(F)Subsidize any fees for such students associated with orientation and offer free transportation to college orientation or move-in week.(G)Hire and provide training for at least one full-time staff at the eligible institution to serve as a point of contact to provide case management services and monthly face-to-face meetings with students who are foster youth or homeless youth. Such individual shall have an advanced degree and at least two years of relevant experience.(H)Establish or enhance campus support programs to provide such students with a wide-range of on-campus services including—(i)assistance with financial aid;(ii)career advice; and(iii)leadership development.(I)Ensure the availability of robust student health services (physical and mental) that meet the specific needs of foster youth and homeless youth.(J)Establish or expand early alert systems to identify and support such students who may be struggling academically.(K)For each such student with reasonable, unanticipated expenses that would not be covered by the institutional aid provided under subparagraph (D) and that would be necessary for the student to persist in college during an academic year, provide the student with access to an emergency grant to help cover such expenses.(L)Collect, review, and monitor data for program improvement.(4)Reliance on institutional aidAny institutional aid provided to a student under paragraph (3)(D) by an eligible institution during the grant period of the institution’s grant under this section shall continue to be provided during the student’s continuous enrollment at the institution, without regard to whether the grant period ends during such enrollment.(5)DefinitionsIn this subsection:(A)Administering State agencyThe term administering State agency means a State agency—(i)designated by the Governor or executive of the State to administer the subgrants under this subsection; and(ii)that, with respect to such State, has jurisdiction over—(I)foster youth;(II)homeless youth;(III)elementary and secondary education; or(IV)higher education.(B)Eligible institutionThe term eligible institution means an institution of higher education—(i)that is in partnership with—(I)the State child welfare agency that is responsible for the administration of the State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.); and(II)an organization that serves homeless youth (such as a youth shelter or outreach program); and(ii)that may partner with any other provider, agency, official, or entity that serves foster youth and homeless youth, or former foster youth and homeless youth.(f)State reportsFor each year in which a State receives an allotment under subsection (b), the State shall prepare and submit a report to the Secretary that includes—(1)each activity or service that was carried out under this section;(2)the cost of providing each such activity or service;(3)the number of students who received each activity or service disaggregated by each subgroup of students described in subclauses (I) through (VI) of section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi));(4)using qualitative and quantitative analysis, how the State—(A)improved access to higher education for foster youth and homeless youth; and(B)measured youth satisfaction with activities carried out under this part;(5)an analysis of the implementation and progress of the Statewide transition initiative under subsection (d), including challenges and changes made to the initiative throughout the preceding year;(6)if, based on the analysis under paragraph (5), the State determines that the program is not on track to meet the intended outcomes described in the application of the State under subsection (c)(2)(C), a description of how the State plans to meet such intended outcomes; and(7)information on the eligible institutions receiving subgrants, including how such institutions used subgrant funds to carry out the activities described in subsection (e)(3).(g)Department activities(1)EvaluationsBeginning on the date on which funds are first allotted under subsection (b), and annually thereafter, the Secretary shall evaluate recipients of allotments and subgrants under this section. The results of such evaluations shall be made publicly available on the website of the Department.(2)Report to CongressNot later than 1 year after the date on which funds are first allocated under subsection (b), and annually thereafter, the Secretary shall submit a report to Congress that includes—(A)the amount of each allotment under subsection (b);(B)the amount of each subgrant under subsection (e); and(C)with respect to the year for which such report is made, the results of the evaluations under paragraph (1).(h)Authorization of appropriations(1)In generalSubject to paragraph (2), there are authorized to be appropriated to carry out this part $150,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years.(2)Adjustment for inflation(A)In generalThe amount authorized to be appropriated under paragraph (1) for fiscal year 2022 and each of the 4 succeeding fiscal years shall be deemed increased by the annual adjustment percentage.(B)DefinitionIn this paragraph, the term ‘annual adjustment percentage’, as applied to a fiscal year, means the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending before the beginning of that fiscal year..VIIIAdditional Programs8001.RepealsTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by repealing the following:(1)Part A (20 U.S.C. 1161a).(2)Parts C through E (20 U.S.C. 1161c et seq.).(3)Parts H and I (20 U.S.C. 1161h et seq.).(4)Parts K through P (20 U.S.C. 1161k et seq.).(5)Part R (20 U.S.C. 1161r).(6)Parts X through Z (20 U.S.C. 1161x et seq.).8002.Ronald V. Dellums memorial STEAM scholars programPart B of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161b)—(1)is redesignated as part A of such title; and(2)is amended to read as follows:ARonald V. Dellums Memorial STEAM Scholars801.Ronald V. Dellums memorial STEAM scholars program(a)Program authorized(1)Grants for scholarshipsThe Secretary shall award grants under this section to institutions of higher education (as defined in section 101) to provide scholarships to eligible students for the purpose of enabling such students to enter into the STEAM workforce and increasing the number of underrepresented students in STEAM fields.(2)Eligible studentsA student is eligible for a scholarship under this section if the student—(A)meets the requirements of section 484(a);(B)is an at least half-time student who has completed at least the first year of undergraduate study;(C)is enrolled in a program of undergraduate instruction leading to a bachelor’s degree at the institution with a major in a STEAM field; and(D)has obtained a cumulative grade point average of at least a 3.0 (or the equivalent as determined under regulations prescribed by the Secretary) at the end of the most recently completed term.(3)Priority for scholarshipsThe Secretary shall set a priority for awarding scholarships under this section for students agreeing to work after graduation in a STEAM field.(4)Students from minority-serving institutions and historically Black colleges and universitiesThe Secretary shall ensure that not fewer than 50 percent of the scholarships awarded under this section are awarded to eligible students who attend historically Black colleges and universities and other minority-serving institutions, including Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Predominantly Black Institutions, and Native American-serving, Nontribal institutions.(5)Amount and duration of scholarshipScholarship amounts awarded under this section shall not exceed—(A)$10,000 per student for an academic year; and(B)$40,000 per student in the aggregate.(b)Matching requirementIn order to receive a grant under this section, an institution of higher education shall provide matching funds for the scholarships awarded under this section in an amount equal to 25 percent of the Federal funds received.(c)ApplicationAn institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Each application shall include a description of how the institution will meet the matching requirement of subsection (b).(d)ReportsNot later than 2 years after the date on which the first scholarship is awarded under this section, and each academic year thereafter, the Secretary shall submit to the Congress a report containing—(1)a description and analysis of the demographic information of students who receive scholarships under this section, including information with respect to such students regarding—(A)race;(B)ethnicity;(C)gender; and(D)eligibility to receive a Pell Grant;(2)the total number of underrepresented students in STEAM fields who obtain a degree with scholarship funds each year; and(3)an analysis of the effects of the program on the goals of increasing the number of underrepresented students in STEAM fields and the number of such students who enter into the STEAM workforce.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2021 and each of the five succeeding fiscal years.(f)DefinitionsFor purposes of this section:(1)The term minority-serving institution means an institution eligible to receive assistance under title III or V.(2)The term STEAM means science, technology, engineering, arts, and mathematics.(3)The term underrepresented student in STEAM fields means a student who is a member of a minority group for which the number of individuals in such group who annually receive bachelor’s degrees in the STEAM fields per 10,000 individuals in such group is substantially less than the number of white, non-Hispanic individuals who annually receive bachelor’s degrees in the STEAM fields per 10,000 such individuals. .8003.Teach for America(a)ReauthorizationSubparagraph (C) of section 806(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1161f(f)(1)) is amended to read as follows:(C)$30,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..(b)RedesignationPart F of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161f) is redesignated as part B of such title.8004.Patsy T. Mink Fellowship Program(a)ReauthorizationSubsection (f) of section 807 of the Higher Education Act of 1965 (20 U.S.C. 1161g) is amended to read as follows:(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..(b)Redesignations(1)PartPart G of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161g) is redesignated as part C of such title.(2)SectionSection 807 of the Higher Education Act of 1965 (20 U.S.C. 1161g), as amended by subsection (a), is redesignated as section 811.8005.Improving science, technology, engineering, and mathematics education with a focus on American Indian, Alaska Native, and Native Hawaiian students(a)In generalSection 819 of the Higher Education Act of 1965 (20 U.S.C. 1161j) is amended—(1)in the section heading, by striking ALASKA NATIVE AND NATIVE HAWAIIAN and inserting NATIVE AMERICAN;(2)in subsection (a)(2), by striking Alaska Natives and Native Hawaiians and inserting American Indians, Alaska Natives, Native Hawaiians and other Native American Pacific Islanders to enable them to succeed in these fields;(3)in subsection (b)—(A)by redesignating paragraphs (1), (2), (3), and (4), as paragraphs (2), (4), (5), and (6), respectively;(B)by inserting before paragraph (2), as redesignated by subparagraph (A), the following:(1)Native AmericanThe term Native American includes Alaska Natives, American Indians, Native Hawaiians and Native American Pacific Islanders.; and(C)by inserting after paragraph (2), as redesignated by subparagraph (A), the following:(3)American IndianThe term American Indian has the meaning given the term Indian in section 202 of the Indian Land Consolidation Act (25 U.S.C. 2201).;(4)in subsection (c)—(A)by inserting create or after to enable the eligible partnership to;(B)by inserting Native American after the development of; and(C)by striking , including existing programs for Alaska Native and Native Hawaiian students;(5)in subsection (d)—(A)in paragraph (1), by striking Alaska Native or Native Hawaiian students and inserting programs that serve Native American students;(B)in paragraph (2), by striking Alaska Native and Native Hawaiian students and inserting programs that serve Native American students; and(C)in paragraph (3), by striking Alaska Native or Native Hawaiian students and inserting Native American students; (6)in subsection (f), by striking 30 percent or more of the program participants are Alaska Native or Native Hawaiian and inserting 30 percent or more of the program participants are Native American; and(7)in subsection (i), by striking to carry out this section such sums as may be necessary for fiscal year 2009 and each of the five succeeding fiscal years and inserting $5,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years. (b)Redesignations(1)PartPart J of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161j) is redesignated as part D of such title.(2)SectionSection 819 of the Higher Education Act of 1965 (20 U.S.C. 1161j), as amended by subsection (a), is redesignated as section 816.8006.Grants for rural-serving institutions of higher education(a)ReauthorizationSubsection (g) of section 861 of the Higher Education Act of 1965 (20 U.S.C. 1161q) is amended to read as follows:(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..(b)Redesignations(1)PartPart Q of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161q) is redesignated as part E of such title.(2)SectionSection 861 of the Higher Education Act of 1965 (20 U.S.C. 1161q), as amended by subsection (a), is redesignated as section 821.8007.Training for realtime writers to provide closed captioning and court reporting services(a)ReauthorizationSection 872(e) of the Higher Education Act of 1965 (20 U.S.C. 1161s(e)) is amended by striking 2009 and inserting 2021.(b)Redesignations(1)PartPart S of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161s) is redesignated as part F of such title.(2)SectionSection 872 of the Higher Education Act of 1965 (20 U.S.C. 1161s), as amended by subsection (a), is redesignated as section 826.8008.Grant program to establish, maintain, and improve veteran student centers(a)In generalPart T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t)—(1)is redesignated as part G of such title; and(2)is amended to read as follows:GGrants for Veteran Student Centers831.Grants for Veteran Student Centers(a)Grants authorizedSubject to the availability of appropriations under subsection (i), the Secretary shall award grants to institutions of higher education or consortia of institutions of higher education to assist in the establishment, maintenance, improvement, and operation of Veteran Student Centers. The Secretary shall award not more than 30 grants in a fiscal year under this section.(b)Eligibility(1)ApplicationAn institution or consortium seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)CriteriaThe Secretary may award a grant under subsection (a) to an institution or a consortium if the institution or consortium meets each of the following criteria:(A)The institution or consortium enrolls in undergraduate or graduate courses—(i)a significant number of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces; or(ii)a significant percentage of veteran students, as measured by comparing the overall enrollment of the institution or consortium to the number, for the most recent academic year for which data are available, of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who are enrolled in undergraduate or graduate courses at the institution or consortium.(B)The institution or consortium presents a sustainability plan to demonstrate that the Veteran Student Center of such institution or consortium will be maintained and will continue operations upon conclusion of the grant period under subsection (a).(3)Additional criteria(A)Mandatory considerationsIn awarding grants under subsection (a), the Secretary shall consider institutions or consortia representing a broad spectrum of sectors and sizes, including institutions or consortia from urban, suburban, and rural regions of the United States.(B)Discretionary criteriaIn awarding grants under subsection (a), the Secretary may provide consideration to institutions or consortia that meet one or more of the following criteria:(i)The institution or consortium is located in a region or community that has a significant population of veterans.(ii)The institution or consortium carries out programs or activities that assist veterans in the local community and the spouses of veteran students.(iii)The institution or consortium partners in its veteran-specific programming with nonprofit veteran service organizations, local workforce development organizations, or institutions of higher education.(iv)The institution or consortium commits to hiring staff at the Veteran Student Center that includes veterans (including veteran student volunteers and veteran students participating in a Federal work-study program under part C of title IV, a work-study program administered by the Secretary of Veteran Affairs, or a State work-study program).(v)The institution or consortium commits to using a portion of the grant received under this section to develop and implement an early-warning veteran student retention program designed to alert staff at the Veteran Student Center that a veteran student may be facing difficulties that could lead to the non-completion of the course of study of such veteran.(vi)The institution or consortium commits to providing mental health counseling to its veteran students and their spouses.(vii)The institution or consortium carries out programs or activities that assist individuals pursuing a course of education using educational assistance under chapter 31 of title 38, United States Code.(c)Use of funds(1)In generalAn institution or consortium that is awarded a grant under subsection (a) shall use such grant to establish, maintain, improve, or operate a Veteran Student Center.(2)Other allowable usesAn institution or consortium receiving a grant under subsection (a) may use a portion of such funds to carry out supportive instruction services for student veterans, including—(A)assistance with special admissions and transfer of credit from previous postsecondary education or experience; and(B)any other support services the institution or consortium determines to be necessary to ensure the success of veterans on campus in achieving education and career goals.(d)Amounts awarded(1)DurationEach grant awarded under subsection (a) shall be for a 4-year period.(2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. The Secretary shall disburse to an institution or consortium the amounts awarded under the grant in such amounts and at such times during the grant period as the Secretary determines appropriate.(e)ReportFrom the amounts appropriated to carry out this section, and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to Congress a report on the grant program established under subsection (a), including—(1)the number of grants awarded;(2)the institutions of higher education and consortia that have received grants;(3)with respect to each such institution of higher education and consortium—(A)the amounts awarded;(B)how such institution or consortium used such amounts;(C)a description of the students to whom services were offered as a result of the award; and(D)data enumerating whether the use of the amounts awarded helped veteran students at the institution or consortium toward completion of a degree, certificate, or credential;(4)best practices for veteran student success, identified by reviewing data provided by institutions and consortia that received a grant under this section; and(5)a determination by the Secretary with respect to whether the grant program under this section should be extended or expanded.(f)TerminationThe authority of the Secretary to carry out the grant program established under subsection (a) shall terminate on the date that is 4 years after the date on which the first grant is awarded under subsection (a).(g)Department of education best practices websiteSubject to the availability of appropriations under subsection (i) and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall develop and implement a website for veteran student services at institutions of higher education, which details best practices for serving veteran students at institutions of higher education.(h)DefinitionsIn this section:(1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(2)Veteran Student CenterThe term Veteran Student Center means a dedicated space on a campus of an institution of higher education that provides students who are veterans or members of the Armed Forces with the following:(A)A lounge or meeting space for such veteran students, their spouses or partners, and veterans in the community.(B)A centralized office for veteran services that—(i)is a single point of contact to coordinate comprehensive support services for veteran students;(ii)is staffed by trained employees and volunteers, which includes veterans and at least one full-time employee or volunteer who is trained as a veterans’ benefits counselor;(iii)provides veteran students with assistance relating to—(I)transitioning from the military to student life;(II)transitioning from the military to the civilian workforce;(III)networking with other veteran students and veterans in the community;(IV)understanding and obtaining benefits provided by the institution of higher education, Federal Government, and State for which such students may be eligible;(V)understanding how to succeed in the institution of higher education, including by understanding academic policies, the course selection process, and institutional policies and practices related to the transfer of academic credits; and(VI)understanding their disability-related rights and protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and(iv)provides comprehensive academic and tutoring services for veteran students, including peer-to-peer tutoring and academic mentorship.(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this part $15,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..(b)Continuation of awardsAn institution of higher education that received a grant under section 873 of the Higher Education Act of 1965 (20 U.S.C. 1161t) before the date of enactment of this Act, as such section 873 (20 U.S.C. 1161t) was in effect on the day before the date of enactment of this Act, shall continue to receive funds in accordance with the terms and conditions of such grant.8009.University Sustainability Program amendments(a)In generalSection 881 of the Higher Education Act of 1965 (20 U.S.C. 1161u) is amended—(1)in subsection (a)—(A)by striking paragraph (1) and inserting:(1)In generalFrom the amounts appropriated to carry out this section, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall make grants to eligible entities to establish sustainability programs to design and implement the teaching and practice of sustainability, including in the areas of staff and faculty professional development, energy management, greenhouse gas emissions reductions, green building, waste management, transportation, resilience, green workforce, and other aspects of sustainability that integrate the local community with multidisciplinary academic programs and are applicable to the private and Government sectors.; and(B)by striking paragraph (3)(B) and inserting:(B)a nonprofit consortium, association, alliance, or collaboration operating in partnership with more than one institution of higher education.;(2)in subsection (c)—(A)in paragraph (1)—(i)by inserting in alignment with local community needs after following purposes;(ii)in subparagraph (D)—(I)by striking establish and inserting scale established;(II)by striking purchasing, toxics management,; and(III)by inserting resilience, green workforce, after transportation,; and(iii)in subparagraph (G), by inserting economics, law, political science, after business,; and(B)in paragraph (2)—(i)in subparagraph (A), by striking of and inserting relating to; and(ii)in subparagraph (C), by inserting city and State governments, after business,;(3)in subsection (e), by striking $250,000 or more than $2,000,000 and inserting $200,000 or more than $500,000; and(4)in subsection (f), by striking 2009 and inserting 2021. (b)Redesignations(1)PartPart U of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161u) is redesignated as part H of such title.(2)SectionSection 881 of the Higher Education Act of 1965 (20 U.S.C. 1161u), as amended by subsection (a), is redesignated as section 836.8010.Modeling and simulation(a)ReauthorizationSubsection (e) of section 891 of the Higher Education Act of 1965 (20 U.S.C. 1161v) is amended, in the matter preceding paragraph (1), by striking the first sentence and inserting the following: There is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years..(b)Redesignations(1)PartPart V of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161v) is redesignated as part I of such title.(2)SectionSection 891 of the Higher Education Act of 1965 (20 U.S.C. 1161v), as amended by subsection (a), is redesignated as section 841.8011.Path to success(a)ReauthorizationSection 892(g) of the Higher Education Act of 1965 (20 U.S.C. 1161w(g)) is amended by striking 2009 and inserting 2021.(b)Redesignations(1)PartPart W of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161w) is redesignated as part J of such title.(2)SectionSection 892 of the Higher Education Act of 1965 (20 U.S.C. 1161w), as amended by subsection (a), is redesignated as section 846.8012.Mandatory funding for masters and postbaccalaureate programs(a)Masters degree programsSection 897 of the Higher Education Act of 1965 (20 U.S.C. 1161aa) is amended by striking $11,500,000 for fiscal year 2009 and for each of the five succeeding fiscal years and inserting $13,500,000 for fiscal year 2021 and each succeeding fiscal year.(b)Postbaccalaureate programsSection 898 of the Higher Education Act of 1965 (20 U.S.C. 1161aa–1) is amended—(1)by striking In addition and inserting (a) Additional appropriations for part B of title V.—In addition;(2)by striking $11,500,000 for fiscal year 2009 and for each of the five succeeding fiscal years and inserting $21,000,000 for fiscal year 2021 and each succeeding fiscal year; and(3)by adding at the end the following:(b)Additional appropriations for part A of title VIIIn addition to any amounts appropriated under subpart 5 of part A of title VII, there are authorized to be appropriated, and there are appropriated, out of any funds in the Treasury not otherwise appropriated, $13,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years to carry out subpart 5 of part A of title VII..(c)Redesignations(1)PartPart AA of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161aa) is redesignated as part K of such title.(2)SectionsSections 897 and 898 of the Higher Education Act of 1965 (20 U.S.C. 1161aa et seq.), as amended by subsection (a), are redesignated as sections 851 and 852, respectively.8013.Funds for access to open educational resourcesTitle VIII (20 U.S.C. 1161a et seq.) of the Higher Education Act of 1965, as amended by the preceding provisions of this title, is further amended by adding at the end the following:LAccess to Open Educational Resources856.Affordable college textbooks(a)Grant program(1)Grants authorizedFrom the amounts appropriated under paragraph (8), the Secretary shall make grants, on a competitive basis, to eligible entities to support projects that expand the use of high-quality open textbooks in order to achieve savings for students while improving instruction and student learning outcomes.(2)Applications(A)In generalEach eligible entity desiring a grant under this subsection, after consultation with relevant faculty, shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(B)ContentsEach application submitted under subparagraph (A) shall include—(i)a description of the proposed project to be completed with grant funds;(ii)a plan for promoting and tracking the use of open textbooks in postsecondary courses offered by the eligible entity, including an estimate of the projected savings that will be achieved for students through the use of such textbooks;(iii)a description of how the eligible entity will evaluate whether existing open educational resources could be used or adapted into open educational resources before creating new open educational resources;(iv)a plan for quality review (including peer review), review of accuracy, and review of accessibility of any open educational resources created or adapted through the grant;(v)a plan for assessing the impact of open textbooks on instruction and student learning outcomes at the eligible entity;(vi)a plan for disseminating information about the results of the project to institutions of higher education outside of the eligible entity, including promoting the adoption of any open textbooks created or adapted through the grant;(vii)a statement on consultation with relevant faculty, including those engaged in the creation of open educational resources, in the development of the application; and(viii)an assurance that open educational resources utilized, developed, or researched will be available in accessible formats, which may include braille, audio books, closed captioning, and audio descriptions.(3)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications that demonstrate the greatest potential to—(A)achieve the highest level of savings for students through sustainable expanded use of high-quality open textbooks in postsecondary courses offered by the eligible entity;(B)achieve improvements in student learning and student outcomes;(C)expand the use of open textbooks at institutions of higher education outside of the eligible entity; and(D)produce—(i)the highest quality and most accessible open textbooks;(ii)open textbooks that can be most easily utilized and adapted by faculty members at institutions of higher education;(iii)open textbooks that correspond to the highest enrollment courses at institutions of higher education;(iv)open textbooks created or adapted in partnership with entities, including campus bookstores, that will assist in marketing and distribution of the open textbook; and(v)open textbooks that conform to accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(4)Use of funds(A)Mandatory uses of fundsAn eligible entity that receives a grant under this section shall use the grant funds to carry out the following activities to expand the use of open textbooks:(i)Professional development for any faculty and staff members at institutions of higher education, including the search for and review of open textbooks.(ii)Creation or adaptation of high-quality open educational resources that conform to accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), especially open textbooks, and the quality assurance of such open educational resources.(iii)Development or improvement of tools and informational resources that support the use of open textbooks, including improving accessible instructional materials for students with disabilities that conform to accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(iv)Research evaluating the efficacy of the use of open textbooks for achieving savings for students and the impact on instruction and student learning outcomes.(B)Discretionary use of fundsAn eligible entity that receives a grant under this section may use grant funds to purchase or maintain electronic equipment necessary for the operation or use of digital open educational resources, including mobile computer devices and accompanying hardware, software applications, computer systems and platforms, and other digital and online services and support.(5)Open licensing requirement(A)CopyrightAn eligible entity receiving a grant under this section may, with prior approval from the Secretary, assert a copyright in a copyrightable work first produced under the grant.(B)Open license requirement(i)RequirementWith respect to each copyrightable work first produced under the grant, except as provided in clause (ii), an eligible entity that asserts a copyright under subparagraph (A) shall provide to the public a non-exclusive, royalty-free, perpetual, irrevocable, worldwide license to carry out each exclusive right provided to that eligible entity under section 106 of title 17, United States Code.(ii)ExceptionWith respect to a copyrightable work first produced under the grant that employs preexisting material, the requirement described under such subparagraph shall apply to such work to the extent that—(I)no copyright subsists in such preexisting material; or(II)the eligible entity is authorized to license such material in the manner described under such subparagraph.(C)Rule of constructionNothing in this subsection may be construed as affecting the application of the requirements of chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act).(D)Copyrightable work definedIn this subsection, the term copyrightable work means a work subject to protection under title 17, United States Code, but does not include a work that may be patentable or otherwise protectable under title 35, United States Code.(6)Access and distributionThe full and complete digital content of each educational resource created or adapted under paragraph (5) shall be made available free of charge to the public—(A)on an easily accessible and interoperable website, which shall be identified to the Secretary by the eligible entity;(B)in a machine readable, digital format that anyone can directly download, edit with attribution, and redistribute; and(C)in a fully accessible format in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(7)ReportUpon an eligible entity’s completion of a project for which the eligible entity received a grant under this section, the eligible entity shall prepare and submit a report to the Secretary regarding—(A)the effectiveness of the project in expanding the use of high-quality open textbooks and in achieving savings for students;(B)the impact of the project on expanding the use of open textbooks at institutions of higher education outside of the eligible entity;(C)educational resources created or adapted under the grant, including instructions on where the public can access each educational resource under the terms of paragraphs (5) and (6);(D)information about the quality review process that was used to ensure quality and accuracy;(E)the impact of the project on instruction and student learning outcomes; and(F)all project costs, including the value of any volunteer labor and institutional capital used for the project.(8)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years.(b)Report to CongressNot later than 2 years after the date of enactment of College Affordability Act, the Secretary shall prepare and submit a report to authorizing committees detailing—(1)the high-quality open textbooks created or adapted under this section;(2)the adoption of such open textbooks;(3)the savings generated for students, States, territories, and the Federal Government through the use of open textbooks; and(4)the impact of open textbooks on instruction and student learning outcomes.(c)GAO reportNot later than 3 years after the date of enactment of College Affordability Act, the Comptroller General of the United States shall prepare and submit a report to the authorizing committees on the cost of textbooks to students at institutions of higher education. The report shall include—(1)the change of the cost of textbooks between the date of the enactment of the College Affordability Act and the date of such report;(2)the factors that have contributed to such change in the cost of textbooks, including the impact of open textbooks on the cost;(3)the extent to which open textbooks are used at institutions of higher education compared to the use of open textbooks before the date of the enactment of this subsection;(4)how institutions are tracking the impact of open textbooks on instruction and student learning outcomes;(5)the availability of accessible forms of open textbooks and the barriers faced by students with disabilities in accessing accessible forms of open educational resources compared to the barriers faced in accessing traditional educational materials; and(6)the barriers faced by other student populations, including low-income students, in accessing high-quality open educational resources compared to the barriers faced in accessing traditional educational materials.(d)DefinitionsIn this section:(1)Educational resourceThe term educational resource means a print or digital educational material that can be used in postsecondary instruction, including textbooks and other written or audiovisual works.(2)Eligible entityThe term eligible entity means an institution of higher education or a consortia of such institutions of higher education.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(4)Open educational resourceThe term open educational resource means a print or digital educational resource that either resides in the public domain or has been released under an intellectual property license that permits its free use, reuse, modification, and sharing with others.(5)Open textbookThe term open textbook means an open educational resource or set of open educational resources that either is a textbook or can be used in place of a textbook for a postsecondary course at an institution of higher education.(6)Relevant facultyThe term relevant faculty means both tenure track and contingent faculty members who may be involved in the creation of open educational resources or the use of open educational resources created as part of the grant application..8014.Encouraging campus comprehensive mental health and suicide prevention plansTitle VIII (20 U.S.C. 1161a et seq.) of the Higher Education Act of 1965, as amended by the preceding provisions of this title, is further amended by adding at the end the following:MMental Health and Suicide Prevention861.Encouraging campus comprehensive mental health and suicide prevention plans(a)In generalThe Secretary shall make efforts to encourage institutions of higher education to develop and implement comprehensive campus mental health and suicide prevention plans. Such efforts—(1)shall be conducted in coordination with the Secretary of Health and Human Services (acting through the Administrator of the Substance Abuse and Mental Health Services Administration);(2)shall align with—(A)the efforts of the Suicide Prevention Resource Center, specifically the Center’s model of nine strategies that form a comprehensive approach to suicide prevention;(B)the 21st Century Cures Act (42 U.S.C. 201 note); and(C)the programs authorized under the Garrett Lee Smith Memorial Act (42 U.S.C. 201 note; Public Law 108–355);(3)shall take into consideration existing State efforts to address mental health and suicide prevention at institutions of higher education; and(4)may be carried out in collaboration with nonprofit organizations and other experts and stakeholders in the field of campus mental health and suicide prevention.(b)ReportsThe Secretary, or a designee of the Secretary, shall report to Congress on the efforts of the Secretary carried out under this section—(1)not later than one year after the date of enactment of the College Affordability Act; and(2)three years after the date of enactment of such Act.(c)ConstructionNothing in this section shall be construed as creating new statutory requirements for institutions of higher education or granting the Secretary new regulatory authority..IXDirectives to the Secretary of Education9001.Providing that the Secretary of Education may not issue or enforce certain rules that weaken the enforcement of the prohibition of sex discrimination applicable under title IX of the Education Amendments of 1972The Secretary of Education may not—(1)take any action to implement, enforce, or otherwise give effect to the proposed amendments to regulations relating to the enforcement of title IX of the Education Amendments of 1972, published on November 29, 2018, under the heading Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial Assistance (83 Fed. Reg. 61462); or(2)propose or issue any rule that is in substantially the same form or substantially the same as any of such proposed amendments.9002.Study and report on single certification form(a)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall conduct a study on the feasibility of developing a single certification form that borrowers may use to electronically submit information with respect to—(1)TEACH Grants under subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.);(2)loan forgiveness under section 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10);(3)loan cancellation under section 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j); and(4)public service loan forgiveness under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)).(b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall submit a report to Congress that includes—(1)the results of the study required under subsection (a); and(2)recommendations with respect to using a single certification form that borrowers may use to electronically submit information with respect to the programs specified in paragraphs (1) through (4) of such subsection. 9003.Longitudinal study on the effectiveness of student loan counseling(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education, acting through the Director of the Institute of Education Sciences, shall begin conducting a rigorous, longitudinal study of the impact and effectiveness of the student loan counseling—(1)provided under subsections (b), (l), and (n) of section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092), as amended by this Act; and(2)provided through such other means as the Secretary of Education may determine.(b)Contents(1)Borrower informationThe longitudinal study carried out under subsection (a) shall include borrower information, in the aggregate and disaggregated by race, ethnicity, gender, income, status as an individual with a disability, and status as a first generation college student (defined in section 402A(h)(3)), on—(A)student persistence;(B)degree attainment;(C)program completion;(D)successful entry into student loan repayment;(E)cumulative borrowing levels; and(F)such other factors as the Secretary of Education may determine.(2)ExceptionThe disaggregation under paragraph (1) shall not be required in a case in which the number of borrowers in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual borrower.(c)Interim reportsNot later than 18 months after the commencement of the study under subsection (a), and annually thereafter, the Secretary of Education shall evaluate the progress of the study and report any short-term findings to the appropriate committees of Congress.9004.Study and procedures on determining family size(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall—(1)conduct, in consultation with the Secretary of the Treasury, a study which meets the specifications described in subsection (b), on the effect of using data from the Internal Revenue Service on the deduction for personal exemptions provided by section 151 of the Internal Revenue Code of 1986 for a proxy for family size in an income-driven repayment plan, and publish such study in the Federal Register;(2)use the results of the study conducted under paragraph (1) to develop procedures for determining family size for the automatic recertification of income for an income-driven repayment plan in a manner that minimizes burdens and unintended harm to borrowers;(3)publish the procedures developed under paragraph (2) in the Federal Register; and(4)after a notice and comment period on such procedures, use such comments to finalize the procedures.(b)SpecificationsThe study conducted under subsection (a)(1) shall—(1)determine how closely such personal exemptions match the family size that borrowers report on their income-driven repayment plan request form;(2)compare the borrower’s actual monthly payment amount with the monthly payment amount borrowers would have using family size information derived from tax returns; and(3)use data from more than one year, where possible, to analyze how much family size changes over time.(c)DefinitionThe term the income-driven repayment plan means a plan described in subparagraph (D) or (E) of section 455(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)) and the income-based repayment plan under section 493C(f) of such Act (20 U.S.C. 1098e(f)), as added by section 4631(c) of this Act.9005.Universal unique numeric data identifier(a)Assignment of unique numeric identifier requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Education shall assign a unique numeric identifier to at least each campus of each institution of higher education that participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) to be used for reporting and disaggregating data for the purposes of the following:(1)Surveys conducted as a part of the Integrated Postsecondary Education Data System (IPEDS) or any other Federal postsecondary institution data collection effort, as completed in accordance with section 487(a)(17) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(17)).(2)Reports required to be filed under section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)).(3)The electronic exchange of data under section 485B of the Higher Education Act of 1965 (20 U.S.C. 1092b).(4)Determinations under section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b).(5)Reports filed on the College Scorecard website of the Department of Education (or any successor website).(6)Reports filed on the College Navigator website (as defined in section 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a)).(7)Data submitted to the postsecondary student data system established under section 132(l) of the Higher Education Act of 1965 (20 U.S.C. 1015a(l)), as added by section 1022 of this Act.(8)To the extent determined to be appropriate by the Secretary, any other data systems of the Department of Education that include information on institutions of higher education.(b)ConsiderationsIn carrying out subsection (a), the Secretary of Education shall—(1)consider the ability to use the unique numeric identifier assigned under such subsection to—(A)disaggregate institutions of higher education by corporate ownership;(B)identify an institution of higher education with more than one campus; and(C)in the case of institutions of higher education described in subparagraph (B), distinguish between a campus with a specific location and a distance education program; (2)account for interactions of the unique numeric identifier with requirements under title IV of the Higher Education Act (20 U.S.C. 1070 et seq.), including by preventing institutional attempts to evade such requirements by changing the unique numeric identifiers associated with the campuses of the institution;(3)to the extent practicable, minimize the paperwork burden on institutions of higher education;(4)create and make public a crosswalk indicating changes in the unique numeric identifiers assigned by the Secretary to each campus under subsection (a) and the numeric identifiers used by the Department of Education prior to the date on which the Secretary assigns each campus a unique numeric identifier; and(5)annually create and make public an updated crosswalk indicating changes in unique numeric identifiers assigned to campuses, including changes that result from the establishment of new locations, the closing of campuses, and changes in ownership and affiliation.9006.Questions on food and housing insecurity in national postsecondary student aid studyFor purposes of each National Postsecondary Student Aid Study conducted after the date of enactment of this Act, the Secretary of Education shall include questions that measure rates of food and housing insecurity in the National Postsecondary Student Aid Study.9007.Disaggregation of data using racial groups(a)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall carry out a study on the feasibility of disaggregating data reported under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) to the Secretary of Education using the racial groups identified by the American Community Survey of the Bureau of the Census.(b)ElementsThe study required by subsection (a) shall, with respect to the data described in such subsection—(1)survey each method by which such data reported to the Secretary of Education is disaggregated by race;(2)survey each method by which the Secretary of Education disaggregates such data by race; and(3)in the case of such data that are reported to the Secretary of Education and are not disaggregated by race using the racial groups identified by the American Community Survey of the Bureau of the Census, examine the feasibility of disaggregating such data using such racial groups while protecting student privacy.(c)Best practicesNot later than 6 months after the completion of the study required under subsection (a), the Secretary of Education shall issue best practices with respect to disaggregating data reported to the Secretary of Education using the racial groups identified by the American Community Survey of the Bureau of the Census.9008.Disaggregation of data by sexual orientation and gender identity(a)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall carry out a study on the options for disaggregating data reported under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) to the Secretary of Education by sexual orientation and gender identity.(b)ElementsThe study required by subsection (a) shall—(1)survey the methods by which institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002) collect, report, and use data on sexual orientation and gender identity;(2)survey each method by which the Secretary of Education disaggregates data by sexual orientation and gender identity;(3)survey the methods by which the Secretary of Education disaggregates data for other similarly-sized populations; and(4)identify options for disaggregating data reported under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) by sexual orientation and gender identity while protecting student privacy.(c)Best practicesNot later than 6 months after the completion of the study required under subsection (a), the Secretary of Education shall issue best practices with respect to disaggregating data reported to the Secretary of Education by sexual orientation and gender identity.9009.Accessible instructional materials and technology(a)Establishment of commissionThe Speaker of the House of Representatives, the President pro tempore of the Senate, and the Secretary of Education shall establish an independent commission, comprised of key stakeholders, to develop guidelines for accessible postsecondary electronic instructional materials and related technologies in order—(1)to ensure students with disabilities are afforded the same educational benefits provided to students without disabilities through the use of electronic instructional materials and related technologies;(2)to improve the selection and use of such materials and technologies at institutions of higher education; and(3)to encourage entities that produce such materials and technologies to make accessible versions more readily available in the market.(b)ReviewIn carrying out subsection (a), the commission shall—(1)review applicable information technology accessibility standards; and(2)compile and annotate such accessibility standards as an additional information resource for institutions of higher education and companies that service the higher education market.(c)Membership(1)Stakeholder groupsThe commission shall be composed of representatives from the following categories:(A)Communities of persons with disabilities for whom the accessibility of postsecondary electronic instructional materials and related technologies is a significant factor in ensuring equal participation in higher education, and nonprofit organizations that provide accessible electronic materials to these communities.(B)Higher education leadership, including institution of higher education presidents, provosts, deans, vice presidents or deans of libraries, chief information officers, and other senior institutional executives.(C)Developers of postsecondary electronic instructional materials and manufacturers of related technologies.(2)Appointment of membersThe commission members shall be appointed as follows:(A)6 members, 2 from each category described in paragraph (1), shall be appointed by the Speaker of the House of Representatives, 3 of whom shall be appointed on the recommendation of the majority leader of the House of Representatives and 3 of whom shall be appointed on the recommendation of the minority leader of the House of Representatives, with the Speaker ensuring that 1 developer of postsecondary electronic instructional materials and 1 manufacturer of related technologies are appointed. The Speaker shall also appoint 2 additional members, 1 student with a disability and 1 faculty member from an institution of higher education.(B)6 members, 2 from each category described in paragraph (1), shall be appointed by the President pro tempore of the Senate, 3 of whom shall be appointed on the recommendation of the majority leader of the Senate and 3 of whom shall be appointed on the recommendation of the minority leader of the Senate, with the President pro tempore ensuring that 1 developer of postsecondary electronic instructional materials and 1 manufacturer of related technologies are appointed. The President pro tempore shall also appoint 2 additional members, 1 student with a disability and 1 faculty member from an institution of higher education.(C)3 members, each of whom must possess extensive, demonstrated technical expertise in the development and implementation of accessible postsecondary electronic instructional materials, shall be appointed by the Secretary of Education. 1 of these members shall represent postsecondary students with disabilities, 1 shall represent higher education leadership, and 1 shall represent developers of postsecondary electronic instructional materials.(3)Eligibility to serve as a memberFederal employees are ineligible for appointment to the commission. An appointee to a volunteer or advisory position with a Federal agency or related advisory body may be appointed to the commission so long as his or her primary employment is with a non-Federal entity and he or she is not otherwise engaged in financially compensated work on behalf of the Federal Government, exclusive of any standard expense reimbursement or grant-funded activities.(d)Authority and administration(1)AuthorityThe commission’s execution of its duties shall be independent of the Secretary of Education, the Attorney General, and the head of any other agency or department of the Federal Government with regulatory or standard setting authority in the areas addressed by the commission.(2)Administration(A)StaffingThere shall be no permanent staffing for the commission.(B)LeadershipCommission members shall elect a chairperson from among the appointees to the commission.(C)Administrative supportThe Commission shall be provided administrative support, as needed, by the Secretary of Education through the Office of Postsecondary Education of the Department of Education.(e)Duties(1)GuidelinesNot later than 18 months after the date of enactment of this Act, subject to a 6-month extension that it may exercise at its discretion, the commission shall—(A)develop and issue guidelines for accessible postsecondary electronic instructional materials, and related technologies; and(B)in developing the guidelines, the commission shall—(i)establish a technical panel pursuant to paragraph (4) to support the commission in developing the guidelines;(ii)develop criteria for determining which materials and technologies constitute postsecondary electronic instructional materials and related technologies;(iii)identify existing national and international accessibility standards that are relevant to student use of postsecondary electronic instructional materials and related technologies at institutions of higher education;(iv)identify and address any unique pedagogical and accessibility requirements of postsecondary electronic instructional materials and related technologies that are not addressed, or not adequately addressed, by the identified, relevant existing accessibility standards;(v)identify those aspects of accessibility, and types of postsecondary instructional materials and related technologies, for which the commission cannot produce guidelines or which cannot be addressed by existing accessibility standards due to—(I)inherent limitations of commercially available technologies; or(II)the challenges posed by a specific category of disability that covers a wide spectrum of impairments and capabilities which makes it difficult to assess the benefits from particular guidelines on a categorical basis;(vi)ensure that the guidelines are consistent with the requirements of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the Americans with Disabilities Act (42 U.S.C. 12131 et seq.; 42 U.S.C. 12181 et seq.);(vii)ensure that the guidelines are consistent, to the extent feasible and appropriate, with the technical and functional performance criteria included in the national and international accessibility standards identified by the commission as relevant to student use of postsecondary electronic instructional materials and related technologies;(viii)allow for the use of an alternative design or technology that results in substantially equivalent or greater accessibility and usability by individuals with disabilities than would be provided by compliance with the guidelines; and(ix)provide that where electronic instructional materials, or related technologies, that comply fully with the guidelines are not commercially available, or where such compliance is not technically feasible, the institution may select the product that best meets the guidelines consistent with the institution’s business and pedagogical needs.(2)Annotated list of information technology standardsNot later than 18 months after the date of the enactment of this Act, subject to a 6-month extension that it may exercise at its discretion, the commission established in section 2 shall, with the assistance of the technical panel established under paragraph (4), develop and issue an annotated list of information technology standards.(3)ApprovalIssuance of the guidelines and annotated list of information technology standards shall require approval of at least 75 percent of the members of the commission.(4)Technical panelNot later than 1 month after first meeting, the Commission shall appoint and convene a panel of 12 technical experts, each of whom shall have extensive, demonstrated technical experience in developing, researching, or implementing accessible postsecondary electronic instructional materials, or related technologies. The commission has discretion to determine a process for nominating, vetting, and confirming a panel of experts that fairly represents the stakeholder communities on the commission. The technical panel shall include a representative from the United States Access Board.(f)Review of guidelinesNot later than 5 years after issuance of the guidelines and annotated list of information technology standards described in subsections (a) and (b), and every 5 years thereafter, the Secretary of Education shall publish a notice in the Federal Register requesting public comment about whether there is a need to reconstitute the commission to update the guidelines and annotated list of information technology standards to reflect technological advances, changes in postsecondary electronic instructional materials and related technologies, or updated national and international accessibility standards. The Secretary shall then submit a report and recommendation to Congress regarding whether the Commission should be reconstituted.(g)Rule of application(1)Nonconforming Postsecondary Electronic Instructional Materials Or Related TechnologiesNothing in this section shall be construed to require an institution of higher education to require, provide, or both recommend and provide, postsecondary electronic instructional materials or related technologies that conform to the guidelines. However, an institution that selects or uses nonconforming postsecondary electronic instructional materials or related technologies must otherwise comply with existing obligations under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the Americans with Disabilities Act (42 U.S.C. 12131 et seq.; 42 U.S.C. 12181 et seq.) to provide access to the educational benefit afforded by such materials and technologies through provision of appropriate and reasonable modification, accommodation, and auxiliary aids or services.(2)Relationship To Existing Laws And RegulationsWith respect to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), nothing in this Act may be construed—(A)to authorize or require conduct prohibited under the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973, including the regulations issued pursuant to those laws;(B)to expand, limit, or alter the remedies or defenses under the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973;(C)to supersede, restrict, or limit the application of the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973; or(D)to limit the authority of Federal agencies to issue regulations pursuant to the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973.(h)DefinitionsIn this section:(1)Annotated list of information technology standardsThe term annotated list of information technology standards means a list of existing national and international accessibility standards relevant to student use of postsecondary electronic instructional materials and related technologies, and to other types of information technology common to institutions of higher education, such as institutional websites or registration systems, annotated by the commission established pursuant to this section. The annotated list of information technology standards is intended to serve solely as a reference tool to inform any consideration of the relevance of such standards in higher education contexts.(2)Postsecondary electronic instructional materialsThe term postsecondary electronic instructional materials means digital curricular content that is required, provided, or both recommended and provided by an institution of higher education for use in a postsecondary instructional program.(3)Related technologiesThe term related technologies refers to any software, applications, learning management or content management systems, and hardware that an institution of higher education requires, provides, or both recommends and provides for student access to and use of postsecondary electronic instructional materials in a postsecondary instructional program.(4)Technical panelThe term technical panel means a group of experts with extensive, demonstrated technical experience in the development and implementation of accessibility features for postsecondary electronic instructional materials and related technologies, established by the Commission pursuant to subsection (e)(4), which will assist the commission in the development of the guidelines and annotated list of information technology standards authorized under this section.9010.Serving and supporting students with mental health disabilities in institutions of higher education(a)Findings and Purposes(1)FindingsCongress finds the following:(A)More than 75 percent of mental health conditions begin before the age of 24.(B)More than 25 percent of students between the ages of 18 and 24 reported a mental health concern.(C)More than 50 percent of students between the ages of 18 and 24 reported having a severe psychological problem.(D)More than 50 percent of students between the ages of 18 and 24 reported feelings of hopelessness.(E)Higher education counseling centers are devoting more time to rapid-response treatment with more than 25 percent of students who sought help reporting they had intentionally hurt themselves.(F)Over a 5-year period, counseling center utilization increased by an average of 30 to 40 percent, while enrollment increased by only 5 percent, forcing institutions to stretch mental health services to more students without increasing resources.(2)PurposesThe purposes of this section are the following:(A)To ensure States and institutions of higher education are provided with accurate information on the mental health concerns facing students.(B)To provide detailed recommendations that institutions of higher education, States, and the Federal Government can take to improve the mental health services available to students and properly treat the rising number of students with mental health issues.(b)Advisory Commission on Serving and Supporting Students with Mental Health Disabilities in Institutions of Higher Education(1)In generalThe Secretary of Education shall establish a commission to be known as the Advisory Commission on Serving and Supporting Students with Mental Health Disabilities in Institutions of Higher Education (referred to in this section as the Commission).(2)Membership(A)Total number of membersThe Commission shall include not more than 20 members, who shall be appointed by the Secretary of Education in accordance with subparagraphs (B) and (C).(B)Members of the commissionThe Commission shall include 1 representative from each of the following:(i)The Office of Postsecondary Education of the Department of Education.(ii)The Office of Special Education and Rehabilitation Services of the Department of Education.(iii)The Office of Civil Rights of the Department of Education.(iv)The Office of Civil Rights of the Department of Justice.(v)The National Council on Disability.(vi)A membership association for administrative and personnel professionals focused on creating an inclusive higher education environment for individuals with disabilities, as determined by the Secretary.(vii)An organization that represents the Protection and Advocacy for Individuals with Mental Illness program, as determined by the Secretary.(viii)An organization operated by and representing secondary and postsecondary education students with mental health disabilities advocating for mental health services and suicide prevention.(ix)An organization representing college and university counseling directors.(C)Additional members of the commissionIn addition to the members included under subparagraph (B), the Commission shall include the following:(i)Four members from leadership of institutions of higher education who have demonstrated experience in successfully supporting the retention and graduation of students with mental health disabilities, including from counseling and psychiatric services staff. With respect to such 4 members, 1 member shall be a staff member of a 2-year degree-granting institution of higher education, 1 member shall be a staff member from a 4-year degree-granting institution of higher education, 1 member shall be a member of campus law enforcement, and 1 member shall serve as a general counsel. Such 4 members shall represent institutions of differing sizes.(ii)Three members from family members of individuals who are—(I)enrolled in an institution of higher education on the date such family member is appointed to the Commission; or(II)former students with a mental health disability.(iii)Four members from individuals with mental health disabilities, including not less than 2 individuals enrolled in an institution of higher education on the date of appointment to the Commission. Any remaining member shall be an individual with a mental health disability who has attended an institution of higher education.(D)TimingThe Secretary of Education shall establish the Commission and appoint the members of the Commission not later than 60 days after the date of enactment of this Act.(3)Chairperson and vice chairpersonThe Commission shall select a chairperson and vice chairperson from among the members of the Commission. Either the chairperson or the vice chairperson shall be a student or former student with a mental health disability.(4)Meetings(A)In generalThe Commission shall meet at the call of the chairperson, but not less often than 8 times.(B)First meetingNot later than 60 days after the appointment of the members of the Commission under paragraph (2), the Commission shall hold the Commission’s first meeting.(5)DutiesThe Commission shall conduct a study, using the highest quality and most representative data and research available, and prepare a report for the Secretary of Education that includes the following:(A)Findings from stakeholders, including through solicitation of public testimony, related to the challenges faced by students with mental health disabilities in institutions of higher education, including—(i)the services available to students with mental health disabilities in institutions of higher education and their effectiveness in supporting these students;(ii)the impact of policies and procedures that help or hinder the goal of providing equal opportunity for students with mental health disabilities, such as reasonable accommodation policies, mandatory and voluntary leave policies, and disciplinary policies;(iii)the use of protected health information of students with mental health disabilities by institutions of higher education, including the extent to which campus-based mental health providers share this information with college or university officials without student consent; and(iv)the impact of providing mental health services on a student’s academic performance, well-being, and ability to complete college.(B)Conclusions on the major challenges facing students with mental health disabilities in institutions of higher education.(C)Recommendations to improve the overall education, and retention and graduation rates, of students with mental health disabilities in institutions of higher education, with the goal of helping these students access educational opportunities equal to those of their peers without disabilities.(6)Commission personnel matters(A)Travel expensesThe members of the Commission shall not receive compensation for the performance of services for the Commission, but shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. Notwithstanding section 1342 of title 31, United States Code, the Secretary of Education may accept the voluntary and uncompensated services of members of the Commission.(B)StaffThe Secretary of Education may designate such personnel as may be necessary to enable the Commission to perform its duties.(C)Detail of government employeesAny Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption of loss of civil service status or privilege.(D)Facilities, equipment, and servicesThe Secretary of Education shall make available to the Commission, under such arrangements as may be appropriate, necessary equipment, supplies, and services.(7)Reports(A)Interim and final reportsThe Commission shall prepare and submit to the Secretary of Education, as well as the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives—(i)an interim report that summarizes the progress of the Commission, along with any interim findings, conclusions, and recommendations as described in paragraph (5); and(ii)a final report that states final findings, conclusions, and recommendations as described in such paragraph.(B)Preparation and submissionThe reports described in subparagraph (A) shall be prepared and submitted—(i)in the case of the interim report, not later than 1 year after the date on which all the members of the Commission are appointed; and(ii)in the case of the final report, not later than 2 years after the date on which all the members of the Commission are appointed.(8)TerminationThe Commission shall terminate on the day after the date on which the Commission submits the final report under paragraph (7).(c)GAO studyThe Comptroller General of the United States shall submit to Congress a report that examines the challenges faced by students with mental health disabilities in institutions of higher education, including—(1)the services available to students with mental health disabilities in institutions of higher education and what is known about their effectiveness in supporting these students;(2)the impact of policies and procedures that help or hinder the goal of providing equal opportunity for students with mental health disabilities, such as reasonable accommodation policies, mandatory and voluntary leave policies, and disciplinary policies;(3)the use of protected health information of students with mental health disabilities by institutions of higher education, including campus-based mental health providers sharing this information with college or university officials without student consent; (4)the impact of providing mental health services on a student’s academic performance, well-being, and ability to complete college;(5)information on the major challenges facing students with mental health disabilities in institutions of higher education; and(6)recommendations to improve the overall education, and retention and graduation rates, of students with mental health disabilities in institutions of higher education, with the goal of helping these students access educational opportunities equal to those of their peers without disabilities.9011.Federal student loan cancellation commission(a)PurposeThe purpose of this section is to establish a commission to study—(1)the impact of Federal student loan debt on the short- and long-term socioeconomic outcomes of—(A)individual borrowers; and(B)regional and national economies;(2)the feasibility of canceling Federal student loan debt; and(3)the benefits of any such cancellation.(b)EstablishmentThere is established the Commission on Federal Student Loan Cancellation (hereinafter in this section referred to as the Commission).(c)DutiesThe Commission shall perform the following duties:(1)Study the decline in State investment in, and the attendant rise in debt financing for, higher education from 1965 to the date of enactment of this Act.(2)Identify, compile, and synthesize the relevant corpus of evidentiary documentation on Federal student loans and the impact of those loans on borrowers, disaggregated by—(A)Pell Grant recipient status;(B)race or ethnicity (in accordance with section 153(a)(3)(B) of the Education Sciences Reform Act (20 U.S.C. 9543(a)(3)(B)), as amended by section 10401 of this Act);(C)completion and non-completion of each category of educational programs (as defined in section 435(a)(9)(E) of the Higher Education Act of 1965, as added by section 4110(a)(1)(B) of this Act); and(D)post-graduation employment information.(3)Analyze evidentiary data on the following relationships:(A)The macroeconomic impacts of partial and total student debt cancellation.(B)The impact of student loan default on long-term financial success and security.(C)The impact of partial and total student debt cancellation on income inequality, including the racial wealth gap.(D)The impact of the income inequality and the racial wealth gap on student debt repayment.(4)Study proposals to cancel Federal student loan debt in consideration of the Commission’s findings under paragraph (3).(5)Study the feasibility of establishing a Federal student loan cancellation program.(d)Report(1)In generalNot later than 24 months after the date on which the last member of the Commission is appointed, the Commission shall submit to the Congress a report containing the data collected and analyzed under paragraphs (1) through (3) of subsection (c) and recommendations to create a Federal student loan cancellation program in consideration of the Commission’s findings under subsection (c)(3).(2)Specific questionsIn making recommendations under paragraph (1), the Commission shall address, among other issues, the following:(A)Whether any borrowers should be prioritized in loan cancellation and a rationale for any such prioritization.(B)How such recommendations and the proposed loan cancellation program take into consideration the wealth disparities faced by racial groups.(C)How the proposed cancellation program interacts with existing student loan cancellation programs and policies.(D)How the proposed cancellation program protects future students from facing the same debt burden.(E)How the proposed cancellation program should be funded and implemented.(e)Membership(1)Number and appointmentThe Commission shall be composed of 13 members, who shall be appointed, not later 180 days after the date of enactment of this Act, as follows:(A)One member shall be appointed by the President.(B)Four members shall be appointed by the Speaker of the House of Representatives.(C)Four members shall be appointed by the President pro tempore of the Senate.(D)Four members shall be appointed by the Secretary of Education.(2)CompositionAll members of the Commission shall be individuals who are qualified to serve on the Commission by virtue of their expertise in Federal student aid and student loan debt. The Commission shall be composed, at a minimum, of Department of Education officials, academic researchers, consumer advocates, and an impacted individual.(f)TermsThe term of office for members shall be for the life of the Commission. A vacancy in the Commission shall not affect the powers of the Commission and shall be filled in the same manner in which the original appointment was made.(g)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members. The term of office of each shall be for the life of the Commission.(h)CompensationEach member of the Commission shall serve without compensation. All members of the Commission shall be reimbursed for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties to the extent authorized by chapter 57 of title 5, United States Code.(i)Powers of the Commission(1)Hearings and sessionsThe Commission may, for the purpose of carrying out the provisions of this section, hold such hearings and sit and act at such times and at such places in the United States, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission considers appropriate.(2)Powers of subcommittees and membersAny subcommittee or member of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.(3)Obtaining official dataThe Commission may acquire directly from the Secretary of Education available information which the Commission considers useful in the discharge of its duties. The Secretary of Education shall cooperate with the Commission with respect to such information and shall furnish all information requested by the Commission to the extent permitted by law.(j)TerminationThe Commission shall terminate 90 days after the date on which the Commission submits its report to the Congress under subsection (d).9012.Distribution of resources to prevent incidents of bias on campusNot later that 1 year after the date of enactment of this Act and every 2 years thereafter, the Secretary of Education shall, in consultation with the Attorney General, disseminate to institutions of higher education resources (including best practices information) about preventing and responding to incidents of bias, including bias based on actual or perceived race, color, religion, national origin, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, and sex stereotype), or disability, at institutions of higher education (including elements of institutional policies that have proven successful).9013.GAO study on racial and socioeconomic equity gaps at public 4-year institutions(a)ReportThe Comptroller General shall prepare and submit a report to the authorizing committees that examines—(1)racial and socioeconomic equity gaps among racial and income groups in enrollment, degree attainment, and Federal student loan repayment rates, and other outcomes at public 4-year degree granting institutions of higher education, disaggregated by State;(2)the extent to which the rates and other outcomes described in paragraph (1) have changed over time;(3)the factors that may contribute to differences in the rates and other outcomes described in paragraph (1) among racial and income groups (such as State spending on public, 4-year institutions of higher education, the availability of Federal and State financial aid, and FAFSA filing rates); (4)efforts by States and institutions of higher education to attempt to close racial and income gaps in the rates and other outcomes described in paragraph (1);(5)the racial breakdown of faculty and staff at public 4-year institutions of higher education and how retention rates for minority faculty and staff compare to non-minority faculty and staff; and(6)efforts by States and institutions of higher education to attempt to improve inclusion for students belonging to racial and income groups that are historically underrepresented in higher education. (b)DefinitionsIn this section—(1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (2)Authorizing committees; StatesThe terms authorizing committees and State have the meanings given the terms in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).9014.GAO study on license revocations related to student loan defaults(a)In generalThe Comptroller General of the United States shall conduct a study on State practices related to the denial, suspension, or revocation of an individual’s professional or driver’s license as a penalty for student loan default.(b)ContentsThe study shall include a review of—(1)State laws related to the denial, suspension, or revocation of a professional or driver’s license as a penalty for student loan default, and the types of licenses included in such laws;(2)the extent to which student loan borrowers are affected by such license denials, suspensions, or revocations; and(3)the actual and potential consequences of such actions on Federal student loan borrowers.(c)ReportThe Comptroller General shall submit a report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate containing the results of the study, together with any recommendations the Comptroller General determines appropriate.(d)OutreachIn conducting the study, the Comptroller General shall seek information from State or local licensing boards and other entities administering State laws pertaining to the denial, suspension, or revocation of a professional or driver’s license as a penalty for student loan default, and other nonprofit entities that have researched issues pertaining to State licensure.XAmendments to Other LawsAEducation of the Deaf Act of 198610001.Composition of Board of TrusteesSection 103(a)(1) of the Education of the Deaf Act of 1986 (20 U.S.C. 4303(a)(1)) is amended—(1)by striking twenty-one and inserting twenty-three;(2)in subparagraph (A)—(A)by striking three and inserting four; and(B)in clause (i)—(i)by striking one and inserting two; and(ii)by striking Senator and inserting Senators; and(3)in subparagraph (B), by striking eighteen and inserting nineteen.10002.Administrative requirements of Laurent Clerc National Deaf Education CenterSection 104(b)(5) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)(5)) is amended to read as follows:(5)The University, for purposes of the elementary and secondary education programs carried out by the Clerc Center, shall—(A)(i)(I)provide an assurance to the Secretary that the University has adopted and is implementing challenging State academic standards that meet the requirements of section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1));(II)demonstrate to the Secretary that the University is implementing a set of high-quality student academic assessments in mathematics, reading or language arts, and science, and any other subjects chosen by the University, that meet the requirements of section 1111(b)(2) of such Act (20 U.S.C. 6311(b)(2)); and(III)demonstrate to the Secretary that the University is implementing an accountability system consistent with section 1111(c) of such Act (20 U.S.C. 6311(c)); or(ii)(I)select the challenging State academic standards and State academic assessments of a State, adopted and implemented, as appropriate, pursuant to paragraphs (1) and (2) of section 1111(b) of such Act (20 U.S.C. 6311(b)); and(II)adopt the accountability system, consistent with section 1111(c) of such Act (20 U.S.C. 6311(c)), of such State; and(B)publicly report, except in a case in which such reporting would not yield statistically reliable information or would reveal personally identifiable information about an individual student—(i)the results of the academic assessments implemented under subparagraph (A); and(ii)the results of the annual evaluation of the programs at the Clerc Center, as determined using the accountability system adopted under subparagraph (A)..10003.Federal endowment programs for Gallaudet University and the National Technical Institute for the DeafSection 207 of the Education of the Deaf Act of 1986 (20 U.S.C. 4357) is amended—(1)in subsection (e), by striking (and its non-Federal match); and(2)in subsection (g)(1), by striking amounts contributed to the fund from non-Federal sources, and and inserting and the related.BTribally Controlled Colleges and Universities Assistance Act of 197810101.Tribally Controlled Colleges and Universities Assistance Act of 1978(a)DefinitionsSection 2 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801) is amended—(1)in subsection (a)—(A)in paragraph (4), by striking or has been formally and inserting and has been formally;(B)in paragraph (7), by adding and at the end;(C)in paragraph (8), by striking ; and and inserting a period; and(D)by striking paragraph (9); and(2)in subsection (b)—(A)by amending paragraph (1) to read as follows:(1)Such number shall be calculated based on the number of Indian students who are enrolled—(A)at the conclusion of the third week of each academic term; or(B)on the fifth day of a shortened program beginning after the conclusion of the third full week of an academic term.; (B)in paragraph (3), by striking for purposes of obtaining and inserting solely for the purpose of obtaining;(C)in paragraph (4)—(i)by striking students and inserting individuals 16 years of age or older; and(ii)by striking credit hours. and inserting credit hours, except that the provisions of paragraphs (1) and (3) shall not apply to any determination under this paragraph.;(D)in paragraph (5)—(i)in subparagraph (A)—(I)by inserting hour after credit; (II)by striking in the case of an institution on a quarter system, or 15 contact hours in the case of an institution on a semester system,; and(III)by striking and at the end; (ii)by redesignating subparagraph (B) as subparagraph (C); and(iii)by inserting after subparagraph (A) the following:(B)shall be determined as one academic credit hour for every three continuing education program credits earned in the case of an institution on a semester system (which may be adjusted by the Secretary, if necessary, for institutions using academic periods other than semesters, such as trimesters or quarters); and; and(E)by inserting after paragraph (5), the following:(6)Enrollment data from the prior-prior academic year shall be used..(b)Authorization of appropriations(1)In generalThe Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.) is amended by inserting after section 2 (25 U.S.C. 1801), the following:3.Authorization of appropriations(a)(1)There are authorized to be appropriated to carry out sections 105, 107, 112(b), and 113 such sums as may be necessary for fiscal year 2021 and each of the five succeeding fiscal years.(2)Funds appropriated pursuant to the authorization under paragraph (1) shall be transferred by the Secretary of the Treasury through the most expeditious method available, with each of the tribally controlled colleges or universities being designated as its own certifying agency.(b)There are authorized to be appropriated to carry out title III such sums as may be necessary for fiscal year 2021 and each of the five succeeding fiscal years. Any funds appropriated pursuant to this subsection are authorized to remain available until expended.(c)There are authorized to be appropriated to carry out titles IV and V such sums as may be necessary for fiscal year 2021 and each of the five succeeding fiscal years.(d)(1)For the purpose of affording adequate notice of funding available under this Act, amounts appropriated in an appropriation Act for any fiscal year to carry out this Act shall become available for obligation on July 1 of that fiscal year and shall remain available until September 30 of the succeeding fiscal year.(2)In order to effect a transition to the forward funding method of timing appropriation action described in paragraph (1), there are authorized to be appropriated, in an appropriation Act or Acts for the same fiscal year, two separate appropriations to carry out this Act, the first of which shall not be subject to paragraph (1)..(2)Conforming amendments(A)Section 110 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1810) is repealed.(B)Section 111 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1811) is amended by striking 110(a)(2) and inserting 3(a)(2). (C)Section 306 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1836) is repealed.(D)Title III of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1831 et seq.) is amended by striking section 306 each place it appears and inserting section 3(b)(E)Section 403 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1852) is repealed.(F)Section 502 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1862) is amended—(i)in subsection (a), by striking Subject to the availability of appropriations, for fiscal year 2009 and each fiscal year thereafter, and inserting From the amount made available under section 3(c) for each fiscal year,; and(ii)in subsection (d)(1), by striking For fiscal year 2009 and each fiscal year thereafter, of amounts made available pursuant to section 504, and inserting From the amount made available under section 3(c) for each fiscal year,.(G)Section 504 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1864) is repealed.(c)Annual report on emerging tribal collegesSection 104 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1804a) is amended to read as follows:104.Annual report on emerging tribal collegesNot later than December 31 of each year, the Secretary shall submit a report to the Senate Committee on Indian Affairs, the Senate Committee on Health, Education, Labor and Pensions, the House Committee on Natural Resources, the House Committee on Education and Labor, the Senate Appropriations Subcommittee on the Interior, and the House Appropriations Subcommittee on the Interior on developing and emerging tribally controlled colleges or universities. Such report shall include information on—(1)inquiries received by the Secretary from federally recognized Indian Tribes and tribal organizations regarding the process for establishing a tribally controlled college or university;(2)the status of ongoing efforts to establish tribally controlled colleges or universities;(3)the geographic location, current and projected size, and anticipated application time frame of each reported institution; and(4)such other data as the Secretary may deem relevant..(d)Eligibility studiesSection 106 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1806) is amended—(1)in subsection (b), by striking for the fiscal year succeeding and inserting for the second fiscal year succeeding; and(2)in subsection (c), by striking drawn from and all that follows through the period at the end and inserting drawn from the general administrative appropriations to the Secretary.(e)Grants to tribally controlled colleges or universitiesSection 107 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1807) is amended—(1)in subsection (c), by striking given to institutions and all that follows through the period at the end and inserting given to institutions which received payments under this title in fiscal year 2019 or were affiliated with an institution which received payments under this title in fiscal year 2019.; and(2)in subsection (d), by inserting higher education after national Indian.(f)Amount of grantsSection 108 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1808) is amended—(1)by striking subsection (a)(2) and inserting the following:(2)Exceptions(A)If the sum appropriated for any fiscal year for payments under this section is not sufficient to pay in full the total amount that approved applicants are eligible to receive under this section for such fiscal year, the Secretary shall first allocate to each such applicant that received funds under this part for the preceding fiscal year an amount equal to 100 percent of the product of the per capita payment for the preceding fiscal year and such applicant’s Indian student count for the current program year, plus an amount equal to the actual cost of any increase to the per capita figure resulting from inflationary increases to necessary costs beyond the institution’s control.(B)The amount of a grant under paragraph (1) shall not exceed an amount equal to the total cost of the education program provided by the applicable tribally controlled college or university.; and(2)in subsection (b)(1)—(A)by striking of the funds available for allotment by October 15 or no later than 14 days after appropriations become available and inserting of the amounts appropriated for any fiscal year on or before July 1 of that fiscal year; and(B)by striking January 1 and inserting September 30.(g)Report on facilitiesSection 112 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1812) is amended to read as follows:112.Report on facilities(a)The Secretary shall provide for the conduct of a study on the condition of tribally controlled college or university facilities, which, for purposes of this section, shall include the facilities of a Tribal College or University, as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)). Such study shall identify the need for new construction, renovation, and infrastructure enhancements of tribally controlled college or university facilities.(b)The study required in subsection (a) may be conducted directly by the Secretary or by contract.(c)A report on the results of the study required in subsection (a) shall be submitted to the Senate Committee on Indian Affairs, the Senate Committee on Health, Education, Labor and Pensions, the House Committee on Natural Resources, the House Committee on Education and Labor, the Senate Appropriations Subcommittee on the Interior, and the House Appropriations Subcommittee on the Interior not later than 18 months after the date of the enactment of the College Affordability Act..(h)Modification of facilities programSection 113 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1813) is amended—(1)in subsection (a), by striking of the Administrator of General Services under section 112(a) of this Act and inserting under section 112(c);(2)in subsection (b), by striking a tribally controlled college or university— and all that follows through the period at the end and inserting a tribally controlled college or university shall be a Tribal College or University, as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).;(3)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; and(4)by inserting after subsection (c) the following:(d)Activities eligible for a grant under this section shall be activities that address a wide variety of facilities and infrastructure needs including—(1)building of new facilities;(2)renovating or expanding existing or acquired facilities;(3)providing new and existing facilities with equipment and infrastructure, including laboratory equipment, computer infrastructure and equipment, broadband infrastructure and equipment, library books, and furniture; and(4)property acquisition..(i)Conforming amendment for the Navajo TribeSection 114(a) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1814(a)) is amended striking The Navajo and inserting Except as provided in sections 112 and 113, the Navajo.(j)Rules and regulationsSection 115 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1815) is repealed.(k)Endowment grantsSection 302 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1832) is amended by adding at the end the following:(c)The period of a grant under this section shall be not more than 20 years. During the grant period, an institution may withdraw and expend interest income generated by the endowment for any operating or academic purpose. An institution may not withdraw or expend any of the endowment fund corpus. After the termination of the grant period, an institution may use the endowment fund corpus for any operating or academic purpose.(d)(1)If at any time during the grant period an institution withdraws part of the endowment fund corpus, the institution shall repay to the Secretary an amount equal to 150 percent of the withdrawn amount. The Secretary may use up to 75 percent of such repaid funds to make additional endowment grants to, or to increase existing endowment grants at, other eligible institutions.(2)Notwithstanding subsection (c) and paragraph(1), the Secretary may allow an institution to expend part of the endowment fund corpus if the institution demonstrates such an expenditure is necessary because of—(A)a financial emergency, such as a pending insolvency or temporary liquidity problem;(B)a life-threatening situation occasioned by a natural disaster or arson; or(C)any other unusual occurrence or exigent circumstance..(l)Participation of tribally controlled postsecondary career and technical institutions under other titlesSection 503(a) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1863(a)) is amended to read as follows:(a)Participation of tribally controlled postsecondary career and technical institutions under other titlesFor purposes of the preceding titles of this Act, a tribally controlled postsecondary career and technical institution shall not be considered to be a tribally controlled college or university except as follows:(1)For purposes of section 105(a)(1), the Secretary shall provide, upon request from a tribally controlled postsecondary career and technical institution, technical assistance either directly or through contract.(2)For purposes of section 113, title III, and title IV, a tribally controlled postsecondary career and technical institution shall be considered to be a tribally controlled college or university..(m)Clerical amendmentsThe Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.), as amended by the preceding provisions of this section, is further amended—(1)by striking Bureau of Indian Affairs each place it appears and inserting Bureau of Indian Education;(2)by striking Navajo Community College Act each place it appears and inserting Diné College Act; and(3)in section 109 (25 U.S.C. 1809), by redesignating the second subsection (c) as subsection (d).CStrengthening Program Alignment for Postsecondary Perkins Career and Technical Education Programs10201.Strengthening program alignment for postsecondary Perkins Career and Technical Education Programs(a)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section $181,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years.(2)Outlying areasIn addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated $1,520,000 for fiscal year 2021 and each of the 5 succeeding fiscal years, for the purpose of awarding funds to carry out this section to the outlying areas described in section 115(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2325(a)). (3)Tribally controlled postsecondary career and technical institutionsIn addition to the amounts authorized to be appropriated under paragraphs (1) and (2), there are authorized to be appropriated $10,469,000 for fiscal year 2021 and each of the 5 succeeding fiscal years, for the purpose of awarding funds to carry out this section to tribally controlled postsecondary career and technical institutions described in section 117(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2327(a)). (b)Allotment and allocation(1)State allotment(A)In generalFrom the amount appropriated under subsection (a)(1) for each fiscal year, the Secretary of Education shall allot funds to States in the same manner as allotments are made to States under 111(a)(2) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)(2)), except that such section 111(a)(2) shall be applied by substituting From the amount appropriated under subsection (a)(1), for From the remainder of the amount appropriated under section 9 and not reserved under paragraph (1) for a fiscal year,.(B)ReallotmentIf for any fiscal year the amount appropriated for allotments under this paragraph is insufficient to satisfy the provisions of subparagraph (A), the payments to all States under such subparagraph shall be ratably reduced.(2)Requirements for State allotmentFrom the amount allotted to each State under paragraph (1) for a fiscal year, the eligible agency shall use such funds in the same manner and in the same amounts as described in paragraphs (2) and (3) of section 112(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)).(3)Eligible recipient allocation(A)In generalFrom the amount allotted to each State under paragraph (1) and not used under paragraph (2) for a fiscal year, the eligible agency shall allocate funds to each eligible recipient within the State in the same manner that funds are allocated to eligible institutions or consortium of eligible institutions under section 132(a)(2) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2352(a)(2)), except that such section 132(a)(2) shall be applied by substituting the amount allotted to the State under paragraph (1) and not used under paragraph (2) for the portion of funds made available under section 112(a)(1) to carry out this section.(B)Requirements for allocationTo receive an allocation under subparagraph (A), an eligible recipient shall meet the following requirements:(i)Provide a description to the Secretary, at such time and in such manner, as may be required by the Secretary of how the eligible recipient will use the allocation to support and coordinate with—(I)any funds received by such eligible recipient under title I of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321 et seq.); and(II)the activities described in the State plan of the eligible agency that distributes funds under such title to such eligible recipient, and local application of such eligible recipient under such title.(ii)Establish partnerships with each of the following:(I)A local educational agency or a consortia of local educational agencies. (II)An area career and technical education school, in a case in which such a school is located in the State or local area of the eligible recipient.(III)A State or local workforce development system.(IV)A 4-year institution of higher education.(4)Allotments to outlying areasFrom funds appropriated under subsection (a)(2), the Secretary shall—(A)make a grant in the amount of $660,000 to Guam;(B)make a grant in the amount of $350,000 to each of the Commonwealth of the Northern Mariana Islands and American Samoa; and(C)make a grant in the amount of $160,000 to the Republic of Palau.(c)Uses of funds(1)In generalEach eligible recipient that receives an allocation under subsection (b)(2) shall use such allocation to carry out a career and technical education program of study that shall—(A)include alignment to career pathways, the use of articulation agreements, and career guidance and academic counseling;(B)combine a minimum of 2 years of secondary education (as determined under State law) with a minimum of 2 years of postsecondary education in a nonduplicative, sequential course of study;(C)include work-based learning or apprenticeship programs;(D)be aligned with—(i)the workforce development system; and(ii)institutions of higher education offering baccalaureate or advanced degree programs;(E)offer education and training in high-skill, high-wage, or in-demand industry sectors and occupations to meet the regional needs and support the priorities described in the most recent comprehensive local needs assessment conducted by the eligible recipient under section 134(c) of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2354(c)); and(F)carry out the requirements of subparagraph (A), (B), (C), (D), or (E) of paragraph (2).(2)RequirementsEach career and technical education program of study described in paragraph (1) shall carry out at least one of the following:(A)Supporting the development, delivery, or implementation of a statewide effort to scale such program of study and career pathways.(B)Establishing industry or sector partnerships inside or outside the State.(C)Providing equal access to, and supports for, successful completion of the career and technical education program of study to individuals who are members of special populations, including the development of services appropriate to the needs of special populations.(D)Improving career guidance, academic counseling, and career exploration activities for prospective or participating students through the development and implementation of graduation and career plans aligned to career pathways.(E)Developing curriculum and supports for effective transitions between the following:(i)The transition from a secondary career and technical education program to a postsecondary career and technical education program.(ii)The transition from postsecondary career and technical education programs to an institution of higher education offering a baccalaureate or an advanced degree program.(iii)The transition from a workforce development system to a postsecondary career and technical education program.(iv)The transition from a postsecondary career and technical education program to employment.(v)The transition from a career and technical education program to an apprenticeship program or from an apprenticeship program to an institution of higher education or employment.(3)Restriction on uses of fundsEach eligible recipient that receives an allocation under subsection (b)(2) shall not use more than 5 percent of such allocation for costs associated with the administration of activities. (d)DefinitionsIn this section:(1)Apprenticeship programThe term apprenticeship program means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(2)Eligible recipientThe term eligible recipient has the meaning given the term in section 3(21)(B) of the Carl D. Perkins Career and Technical Education Act of 1965 (20 U.S.C. 2302(21)(B)).(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Perkins CTE termsThe terms articulation agreement, area career and technical education school, career and technical education, eligible agency, program of study, special population, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(6)StateThe term State has the meaning given the term in section 111(d) of the Carl D. Perkins Career and Technical Education Act of 2006. (7)WIOA termsThe terms career pathway, workforce development system, in-demand industry sector or occupation, and industry or sector partnership have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3201). DGeneral Education Provisions Act10301.Release of education records to facilitate the award of a recognized postsecondary credentialSection 444(b) of the General Education Provisions Act (20 U.S.C. 1232g(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (K)(ii), by striking ; and and inserting a semicolon; and(B)in subparagraph (L), by striking the period at the end and inserting ; and; and(2)by inserting after subparagraph (L) the following:(M)an institution of postsecondary education in which the student was previously enrolled, to which records of postsecondary coursework and credits are sent for the purpose of applying such coursework and credits toward completion of a recognized postsecondary credential (as that term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), upon condition that the student provides written consent prior to receiving such credential..EEducation Sciences Reform Act of 200210401.Inclusion of racial subgroups in IPEDS dataSection 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3)) is amended—(1)by striking feasible, information and inserting the following: feasible—(A)information;(2)by inserting and after the semicolon; and(3)by adding at the end the following:(B)information from the Integrated Postsecondary Education Data Survey, the postsecondary student data system established under section 132(l), or a successor system (whichever includes the most recent data), that is disaggregated by race in a manner that captures all the racial groups specified in the American Community Survey of the Bureau of the Census;.FU.S. Institute of Peace10501.Reauthorization of the U.S. Institute of PeaceSection 1710 of the United States Institute of Peace Act (22 U.S.C. 4609) is amended in subsection (a)(1) by striking fiscal years 2009 through 2014 and inserting fiscal year 2021 and each of the 5 succeeding fiscal years. December 28, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed